Execution Version



--------------------------------------------------------------------------------



CREDIT AGREEMENT

Dated as of May 31, 2018

among
THE HILLMAN GROUP, INC.,
as Borrower,

THE HILLMAN COMPANIES, INC.,
as Holdings,
THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,
BARCLAYS BANK PLC
as Administrative Agent

and


JEFFERIES FINANCE LLC, CITIZENS BANK and MUFG UNION BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners










--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
Page


ARTICLE I DEFINITIONS
1


Section 1.01.
Defined Terms
1


Section 1.02.
Classification of Loans and Borrowings
65


Section 1.03.
Terms Generally
65


Section 1.04.
Accounting Terms; GAAP
66


Section 1.05.
Effectuation of Transactions
67


Section 1.06.
Timing of Payment of Performance
67


Section 1.07.
Times of Day
67


Section 1.08.
Currency Generally
67


Section 1.09.
Cashless Rollovers
67


Section 1.10.
Certain Conditions, Calculations and Tests
68


Section 1.11.
Rounding
71


ARTICLE II THE CREDITS
71


Section 2.01.
Commitments
71


Section 2.02.
Loans and Borrowings
72


Section 2.03.
Requests for Borrowings
72


Section 2.04.
[Reserved].
74


Section 2.05.
[Reserved].
74


Section 2.06.
[Reserved]
74


Section 2.07.
Funding of Borrowings
74


Section 2.08.
Type; Interest Elections
74


Section 2.09.
Termination and Reduction of Commitments
75


Section 2.10.
Repayment of Loans; Evidence of Debt
76


Section 2.11.
Prepayment of Loans
77


Section 2.12.
Fees
82


Section 2.13.
Interest
83


Section 2.14.
Alternate Rate of Interest
84


Section 2.15.
Increased Costs
84


Section 2.16.
Break Funding Payments
85


Section 2.17.
Taxes
86


Section 2.18.
Payments Generally; Allocation of Proceeds; Sharing of Payments
90


Section 2.19.
Mitigation Obligations; Replacement of Lenders
92


Section 2.20.
Illegality
93


Section 2.21.
Defaulting Lenders
94


Section 2.22.
Incremental Credit Extensions
94


Section 2.23.
Extensions of Loans and Additional Revolving Commitments
98


ARTICLE III REPRESENTATIONS AND WARRANTIES
101


Section 3.01.
Organization; Powers
101







--------------------------------------------------------------------------------





Section 3.02.
Authorization; Enforceability
101


Section 3.03.
Governmental Approvals; No Conflicts
101


Section 3.04.
Financial Condition; No Material Adverse Effect
102


Section 3.05.
Properties
102


Section 3.06.
Litigation and Environmental Matters
102


Section 3.07.
Compliance with Laws
103


Section 3.08.
Investment Company Status
103


Section 3.09.
Taxes
103


Section 3.10.
ERISA
103


Section 3.11.
Disclosure
103


Section 3.12.
Solvency
104


Section 3.13.
Capitalization and Subsidiaries
104


Section 3.14.
Security Interest in Collateral
104


Section 3.15.
Labor Disputes
105


Section 3.16.
Federal Reserve Regulations
105


Section 3.17.
Economic and Trade Sanctions and Anti-Corruption Laws
105


ARTICLE IV CONDITIONS
105


Section 4.01.
Closing Date
105


ARTICLE V AFFIRMATIVE COVENANTS
108


Section 5.01.
Financial Statements and Other Reports
108


Section 5.02.
Existence
112


Section 5.03.
Payment of Taxes
112


Section 5.04.
Maintenance of Properties
112


Section 5.05.
Insurance
112


Section 5.06.
Inspections
113


Section 5.07.
Maintenance of Books and Records
113


Section 5.08.
Compliance with Laws
113


Section 5.09.
Compliance with Environmental Laws
114


Section 5.10.
Designation of Subsidiaries
114


Section 5.11.
Use of Proceeds
114


Section 5.12.
Covenant to Guarantee Obligations and Give Security
115


Section 5.13.
Post-Closing Actions
116


Section 5.14.
Further Assurances
116


ARTICLE VI NEGATIVE COVENANTS
117


Section 6.01.
Indebtedness
117


Section 6.02.
Liens
123


Section 6.03.
No Further Negative Pledges
126


Section 6.04.
Restricted Payments; Certain Payments of Indebtedness
128


Section 6.05.
Restrictions on Subsidiary Distributions
133


Section 6.06.
Investments
134


Section 6.07.
Fundamental Changes; Disposition of Assets
137


Section 6.08.
Sale and Lease-Back Transactions
141


Section 6.09.
Transactions with Affiliates
141







--------------------------------------------------------------------------------





Section 6.10.
Conduct of Business
143


Section 6.11.
[Reserved].
143


Section 6.12.
Amendments of or Waivers with Respect to Restricted Debt
143


Section 6.13.
Fiscal Year
144


Section 6.14.
Permitted Activities of Holdings and Intermediate Holdings
144


ARTICLE VII EVENTS OF DEFAULT
145


Section 7.01.
Events of Default
145


ARTICLE VIII THE ADMINISTRATIVE AGENT
149


ARTICLE IX MISCELLANEOUS
156


Section 9.01.
Notices
156


Section 9.02.
Waivers; Amendments
159


Section 9.03.
Expenses; Indemnity
166


Section 9.04.
Waiver of Claim
167


Section 9.05.
Successors and Assigns
167


Section 9.06.
Survival
176


Section 9.07.
Counterparts; Integration; Effectiveness; Electronic Execution
177


Section 9.08.
Severability
177


Section 9.09.
Right of Setoff
177


Section 9.10.
Governing Law; Jurisdiction; Consent to Service of Process
178


Section 9.11.
Waiver of Jury Trial
179


Section 9.12.
Headings
179


Section 9.13.
Confidentiality
179


Section 9.14.
No Fiduciary Duty
180


Section 9.15.
USA PATRIOT Act
180


Section 9.16.
Disclosure
181


Section 9.17.
Appointment for Perfection
181


Section 9.18.
Interest Rate Limitation
181


Section 9.20.
Several Obligations
182


Section 9.21.
Conflicts
182


Section 9.22.
Release of Guarantors
182


Section 9.23.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
182


Section 9.24.
Lender Representation
182















--------------------------------------------------------------------------------






SCHEDULES:
 
 
Schedule 1.01(a)
–
Commitment Schedule
Schedule 1.01(b)
 
Material Real Estate
Schedule 3.05
–
Fee Owned Real Estate Assets
Schedule 3.13
–
Subsidiaries
Schedule 3.15
–
Labor Disputes
Schedule 5.10
–
Unrestricted Subsidiaries
Schedule 6.01
–
Existing Indebtedness
Schedule 6.02
–
Existing Liens
Schedule 6.06
–
Existing Investments
Schedule 6.07(s)
–
Dispositions
Schedule 9.01
–
Borrower’s Website Address for Electronic Delivery
EXHIBITS:
 
   
Exhibit A-1
–
Form of Assignment and Assumption
Exhibit A-2
–
Form of Affiliated Lender Assignment and Assumption
Exhibit B
–
Form of Borrowing Request
Exhibit C
–
Form of Compliance Certificate
Exhibit D
–
Form of Interest Election Request
Exhibit E
–
Form of Perfection Certificate
Exhibit F
–
Form of Perfection Certificate Supplement
Exhibit G
–
Form of Promissory Note
Exhibit H
–
Form of Guaranty Agreement
Exhibit I
–
Form of Security Agreement
Exhibit J-1
–
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit J-2
–
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit J-3
–
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit J-4
–
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit K
–
Form of Solvency Certificate
Exhibit L
–
Form of ABL Intercreditor Agreement
Exhibit M
Exhibit N
–
–
Form of Pari Passu Intercreditor Agreement
Form of Junior Lien Intercreditor Agreement









--------------------------------------------------------------------------------






CREDIT AGREEMENT
CREDIT AGREEMENT, dated as of May 31, 2018 (this “Agreement”), by and among The
Hillman Group, Inc., a Delaware corporation (the “Borrower”), The Hillman
Companies, Inc., a Delaware corporation (“Holdings”), the Lenders from time to
time party hereto including Barclays Bank PLC (“Barclays”), in its capacities as
administrative agent and collateral agent (the “Administrative Agent”) with
Barclays, Jefferies Finance LLC (“Jefferies”), Citizens Bank (“Citizens”) and
MUFG Union Bank, N.A. (“MUFG”) as joint lead arrangers and joint bookrunners (in
such capacities, the “Arrangers” and each an “Arranger”).
RECITALS
A.    The Borrower (i) has requested that the Lenders extend credit in the form
of senior secured term loan facilities in an aggregate principal amount of
$695,000,000 comprised of (A) a $530,000,000 term loan facility and (B) a
$165,000,000 delayed draw term loan facility, and (ii) intends to obtain,
together with its wholly-owned Canadian Subsidiary, an asset-based revolving
credit facility under the ABL Credit Agreement in an original aggregate
principal amount equal to $150,000,000.
D.    The Lenders are willing to extend such credit to the Borrower on the terms
and subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:





--------------------------------------------------------------------------------






ARTICLE I

DEFINITIONS

Section 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABL Agent” means Barclays Bank PLC in its capacity as administrative agent and
collateral agent with respect to the ABL Facility as of the Closing Date, or any
successor or other administrative agent and collateral agent with respect to any
ABL Facility.
“ABL Canadian Collateral” means “Canadian Collateral” as defined in the ABL
Credit Agreement.
“ABL Credit Agreement” means that certain ABL Credit Agreement, dated as of the
Closing Date, by and among Holdings, the Borrower, the other borrowers and
guarantors party thereto, the lenders party thereto in their capacities as
lenders thereunder, the swingline lenders and letter of credit issuers party
thereto in their capacities as such and the ABL Agent and the other agents party
thereto and any other credit agreement, indenture or similar agreement governing
any ABL Facility.
“ABL Facility” means the credit facility governed by the ABL Credit Agreement
and any Refinancing Indebtedness that refinances or replaces any part of the
loans, notes, guarantees, other credit facilities or commitments thereunder.
“ABL Intercreditor Agreement” means (a) the ABL Intercreditor Agreement
substantially in the form of Exhibit L hereto, dated as of the Closing Date, by
and among the Administrative Agent, the ABL Agent and the other parties thereto
from time to time and acknowledged by the Loan Parties, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time; (b)
an intercreditor agreement substantially in the form of the ABL Intercreditor
Agreement as in effect on the Closing Date with any material modifications which
are reasonably acceptable to the Borrower and the Administrative Agent; and (c)
if requested by the Borrower, an intercreditor agreement the terms of which are
consistent with market terms governing security arrangements for the sharing of
Liens and Collateral proceeds on a Split Collateral Basis in the case of an
asset based ABL Facility at the time the intercreditor agreement is proposed to
be established, so long as the terms of such intercreditor agreement are
reasonably satisfactory to the Administrative Agent and the Borrower; provided,
that (i) if required by the Administrative Agent prior to agreeing that any form
(or modification) is reasonably acceptable to it, the form of any other
intercreditor agreement shall be deemed acceptable to the Administrative Agent
(and the Lenders) if posted to the Lenders and not objected to by the Required
Lenders within five (5) Business Days thereafter, and (ii) any ABL Intercreditor
Agreement shall be limited to terms governing the sharing of Liens and the
relative rights and obligations of the secured parties regarding Collateral and
the proceeds thereof and shall not restrict or limit any Indebtedness or the
terms and conditions thereof (including any amendments and refinancings) to the
extent such Indebtedness would otherwise be permitted by the Loan Documents.
“ABL Loans” shall mean revolving loans under any ABL Facility.
“ABL US Priority Collateral” means ABL Priority Collateral (as defined in the
ABL Intercreditor Agreement) of the US Loan Parties.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.
“ABR Loan” means a Loan bearing interest at a rate determined by reference to
the Alternate Base Rate.




--------------------------------------------------------------------------------





“Acceptable Intercreditor Agreement” means (a) in the case of Indebtedness that
is secured by a Lien on the Collateral on a senior basis pari passu with the
First Priority Secured Obligations (and any Class of Term Loans secured on
senior “first lien” basis), (i) a Pari Passu Intercreditor Agreement, (ii) an
intercreditor agreement substantially in the form of the Pari Passu
Intercreditor Agreement with any material modifications which are reasonably
acceptable to the Borrower and the Administrative Agent, or (iii) if requested
by the Borrower, an intercreditor agreement the terms of which are consistent
with market terms governing security arrangements for the sharing of Liens and
Collateral proceeds on a pari passu basis at the time the intercreditor
agreement is proposed to be established in light of the type of Indebtedness
subject thereto, so long as the terms of such intercreditor agreement are
reasonably satisfactory to the Administrative Agent and the Borrower; (b) in the
case of Indebtedness that is secured by a Lien on the Collateral on a junior
basis with respect to the Initial Term Loans (and any Class of Term Loans
secured on senior “first lien” basis), (i) a Junior Lien Intercreditor
Agreement, (ii) an intercreditor agreement substantially in the form of the
Junior Lien Intercreditor Agreement with any material modifications which are
reasonably acceptable to the Borrower and the Administrative Agent, or (iii) if
requested by the Borrower, an intercreditor agreement the terms of which are
consistent with market terms governing security arrangements for the sharing of
Liens and Collateral proceeds on a junior secured basis at the time the
intercreditor agreement is proposed to be established in light of the type of
Indebtedness subject thereto, so long as the terms of such intercreditor
agreement are reasonably satisfactory to the Administrative Agent and the
Borrower; (c) to the extent the ABL Facility is outstanding, any ABL
Intercreditor Agreement (or an Acceptable Intercreditor Agreement under clause
(a) above in the case of any ABL Facility secured by the Collateral on a senior
pari passu basis with the First Priority Secured Obligations (and not a Split
Collateral Basis)); and (d) any Additional Agreement the terms of which are
consistent with market terms governing, as applicable, security arrangements for
the sharing of Liens and Collateral proceeds and/or payment subordination
provisions, in each case on a basis applicable to the specified intercreditor
arrangement at the time the intercreditor or subordination agreement, as
applicable, is proposed to be established in light of the type of Indebtedness
subject thereto, so long as the terms of such intercreditor or subordination
agreement, as applicable, are reasonably satisfactory to the Administrative
Agent and the Borrower; provided, that (A) if required by the Administrative
Agent prior to agreeing that any form (or modification) is reasonably acceptable
to it, the form of any other intercreditor agreement shall be deemed acceptable
to the Administrative Agent (and the Lenders) if posted to the Lenders and not
objected to by the Required Lenders within five (5) Business Days thereafter,
and (B) any Acceptable Intercreditor Agreement shall be limited to terms
governing the sharing of Liens and the relative rights and obligations of the
secured parties regarding Collateral and the proceeds thereof and shall not
restrict or limit any Indebtedness or the terms and conditions thereof
(including any amendments and refinancings) to the extent such Indebtedness
would otherwise be permitted by the Loan Documents.
“ACH” means automated clearing house transfers.
“Acquisition” means (a) the acquisition of, and business combination with the
Target and (b) the other transactions contemplated by the Acquisition Agreement.
“Acquisition Agreement” means the definitive documentation for the Acquisition.
“Acquisition Delayed Draw Term Loans” has the meaning assigned to such term in
Section 2.02(e).
“Additional Agreement” has the meaning assigned to such term in Article 8.




--------------------------------------------------------------------------------





“Additional Commitments” means any commitments hereunder added pursuant to
Sections 2.22, 2.23 or 9.02(c).
“Additional Lender” has the meaning assigned to such term in Section 2.22(b).
“Additional Loans” means any Additional Revolving Loans and any Additional Term
Loans.
“Additional Revolving Commitments” means any revolving credit commitment added
pursuant to Sections 2.22, 2.23 or 9.02(c)(ii).
“Additional Revolving Facility” means any revolving credit facility added
pursuant to Sections 2.22, 2.23 or 9.02(c)(ii).
“Additional Revolving Loans” means any revolving loan made hereunder pursuant to
any Additional Revolving Commitments.
“Additional Term Commitments” means any term commitment added pursuant to
Sections 2.22, 2.23 or 9.02(c)(i).
“Additional Term Facility” means any term loan facility added pursuant to
Sections 2.22, 2.23 or 9.02(c)(i).
“Additional Term Loans” means any term loan added pursuant to Sections 2.22,
2.23 or 9.02(c)(i).
“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.
“Administrative Questionnaire” has the meaning assigned to such term in Section
2.22(d).
“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings, the Borrower or any of their respective
Restricted Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claim), whether
pending or, to the knowledge of Holdings, the Borrower or any of their
respective Restricted Subsidiaries, threatened in writing, against or affecting
Holdings, the Borrower or any of their respective Restricted Subsidiaries or any
property of Holdings, the Borrower or any of their respective Restricted
Subsidiaries.
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person. No Person shall be an “Affiliate” of Holdings or any subsidiary thereof
solely because it is an unrelated portfolio company of the Sponsor and none of
the Administrative Agent, the Arrangers, any Lender (other than any Affiliated
Lender or any Debt Fund Affiliate) or any of their respective Affiliates shall
be considered an Affiliate of Holdings or any subsidiary thereof. For purposes
of this Agreement and the other Loan Documents, Jefferies LLC and its Affiliates
shall be deemed to be Affiliates of Jefferies Finance LLC and its Affiliates.
“Affiliated Lender” means any Non-Debt Fund Affiliate, Holdings, the Borrower
and/or any subsidiary of Holdings.




--------------------------------------------------------------------------------





“Affiliated Lender Assignment and Assumption” means an assignment and assumption
entered into by a Lender and an Affiliated Lender (with the consent of any party
whose consent is required by Section 9.05) and accepted by the Administrative
Agent in the form of Exhibit A-2 or any other form approved by the
Administrative Agent and the Borrower.
“Affiliated Lender Cap” has the meaning assigned to such term in Section
9.05(h)(iv).
“Agreement” has the meaning assigned to such term in the preamble to this Credit
Agreement.
“AHYDO” has the meaning assigned to such term in Section 2.11(b)(ix).
“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a LIBO
Rate or Alternate Base Rate floor, or otherwise, in each case, incurred or
payable directly by the Borrower ratably to all lenders of such Indebtedness;
provided that (a) original issue discount and upfront fees shall be equated to
interest rate assuming a 4-year life to maturity (or, if less, the stated life
to maturity at the time of its incurrence of the applicable indebtedness), (b)
“All-In Yield” shall not include arrangement fees, structuring fees, commitment
fees, underwriting fees, placement fees, success fees, advisory fees, ticking
and unused line fees, consent or amendment fees and any similar fees (regardless
of whether shared or paid, in whole or in part, with or to any or all lenders)
and any other fees not generally paid ratably to all lenders of such
Indebtedness, and (c) if any Incremental Term Facility includes an Alternate
Base Rate or LIBO Rate floor that is greater than the Alternate Base Rate or
LIBO Rate floor applicable to the Initial Term Loans, such differential between
interest rate floors shall be included in the calculation of All-In Yield, but
only to the extent an increase in the Alternate Base Rate or LIBO Rate floor
applicable to the Initial Term Loans would cause an increase in the interest
rate then in effect thereunder, and in such case the Alternate Base Rate or LIBO
Rate floors (but not the applicable rate, unless otherwise elected by the
Borrower) applicable to the Initial Term Loans shall be increased to the extent
of such differential between interest rate floors.
“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Effective Rate in effect on such day plus
0.50%, (b) to the extent ascertainable, the Published LIBO Rate (which rate
shall be calculated based upon an Interest Period of one month and shall be
determined on a daily basis) plus 1.00%, (c) the Prime Rate and (d) 0.00% per
annum. Any change in the Alternate Base Rate due to a change in the Federal
Funds Effective Rate or the Published LIBO Rate, as the case may be, shall be
effective from and including the effective date of such change in the Federal
Funds Effective Rate or the Published LIBO Rate, as the case may be. Any change
in the Prime Rate announced by Barclays shall be effective from and including
the opening of business on the day specified in the public announcement of such
change.
“Applicable Initial Delayed Draw Term Loan Percentage” means, with respect to
any Initial Delayed Draw Term Lender of any Class, a percentage equal to a
fraction the numerator of which is the aggregate principal amount of the unused
(i.e. undrawn) Initial Delayed Draw Term Loan Commitments of such Initial
Delayed Draw Term Lender under the applicable Class and the denominator of which
is the aggregate principal amount of all unused (i.e. undrawn) Initial Delayed
Draw Term Loan Commitments of all Initial Delayed Draw Term Lenders under the
applicable Class.
“Applicable Percentage” means, (a) with respect to any Term Lender for any
Class, a percentage equal to a fraction (i) the numerator of which is the
aggregate outstanding principal amount of the Term Loans, unused Additional Term
Commitments of such Term Lender for such Class and unused Initial Delayed Draw
Term Loan Commitments of such Term Lender for such Class (ii) and the
denominator




--------------------------------------------------------------------------------





of which is the aggregate outstanding principal amount of the Term Loans and
unused Additional Term Commitments of all Term Lenders for such Class and the
unused Initial Delayed Draw Term Loan Commitments for all Term Lenders for such
Class; provided that for purposes of Section 2.21 and otherwise herein (except
with respect to Section 2.11(a)(ii)), when there is a Defaulting Lender, any
such Defaulting Lender’s Commitment shall be disregarded in the relevant
calculations.
“Applicable Price” has the meaning assigned to such term in the definition of
“Dutch Auction”.
“Applicable Rate” means, for any day, with respect to any Initial Loans (i) that
are LIBO Rate Loans, 3.50% per annum and (ii) that are ABR Loans, 2.50% per
annum.
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person or a Disqualified Institution) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and is
administered, advised or managed by (a) such Lender, (b) any Affiliate of such
Lender or (c) any entity or any Affiliate of any entity that administers,
advises or manages such Lender.
“Arrangers” has the meaning assigned to such term in the preamble to this
Agreement.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent in the form of
Exhibit A-1 or any other form approved by the Administrative Agent and the
Borrower.
“Auction” has the meaning assigned to such term in the definition of “Dutch
Auction”.
“Auction Agent” means (a) the Administrative Agent or any of its Affiliates to
the extent the Administrative Agent or such Affiliate has agreed to act in such
capacity or (b) any other financial institution or advisor engaged by the
Borrower (whether or not an Affiliate of the Administrative Agent) to act as an
arranger in connection with any Auction pursuant to the definition of “Dutch
Auction”.
“Auction Amount” has the meaning assigned to such term in the definition of
“Dutch Auction”.
“Auction Notice” has the meaning assigned to such term in the definition of
“Dutch Auction”.
“Auction Party” has the meaning set forth in the definition of “Dutch Auction”.
“Auction Response Date” has the meaning assigned to such term in the definition
of “Dutch Auction”.
“Available Amount” means, at any time, an amount equal to, without duplication:
(a)    the sum of:
(i)    the greater of $40,000,000 and 25% of Consolidated Adjusted EBITDA plus
(ii)    the CNI Growth Amount; plus




--------------------------------------------------------------------------------





(iii)    the amount of any Cash and Cash Equivalents (including from the
proceeds of any property or assets (including Capital Stock)) and the Fair
Market Value of property or assets contributed to the Borrower or any of its
Restricted Subsidiaries by any Parent Company or received by the Borrower or any
of its Restricted Subsidiaries in return for any issuance of Qualified Capital
Stock to any Parent Company (but excluding any amounts (w) constituting a “Cure
Amount” (as defined in the ABL Credit Agreement) or similar term with respect to
an equity cure of a financial covenant default, (x) received from the Borrower
or any Restricted Subsidiary, (y) for all purposes other than Investments in
Restricted Subsidiaries, the proceeds of equity used to incur Contribution
Indebtedness, or (z) consisting of the proceeds of any loan or advance made
pursuant to Section 6.06(h)(ii)), in each case, during the period from and
including the day immediately following the Closing Date through and including
such time; plus
(iv)    the aggregate principal amount of any Indebtedness or Disqualified
Capital Stock, in each case, of the Borrower or any Restricted Subsidiary (other
than Indebtedness or such Disqualified Capital Stock issued to the Borrower or
any Restricted Subsidiary), which has been directly or indirectly converted into
or exchanged for Qualified Capital Stock of the Borrower, any Restricted
Subsidiary or any Parent Company (or contributed to the Borrower, any Restricted
Subsidiary or any Parent Company and cancelled), together with the Fair Market
Value of any Cash Equivalents and the Fair Market Value of any property or
assets received by the Borrower or such Restricted Subsidiary upon such
exchange, conversion or contribution in each case, during the period from and
including the day immediately following the Closing Date through and including
such time; plus
(v)    the net proceeds received by the Borrower or any Restricted Subsidiary
during the period from and including the day immediately following the Closing
Date through and including such time in connection with the Disposition to any
Person (other than the Borrower or any Restricted Subsidiary) of any acquisition
or Investment made in reliance on amounts available under Section 6.06(r); plus
(vi)    the aggregate proceeds received by the Borrower or any Restricted
Subsidiary during the period from and including the day immediately following
the Closing Date through and including such time in connection with returns,
profits, distributions and similar amounts received in Cash, Cash Equivalents
and/or the Fair Market Value of any property or assets, including cash principal
repayments and interest payments of loans, in each case, received in respect of
any Investment made after the Closing Date in reliance on amounts available
under Section 6.06(r); plus
(vii)    an amount equal to the sum of (A) the amount of any Investments by the
Borrower or any Restricted Subsidiary in reliance on amounts available under
Section 6.06(r) in any Unrestricted Subsidiary (in an amount not to exceed the
aggregate amount of Investments in such Unrestricted Subsidiary) that has been
redesignated as a Restricted Subsidiary or has been merged, consolidated or
amalgamated with or into, or is liquidated, wound up or dissolved into, the
Borrower or any Restricted Subsidiary and (B) the amount of Cash, Cash
Equivalents and the Fair Market Value of the property or assets of any
Unrestricted Subsidiary that have been transferred, conveyed or otherwise
distributed to the Borrower or any Restricted Subsidiary, in each case, during
the period from and including the day immediately following the Closing Date
through and including such time; plus




--------------------------------------------------------------------------------





(viii)    the amount of any Declined Proceeds; minus
(b)    an amount equal to the sum of (i) Restricted Payments made pursuant to
Section 6.04(a)(iii), plus (ii) Restricted Debt Payments made pursuant to
Section 6.04(b)(vi), plus (iii) Investments made pursuant to Section 6.06(r), in
each case, after the Closing Date and prior to such time or contemporaneously
therewith.
“Bail-In Action” means, the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banking Services” means each and any of the following bank services provided to
Holdings, the Borrower or any Restricted Subsidiary (a) under any arrangement
that is in effect on the Closing Date between Holdings, the Borrower or any
Restricted Subsidiary and a counterparty that is (or is an Affiliate of) the
Administrative Agent, any Lender or an Arranger as of the Closing Date, b) under
any arrangement that is entered into after the Closing Date by Holdings, the
Borrower or any Restricted Subsidiary with any counterparty that is (or is an
Affiliate of) the Administrative Agent, any Lender or an Arranger at the time
such arrangement is entered into or (c) any other Person that is designated by
the Borrower as a Banking Services counterparty by written notice to the
Administrative Agent: commercial credit cards, stored value cards, purchasing
cards, treasury management services, netting services, overdraft protections,
check drawing services, automated payment services (including depository,
overdraft, controlled disbursement, ACH transactions, return items and
interstate depository network services), employee credit card programs, cash
pooling services and any arrangements or services similar to any of the
foregoing and/or otherwise in connection with Cash management and Deposit
Accounts.
“Banking Services Obligations” means any and all obligations of Holdings, the
Borrower or any Restricted Subsidiary, whether absolute or contingent and
however and whenever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor), in
connection with Banking Services, in each case, that has been designated to the
Administrative Agent in writing by the Borrower as being Banking Services
Obligations for the purposes of the Loan Documents, it being understood that
each counterparty thereto shall be deemed (A) to appoint the Administrative
Agent as its agent under the applicable Loan Documents and (B) to agree to be
bound by the provisions of Article 8, Section 9.03, Section 9.10 and the
Intercreditor Agreement (and any other applicable Acceptable Intercreditor
Agreement) as if it were a Lender.
“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).
“Barclays” has the meaning assigned to such term in the preamble to this
Agreement.
“Beneficial Ownership Certification” means a certification regarding individual
beneficial ownership solely to the extent expressly required by the Beneficial
Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any Person




--------------------------------------------------------------------------------





whose assets include (for purposes of ERISA Section 3(42) or otherwise for
purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the U.S.
“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
“Borrower Materials” has the meaning assigned to such term in Section 9.01(d).
“Borrowing” means any Loans of the same Type and Class made, converted or
continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit B or such other form that is reasonably acceptable to the Administrative
Agent and the Borrower (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a LIBO Rate Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
“Calculation Period” means, with respect to Excess Cash Flow, each annual period
consisting of a Fiscal Year of the Borrower.
“Canadian Restricted Subsidiary” means a Restricted Subsidiary that is
incorporated or organized under the laws of Canada or any province or territory
thereof.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing, but excluding for the avoidance of doubt any Indebtedness convertible
into or exchangeable for any of the foregoing.
“Captive Insurance Subsidiary” means any Restricted Subsidiary of the Borrower
that is maintained as a self-insurance subsidiary and is subject to regulation
as an insurance company (and any Restricted Subsidiary thereof).
“Cash” means money, currency or a credit balance in any Deposit Account.
“Cash Equivalents” means, as at any date of determination, (a) readily
marketable securities (i) issued or directly and unconditionally guaranteed or
insured as to interest and principal by the U.S. government or (ii) issued by
any agency or instrumentality of the U.S. the obligations of which are backed by
the full faith and credit of the U.S., in each case maturing within one year
after such date and, in each case, repurchase agreements and reverse repurchase
agreements relating thereto; (b) readily marketable direct




--------------------------------------------------------------------------------





obligations issued by any state of the U.S. or any political subdivision of any
such state or any public instrumentality thereof or by any foreign government,
in each case maturing within one year after such date and having, at the time of
the acquisition thereof, a rating of at least A-2 from S&P or at least P-2 from
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency) and, in each case, repurchase agreements and reverse repurchase
agreements relating thereto; (c) commercial paper maturing no more than one year
from the date of creation thereof and having, at the time of the acquisition
thereof, a rating of at least A-2 from S&P or at least P-2 from Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);
(d) deposits, money market deposits, time deposit accounts, certificates of
deposit or bankers’ acceptances (or similar instruments) maturing within one
year after such date and issued or accepted by any Lender or by any bank
organized under, or authorized to operate as a bank under, the laws of the U.S.,
any state thereof or the District of Columbia or any political subdivision
thereof and that has capital and surplus of not less than $100,000,000 and, in
each case, repurchase agreements and reverse repurchase agreements relating
thereto; and (e) shares of any money market mutual fund that has (i)
substantially all of its assets invested in the types of investments referred to
in clauses (a) through (d) above, (ii) net assets of not less than $250,000,000
and (iii) a rating of at least A-2 from S&P or at least P-2 from Moody’s; and
(f) solely with respect to any Captive Insurance Subsidiary, any investment such
Captive Insurance Subsidiary is not prohibited to make in accordance with
applicable law. Cash Equivalents shall also include (x) Investments of the type
and maturity described in clauses (a) through (f) above of foreign obligors,
which Investments or obligors (or the parent companies thereof) have the ratings
described in such clauses or equivalent ratings from comparable foreign rating
agencies and (y) other short-term Investments utilized by Foreign Subsidiaries
in accordance with normal investment practices for cash management in
Investments analogous to the Investments described in clauses (a) through (e)
and in this paragraph.
“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the Closing Date, (b) any change in any law, treaty, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the Closing Date or (c) compliance by any Lender (or, for purposes of Section
2.15(b), by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the Closing
Date (other than any such request, guideline or directive to comply with any
law, rule or regulation that was in effect on the Closing Date). For purposes of
this definition and Section 2.15, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or U.S. or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
described in clauses (a), (b) and (c) above, be deemed to be a Change in Law,
regardless of the date enacted, adopted, issued or implemented.
“Change of Control” means the earliest to occur of:
(a)    at any time prior to a Qualifying IPO, the Permitted Holders ceasing to
beneficially own, either directly or indirectly (within the meaning of Rule
13d-3 and Rule 13d-5 under the Exchange Act), Capital Stock representing more
than 50% of the total voting power of all of the outstanding voting stock of
Holdings;
(b)    at any time on or after a Qualifying IPO, the acquisition, directly or
indirectly, by any Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange




--------------------------------------------------------------------------------





Act), including any group acting for the purpose of acquiring, holding or
disposing of Securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act, but excluding (i) any employee benefit plan and/or Person acting
as the trustee, agent or other fiduciary or administrator therefor, (ii) one or
more Permitted Holders, (iii) any group directly or indirectly controlled by one
or more Permitted Holders, and (iv) any underwriter in connection with any
Qualifying IPO solely for the purposes of facilitating the distribution of such
Capital Stock), of Capital Stock representing more than the greater of (A) 40%
of the total voting power of all of the outstanding voting stock of Holdings and
(B) the percentage of the total voting power of all of the outstanding voting
stock of Holdings beneficially owned, directly or indirectly, by the Permitted
Holders; and
(c)    the Borrower ceasing to be a direct or indirect Wholly-Owned Subsidiary
of Holdings (or any permitted successor hereunder);
provided that (x) a “Change of Control” shall not be deemed to have occurred
with respect to clauses (a) or (b) above if the Permitted Holders have, at such
time, the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the board of directors or similar governing
body of Holdings, and (y) the creation of a Parent Company shall not in and of
itself cause a Change of Control so long as at the time such Person became a
Parent Company, (1) there is no change in the direct or indirect beneficial
ownership of the total voting power of all of the outstanding voting stock of
Holdings by the Permitted Holders or (2) no Person and no group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act), including
any such group acting for the purpose of acquiring, holding or disposing of
Securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act)
(other than one or more Permitted Holders or any group directly or indirectly
controlled by one or more Permitted Holders), shall have beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provisions), directly or indirectly, of 50% or more, in the case of clause (a)
above, or 40% or more, in the case of clause (b) above, of the total voting
power of all of the outstanding voting stock of Holdings.
“Charge” means any charge, fee, loss, expense, cost, accrual or reserve of any
kind.
“Charged Amounts” has the meaning assigned to such term in Section 9.19.
“Citizens” has the meaning assigned to such term in the preamble to this
Agreement.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Loans, Initial
Term Loans, Initial Delayed Draw Term Loans, Additional Term Loans of any series
established as a separate “Class” pursuant to Section 2.22, 2.23 or 9.02(c)(i),
Additional Revolving Loans of any series established as a separate “class”
pursuant to Section 2.22, 2.23 or 9.02(c)(ii), (b) any Commitment, refers to
whether such Commitment is an Initial Term Loan Commitment, an Initial Delayed
Draw Term Loan Commitment, an Additional Term Commitment of any series
established as a separate “Class” pursuant to Section 2.22, 2.23 or 9.02(c)(i),
an Additional Revolving Commitment of any series established as a separate
“Class” pursuant to Section 2.22, 2.23 or 9.02(c)(ii) or a commitment to make
any other Commitments under any other Credit Facilities established as a
separate “Class” and (c) any Lender, refers to whether such Lender has a Loan or
Commitment of a particular Class. The Initial Term Loans and the Initial Delayed
Draw Term Loans are intended to be treated as a single Class for all purposes
under this Agreement (except as provided in Section 2.10 or as otherwise
expressly provided in this Agreement). For purposes of this definition, any
separate series or tranche shall be treated as a separate “Class” regardless of
whether such series or tranche is specifically as a separate “Class”.
“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).
“CNI Growth Amount” means, at any date of determination, an amount equal to 50%
of the Consolidated Net Income of the Borrower and the Restricted Subsidiaries
for the period (taken as one




--------------------------------------------------------------------------------





accounting period) commencing on April 1, 2018, to the end of the most recently
ended fiscal quarter for which internal financial statements of the Borrower are
available preceding such date; provided, that such cumulative amount shall (a)
be determined in good faith by the Borrower and (b) not be less than zero.
“Code” means the Internal Revenue Code of 1986, as amended.
“Co-Investors” means, individually and collectively, (a) any current and former
officers, directors and members of the management of the Borrower, any Parent
Company and/or any Subsidiary of the Borrower, solely to the extent that such
Persons own Capital Stock in the Borrower or any direct or indirect parent
thereof on the Closing Date, (b) Oak Hill Capital Partners III, L.L.C., Oak Hill
Capital Partners III, L.P. and Oak Hill Capital Management Partners III, L.P.,
together with, in the case of this clause (b), their respective Affiliates (but
not portfolio companies) and solely to the extent that such Persons or such
Affiliates own Capital Stock in the Borrower or any direct or indirect parent
thereof on the Closing Date, and (c) any other Person (other than the Sponsor)
making a cash equity investment directly or indirectly in any Parent Company on
or prior to the Closing Date, so long as, in each case, immediately after giving
effect thereto, the Sponsor’s investment will constitute not less than 50.1%
direct or indirect beneficial ownership of Holdings on the Closing Date.
“Collateral” means any and all property of any Loan Party subject (or purported
to be subject) to a Lien under any Collateral Document and any and all other
property of any Loan Party, now existing or hereafter acquired, that is or
becomes subject (or purported to be subject) to a Lien pursuant to any
Collateral Document to secure the Secured Obligations.
“Collateral and Guarantee Requirement” means, at any time, subject to (x) the
applicable limitations set forth in this Agreement and/or any other Loan
Document and (y) the time periods (and extensions thereof) set forth in Section
5.12, the requirement that the Administrative Agent shall have received in the
case of any Restricted Subsidiary that is required to become a Loan Party after
the Closing Date pursuant to Section 5.12 (including by ceasing to be an
Excluded Subsidiary):
(a)
(i)     (A) a joinder to the Loan Guaranty in substantially the form attached as
an exhibit thereto, (B) a supplement to the Security Agreement in substantially
the form attached as an exhibit thereto, (C) if such Restricted Subsidiary owns
registrations of or applications for U.S. Patents, Trademarks and/or Copyrights
that constitute Collateral, an Intellectual Property Security Agreement, (D) a
completed Perfection Certificate, (E) Uniform Commercial Code financing
statements in appropriate form for filing in such jurisdictions as the
Administrative Agent may reasonably request and (F) an executed joinder to the
Intercreditor Agreement (and any other applicable Acceptable Intercreditor
Agreement) in substantially the form attached as an exhibit thereto; and

(ii)    each item of Collateral that such Restricted Subsidiary is required to
deliver under Section 4.02 of the Security Agreement (which, for the avoidance
of doubt, shall be delivered within the time periods set forth in Section 5.12
and shall exclude Excluded Assets);
(b)     the Administrative Agent shall have received with respect to any
Material Real Estate Asset owned as of or acquired after the Closing Date, a
Mortgage and any necessary UCC fixture filing in respect thereof, in each case
together with, to the extent required by Requirements of Law or customary and
appropriate (as reasonably determined by the Administrative Agent):
(i) evidence that (A) all counterparts of such Mortgage have been duly executed,
acknowledged and delivered and such Mortgage and any corresponding UCC or
equivalent fixture filing are in form suitable for filing or recording in all
filing or recording offices that the Administrative Agent may deem reasonably
necessary in order to create and perfect a valid and subsisting mortgage lien on
such Material Real Estate Asset in favor of the Administrative Agent for the
benefit of the Secured Parties, (B) such Mortgage and any corresponding UCC or
equivalent fixture filings have been duly recorded or filed, as applicable, and
(C) all filing and recording taxes




--------------------------------------------------------------------------------





and fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent;
(ii) one or more fully paid policies of title insurance (the “Mortgage
Policies”) in an amount reasonably acceptable to the Administrative Agent (not
to exceed the Fair Market Value of the Material Real Estate Asset covered
thereby) issued by a nationally recognized title insurance company in the
applicable jurisdiction that is reasonably acceptable to the Administrative
Agent, insuring the relevant Mortgage as having created a valid subsisting
mortgage lien on the real property described therein with the ranking or the
priority which it is expressed to have in such Mortgage, subject only to
Permitted Liens, together with such endorsements, coinsurance and reinsurance as
the Administrative Agent may reasonably request to the extent the same are
available in the applicable jurisdiction;
(iii) a completed “Life-of-Loan” Federal Emergency Management Agency flood
hazard determination with respect to each Material Real Estate Asset (which
flood determination shall be ordered by the Administrative Agent);
(iv) customary legal opinions of local counsel for the relevant Loan Party in
the jurisdiction in which such Material Real Estate Asset is located, and if
applicable, in the jurisdiction of formation of the relevant Loan Party, in each
case as the Administrative Agent may reasonably request; and
(v) surveys and appraisals (solely if required under the Financial Institutions
Reform Recovery and Enforcement Act of 1989, as amended); provided that the
Administrative Agent may in its reasonable discretion accept any such existing
certificate, appraisal or survey so long as such existing certificate or
appraisal satisfies any applicable local law requirements.
Notwithstanding any provision of this Agreement or any other Loan Document to
the contrary,
(A) if a mortgage tax or any similar tax or charge will be owed on the entire
amount of the Secured Obligations evidenced hereby, then, to the extent
permitted by, and in accordance with, applicable law, the amount of such
mortgage tax or any similar tax or charge shall be calculated based on the
lesser of (x) the amount of the Secured Obligations allocated to the applicable
Material Real Estate Assets and (y) the Fair Market Value of the applicable
Material Real Estate Assets at the time the Mortgage is entered into and
determined in a manner reasonably acceptable to Administrative Agent and the
Borrower, which in the case of clause (y) will result in a limitation of the
Secured Obligations secured by the Mortgage to such amount;
(B) Mortgages on any Real Estate Asset shall not be required or shall be
released to the extent such Real Estate Asset constitutes or becomes an Excluded
Asset;
(C) no control agreements, other control arrangements or perfection by “control”
shall be required (except as provided in clauses (x) and (y) below) and no Loan
Party shall be required to perfect a security interest in any Collateral, in
each case (to the extent applicable), other than perfection by (v) filing of a
UCC-1 financing statement, (w) with respect to IP Rights, filings with the
United States Patent and Trademark Office or the United States Copyright Office,
(x) delivery of certificates evidencing Capital Stock and notes and other
evidence of indebtedness, in each case, to the extent required to be pledged as
Collateral and required to be delivered pursuant to the Security Agreement, (y)
to the extent control agreements have been delivered under the ABL Facility with
respect to the ABL US Priority Collateral, second-priority control agreements
with respect to the ABL US Priority Collateral, and (z) with respect to Material
Real Estate, pursuant to Mortgages as described above;




--------------------------------------------------------------------------------





(D)(i) no action (including any filings or registrations) outside of the United
States in order to create or perfect any security interest in any asset located
outside of the United States (including with respect to intellectual property
and equity interests) shall be required and (ii) no security or pledge
agreements shall be governed by any other law other than the laws of New York
(except (x) any required Mortgages may be governed by the laws of the state in
which the Material Real Estate Asset is situated and (y) the laws of any other
U.S. state may govern to the extent necessary to create or perfect a security
interest in any portion of the Collateral); and
(E) the Loan Parties shall not be required to collaterally assign to the
Administrative Agent their respective rights under (x) any documentation
governing a permitted acquisition or investment not prohibited under the terms
of this Agreement, (y) any representation and warranty insurance policy or (z)
any business interruption policy.
With respect to any Collateral that is ABL US Priority Collateral, prior to the
Discharge of ABL Obligations (as defined in the ABL Intercreditor Agreement), to
the extent that the ABL Agent determines that any such property or assets shall
not become part of, or shall be excluded from, the collateral under the ABL
Facility, or that any delivery or notice requirement in respect of any such
Collateral shall be extended or waived, the Administrative Agent shall
automatically be deemed to accept such determination and shall execute any
documentation, if applicable, requested by the Borrower in connection therewith,
including termination and release documents.
Notwithstanding the foregoing, in the event the Borrower elects to cause a
Foreign Subsidiary to become a Subsidiary Guarantor pursuant to the last
sentence of the definition of “Subsidiary Guarantor”, such Foreign Subsidiary
shall (i) provide a Loan Guaranty and (ii) grant a perfected lien in favor of
the Administrative Agent on substantially all of its assets (other than Excluded
Assets) pursuant to arrangements reasonably agreed between the Administrative
Agent and the Borrower, subject to customary limitations in such jurisdiction as
may be reasonably agreed between the Administrative Agent and the Borrower, and
nothing in the definition of “Collateral and Guarantee Requirement” or other
limitation in this Agreement shall in any way limit or restrict the pledge of
assets and property by any such Foreign Subsidiary that is a Guarantor or the
pledge of the Equity Interests of such Foreign Subsidiary by any other Loan
Party that holds such Equity Interests, in each case, solely by virtue of such
Foreign Subsidiary being a Foreign Subsidiary.
“Collateral Documents” means, collectively, (a) the Security Agreement, (b) each
Intellectual Property Security Agreement, (c) any supplement to any of the
foregoing delivered to the Administrative Agent pursuant to the definition of
“Collateral and Guarantee Requirement” and (d) each of the other instruments and
documents, including the Mortgages, pursuant to which any Loan Party grants or
perfects a Lien on any Collateral as security for payment of the Secured
Obligations.
“Commercial Tort Claim” has the meaning set forth in Article 9 of the UCC.
“Commitment” means, with respect to each Lender, such Lender’s Initial Term Loan
Commitment, Initial Delayed Draw Term Loan Commitment, Additional Commitments
and any other commitment to provide Loans under a Credit Facility, as
applicable, in effect as of such time.
“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Company” has the meaning assigned to such term in the Recitals to this
Agreement.




--------------------------------------------------------------------------------





“Company Competitor” means (a) any Person that is or becomes (i) a competitor of
the Borrower and/or any of its subsidiaries (including after giving effect to
the Acquisition and any other permitted acquisitions), or (ii) an Affiliate of a
Person described in clause (a)(i) and, in each case, identified in writing to
the Administrative Agent, (b) any reasonably identifiable Affiliate of any
person described in clause (a) above (on the basis of such Affiliate’s name)
(other than any Debt Fund Affiliate), and/or (c) any Affiliate of any Person
described in clause (a) or clause (b) above identified by name in a written
notice to the Administrative Agent.
“Competitor Debt Fund Affiliate” means, with respect to any Company Competitor,
any bona fide debt fund, investment vehicle, regulated bank entity or
unregulated lending entity that is (i) primarily engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business and (ii) managed, sponsored or advised
by any Person that is Controlling, Controlled by or under common Control with
such Company Competitor or Affiliate thereof, but only to the extent that no
personnel associated or involved with the investment in such Company Competitor
or such Affiliate thereof (A) makes (or has the right to make or participate
with others in making) investment decisions on behalf of, or otherwise cause the
direction of the investment policies of, such debt fund, investment vehicle,
regulated bank entity or unregulated entity or (B) has access, directly or
indirectly (including through such Company Competitor or any of its Affiliates),
to any information (other than information that is publicly available) relating
to Holdings, the Borrower, and/or of their respective businesses; it being
understood and agreed that the term “Competitor Debt Fund Affiliate” shall not
include any Person that is a “Disqualified Institution” pursuant to clauses (a)
or (c) of the definition thereof.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
“Confidential Information” has the meaning assigned to such term in Section
9.13.
“Consolidated Adjusted EBITDA” means, as to any Person for any period, an amount
determined for such Person on a consolidated basis equal to the total of (a)
Consolidated Net Income for such period plus (b) the sum, without duplication,
of (to the extent deducted in calculating Consolidated Net Income, other than in
respect of clauses (v), (xi), (xiii), (xiv), (xvi), (xvii), (xviii) and (xix)
below) the amounts of:
(i)    consolidated total interest expense determined in accordance with GAAP
and, to the extent not reflected in such consolidated total interest expense,
annual agency fees paid to the administrative agents and collateral agents under
any credit facilities, costs associated with obtaining hedging arrangements and
breakage costs in respect of hedging arrangements related to interest rates),
any expense resulting from the discounting of any indebtedness in connection
with the application of recapitalization accounting or, if applicable, purchase
accounting in connection with the Transactions or any acquisition, penalties and
interest relating to taxes, any “additional interest” or “liquidated damages”
with respect to other securities for failure to timely comply with registration
rights obligations, amortization or expensing of deferred financing fees,
amendment and consent fees, debt issuance costs, commissions, fees, expenses and
discounted liabilities and any other amounts of non-Cash interest, any expensing
of bridge, commitment and other financing fees and any other fees related to the
Transactions or any acquisitions after the Closing Date, commissions, discounts,
yield and other fees and charges (including any interest expense) related to any
qualified securitization facility, any accretion of accrued interest on
discounted liabilities and any prepayment premium or penalty, interest expense
attributable to a parent company resulting from push-down accounting and any
lease, rental or other expense in connection with any lease that is not a
capitalized lease, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk (net of
interest income and gains on such hedging obligations), costs of surety bonds in
connection with financing activities (whether amortized or immediately
expensed),




--------------------------------------------------------------------------------





fees and expenses paid to (or for the benefit of) any arranger, any
administrative or collateral agent, any lender or any other secured party under
the Loan Documents and the ABL Credit Agreement (and any related loan documents)
or to (or for the benefit of) any other holder of permitted Indebtedness in
connection with its services hereunder (including fees and expenses in
connection with any modifications of the Loan Documents), other bank or any
other Person in connection with its services as administrative agent or trustee,
or similar capacity under any other Indebtedness permitted hereunder and
financing fees;
(ii)    provision for Taxes during such period (including pursuant to any Tax
sharing arrangement or any distributions or other Restricted Payments for the
payment of any Tax), including, in each case, arising out of tax examinations,
repatriation of amounts from a Foreign Subsidiary and (without duplication) any
payment to a Parent Company pursuant to Section 6.04(a)(i) and (iv) in respect
of Taxes;
(iii)    depreciation and amortization (including, without limitation,
amortization of goodwill, software and other intangible assets);
(iv)    any non-cash Charge (provided, that to the extent any such non-cash
Charge represents an accrual or reserve for any actual or potential cash items
in any future period (including of the type described in clause (vii) below),
(A) such Person may elect (in its sole discretion) not to add back such non-cash
Charge in the then-current period, in which case, any cash payment in respect
thereof in any future period shall be not subtracted from Consolidated Adjusted
EBITDA, and (B) to the extent such Person elects (in its sole discretion) to add
back such non-cash Charge in the then-current period, any cash payment in
respect thereof in any subsequent periods shall be subtracted from Consolidated
Adjusted EBITDA pursuant to clause (c)(v) below);
(v)    (A) Transaction Costs, and (B) transaction fees and Charges (1) in
connection with the consummation of any transaction (or any transaction proposed
and not consummated), (2) in connection with any Qualifying IPO (or any
Qualifying IPO proposed and not consummated) and/or (3) that are actually
reimbursed or reimbursable by third parties pursuant to indemnification or
reimbursement provisions or similar agreements or insurance; provided, that in
respect of any fee, cost, expense or reserve that is added back in reliance on
clause (3) above, such Person in good faith expects to receive reimbursement for
such fee, cost, expense or reserve within the next four Fiscal Quarters (it
being understood that to the extent any reimbursement amount is not actually
received within such Fiscal Quarters, such reimbursement amount shall be
deducted in calculating Consolidated Adjusted EBITDA for such Fiscal Quarters
pursuant to clause (c)(iii) below);
(vi)    Public Company Costs;
(vii)    (A) management, monitoring, consulting, transaction and advisory fees
(including termination fees) and indemnities and expenses actually paid or
accrued by, or on behalf of, such Person or any of its subsidiaries (1) to the
Investors (or their Affiliates or management companies) to the extent permitted
under this Agreement or (2) as permitted by Section 6.09(f); (B) the amount of
payments made to option holders of any Parent Company in connection with, or as
a result of, any distribution being made to shareholders of such Person, which
payments are being made to compensate such option holders as though they were
shareholders at the time of, and entitled to share in, such distribution,
including any cash consideration for any repurchase of equity, in each case to
the extent permitted under the Loan Documents and (C) the amount of fees,
expenses and indemnities paid to directors, including of Holdings or any Parent
Company;




--------------------------------------------------------------------------------





(viii)    losses or discounts on sales of receivables and related assets in
connection with any receivables financing permitted under this Agreement;
(ix)    any Charges (or net income) attributable to any interest,
non-controlling interest and/or minority interest of any third party in any
Restricted Subsidiary;
(x)    the amount of earnout obligation expense (or similar Charges) incurred in
connection with (including adjustments thereto) (A) the Acquisition, (B)
acquisitions and Investments consummated prior to the Closing Date and (C) any
Permitted Acquisition or other Investment permitted by this Agreement, in each
case, which is paid or accrued during the applicable period;
(xi)    pro forma “run rate” cost savings (including sourcing and supply chain
savings), operating expense reductions, operating, revenue and productivity
improvements and synergies (net of actual amounts realized) projected by the
Borrower in good faith that are reasonably identifiable and factually
supportable (in the good faith determination of such Person) in connection with
(A) the Transactions related to actions that have been taken (including prior to
the Closing Date) or with respect to which substantial steps have been taken or
are expected to be taken (in the good faith determination of the Borrower)
within 24 months after the Closing Date (or, in respect of any pricing increases
only, within 12 months after the Closing Date) and (B) any permitted
acquisitions, Investments, Dispositions and other Specified Transactions, and
any operating and productivity improvements, restructurings, cost savings
initiatives and other initiatives (including new business wins, the modification
and renegotiation of contracts and other arrangements, pricing adjustments,
supply chain optimization (including consolidating or changing suppliers, supply
base reduction and reduction in materials costs), product and warranty
improvements (including lean manufacturing initiatives, design, engineering and
automation optimization and discontinuing or replacing products) and other items
of the type described in clause (xii) below) projected by the Borrower in good
faith to result from actions that have been taken (including prior to completion
of any such acquisitions, Investments, Dispositions and other Specified
Transactions) or with respect to which substantial steps have been taken or are
expected to be taken (in the good faith determination of the Borrower) within 24
months (or, in respect of any pricing increases, only, within 12 months) after
any such acquisitions, Investments, Dispositions and other Specified
Transactions or operating improvements, restructurings, cost savings initiatives
and other initiatives; pro forma “run rate” shall be the full benefit associated
with any action taken, committed to be taken or with respect to which
substantial steps have been taken or are expected to be taken calculated on a
Pro Forma Basis as though such cost savings, operating expense reductions,
operating, revenue and productivity improvements, revenue enhancements and
synergies had been fully realized on the first day of the applicable period for
the entirety of such period;
(xii)    (A) Charges attributable to the undertaking and/or implementation of
operating improvements, operating expense reductions, cost savings initiatives
and other initiatives, transitions, openings and pre-openings, business
optimization, restructurings and integration (including inventory optimization
programs, software development, systems upgrade, closure or consolidation of
facilities and plants, curtailments, entry into new markets, strategic
initiatives and contracts, consulting fees, signing or retention costs,
retention or completion bonuses, expansion and relocation expenses, severance
payments, modifications to pension and post-retirement employee benefit plans or
other post-employment benefit costs representing amortization of unrecognized
prior service costs, actuarial losses, including amortization of such amounts
arising in prior periods, amortization of the unrecognized net obligation (and
loss or cost) existing at the date of initial application of FASB Accounting
Standards Codification 715, and any other items of a similar nature, new systems
design and implementation and startup costs), (B) reductions, improvements,
enhancements, synergies and initiatives as contemplated in clause (xi) above,
and (C) Charges related to legal settlement, fines, judgments or orders,
including with respect to warranty claims;




--------------------------------------------------------------------------------





(xiii)    with respect to key making or copying centers and kiosks that have
been in operation for less than 12 months during the applicable period, an
amount equal to  (A) the Consolidated Adjusted EBITDA for each such center or
kiosk during such period multiplied by twelve (12) divided by the numbers of
months such center or kiosk has been in operation, minus (B) the Consolidated
Adjusted EBITDA for each such center or kiosk actually included in the
calculation of Consolidated Adjusted EBITDA for during such period;
(xiv)    to the extent not otherwise included in Consolidated Net Income,
proceeds of business interruption insurance in an amount representing the
earnings for the applicable period that such proceeds are intended to replace
(whether or not then received so long as such Person in good faith expects to
receive such proceeds within the next four Fiscal Quarters (it being understood
that to the extent not actually received within such Fiscal Quarters, such
proceeds shall be deducted in calculating Consolidated Adjusted EBITDA pursuant
to clause (c)(iv) below)) and (B) the amount of any cash tax benefits related to
the tax amortization of intangible assets in such period;
(xv)    (A) unrealized net losses in the Fair Market Value of any arrangements
under Hedge Agreements and/or other derivative instrument pursuant to (in the
case of such other derivative instruments) FASB ASC No. 815 – Derivatives and
Hedging and (B) any net loss (less all fees and expenses or charges related
thereto) attributable to the early extinguishment of indebtedness (and the
termination of any associated hedging arrangements);
(xvi)    the amount of (A) any Charge to the extent that a corresponding amount
is received in cash by such Person from a Person other than such Person or any
Restricted Subsidiary of such Person under any agreement providing for
reimbursement of such Charge and (B) any Charge with respect to any liability or
casualty event, business interruption or any product recall, (1) so long as such
Person has submitted in good faith, and reasonably expects to receive payment in
connection with, a claim for reimbursement of such amounts under its relevant
insurance policy (with a deduction in the applicable future period for any
amount so added back to the extent not so reimbursed within the next four Fiscal
Quarters) or (2) without duplication of amounts included in a prior period under
clause (B)(1) above, to the extent such Charge is covered by insurance proceeds
received in cash during such period (it being understood that if the amount
received in cash under any such agreement in any period exceeds the amount of
Charge paid during such period such excess amounts received may be carried
forward and applied against any Charge in any future period);
(xvii)    the amount of Cash actually received (or the amount of the benefit of
any netting arrangement resulting in reduced Cash Charges) during such period,
to the extent not included in Consolidated Net Income in any period or related
non-Cash gain deducted in the calculation of Consolidated Adjusted EBITDA in any
prior period;
(xviii)    the excess of rent expense during such period over actual Cash rent
paid over due to the use of straight line rent for GAAP purposes; and
(xix)    Other Agreed Adjustments,
minus (c) to the extent such amounts increase Consolidated Net Income, without
duplication:
(i)    non-cash gains or income; provided, that to the extent any non-cash gain
or income represents an accrual or deferred income in respect of actual
potential Cash items in any future period, such Person may elect (in its sole
discretion) not to deduct such non-cash gain or income in the then-current
period;




--------------------------------------------------------------------------------





(ii)    unrealized net gains in the Fair Market Value of any arrangements under
Hedge Agreements;
(iii)    the amount added back to Consolidated Adjusted EBITDA pursuant to
clause (b)(v)(B)(3) above in a prior period to the extent the relevant
reimbursement amounts were not received within the time period required by such
clause and are required to be deducted from Consolidated Adjusted EBITDA for
such required time periods pursuant to clause (b)(v)(B)(3) above;
(iv)    the amount added back to Consolidated Adjusted EBITDA pursuant to clause
(b)(xiv) above in a prior period to the extent the relevant business
interruption insurance proceeds were not received within the time period
required by such clause and are required to be deducted from Consolidated
Adjusted EBITDA pursuant to clause (b)(xiv) above;
(v)    to the extent that such Person added back the amount of any non-Cash
charge to Consolidated Adjusted EBITDA pursuant to clause (b)(iv) above in a
prior period, the cash payment in respect thereof in the relevant future period
(except as otherwise provided in clause (b)(iv) above); and
(vi)    the excess of actual Cash rent paid over rent expense during such period
due to the use of straight line rent for GAAP purposes.
Notwithstanding anything to the contrary herein, to the extent applicable,
(i) Consolidated Adjusted EBITDA for the Fiscal Quarter ended on or around March
31, 2018 shall be deemed to be $29.3 million, (ii) Consolidated Adjusted EBITDA
for the Fiscal Quarter ended on or around December 31, 2017 shall be deemed to
be $36.3 million, (iii) Consolidated Adjusted EBITDA for the Fiscal Quarter
ended on or around September 30, 2017 shall be deemed to be $43.6 million and
(iv) Consolidated Adjusted EBITDA for the Fiscal Quarter ended on or around June
30, 2017 shall be deemed to be $47.5 million, in each case, as subject to
adjustments pursuant to clause (b) of this definition to the extent applicable
to any such Fiscal Quarter (and not otherwise already included in such amounts)
and otherwise further adjusted on a Pro Forma Basis, including upon consummation
thereof, in connection with the Acquisition.
“Consolidated First Lien Debt” means, as to any Person determined on a
consolidated basis, at any date of determination, the aggregate principal amount
of Consolidated Total Debt outstanding on such date that is secured by a Lien on
the Collateral on a pari passu or senior basis with the First Priority Secured
Obligations (it being understood that Consolidated Total Debt outstanding on any
applicable date of determination (subject to Section 1.10) under any ABL
Facility secured on a Split Collateral Basis (including the ABL Facility as of
the Closing Date) or a “cash flow” based ABL Facility secured by the Collateral
on a senior basis pari passu with the First Priority Secured Obligations subject
to an Acceptable Intercreditor Agreement under clause (a) of the definition
thereof, in each case, shall constitute Consolidated First Lien Debt).
“Consolidated Interest Expense” means, as to any Person determined on a
consolidated basis at any date of determination, the sum, without duplication,
of (a) consolidated Cash interest of the Borrower and its Restricted
Subsidiaries (excluding any interest expense on the Junior Debentures and, for
the avoidance of doubt, on any Trust Preferred Securities) determined in
accordance with GAAP, (i) including (A) the Cash interest component of Capital
Lease obligations and (B) net Cash payments made (less net Cash payments
received) pursuant to obligations under permitted hedging arrangements related
to interest rates; but (ii) excluding (to the extent such expense was deducted
in computing Consolidated Net Income and not added back in computing
Consolidated Adjusted EBITDA) (A) annual agency and trustee fees paid to the
administrative agents and collateral agents and trustees under any credit
facilities or other permitted Indebtedness, (B) costs associated with obtaining
hedging arrangements and breakage costs in respect of




--------------------------------------------------------------------------------





hedging arrangements related to interest rates), (C) any expense resulting from
the discounting of any Indebtedness in connection with the application of
recapitalization accounting or, if applicable, purchase accounting in connection
with the Transactions or any acquisition, (D) penalties and interest relating to
Taxes, (E) any “additional interest” or “liquidated damages” with respect to
other securities for failure to timely comply with registration rights
obligations, (F) amortization or expensing of deferred financing fees, amendment
and consent fees, debt issuance costs, commissions, fees, expenses and
discounted liabilities and any other amounts of non-cash interest, (G) any
expensing of bridge, commitment and other financing fees and any other fees
related to the Transactions or after the Closing Date, any other transactions
(including acquisitions and Indebtedness), (H) commissions, discounts, yield and
other fees and charges (including any interest expense) related to any qualified
securitization facility, (I) any accretion of accrued interest on discounted
liabilities and any prepayment premium or penalty, (J) interest expense
attributable to a parent company resulting from push-down accounting and (K) any
lease, rental or other expense in connection with any lease that is not a
Capital Lease, net of (b) Cash interest income of the Borrower and its
Restricted Subsidiaries.
“Consolidated Net Income” means, as to any Person determined on a consolidated
basis (the “Subject Person”) for any period, the net income (or loss) of the
Subject Person for such period taken as a single accounting period determined in
accordance with GAAP; provided that there shall be excluded, without
duplication:
(a)    (i) the income of any Person (other than a Restricted Subsidiary of the
Subject Person) in which any other Person (other than the Subject Person or any
of its Restricted Subsidiaries) has a joint interest, except that the amount of
dividends or distributions or other payments (including any ordinary course
dividend, distribution or other payment) paid in cash (or to the extent
converted into cash) to the Subject Person or any of its Restricted Subsidiaries
by such Person during such period (regardless of whether such payment is in
respect of the income of such Person in the current period or any prior period)
shall be included in Consolidated Net Income or (ii) the loss of any Person
(other than a Restricted Subsidiary of the Subject Person) in which any other
Person (other than the Subject Person or any of its Restricted Subsidiaries) has
a joint interest, other than to the extent that the Subject Person or any of its
Restricted Subsidiaries has contributed cash or Cash Equivalents to such Person
in respect of such loss during such period for the express purpose of funding
such losses (but shall exclude any other Investment in such Person);
(b)    gains or losses (less all fees and expenses chargeable thereto)
attributable to any sales or dispositions of Capital Stock or assets (including
asset retirement costs) or of returned surplus assets, in each case, outside of
the ordinary course of business;
(c)    gains or losses from extraordinary items, any one-time event or item, and
nonrecurring or unusual items (including costs of and payments of actual or
prospective legal settlements, fines, judgments or orders and all related fees
and expenses), including in connection with any acquisitions, Investments and
Dispositions;
(d)    any unrealized or realized net foreign currency translation or
transaction gains or losses impacting net income (including currency
re-measurements of Indebtedness); provided that notwithstanding anything to the
contrary herein, realized gains and losses in respect of any Designated
Operational FX Hedge shall be included in the calculation of Consolidated Net
Income;
(e)    any net gains, Charges or losses with respect to (i) any disposed (other
than Dispositions of assets and inventory in the ordinary course of business),
abandoned, divested and/or discontinued asset, property or operation (other
than, at the option of the Borrower, any asset, property or operation pending
the disposal, abandonment, divestiture and/or termination thereof), (ii) any
disposal (other than Dispositions of assets and inventory in the ordinary course
of business),




--------------------------------------------------------------------------------





abandonment, divestiture and/or discontinuation of any asset, property or
operation (other than, at the option of such Person, relating to assets or
property held for sale pending the Disposition thereof) and/or (iii) facilities
or plants that have been closed during such period or for which Charges and
losses were required to be recorded pursuant to GAAP;
(f)    (i) any net income or loss (less all fees and expenses or charges related
thereto) attributable to the early extinguishment of Indebtedness (and the
termination of any associated Hedge Agreements) and (ii) any other losses and
expenses incurred in connection with the early termination, refinancing or
prepayment of guarantee obligations, operating leases and other similar
contractual obligations;
(g)    (i) any Charges incurred pursuant to any management equity plan, profits
interest or stock option plan or any other management or employee benefit plan
or agreement, pension plan, any stock subscription or shareholder agreement or
any distributor equity plan or agreement, or any similar equity plan or
agreement, including any fair value adjustments that may be required under
liquidity puts for such arrangements and (ii) any Charges in connection with the
rollover, acceleration or payout of Capital Stock held by management of any
Parent Company, the Borrower and/or any Restricted Subsidiary, in each case, to
the extent that any such Charge is funded with net cash proceeds contributed to
relevant Person as a capital contribution or as a result of the sale or issuance
of Qualified Capital Stock;
(h)    accruals and reserves that are established or adjusted within 12 months
after the Closing Date (or after the closing of any consummated acquisition or
Investment) that are required to be established or adjusted as a result of the
Transactions (or such acquisition or Investment) in accordance with GAAP or as a
result of the adoption or modification of accounting policies in accordance with
GAAP;
(i)    any (A) write-off or amortization made in such period of deferred
financing costs and premiums paid or other expenses incurred directly in
connection with any early extinguishment of Indebtedness, (B) impairment
Charges, write-offs or write-downs of any assets and (C) amortization of
intangible assets;
(j)    (A) effects of adjustments (including the effects of such adjustments
pushed down to the Subject Person and its subsidiaries) in the Subject Person’s
consolidated financial statements pursuant to GAAP (including in the inventory,
property and equipment, software, goodwill, intangible assets, in-process
research and development, deferred revenue, deferred rent, deferred trade
incentives and other lease-related items, advanced billings and debt line items
thereof) resulting from the application of recapitalization accounting or
acquisition accounting, as the case may be, in relation to the Transactions or
any consummated acquisition or Investment or the amortization or write-off of
any amounts thereof, net of Taxes and (B) the cumulative effect of changes in
accounting principles or policies made in such period in accordance with GAAP
which affect Consolidated Net Income (except that, if the Borrower determines in
good faith that the cumulative effects thereof are not material to the interests
of the Lenders, the effects of any change, adoption or modification of any such
principles or policies may be included);
(k)    the income or loss of any Person accrued prior to the date on which such
Person becomes a Restricted Subsidiary of such Person or is merged into or
consolidated or amalgamated with such Person’s assets are acquired by such
Person or any Restricted Subsidiary of such Person.  
(l)    any costs or expenses incurred during such period relating to
environmental remediation, litigation, or other disputes in respect of events
and exposures that occurred prior to the Closing Date; and




--------------------------------------------------------------------------------





(m)    any deferred tax expense associated with tax deductions or net operating
losses arising as a result of the Transactions, or the release of any valuation
allowance related to such items.
“Consolidated Secured Debt” means, as to any Person determined on a consolidated
basis, at any date of determination, the aggregate principal amount of
Consolidated Total Debt outstanding on such date that is secured by a Lien on
the Collateral.
“Consolidated Total Assets” means, as to any Person determined on a consolidated
basis, at any date of determination, all amounts that would, in conformity with
GAAP, be set forth opposite the caption “total assets” (or any like caption) on
a consolidated balance sheet of the applicable Person at such date.
“Consolidated Total Debt” means, as to any Person determined on a consolidated
basis, at any date of determination, an amount equal to (a) the aggregate
principal amount of all Indebtedness for borrowed money (which shall be deemed
to include LC Disbursements (as defined in the ABL Credit Agreement) that have
not been reimbursed within the time periods required by the ABL Credit
Agreement) and the outstanding principal balance of all Indebtedness with
respect to Capital Leases and purchase money Indebtedness, in each case, in an
amount that would be reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP (but excluding, for the avoidance of
doubt, (i) any letter of credit (including all undrawn letters of credit), bank
guarantees and performance or similar bonds, (ii) any intercompany Indebtedness
eliminated in accordance with GAAP during consolidation and (iii) any such
Indebtedness for which such Person has irrevocably deposited in trust or escrow
the necessary funds (including Cash and Cash Equivalents) for the payment,
redemption or satisfaction of Indebtedness), minus, (b) the aggregate amount of
(i) unrestricted Cash and Cash Equivalents of such Person in an amount that
would be reflected on a balance sheet prepared as of such date on a consolidated
basis in accordance with GAAP and (ii) Cash and Cash Equivalents restricted in
favor of the Credit Facilities and the ABL Facility (which may also include Cash
and Cash Equivalents securing other Indebtedness that is secured by a Lien on
the Collateral along with the Credit Facilities and the ABL Facility); provided,
that Consolidated Total Debt shall be calculated excluding any obligations under
the Junior Debentures (and, for the avoidance of doubt, under any Trust
Preferred Securities).
“Consolidated Working Capital” means, with respect to the Borrower, as at any
date of determination, the excess of Current Assets over Current Liabilities.
“Consolidated Working Capital Adjustment” means, with respect to the Borrower,
for any period on a consolidated basis, the amount (which may be a negative
number) by which Consolidated Working Capital as of the beginning of such period
exceeds (or is less than) Consolidated Working Capital as of the end of such
period; provided that there shall be excluded (a) the effect of reclassification
during such period between current assets and long term assets and current
liabilities and long term liabilities (with a corresponding restatement of the
prior period to give effect to such reclassification), (b) the effect of any
Disposition of any Person, facility or line of business or acquisition of any
Person, facility or line of business during such period, (c) the effect of any
fluctuations in the amount of accrued and contingent obligations under any Hedge
Agreement, and (d) the application of purchase or recapitalization accounting.
“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow”.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Contribution Indebtedness” has the meaning assigned to such term in
Section 6.01(r).




--------------------------------------------------------------------------------





“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Copyright” means the following: (a) all copyrights, rights and interests in
copyrights, works protectable by copyright whether published or unpublished,
copyright registrations and copyright applications; (b) all renewals of any of
the foregoing; (c) all income, royalties, damages, and payments now or hereafter
due and/or payable under any of the foregoing, including, without limitation,
damages or payments for past, present or future infringements for any of the
foregoing; (d) the right to sue for past, present, and future infringements of
any of the foregoing; and (e) all rights corresponding to any of the foregoing.
“Credit Facilities” means the Term Facility, together with any Additional
Revolving Facility, Additional Term Facility and any other facility created or
established under this Agreement.
“Current Assets” means, as to any Person determined on a consolidated basis, at
any date of determination, consolidated current assets as would be reflected on
a balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP, but excluding, without duplication, (a) Cash and Cash Equivalents,
(b) the current portion of current and deferred Taxes, (c) permitted loans made
to third parties, (d) assets held for sale, (e) pension assets, (f) deferred
bank fees and (g) derivative financial instruments.
“Current Liabilities” means, as to any Person determined on a consolidated
basis, at any date of determination, the consolidated current liabilities as
would be reflected on a balance sheet prepared as of such date on a consolidated
basis in accordance with GAAP, but excluding, without duplication, (a) the
current portion of any long-term Indebtedness, (b) outstanding revolving loans
and letter of credit exposure (whether under this Agreement or otherwise), (c)
the Consolidated Interest Expense, (d) the current portion of any Capital Lease,
(e) the current portion of current and deferred Taxes, (f) liabilities in
respect of unpaid earn-outs, (g) the current portion of any other long-term
liabilities, (h) accruals relating to restructuring reserves, (i) liabilities in
respect of funds of third parties on deposit with the Borrower or any of its
Restricted Subsidiaries and (j) any liabilities recorded in connection with
stock-based awards, partnership interest-based awards, awards of profits
interests, deferred compensation awards and similar incentive based compensation
awards or arrangements.
“Debt Fund Affiliate” means any Affiliate of the Sponsor (other than a natural
person, Holdings, the Borrower or their respective subsidiaries) that is
primarily engaged in, or advises funds or other investment vehicles that are
engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of business
and whose managers have fiduciary duties to the investors thereof that are
independent of (or in addition to) their duties to Holdings, Intermediate
Holdings, the Borrower, any Restricted Subsidiary or any Sponsor (or any
investor thereof).
“Debtor Relief Laws” means the Bankruptcy Code of the U.S., and all other
liquidation, conservatorship, bankruptcy, general assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the U.S. or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Declined Proceeds” has the meaning assigned to such term in Section 2.11(b)(v).




--------------------------------------------------------------------------------





“Default” means any event or condition which upon notice, lapse of time or both
would become an Event of Default.
“Defaulting Lender” means any Lender that has (a) defaulted in its obligations
under this Agreement, including without limitation, to make a Loan within two
Business Days of the date required to be made by it hereunder, (b) notified the
Administrative Agent or any Loan Party in writing that it does not intend to
satisfy any such obligation or has made a public statement to the effect that it
does not intend to comply with its funding obligations under this Agreement or
under agreements in which it commits to extend credit generally, (c) failed,
within two Business Days after the request of Administrative Agent or the
Borrower, to confirm in writing that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans; provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the Administrative Agent if
received prior to the applicable funding date, (d) become (or any parent company
thereof has become) (i) insolvent or been determined by any Governmental
Authority having regulatory authority over such Person or its assets, to be
insolvent, or the assets or management of which has been taken over by any
Governmental Authority or (ii) the subject of a Bail-In Action or (e) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in, any such proceeding
or appointment, unless in the case of any Lender subject to this clause (e), the
Borrower and the Administrative Agent shall each have determined that such
Lender intends, and has all approvals required to enable it (in form and
substance satisfactory to each of the Borrower and the Administrative Agent), to
continue to perform its obligations as a Lender hereunder; provided that no
Lender shall be deemed to be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Capital Stock in such Lender or its parent by
any Governmental Authority; provided that, such action does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
U.S. or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contract or agreement to which such Lender is a party.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange-rate transaction, including any
cross-currency interest-rate swap, any forward foreign-exchange contract, any
currency option, and any other instrument linked to exchange rates that gives
rise to similar credit risks, (c) any equity derivative transaction, including
any equity-linked swap, any equity-linked option, any forward equity-linked
contract, and any other instrument linked to equities that gives rise to similar
credit risk and (d) any commodity (including precious metal) derivative
transaction, including any commodity-linked swap, any commodity-linked option,
any forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees, members of
management, managers or consultants of the Borrower or its subsidiaries shall be
a Derivative Transaction.
“Designated Non-Cash Consideration” means the Fair Market Value of non-Cash
consideration received by the Borrower or any Restricted Subsidiary in
connection with any Disposition pursuant to Section 6.07(h) and/or Section 6.08
that is designated as Designated Non-Cash Consideration pursuant to a
certificate of a Responsible Officer of the Borrower, setting forth the basis of
such valuation (which amount will be reduced by the amount of Cash or Cash
Equivalents received in connection with a subsequent sale or conversion of such
Designated Non-Cash Consideration to Cash or Cash Equivalents).




--------------------------------------------------------------------------------





“Designated Operational FX Hedge” means any Hedge Agreement entered into for the
purpose of hedging currency-related risks in respect of the revenues, cash flows
or other balance sheet items of Holdings, the Borrower and/or any Restricted
Subsidiaries and designated at the time entered into (or on or prior to the
Closing Date, with respect to any Hedge Agreement entered into on or prior to
the Closing Date) as a Designated Operational FX Hedge by the Borrower in
writing to the Administrative Agent.
“Discount Range” has the meaning assigned to such term in the definition of
“Dutch Auction”.
“Disposition” or “Dispose” means the sale, lease, sublease, or other disposition
of any property of any Person.
“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock), in whole or in part, on
or prior to 91 days following the Latest Maturity Date at the time such Capital
Stock is issued (it being understood that if any such redemption is in part,
only such part coming into effect prior to 91 days following the Latest Maturity
Date shall constitute Disqualified Capital Stock), (b) is or becomes convertible
into or exchangeable (unless at the sole option of the issuer thereof) for (i)
debt securities or (ii) any Capital Stock that would constitute Disqualified
Capital Stock, in each case at any time on or prior to 91 days following the
Latest Maturity Date at the time such Capital Stock is issued, (c) contains any
mandatory repurchase obligation or any other repurchase obligation at the option
of the holder thereof (other than for Qualified Capital Stock), in whole or in
part, which may come into effect prior to 91 days following the Latest Maturity
Date at the time such Capital Stock is issued (it being understood that if any
such repurchase obligation is in part, only such part coming into effect prior
to 91 days following the Latest Maturity Date shall constitute Disqualified
Capital Stock) or (d) requires scheduled payments of dividends in Cash on or
prior to 91 days following the Latest Maturity Date at the time such Capital
Stock is issued; provided that any Capital Stock that would not constitute
Disqualified Capital Stock but for provisions thereof giving holders thereof (or
the holders of any security into or for which such Capital Stock is convertible,
exchangeable or exercisable) the right to require the issuer thereof to redeem
such Capital Stock upon the occurrence of any change in control, Qualifying IPO
or any Disposition occurring prior to 91 days following the Latest Maturity Date
at the time such Capital Stock is issued shall not constitute Disqualified
Capital Stock if (x) such Capital Stock provides that the issuer thereof will
not redeem any such Capital Stock pursuant to such provisions prior to the
Termination Date or (y) such redemption is subject to events that would cause
the Termination Date to occur.
Notwithstanding the preceding sentence, (A) if such Capital Stock is issued
pursuant to any plan for the benefit of directors, officers, employees, members
of management, managers or consultants or by any such plan to such directors,
officers, employees, members of management, managers or consultants, in each
case in the ordinary course of business of Holdings, Intermediate Holdings, the
Borrower or any Restricted Subsidiary, such Capital Stock shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by the issuer thereof in order to satisfy applicable statutory or regulatory
obligations, and (B) no Capital Stock held by any future, present or former
employee, director, officer, manager, member of management or consultant (or
their respective Affiliates or Immediate Family Members) of the Borrower (or any
Parent Company or any subsidiary) shall be considered Disqualified Capital Stock
because such stock is redeemable or subject to repurchase pursuant to any
management equity subscription agreement, stock option, stock appreciation right
or other stock award agreement, stock ownership plan, put agreement, stockholder
agreement or similar agreement that may be in effect from time to time.




--------------------------------------------------------------------------------





“Disqualified Institution” means:
(a)    (i) any Person that is identified in writing to the Administrative Agent
prior to the Closing Date (or if identified after the Closing Date the
disqualification of such person is reasonably acceptable to the Administrative
Agent), (ii) any reasonably identifiable Affiliate of any Person described in
clause (i) above (on the basis of such Affiliate’s name) and (iii) any other
Affiliate of any Person described in clauses (i) and/or (ii) above that is
identified by name in a written notice to the Administrative Agent;
(b)    any Company Competitor (it being understood and agreed that no Competitor
Debt Fund Affiliate of any Company Competitor may be designated as a
Disqualified Institution pursuant to this clause (b)); and/or
(c)    any Affiliate or Representative of any Arranger that is engaged as a
principal primarily in private equity, mezzanine financing or venture capital;
provided, that no written notice delivered pursuant to clauses (a)(i), (a)(iii)
above or clauses (a) and/or (c) of the definition of “Company Competitor” shall
apply retroactively to disqualify any person that has previously acquired a
valid assignment or participation interest in the Term Loans
“Dollars” or “$” refers to lawful money of the U.S.
“Domestic Subsidiary” means any direct or indirect subsidiary of the Borrower
organized under the laws of the United States, any state or the District of
Columbia.
“Dutch Auction” means an auction (an “Auction”) conducted by Holdings, the
Borrower, any subsidiary of the Borrower, any Affiliated Lender or any Debt Fund
Affiliate (any such Person, the “Auction Party”) in order to purchase Initial
Term Loans (or any other Term Loans), in accordance with the following
procedures; provided that no Auction Party shall initiate an Auction unless (I)
at least five Business Days have passed since the consummation of the most
recent purchase of Term Loans pursuant to an Auction conducted hereunder; or
(II) at least three Business Days have passed since the date of the last Failed
Auction which was withdrawn pursuant to clause (c)(i) below:
(a)    Notice Procedures. In connection with any Auction, the Auction Party will
provide notification to the Auction Agent (for distribution to the relevant
Lenders) of the Term Loans that will be the subject of the Auction (an “Auction
Notice”). Each Auction Notice shall be in a form reasonably acceptable to the
Auction Agent and shall (i) specify the maximum aggregate principal amount of
the Term Loans subject to the Auction, in a minimum amount of $10,000,000 and
whole increments of $1,000,000 in excess thereof (or, in any case, such lesser
amount of such Term Loans then outstanding or which is otherwise reasonably
acceptable to the Auction Agent and the Administrative Agent (if different from
the Auction Agent)) (the “Auction Amount”), (ii) specify the discount to par
(which may be a range (the “Discount Range”) of percentages of the par principal
amount of the Term Loans subject to such Auction), that represents the range of
purchase prices that the Auction Party would be willing to accept in the
Auction, (iii) be extended, at the sole discretion of the Auction Party, to
(x) each Lender and/or (y) each Lender with respect to any Term Loan on an
individual Class basis, (iv) remain outstanding through the Auction Response
Date and (v) at the option of the Auction Party, be subject to one of more
conditions or contingencies. The Auction Agent will promptly provide each
appropriate Lender with a copy of the Auction Notice and a form of the Return
Bid to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m. on the date specified in the Auction Notice
(or such later date as the Auction Party may agree with the reasonable consent
of the Auction Agent) (the “Auction Response Date”).




--------------------------------------------------------------------------------





(b)    Reply Procedures. In connection with any Auction, each Lender holding the
relevant Term Loans subject to such Auction may, in its sole discretion,
participate in such Auction and may provide the Auction Agent with a notice of
participation (the “Return Bid”) which shall be in a form reasonably acceptable
to the Auction Agent, and shall specify (i) a discount to par (that must be
expressed as a price at which it is willing to sell all or any portion of such
Term Loans) (the “Reply Price”), which (when expressed as a percentage of the
par principal amount of such Term Loans) must be within the Discount Range, and
(ii) a principal amount of such Term Loans, which must be in whole increments of
$1,000,000 (or, in any case, such lesser amount of such Term Loans of such
Lender then outstanding or which is otherwise reasonably acceptable to the
Auction Agent) (the “Reply Amount”). Lenders may only submit one Return Bid per
Auction, but each Return Bid may contain up to three bids only one of which may
result in a Qualifying Bid. In addition to the Return Bid, the participating
Lender must execute and deliver, to be held in escrow by the Auction Agent, an
Assignment and Assumption with the dollar amount of the Term Loans to be
assigned to be left in blank, which amount shall be completed by the Auction
Agent in accordance with the final determination of such Lender’s Qualifying Bid
pursuant to clause (c) below. Any Lender whose Return Bid is not received by the
Auction Agent by the Auction Response Date shall be deemed to have declined to
participate in the relevant Auction with respect to all of its Term Loans.
(c)    Acceptance Procedures. Based on the Reply Prices and Reply Amounts
received by the Auction Agent prior to the applicable Auction Response Date, the
Auction Agent, in consultation with the Auction Party, will determine the
applicable price (the “Applicable Price”) for the Auction, which will be the
lowest Reply Price for which the Auction Party can complete the Auction at the
Auction Amount; provided that, in the event that the Reply Amounts are
insufficient to allow the Auction Party to complete a purchase of the entire
Auction Amount (any such Auction, a “Failed Auction”), the Auction Party shall
either, at its election, (i) withdraw the Auction or (ii) complete the Auction
at an Applicable Price equal to the highest Reply Price. The Auction Party shall
purchase the relevant Term Loans (or the respective portions thereof) from each
Lender with a Reply Price that is equal to or lower than the Applicable Price
(“Qualifying Bids”) at the Applicable Price; provided that if the aggregate
proceeds required to purchase all Term Loans subject to Qualifying Bids would
exceed the Auction Amount for such Auction, the Auction Party shall purchase
such Term Loans at the Applicable Price ratably based on the principal amounts
of such Qualifying Bids (subject to rounding requirements specified by the
Auction Agent in its discretion). If a Lender has submitted a Return Bid
containing multiple bids at different Reply Prices, only the bid with the lowest
Reply Price that is equal to or less than the Applicable Price will be deemed to
be the Qualifying Bid of such Lender (e.g., a Reply Price of $100 with a
discount to par of 1%, when compared to an Applicable Price of $100 with a 2%
discount to par, will not be deemed to be a Qualifying Bid, while, however, a
Reply Price of $100 with a discount to par of 2.50% would be deemed to be a
Qualifying Bid). The Auction Agent shall promptly, and in any case within five
Business Days following the Auction Response Date with respect to an Auction,
notify (I) the Borrower of the respective Lenders’ responses to such
solicitation, the effective date of the purchase of Term Loans pursuant to such
Auction, the Applicable Price, and the aggregate principal amount of the Term
Loans and the Classes thereof to be purchased pursuant to such Auction, (II)
each participating Lender of the effective date of the purchase of Term Loans
pursuant to such Auction, the Applicable Price, and the aggregate principal
amount and the Classes of Term Loans to be purchased at the Applicable Price on
such date, (III) each participating Lender of the aggregate principal amount and
the Classes of the Term Loans of such Lender to be purchased at the Applicable
Price on such date and (IV) if applicable, each participating Lender of any
rounding and/or proration pursuant to the second preceding sentence. Each
determination by the Auction Agent of the amounts stated in the




--------------------------------------------------------------------------------





foregoing notices to the Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error.
(d)    Additional Procedures.
(i)    Once initiated by an Auction Notice, the Auction Party may not withdraw
an Auction other than a Failed Auction or one or more conditions or
contingencies have not been satisfied (or waived by the Auction Party).
Furthermore, in connection with any Auction, upon submission by a Lender of a
Qualifying Bid, such Lender (each, a “Qualifying Lender”) will be obligated to
sell the entirety or its allocable portion of the Reply Amount, as the case may
be, at the Applicable Price.
(ii)    To the extent not expressly provided for herein, each purchase of Term
Loans pursuant to an Auction shall be consummated pursuant to procedures
consistent with the provisions in this definition, established by the Auction
Agent acting in its reasonable discretion and as reasonably agreed by the
Borrower.
(iii)    In connection with any Auction, the Borrower and the Lenders
acknowledge and agree that the Auction Agent may require one or more conditions
or contingencies to any Auction, including the payment of customary fees and
expenses by the Auction Party in connection therewith as agreed between the
Auction Party and the Auction Agent.
(iv)    Notwithstanding anything in any Loan Document to the contrary, for
purposes of this definition, each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon the Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.
(v)    The Borrower and the Lenders acknowledge and agree that the Auction Agent
may perform any and all of its duties under this definition by itself or through
any Affiliate of the Auction Agent and expressly consent to any such delegation
of duties by the Auction Agent to such Affiliate and the performance of such
delegated duties by such Affiliate. The exculpatory provisions pursuant to this
Agreement shall apply to each Affiliate of the Auction Agent and its respective
activities in connection with any purchase of Term Loans provided for in this
definition as well as activities of the Auction Agent.
“EEA Financial Institution” means, (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.




--------------------------------------------------------------------------------





“EEA Resolution Authority” means, any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (a) any Lender, (b) any commercial bank, insurance
company, or finance company, financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), (c) any Affiliate of any Lender, (d) any Approved Fund of any
Lender or (e) to the extent permitted under Section 9.05(g) and/or 9.05(h), any
Affiliated Lender or any Debt Fund Affiliate; provided that in any event,
“Eligible Assignee” shall not include (i) any natural person, (ii) any
Disqualified Institution or (iii) except as permitted under Section 9.05(g)
and/or 9.05(h), the Borrower or any of its Affiliates.
“Engagement Letter” means that certain Engagement Letter, dated as of May 8,
2018, between Barclays, Jefferies, Citizens, MUFG, Credit Suisse Loan Funding
LLC and the Borrower and any other fee letter with respect to the Credit
Facilities in effect on or after the Closing Date.
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata and natural resources such as
wetlands, flora and fauna.
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (b) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (c) in
connection with any actual or alleged damage, injury, threat or harm to the
Environment.
“Environmental Laws” means any and all current or future applicable foreign or
domestic, federal or state (or any subdivision of either of them), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other applicable requirements of Governmental Authorities and the common
law relating to (a) environmental matters, including those relating to any
Hazardous Materials Activity; or (b) the generation, use, storage,
transportation or disposal of or exposure to Hazardous Materials, in any manner
applicable to the Borrower or any of its Restricted Subsidiaries or any
Facility.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation or
remediation, fines, penalties or indemnities), directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the Environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; and (b) any trade
or business (whether or not incorporated) which is a member of a group of trades
or businesses under common control within the meaning of Section 414(c) of the
Code of which that Person is a member.




--------------------------------------------------------------------------------





“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the 30-day notice period has been waived); (b) the
failure to meet the minimum funding standard of Section 412 of the Code with
respect to any Pension Plan, or the filing of any request for or receipt of a
minimum funding waiver under Section 412 of the Code with respect to any Pension
Plan or a failure to make a required contribution to a Multiemployer Plan; (c)
the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (d) the withdrawal
by the Borrower, any of its Restricted Subsidiaries or any of their respective
ERISA Affiliates from any Pension Plan with two or more contributing sponsors or
the termination of any such Pension Plan resulting in liability to the Borrower,
any of its Restricted Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of
proceedings to terminate any Pension Plan; (f) the imposition of liability on
the Borrower, any of its Restricted Subsidiaries or any of their respective
ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA; (g) a complete or partial
withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) of the
Borrower, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates from any Multiemployer Plan, or the receipt by the Borrower, any of
its Restricted Subsidiaries or any of their respective ERISA Affiliates of
notice from any Multiemployer Plan that it is in insolvency pursuant to
Section 4245 of ERISA, or that it intends to terminate or has terminated under
Section 4041A or 4042 of ERISA or is in “endangered” or “critical” status,
within the meaning of Section 432 of the Code or Section 305 of ERISA; (h) a
failure by the Borrower, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates to pay when due (after expiration of any applicable
grace period) any installment payment with respect to withdrawal liability under
Section 4201 of ERISA; (i) a determination that any Pension Plan is, or is
reasonably expected to be, in “at-risk” status, within the meaning of Section
430(i)(4) of the Code or Section 303(i)(4) of ERISA; or (j) the incurrence of
liability or the imposition of a Lien pursuant to Section 436 or 430(k) of the
Code or pursuant to ERISA with respect to any Pension Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Event of Default” has the meaning assigned to such term in Article 7.
“Excess Cash Flow” means, for any Calculation Period, an amount (if positive)
equal to:
(a)    the sum, without duplication, of the amounts for such Calculation Period
of the following:
(i)    Consolidated Adjusted EBITDA for such Calculation Period without giving
effect to clauses (b)(xi), (b)(xiii) and (b)(xix) of the definition thereof,
plus
(ii)    the Consolidated Working Capital Adjustment for such Calculation Period,
plus
(iii)    cash gains of the type described in clauses (b), (c), (d), (e) and (f)
of the definition of “Consolidated Net Income” during such Calculation Period,
to the extent not otherwise included in Consolidated Adjusted EBITDA (except to
the extent such gains consist of proceeds applied pursuant to
Section 2.11(b)(ii)), plus
(iv)    to the extent not otherwise included in the calculation of Consolidated
Adjusted EBITDA for such Calculation Period, cash payments received by the
Borrower




--------------------------------------------------------------------------------





or any of its Restricted Subsidiaries with respect to amounts deducted from
Excess Cash Flow in a prior Calculation Period pursuant to clause (b)(vii)
below, minus
(b)    the sum, without duplication, of the amounts for such Calculation Period
of the following:
(i)    permanent repayments of long-term Indebtedness, including for purposes of
clarity, the current portion of any such Indebtedness (including (x) payments
under Sections 2.10(a) or (b) and (y) prepayments of Initial Term Loans and
Additional Term Loans to the extent (and only to the extent) made with the Net
Proceeds of a Prepayment Asset Sale or Net Insurance/Condemnation Proceeds
resulted in an increase to Consolidated Net Income and not in excess of the
amount of such increase, but excluding (A) the amount of all deductions and
reductions to the amount of mandatory prepayments pursuant to clause (B) of
Section 2.11(b)(i), (B) all other repayments of the Initial Term Loans or
Additional Term Loans and (C) repayments of any loans under the ABL Facility,
any Additional Revolving Loans or loans under any other revolving credit
facility or arrangement, except to the extent a corresponding amount of the
commitments under the ABL Facility or such revolving credit facility or
arrangement are permanently reduced in connection with such repayments), in each
case, to the extent not financed with Long-Term Funded Indebtedness; plus
(ii)    all Cash payments in respect of capital expenditures as would be
reported in the Borrower’s consolidated statement of cash flows made during such
Calculation Period and, at the option of the Borrower, in the case of any
Calculation Period, any Cash payments in respect of any such capital
expenditures made prior to the date of the Excess Cash Flow payment in respect
of such Calculation Period (except, in each case, to the extent financed with
Long-Term Funded Indebtedness); plus
(iii)    (A) amounts added back pursuant to clauses (b)(i), (b)(ii), (b)(v)
(other than clause (b)(v)(B)(3)), (b)(vi), (b)(vii), (b)(ix), (b)(x) (to the
extent actually paid in such period), (b)(xii), and (b)(xviii) of the definition
of “Consolidated Adjusted EBITDA”, to the extent paid in Cash, and (B) amounts
added back in calculating Consolidated Adjusted EBITDA or included in
Consolidated Net Income, to the extent consisting of non-Cash or unrealized
items; plus
(iv)    any Charges (or net income) attributable to any non-controlling interest
and/or minority interest of any third party in any Restricted Subsidiary; plus
(v)    Cash payments made during such Calculation Period (or, at the option of
the Borrower (in its sole discretion), made after such Calculation Period and
prior to the date of the applicable Excess Cash Flow payment) in respect of
Permitted Acquisitions and other Investments (including working capital and
purchase price adjustments and any other payments required under the
documentation governing such Permitted Acquisition or Investment) permitted by
Section 6.06 or otherwise consented to by the Required Lenders (other than
Investments in (x) Cash and Cash Equivalents and (y) the Borrower or any of its
Restricted Subsidiaries), except, in each case, to the extent financed with
Long-Term Funded Indebtedness; plus
(vi)    the aggregate amount of all Restricted Payments made under
Sections 6.04(a)(i), (ii), (iv), (vi), (xi) and (xiii) or otherwise consented to
by the Required




--------------------------------------------------------------------------------





Lenders, in each case to the extent actually paid in Cash during such
Calculation Period, or, at the option of the Borrower, made after such
Calculation Period and prior to the date of the applicable Excess Cash Flow
payment, except, in each case, to the extent financed with Long-Term Funded
Indebtedness; plus
(vii)    amounts added back under clause (b)(v)(B)(3), (b)(xiv) or (b)(xvi) of
the definition of “Consolidated Adjusted EBITDA” to the extent such amounts have
not yet been received by the Borrower or its Restricted Subsidiaries, plus
(viii)    an amount equal to all expenses, charges and losses and other Charges
either (A) excluded in calculating Consolidated Net Income or (B) added back in
calculating Consolidated Adjusted EBITDA, in the case of clauses (A) and (B), to
the extent paid in Cash, plus
(ix)    without duplication of amounts deducted from Excess Cash Flow in respect
of any prior Calculation Period, at the option of the Borrower, the aggregate
consideration required to be paid in Cash by the Borrower or its Restricted
Subsidiaries pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during such Calculation Period relating to capital
expenditures, acquisitions or Investments permitted by Section 6.06 (other than
Investments in (x) Cash and Cash Equivalents and (y) the Borrower or any of its
Restricted Subsidiaries) and Restricted Payments permitted by Section 6.04(a)
(other than pursuant to Section 6.04(a)(iii)) to be consummated or made during
the period of four consecutive Fiscal Quarters of the Borrower following the end
of such Calculation Period (except, in each case, to the extent financed with
Long-Term Funded Indebtedness); provided that to the extent the aggregate amount
actually utilized to finance such capital expenditures, acquisitions or
Investments during such subsequent period of four consecutive Fiscal Quarters is
less than the Contract Consideration, the amount of the resulting shortfall
shall be added to the calculation of Excess Cash Flow at the end of such
subsequent period of four consecutive Fiscal Quarters, plus
(x)    to the extent not expensed (or exceeding the amount expensed) during such
Calculation Period or not deducted (or exceeding the amount deducted) in
calculating Consolidated Net Income (or exceeding the amount added back in
calculating Consolidated Adjusted EBITDA), the aggregate amount of expenditures,
fees, costs and expenses paid in Cash by the Borrower and its Restricted
Subsidiaries during such Calculation Period, other than to the extent financed
with Long-Term Funded Indebtedness, plus
(xi)    Cash payments (without duplication Taxes subject to clauses (iii) and
(vi) above) made during such Calculation Period for any liability the accrual of
which in a prior Calculation Period did not increase Excess Cash Flow in such
prior Calculation Period (provided there was no other deduction to Consolidated
Adjusted EBITDA or Excess Cash Flow related to such payment), except to the
extent financed with Long-Term Funded Indebtedness, plus
(xii)    Cash expenditures made in respect of any Hedge Agreement during such
Calculation Period to the extent (A) not otherwise deducted in the calculation
of Consolidated Net Income or Consolidated Adjusted EBITDA and (B) not financed
with Long-Term Funded Indebtedness, plus




--------------------------------------------------------------------------------





(xiii)    amounts paid in Cash (except to the extent financed with Long-Term
Funded Indebtedness) during such Calculation Period on account of (A) items that
were accounted for as non-Cash reductions of Consolidated Net Income or
Consolidated Adjusted EBITDA in a prior Calculation Period and (B) reserves or
amounts established in purchase accounting to the extent such reserves or
amounts are added back to, or not deducted from, Consolidated Net Income, plus
(xiv)    cash payments made by the Borrower or its Restricted Subsidiaries
during such Calculation Period in respect of long-term liabilities (other than
in respect of Long-Term Funded Indebtedness, which is governed by clause (b)(i)
above), including for purposes of clarity, the current portion of any such
liabilities of the Borrower or its Restricted Subsidiaries, except to the extent
such cash payments were (A) deducted in the calculation of Consolidated Net
Income or Consolidated Adjusted EBITDA for such Calculation Period or (B)
financed with Long-Term Funded Indebtedness, plus
(xv)    an amount equal to any non-cash credit or income included in
Consolidated Net Income and any non-cash Charges added back to Consolidated Net
Income in calculating Consolidated Adjusted EBITDA.
“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the SEC promulgated thereunder.
“Excluded Assets” means each of the following:
(a)    any assets (including any lease, licenses or agreement) subject to a
purchase money security interest, capital lease or similar arrangement permitted
by this Agreement as to which the grant of a security interest therein would
(i) constitute a violation of a restriction in favor of a third party (other
than Holdings, the Borrower or any of its subsidiaries) or result in the
abandonment, invalidation or unenforceability of any right of the relevant Loan
Party, or (ii) result in a breach, termination (or a right of termination) or
default under such contract, instrument, lease, license, agreement or other
document (including pursuant to any “change of control” or similar provision);
provided, however, that any such asset will only constitute an Excluded Asset
under clause (i) or clause (ii) above to the extent such violation or breach,
termination (or right of termination) or default would not be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law; provided further that any such asset shall cease to constitute
an Excluded Asset at such time as the condition causing such violation, breach,
termination (or right of termination) or default or right to amend or require
other actions no longer exists and to the extent severable, the security
interest granted under the applicable Collateral Document shall attach
immediately to any portion of such contract, instrument, lease, license,
agreement or document that does not result in any of the consequences specified
in clauses (i) and (ii) above;
(b)    the Capital Stock of any (i) Immaterial Subsidiary, (ii) Captive
Insurance Subsidiary, (iii) Unrestricted Subsidiary (except to the extent the
security interest in such Capital Stock may be perfected by the filing of a Form
UCC-1 (or similar) financing statement), (iv) not-for-profit subsidiary, (v)
special purpose entity used for any permitted securitization facility (to the
extent pledge thereof is not permitted under securitization agreements
applicable to such entities), (vi) any Restricted Subsidiary that is not a
Wholly-Owned Subsidiary and is not permitted to be pledged pursuant to such
entity’s organizational documents without (A) the consent of one or more
unaffiliated third parties other than Holdings, the Borrower or any of its
subsidiaries (after giving effect to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions) of any




--------------------------------------------------------------------------------





relevant jurisdiction or any other applicable law) or (B) giving rise to a
“right of first refusal”, a “right of first offer” or a similar right that may
be exercised by any third party other than Holdings, the Borrower or any of its
subsidiaries, (vii) any subsidiary that is prohibited from having its stock
pledged by (A) any law or regulation or would require governmental (including
regulatory) consent, approval or authorization that has not been obtained, or
(B) any Contractual Obligation that exists on the Closing Date or at the same
time such subsidiary becomes a subsidiary of the Borrower and not entered into
in contemplation of such subsidiary becoming a subsidiary of the Borrower,
(viii) any Restricted Subsidiary acquired by the Borrower or any of its
Restricted Subsidiaries after the Closing Date that, at the time of the relevant
acquisition (and not entered into in contemplation of such acquisition), is an
obligor in respect of any Indebtedness permitted to be assumed by the Borrower
or such Restricted Subsidiary to the extent (and for so long as) the
documentation governing the applicable assumed Indebtedness prohibits the
Capital Stock of such Restricted Subsidiary from being pledged, and (ix) any
person that is not (A) the Borrower or (B) a Restricted Subsidiary that is a
direct, first tier subsidiary of the Borrower or a Subsidiary Guarantor;
(c)    any IP Rights in any non-U.S. jurisdictions and any intent-to-use
Trademark application prior to the filing of a “Statement of Use” or an
“Amendment to Allege Use” with respect thereto, only to the extent, if any,
that, and solely during the period, if any, in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use Trademark application or any registration issuing therefrom under
applicable law;
(d)    any asset (including governmental licenses or state or local franchises,
charters, authorizations and agreements), the grant or perfection of a security
interest in which would (i) be prohibited or restricted by applicable law (after
giving effect to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC) or (ii)
require any governmental consent, approval, license or authorization that has
not been obtained (after giving effect to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC and other applicable laws), (iii) be prohibited by enforceable
anti-assignment provisions of applicable Requirements of Law, except, in the
case of this clause (iii), to the extent such prohibition would be rendered
ineffective under the UCC or other applicable law notwithstanding such
prohibition, or (iv) be prohibited by enforceable anti-assignment provisions of
contracts governing such asset in existence on the Closing Date or on the date
of acquisition of the relevant asset (and in each case not entered into in
anticipation of the Closing Date or such acquisition and except, in each case,
to the extent that term in such contract providing for such prohibition purports
to prohibit the granting of a security interest over all assets of such Loan
Party or any other Loan Party) other than to the extent such prohibition would
be rendered ineffective under the UCC or other applicable law;
(e)    (i) any leasehold Real Estate Asset, (ii) any owned Real Estate Asset
that is not a Material Real Estate Asset and (iii) any owned Real Estate Asset
(including any owned Real Estate Asset that is, or is required or is intended to
become, subject to a Mortgage) that is a Flood Hazard Property or such property
might be a Flood Hazard Property or a mortgage thereon would be subject to any
flood insurance due diligence, flood insurance requirements or compliance with
any Flood Insurance Laws or the requirements of any arranger, the Administrative
Agent, any other agent or any Lender or potential Lender, (it being agreed that
(A) if it is subsequently determined that any property subject to, or otherwise
required or intended to be subject to, a Mortgage is or might be a Flood Hazard
Property, (1) such property shall be deemed to constitute an Excluded Asset
until a conclusive determination is made that such property is not a Flood
Hazard Property and does not require flood insurance, and (2) if there is an
existing mortgage on such property, such mortgage shall be released if
conclusively determined that such property is a Flood Hazard Property or would
require flood insurance or if it cannot be determined whether such fee owned
real property is A Flood Hazard Property or would require flood insurance if the
time or information necessary to make such determination would (as determined by
the Borrower in good faith) delay or impair the intended




--------------------------------------------------------------------------------





date of funding any Loan or the effectiveness of any amendment, modification,
waiver or supplement under the Loan Documents;
(f)    any leasehold interests in any other asset or property (except to the
extent the security interest in such leasehold interest may be perfected by the
filing of a Form UCC-1 financing statement);
(g)    any motor vehicles and other assets subject to certificates of title;
(h)    any Margin Stock;
(i)    the Capital Stock of any Foreign Subsidiary or any Foreign Subsidiary
Holdco, other than 65% of the issued and outstanding Capital Stock of any
Restricted Subsidiary that is a direct, first-tier Restricted Subsidiary of the
Borrower or a Subsidiary Guarantor and owned by the Borrower or such Subsidiary
Guarantor;
(j)    (i) Commercial Tort Claims with a value (as reasonably estimated by the
Borrower) of less than $10,000,000 (except as to which perfection of the
security interest in such commercial tort claims is accomplished by the filing
of a Form UCC-1 financing statement) and (ii) Letter-of-Credit Rights (except to
the extent constituting a supporting obligation for other Collateral as to which
perfection of the security interest in such Letter-of-Credit Rights may be
perfected by the filing of a Form UCC-1 financing statement);
(k)    except to the extent constituting ABL US Priority Collateral required to
be subject to the “Collateral and Guarantee Requirement” pursuant to clause
(A)(z) of the definition thereof, any (i) Cash or Cash Equivalents (other than
Cash and Cash Equivalents to the extent constituting proceeds with respect to
Collateral), and (ii) deposit, securities and similar accounts (including
securities entitlements), payroll and other employee wage and benefit accounts,
tax accounts (including, without limitation, sales tax accounts) and any tax
benefits, escrow accounts, fiduciary or trust accounts for the benefit of third
parties and any funds and other property held in or maintained in any such
accounts;
(l)    any accounts receivable and related assets that are sold or disposed of
in connection with any factoring or similar arrangement permitted by this
Agreement;
(m)    any asset or property (including the Capital Stock of any Restricted
Subsidiary), the grant or perfection of a security interest in which would
result in material adverse tax liabilities or consequences to Holdings, the
Borrower or any Restricted Subsidiary (including with respect to any tax
distribution paid or payable to any Parent Company), as reasonably determined by
the Borrower in consultation with the Administrative Agent;
(n)    any asset with respect to which the Administrative Agent and the Borrower
have reasonably determined that the cost, burden, difficulty or consequence
(including any effect on the ability of the relevant Loan Party to conduct its
operations and business in the ordinary course of business) of obtaining or
perfecting a security interest therein outweighs the benefit of a security
interest to the relevant Secured Parties afforded thereby as reasonably
determined by the Borrower and the Administrative Agent; and
(o)    the ABL Canadian Collateral;
provided that, Excluded Assets shall not include any proceeds, substitutions or
replacements of any Excluded Assets referred to in clauses (a) through (o)
(unless such proceeds, substitutions or replacements would constitute “Excluded
Assets” referred to in clauses (a) through (o)).




--------------------------------------------------------------------------------





“Excluded Subsidiary” means:
(a)    any Restricted Subsidiary that is not a Wholly-Owned Subsidiary;
(b)    any Immaterial Subsidiary;
(c)    any Restricted Subsidiary that is prohibited from providing a Guarantee
by (i) law or regulation or whose provision of a Guarantee would require a
governmental (including regulatory) consent, approval, license or authorization
in order to provide a Guarantee or (ii) any contractual obligation existing on
the Closing Date or at the time such Restricted Subsidiary becomes a subsidiary
(which Contractual Obligation was not entered into in contemplation of such
Restricted Subsidiary becoming a subsidiary) from providing a Loan Guaranty;
(d)    any direct or indirect subsidiary of the Borrower that is (i) a
not-for-profit subsidiary, (ii) a Captive Insurance Subsidiary, (iii) a special
purpose entity used for any permitted securitization or receivables facility or
financing, (iv) a Foreign Subsidiary or a subsidiary of a Foreign Subsidiary,
(v) a Foreign Subsidiary Holdco or a direct or indirect subsidiary of a Foreign
Subsidiary Holdco, or (vi) an Unrestricted Subsidiary;
(e)    any Restricted Subsidiary with respect to which, in the reasonable
judgment of the Borrower (in consultation with the Administrative Agent), the
burden or cost of providing a Loan Guaranty outweighs the benefits afforded
thereby;
(f)    solely in the case of any obligation under any Secured Hedging
Obligations that constitutes a “swap” within the meaning of section 1(a)(47) of
the Commodity Exchange Act, any subsidiary of Holdings that is not an “Eligible
Contract Participant” as defined under the Commodity Exchange Act (after giving
effect to any applicable customary “keepwell” provision under the Loan
Guaranty);
(g)    any Restricted Subsidiary acquired by the Borrower or any of its
Restricted Subsidiaries after the Closing Date that, at the time of the relevant
acquisition (and not entered into in contemplation of such acquisition), is an
obligor in respect of assumed Indebtedness that is permitted hereunder to the
extent (and for so long as) the documentation governing the applicable assumed
Indebtedness prohibits such Restricted Subsidiary from providing a Loan
Guaranty;
(h)    any subsidiary of the Borrower where the provision of a Loan Guaranty
would result in material adverse tax consequences to Holdings, the Borrower or
any Restricted Subsidiary, as reasonably determined by the Borrower in
consultation with the Administrative Agent; and
(i)    any subsidiary as reasonably agreed between the Borrower and the
Administrative Agent.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Guaranty of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Loan Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder (determined after giving
effect to Section 3.20 of the Loan Guaranty and any other “keepwell,” support or
other agreement for the benefit of such Guarantor) at the time the Loan Guaranty




--------------------------------------------------------------------------------





of such Guarantor or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Loan Guaranty or security interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document, (a) Taxes imposed
on (or measured by) its net income or franchise Taxes (i) by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located or (ii) that are Other Connection Taxes, (b) any branch
profits Taxes imposed under Section 884(a) of the Code or any similar Tax,
imposed by any jurisdiction described in clause (a), (c) in the case of any
Lender, any U.S. federal withholding Tax that is imposed on amounts that are (or
would be) required to be withheld pursuant to a Requirement of Law in effect at
the time such Lender becomes a party to this Agreement (or designates a new
lending office), except (i) pursuant to an assignment or designation of a new
lending office under Section 2.19 and (ii) to the extent that such Lender (or
its assignor, if any) was entitled, immediately prior to the designation of a
new lending office (or assignment), to receive additional amounts from any Loan
Party with respect to such withholding Tax pursuant to Section 2.17, (d) any Tax
imposed as a result of a failure by the Administrative Agent or any Lender to
comply with Section 2.17(f), and (e) any U.S. federal withholding Tax under
FATCA.
“Extended Revolving Credit Commitment” has the meaning assigned to such term in
Section 2.23(a).
“Extended Revolving Loans” has the meaning assigned to such term in Section
2.23(a).
“Extended Term Loans” has the meaning assigned to such term in Section 2.23(a).
“Extension” has the meaning assigned to such term in Section 2.23(a).
“Extension Offer” has the meaning assigned to such term in Section 2.23(a).
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or, except with respect to Articles
5 and 6, hereof owned, leased, operated or used by the Borrower or any of its
Restricted Subsidiaries.
“Failed Auction” has the meaning assigned to such term in the definition of
“Dutch Auction”.
“Fair Market Value” means, with respect to any property, assets (including
Capital Stock and Indebtedness) or obligations, the fair market value thereof as
such fair market value is determined in good faith by the Borrower (after taking
into account, with respect to property and assets, any liabilities with respect
thereto that impact such fair market value).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above), any intergovernmental agreement between the U.S. and
any other jurisdiction that facilitates the implementation of such Sections of
the Code and any treaty, law, regulation or other official guidance enacted in
any other jurisdiction relating to any such intergovernmental agreement.




--------------------------------------------------------------------------------





“FCPA” has the meaning assigned to such term in Section 3.17(b).
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate for any day is less than zero, the Federal Funds Effective Rate
for such day will be deemed to be zero
“First Lien Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated First Lien Debt to (b) Consolidated Adjusted EBITDA, in each
case for the Borrower and its Restricted Subsidiaries on a consolidated basis.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that, subject to the
Intercreditor Agreement (and any other applicable Acceptable Intercreditor
Agreement), such Lien is senior in priority to any other Lien to which such
Collateral is subject, other than any Permitted Lien.
“First Priority Secured Obligations” means the Secured Obligations in respect of
the Initial Term Loans and any other Credit Facilities secured by the Collateral
on a pari passu basis with the Initial Term Loans (as incurred and secured on
the Closing Date).
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Borrower based on a 52-53 week fiscal
year ending the last Saturday of December unless otherwise permitted under
Section 6.13.
“Fixed Basket” means any category of exceptions, thresholds, baskets, or other
provisions in this Agreement based on a fixed Dollar amount and/or percentage of
Consolidated Adjusted EBITDA or Consolidated Total Assets as of any date of
determination (including in Article VI and the Fixed Incremental Amount and
clause (b) of the definition of “Incremental Cap”) or that is not otherwise an
Incurrence-Based Basket.
“Flood Hazard Property” means any parcel of any Real Estate Asset located in the
U.S. in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards and for which flood insurance is required
pursuant to the Flood Insurance Laws.
“Fixed Incremental Amount” means an amount equal to (a) the greater of
$172,000,000 and an amount equal to 100.0% of Consolidated Adjusted EBITDA for
the most recently ended four consecutive Fiscal Quarters for which financial
statements are internally available, minus (b) to the extent issued and/or
incurred under this Fixed Incremental Amount, the aggregate principal amount of
all Incremental Facilities and Incremental Equivalent Debt, plus (c) the
aggregate amount of voluntary prepayments, redemptions, repurchases and other
retirements of indebtedness referred to in clause (b) above and any Replacement
Term Loans, Replacement Revolving Facility, Replacement Notes, in respect
thereof (with in the case of any revolving facility, a corresponding reduction
in commitments) to the extent such prepayments, redemptions, repurchases and
other retirements were not funded with Long-Term Funded Indebtedness, plus (d)
any amounts reallocated to the Fixed Incremental Amount from Section 6.01(u).
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act




--------------------------------------------------------------------------------





of 2004 as now or hereafter in effect or any successor statute thereto and (iv)
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto.
“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means any Restricted Subsidiary of the Borrower that is not
a Domestic Subsidiary.
“Foreign Subsidiary Holdco” means a direct or indirect Restricted Subsidiary of
the Borrower that has no material assets other than the capital stock and, if
applicable, indebtedness of one or more subsidiaries that are (i) Foreign
Subsidiaries or other Foreign Subsidiary Holdcos or (ii) is treated as a
disregarded entity for U.S. federal income tax purposes and owns capital stock
of one or more Foreign Subsidiaries or other Foreign Subsidiary Holdcos.
“Funding Account” has the meaning assigned to such term in Section 2.03(f).
“GAAP” means generally accepted accounting principles in the U.S. in effect and
applicable to the accounting period in respect of which reference to GAAP is
made, subject to Section 1.04(a); provided, that, unless the Borrower elects
otherwise or exercises its rights under Section 1.04(a), the accounting for
operating leases and capital leases under GAAP as in effect on the date hereof
(including, without limitation, Accounting Standards Codification 840) shall
apply for the purposes of determining compliance with the provisions of this
Agreement (including the definition of Capital Lease, Consolidated Adjusted
EBITDA, Consolidated Interest Expense, Consolidated Net Income, Consolidated
Total Debt and Indebtedness), as applied by the Borrower in good faith, but at
its election, the Borrower may deliver financial statements under Section
5.01(a) and (b) without giving effect to this proviso.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state or locality of the U.S., the U.S., or a foreign
government or any other political subdivision thereof, including central banks
and supra national bodies.
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“Granting Lender” has the meaning assigned to such term in Section 9.05(e).
“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “Primary Obligor”) in any manner and including any obligation
of the Guarantor (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other monetary
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the Primary
Obligor so as to enable the Primary Obligor to pay such Indebtedness or other
monetary obligation, (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or monetary
obligation, (e) entered into for the purpose of assuring in any other manner the
obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance




--------------------------------------------------------------------------------





thereof or to protect such obligee against loss in respect thereof (in whole or
in part) or (f) secured by any Lien on any assets of such Guarantor securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Guarantor (or
any right, contingent or otherwise, of any holder of such Indebtedness or other
monetary obligation to obtain any such Lien); provided that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business, or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition, Disposition or
other transaction permitted under this Agreement (other than such obligations
with respect to Indebtedness). The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.
“Hazardous Materials” means any chemical, material, substance or waste, or any
constituent thereof, which is prohibited, defined, listed or regulated as
“toxic”, “hazardous” or as a “pollutant” or “contaminant” or words of similar
meaning or effect by any Environmental Law, including asbestos and
asbestos-related material.
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Material, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Material, and any corrective action or
response action with respect to any of the foregoing.
“Hedge Agreement” means any agreement with respect to any Derivative Transaction
between any Loan Party or any Restricted Subsidiary and any other Person.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement.
“Holding Company” means either Holdings or Intermediate Holdings or both
Holdings and Intermediate Holdings, in each case, as the context may require.
“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.
“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002, as in effect from time to time (subject to the provisions
of Section 1.04), to the extent applicable to the relevant financial statements.
“Immaterial Subsidiary” means, as of any date of determination, any Restricted
Subsidiary of the Borrower that has been designated by the Borrower as an
“Immaterial Subsidiary” for purposes of this Agreement, provided that the
Consolidated Total Assets and Consolidated Adjusted EBITDA (as so determined) of
all Immaterial Subsidiaries shall not exceed 5.0% of Consolidated Total Assets
and 5.0% of Consolidated Adjusted EBITDA, in each case, of the Borrower and its
Restricted Subsidiaries for the relevant Test Period; provided further that, at
all times prior to the first delivery of financial statements pursuant to
Section 5.01(a) or (b), this definition shall be applied based on the pro forma
consolidated financial statements delivered pursuant to Section 4.01.
“Immediate Family Member” means, with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former




--------------------------------------------------------------------------------





spouse, domestic partner, former domestic partner, sibling, mother-in-law,
father-in-law, son-in-law and daughter-in-law (including adoptive
relationships), any trust, partnership or other bona fide estate-planning
vehicle the only beneficiaries of which are any of the foregoing individuals,
such individual’s estate (or an executor or administrator acting on its behalf),
heirs or legatees or any private foundation or fund that is controlled by any of
the foregoing individuals or any donor-advised fund of which any such individual
is the donor.
“Incremental Cap” means:
(a)    the Fixed Incremental Amount; plus
(b)    the aggregate amount of voluntary prepayments, redemptions, repurchases
or other retirements of (i) the Term Loans, (ii) any Incremental Term Facilities
and Incremental Equivalent Debt and any permanent reduction of any Incremental
Revolving Commitments, in each case, to the extent not increasing the Fixed
Incremental Amount pursuant to clause (c) of the definition thereof, and (iii)
any Replacement Term Loans, Replacement Revolving Facility and Replacement Notes
in respect of the preceding subclauses (i) and (ii) of this clause (b);
provided, that, in each case, (A) the relevant prepayment is not funded with
Long-Term Funded Indebtedness, and (B) any such increase in the Incremental Cap
resulting from such prepayments, redemptions, repurchases or other retirements
of (x) Indebtedness secured on a junior priority basis with the respect to the
Collateral initially incurred under this clause (b) or clause (c) below may only
be used to incur Incremental Facilities or Incremental Equivalent Debt that is
secured on a junior priority basis with the respect to the Collateral or
unsecured and (y) unsecured Indebtedness may only be used to incur Incremental
Facilities or Incremental Equivalent Debt that is unsecured; plus
(c)    an unlimited amount so long as, in the case of this clause (c), after
giving effect to the relevant Incremental Facility, (i) if such Incremental
Facility is secured by a Lien on the Collateral that is pari passu with the Lien
securing the First Priority Secured Obligations, (A) the First Lien Leverage
Ratio would not exceed 4.50:1.00 or (B) if being utilized to finance permitted
acquisitions (other than the Acquisition) and similar Investments and related
transactions (including refinancing of existing indebtedness), the First Lien
Leverage Ratio does not exceed the greater of 4.50:1.00 and the First Lien Net
Leverage Ratio as of the then-most recently completed fiscal quarter, (ii) if
such Incremental Facility is secured by a Lien on the Collateral that is junior
to the Lien securing the Initial Term Loans, (A) the Secured Leverage Ratio
would not exceed 5.00:1.00 or (B) if being utilized to finance permitted
acquisitions (other than the Acquisition) and similar Investments and related
transactions (including refinancing of existing indebtedness), the Secured Net
Leverage Ratio does not exceed the greater of 5:00:1.00 and the Secured Net
Leverage Ratio as of the then-most recently completed fiscal quarter or (iii) if
such Incremental Facility is unsecured, (A) either (x) the Total Leverage Ratio
would not exceed 6.75:1.00 or (y) the Net Interest Coverage Ratio is not less
than 2.00:1.00 or (B) if being utilized to finance permitted acquisitions (other
than the Acquisition) and similar Investments and related transactions
(including refinancing of existing indebtedness), either (x) the Total Net
Leverage Ratio does not exceed the greater of 6.75:1.00 and the Total Net
Leverage Ratio as of the then-most recently completed fiscal quarter or (y) the
Net Interest Coverage Ratio is not less than the lesser of 1.75:1.00 and the Net
Interest Coverage Ratio as of the then-most recently completed fiscal quarter,
in each case of this clause (c), (1) calculated on a Pro Forma Basis as of the
last day of the most recent period of four consecutive Fiscal Quarters then
ended for which financial statements are internally available, including the
application of the proceeds thereof (without “netting” the Cash proceeds of the
applicable Incremental Facility) and related transactions (and giving effect to
other permitted pro forma adjustments), and, (2) in the case of any Incremental
Revolving Facility being established at such time, assuming the full drawing
under such Incremental Revolving Facility.
“Incremental Commitment” means any commitment made by a lender to provide all or
any portion of any Incremental Facility or Incremental Loans.




--------------------------------------------------------------------------------





“Incremental Equivalent Debt” has the meaning assigned to such term in
Section 6.01(aa).
“Incremental Facilities” has the meaning assigned to such term in Section
2.22(a).
“Incremental Loans” has the meaning assigned to such term in Section 2.22(a).
“Incremental Revolving Commitment” means any commitment made by a lender to
provide all or any portion of any Incremental Revolving Facility.
“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.22(a).
“Incremental Revolving Loans” has the meaning assigned to such term in Section
2.22(a).
“Incremental Term Facility” has the meaning assigned to such term in Section
2.22(a).
“Incremental Term Loans” has the meaning assigned to such term in Section
2.22(a).
“Incurrence-Based Basket” means any category of exceptions, thresholds, baskets,
or other provisions in this Agreement based on complying or subject to
compliance (including on a Pro Forma Basis) with any financial ratio (including,
without limitation any First Lien Leverage Ratio, any Secured Leverage Ratio,
any Total Leverage Ratio, any Net Interest Coverage Ratio, availability and
funding of Other Delayed Draw Term Loans under Section 4.02(e) and/or clause (c)
of the definition of Incremental Cap).
“Indebtedness” as applied to any Person means, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases to the extent recorded as a liability on a balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with
GAAP; (c) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments to the extent the same would appear as a liability on a
balance sheet (excluding the footnotes thereto) of such Person prepared in
accordance with GAAP; (d) any obligation owed for all or any part of the
deferred purchase price of property or services (other than any earn out
obligation, purchase price and working capital adjustment obligations and any
similar obligation except to the extent reflected as a liability on the balance
sheet (excluding the footnotes thereto) in accordance with GAAP and not paid
within thirty (30) days after becoming due and payable), which purchase price is
due more than three hundred sixty four (364) days from the date of incurrence of
the obligation in respect thereof; (e) all Indebtedness of other Persons secured
by any Lien on any property or asset owned or held by such Person regardless of
whether the Indebtedness secured thereby shall have been assumed by such Person
in an amount equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the Fair Market Value of the property or asset subject to
such Lien; (f) the face amount of any letter of credit issued for the account of
such Person or as to which such Person is otherwise liable for reimbursement of
drawings; (g) the Guarantee by such Person of the Indebtedness of another; (h)
all obligations of such Person in respect of any Disqualified Capital Stock and
(i) all net obligations of such Person in respect of any Derivative Transaction,
including any Hedge Agreement, whether or not entered into for hedging or
speculative purposes. For all purposes hereof, the Indebtedness of any Person
shall include the Indebtedness of any partnership or any joint venture (other
than any joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, except
to the extent such Person’s liability for such Indebtedness is otherwise limited
and only to the extent such Indebtedness would otherwise be included in the
calculation of Consolidated Total Debt; provided that, notwithstanding anything
herein to the contrary, the term “Indebtedness” shall exclude, and shall be
calculated without giving effect to, (A) the effects of Accounting Standards
Codification Topic 815 and related interpretations to the extent such effects
would otherwise increase or decrease an amount of Indebtedness for any purpose
hereunder as a result of accounting for any embedded derivatives created by the
terms of such Indebtedness and any such amounts that would have constituted
Indebtedness hereunder but for the application of this proviso shall not be
deemed an incurrence of Indebtedness hereunder, (B) the effects of Statement of
Financial Accounting Standards No. 133 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose under this Agreement as a result of accounting for any embedded
derivative created by the terms of such Indebtedness (it being




--------------------------------------------------------------------------------





understood that any such amounts that would have constituted Indebtedness under
this Agreement but for the application of this sentence shall not be deemed to
be an incurrence of Indebtedness under this Agreement), (C) liabilities under
vendor agreements to the extent such liabilities may be satisfied exclusively
through non-cash means such as purchase volume earning credits, (D) reserves for
deferred taxes, (E) any obligations incurred under ERISA, (F) accrued expenses
and trade accounts payable in the ordinary course of business (including on an
inter-company basis), (G) liabilities associated with customer prepayments and
deposits, (H) Indebtedness that is non-recourse to the credit of such Person and
(I) for all purposes under this Agreement other than for purposes of Section
6.01, intercompany Indebtedness among Holdings and its Restricted Subsidiaries.
“Indemnified Taxes” means Taxes, other than Excluded Taxes or Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Information” has the meaning set forth in Section 3.11(a).
“Initial Delayed Draw Term Loan Extension” means the making of an Initial
Delayed Draw Term Loan.
“Initial Delayed Draw Term Facility” means the Initial Delayed Draw Term Loan
Commitments and the Initial Delayed Draw Term Loans.
“Initial Delayed Draw Term Lender” means any Lender with an Initial Delayed Draw
Term Loan Commitment or an outstanding Initial Delayed Draw Term Loan. From and
after the date of any borrowing of any Initial Delayed Draw Term Loans, each
Initial Delayed Draw Term Lender shall be deemed an Initial Term Lender for all
purposes hereunder.
“Initial Delayed Draw Term Loan Commitment” means, with respect to each Term
Lender, the commitment of such Term Lender to make Initial Delayed Draw Term
Loans hereunder in an aggregate amount not to exceed the amount set forth
opposite such Initial Delayed Draw Term Lender’s name on the Commitment
Schedule, as the same may be (a) reduced from time to time pursuant to Section
2.09 and (b) reduced or increased from time to time pursuant to assignments by
or to such Term Lender pursuant to Section 9.05. The aggregate amount of the
Term Lenders’ Initial Delayed Draw Term Loan Commitments on the Closing Date is
$165,000,000.
“Initial Delayed Draw Term Loan Commitment Fee Rate” means, (i) for the period
from (and including) the Closing Date to (but excluding) the date that is thirty
(30) days after the Closing Date, 0.00% per annum, (ii) for the period from (and
including) the date that is thirty-one (31) days after the Closing Date to (but
excluding) the date that is sixty (60) days after the Closing Date, a rate per
annum equal to 50% of the Applicable Rate for Initial Term Loans that are LIBO
Rate Loans, and (iii) for the period from (and including) the date that is
sixty-one (61) days after the Closing Date to (but excluding) the Initial
Delated Draw Term Loan Commitment Expiration Date, a rate per annum equal to
100% of the Applicable Rate for Initial Term Loans that are LIBO Rate Loans, in
each case, on the average daily unused portion of the Delayed Draw Commitments
of non-defaulting Lenders with Delayed Draw Commitments, payable quarterly in
arrears, and calculated on the basis of a 360-day year and shall be payable for
the actual days elapsed (including the first day but excluding the last day).
“Initial Delayed Draw Term Loan Commitment Expiration Date” has the meaning
assigned to such term in Section 2.02(e).
“Initial Delayed Draw Term Loans” means the delayed draw term loans made by the
Term Lenders to the Borrower pursuant to Section 2.01(a)(iii). From and after
the date of any borrowing of any




--------------------------------------------------------------------------------





Initial Delayed Draw Term Loans, each Initial Delayed Draw Term Loan shall be
deemed an Initial Term Loan hereunder and part of the same Class as the Initial
Term Loans for all purposes hereunder.
“Initial Loans” means the Initial Term Loans and the funded Initial Delayed Draw
Term Loans.
“Initial Term Facility” means the Initial Term Loan Commitment and the Initial
Term Loans and other extensions of credit thereunder.
“Initial Term Lender” means any Lender with an Initial Term Loan Commitment or
holding Initial Term Loans.
“Initial Term Loan Commitment” means, with respect to each Initial Term Lender,
the commitment of such Initial Term Lender to make Initial Term Loans hereunder
in an aggregate amount not to exceed the amount set forth opposite such Initial
Term Lender’s name on the Commitment Schedule, as the same may be (a) reduced
from time to time pursuant to Section 2.09 and (b) reduced or increased from
time to time pursuant to (i) assignments by or to such Initial Term Lender
pursuant to Section 9.05 or (ii) an Additional Term Commitment of the same
Class. The aggregate amount of the Initial Term Loan Commitments on the Closing
Date is $530,000,000.
“Initial Term Loan Maturity Date” means the date that is seven years after the
Closing Date; provided, that if the Senior Notes with a maturity date of June
30, 2022 remain outstanding in a principal amount in excess of $50,000,000 on
April 1, 2022, the Initial Term Loan Maturity Date shall be April 1, 2022.
“Initial Term Loans” means the term loans made by the Term Lenders to the
Borrower pursuant to Section 2.01(a).
“Intellectual Property Security Agreement” means any agreement executed on or
after the Closing Date confirming or effecting the grant of any Lien on IP
Rights owned by any Loan Party to the Administrative Agent, for the benefit of
the Secured Parties, in accordance with this Agreement and the Security
Agreement, including any of the following: (a) a Trademark Security Agreement
substantially in the form attached as an exhibit to the Security Agreement, (b)
a Patent Security Agreement substantially in the form attached as an exhibit to
the Security Agreement or (c) a Copyright Security Agreement attached as an
exhibit to the Security Agreement, together with any and all supplements or
amendments thereto.
“Intercreditor Agreement” means the ABL Intercreditor Agreement, the Pari Passu
Intercreditor Agreement (if any) and/or the Junior Lien Intercreditor Agreement,
as the context may require.
“Interest Election Request” means a request by the Borrower in the form of
Exhibit D or another form reasonably acceptable to the Administrative Agent to
convert or continue a Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December (commencing on
September 29, 2018) or the maturity date applicable to such Loan, (b) with
respect to any LIBO Rate Loan, the last day of the Interest Period applicable to
the Borrowing of which such Loan is a part and, in the case of a LIBO Rate
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing and (c) to the extent
necessary to create a fungible Class of Loans in connection with the incurrence
of any Additional Loans, as




--------------------------------------------------------------------------------





reasonably determined by the Administrative Agent and the Borrower, the date of
the incurrence of such Additional Loans.
“Interest Period” means with respect to any LIBO Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent available to all relevant affected Lenders, twelve months)
thereafter, as the Borrower may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period, (iii) the Borrower may not elect any interest
period that would result in such Interest Period extending beyond the Maturity
Date and (iv) the initial Interest Period after the Closing Date shall be deemed
to end on June 29, 2018. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
“Intermediate Holdings” means Hillman Investment Company, a Delaware
corporation.
“Interpolated Rate” means, in relation to the Published LIBO Rate, the rate
which results from interpolating on a linear basis between:
(a)    the applicable LIBOR for the longest period (for which that LIBOR is
available) which is less than the Interest Period of that Loan; and
(b)    the applicable LIBOR for the shortest period (for which that LIBOR is 
available) which exceeds the Interest Period of that Loan,
each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.
“Investment” means (a) any purchase or other acquisition by the Borrower or any
of its Restricted Subsidiaries of any of the Securities of any other Person
(other than any Loan Party), (b) the acquisition by purchase or otherwise (other
than any purchase or other acquisition of inventory, materials, supplies and/or
equipment in the ordinary course of business) of all or substantially all of the
business, property or fixed assets of any other Person or any division or line
of business or other business unit of any other Person and (c) any loan, advance
(other than any advance to any current or former employee, officer, director,
member of management, manager, consultant or independent contractor of the
Borrower, any Restricted Subsidiary or any Parent Company for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contribution by the Borrower or any
of its Restricted Subsidiaries to any other Person. Subject to Section 5.10, the
amount of any Investment shall be the original cost of such Investment, plus the
cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect
thereto, but giving effect to any repayments of principal in the case of any
Investment in the form of a loan and any return of capital or return on
Investment in the case of any equity Investment (whether as a distribution,
dividend, redemption or sale but not in excess of the amount of the relevant
initial Investment).
“Investors” means (a) the Sponsor, (b) the Co-Investors and (c) any other Person
making a cash equity investment directly or indirectly in any Parent Company
after the Closing Date, so long as in the case of this clause (c), (i) no such
Person’s direct or indirect beneficial ownership of Holdings is greater than the
Sponsor’ direct or indirect beneficial ownership of Holdings, and (ii) the
aggregate direct or indirect beneficial ownership of Holdings by such Persons
does not exceed 40% of the aggregate direct or indirect beneficial ownership of
Holdings of all Investors collectively, in each case, other than any Person who
is a




--------------------------------------------------------------------------------





Lender on the Closing Date (and such Person shall not be deemed to be an
Affiliate of an Investor under this Agreement).
“IP Rights” has the meaning assigned to such term in Section 3.05(c).
“IRS” means the U.S. Internal Revenue Service.
“Jefferies” has the meaning assigned to such term in the preamble to this
Agreement.
“Junior Debentures” means the junior subordinated debentures issues by The
Hillman Companies to the Hillman Trust pursuant to the Junior Debentures
Indenture, and any Permitted Junior Debenture Refinancing.
“Junior Debentures Indenture” means (a) the indenture dated September 5, 1997
between The Hillman Companies (as successor to the original issuer thereunder)
and The Bank of New York as the trustee and (b) any indenture governing any
Permitted Junior Debenture Refinancing.
“Junior Lien Indebtedness” means any Indebtedness that is secured by a security
interest on the Collateral (other than Indebtedness among Holdings and/or its
subsidiaries) that is expressly junior or subordinated to the Lien on the
Collateral securing the Initial Term Loans.
“Junior Lien Intercreditor Agreement” means the Intercreditor Agreement
substantially in the form of Exhibit N hereto.
“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or commitment hereunder at
such time, including the latest maturity or expiration date of any Initial Term
Loan, Additional Term Loan, Additional Revolving Loan or Additional Commitment.
“Latest Revolving Loan Maturity Date” means, as of any date of determination,
the latest maturity or expiration date applicable to any Additional Revolving
Loan or any Additional Revolving Commitment.
“Latest Term Loan Maturity Date” means, as of any date of determination, the
latest maturity or expiration date applicable to any term loan or term
commitment hereunder at such time, including the latest maturity or expiration
date of any Term Loan or any Additional Term Commitment.
“LCT Election” has the meaning assigned to such term in Section 1.10(a).
“LCT Test Date” has the meaning assigned to such term in Section 1.10(a).
“Legal Reservations” means the application of relevant Debtor Relief Laws,
general principles of equity and/or principles of good faith and fair dealing.
“Lenders” means the Initial Term Lenders, any Additional Lender, any lender with
a Commitment or an outstanding Loan and any other Person that becomes a party
hereto pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.
“Letter-of-Credit Right” has the meaning set forth in Article 9 of the UCC.




--------------------------------------------------------------------------------





“LIBO Rate” means, the Published LIBO Rate, as adjusted to reflect applicable
reserves prescribed by governmental authorities; provided that, in respect of
the Term Loans, in no event shall the LIBO Rate be less than 0.00% per annum.
“LIBO Rate Loan” means a Loan bearing interest at a rate determined by reference
to the LIBO Rate.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capital Lease having substantially the same economic effect as
any of the foregoing), in each case, in the nature of security; provided that in
no event shall an operating lease in and of itself be deemed to constitute a
Lien on any asset.
“Limited Condition Transaction” has the meaning assigned to such term in Section
1.10(a).
“Loan Documents” means this Agreement, any Promissory Note, each Loan Guaranty,
the Collateral Documents, the ABL Intercreditor Agreement, any other applicable
Acceptable Intercreditor Agreement and any other document or instrument
designated by the Borrower and the Administrative Agent as a “Loan Document.”
Any reference in this Agreement or any other Loan Document to a Loan Document
shall include all appendices, exhibits or schedules thereto.
“Loan Guaranty” means (a) the Loan Guaranty, dated as of the date hereof and
executed by each Loan Party thereto and by the Administrative Agent for the
benefit of the Secured Parties, (b)(i) each other guaranty agreement in
substantially the form attached as Exhibit H or (ii) another form of guaranty
that is otherwise reasonably satisfactory to the Administrative Agent and the
Borrower or (iii) any supplement or joinder to any of the foregoing, in each
case, executed by any Person pursuant to Section 5.12 or as provided in the
definition of “Subsidiary Guarantor”.
“Loan Installment Date” has the meaning assigned to such term in Section
2.10(a).
“Loan Parties” means Holdings, Intermediate Holdings, the Borrower, each
Subsidiary Guarantor, and in each case their respective successors and permitted
assigns.
“Loans” means any Initial Term Loan, any Initial Delayed Draw Term Loan, any
Additional Term Loan, any Additional Revolving Loan and any loan under any other
Credit Facility.
“Long-Term Funded Indebtedness” means any funded Indebtedness of the Borrower or
its Restricted Subsidiaries) having a maturity of greater than one (1) year;
provided, that Long-Term Funded Indebtedness shall exclude all Indebtedness
under any revolving credit facility or line of credit.
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, financial condition or results of operations, in each case, of Holdings,
Intermediate Holdings, the Borrower and its Restricted Subsidiaries, taken as a
whole, (ii) the rights and remedies (taken as a whole) of the Administrative
Agent (on behalf of the Lenders) under the applicable Loan Documents or (iii)
the ability of the Loan Parties (taken as a whole) to perform their payment
obligations under the applicable Loan Documents.




--------------------------------------------------------------------------------





“Material Debt Instrument” means any promissory note payable to, or in favor, of
a Loan Party with an aggregate principal amount outstanding, in each case, of
not less than $15,000,000.
“Material Real Estate Asset” means (a) on the Closing Date, each fee-owned Real
Estate Asset having a Fair Market Value in excess of $10,000,000, which such
properties are listed on Schedule 1.01(b) and (b) any “fee-owned” Real Estate
Asset acquired by any Loan Party after the Closing Date having a Fair Market
Value in excess of $10,000,000 as of the date of acquisition thereof.
“Maturity Date” means (a) with respect to the Initial Term Loans, the Initial
Term Loan Maturity Date, (b) as to any Replacement Term Loans incurred pursuant
to Section 9.02(c), the final maturity date for such Replacement Term Loan as
set forth in the applicable Refinancing Amendment, (c) as to any Replacement
Revolving Facility established pursuant to Section 9.02(c), the final maturity
date for such Replacement Revolving Facility as set forth in the applicable
Refinancing Amendment, (d) with respect to any Incremental Term Loans, the final
maturity date set forth in the applicable documentation with respect thereto,
(e) with respect to any Incremental Revolving Facility, the final maturity date
set forth in the applicable documentation with respect thereto, and (f) with
respect to any other Loans, the final maturity date for such Loans as set forth
in the applicable Credit Facility.
“Maximum Rate” has the meaning assigned to such term in Section 9.19.
“Minimum Extension Condition” has the meaning assigned to such term in Section
2.23(b).
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means any mortgage, deed of trust or other agreement which conveys or
evidences a mortgage lien in favor of the Administrative Agent, for the benefit
of the Administrative Agent and the relevant Secured Parties, on any Material
Real Estate Asset constituting Collateral.
“Mortgage Policies” has the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement”.
“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA, that is subject to the provisions of
Title IV of ERISA, and in respect of which the Borrower or any of its Restricted
Subsidiaries, or any of their respective ERISA Affiliates, makes or is obligated
to make contributions or with respect to which any of them has any ongoing
obligation or liability, contingent or otherwise.
“MUFG” has the meaning assigned to such term in the preamble to this Agreement.
“Narrative Report” means, with respect to the financial statements with respect
to which it is delivered, a management discussion and narrative report
describing the operations of Holdings, Intermediate Holdings, the Borrower and
its Restricted Subsidiaries for the applicable Fiscal Quarter or Fiscal Year and
for the period from the beginning of the then-current Fiscal Year to the end of
the period to which the relevant financial statements relate.
“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any Cash
payments or proceeds (including Cash Equivalents) received by the Borrower or
any of its Restricted Subsidiaries (i) under any casualty insurance policy in
respect of a covered loss thereunder of any assets of the Borrower or any of its
Restricted Subsidiaries or (ii) as a result of the taking of any assets of the
Borrower or any of its Restricted Subsidiaries by any Person pursuant to the
power of eminent domain, condemnation or otherwise, or pursuant to a sale of any
such assets to a purchaser with such power under threat of such a




--------------------------------------------------------------------------------





taking, minus (b) (i) any actual out-of-pocket costs and expenses incurred by
the Borrower or any of its Restricted Subsidiaries in connection with the
adjustment, settlement or collection of any claims of the Borrower or the
relevant Restricted Subsidiary in respect thereof, (ii) payment of the
outstanding principal amount of, premium or penalty, if any, and interest and
other amounts on any Indebtedness (other than the Loans and any Indebtedness
secured by a Lien that is pari passu with or expressly subordinated to the Lien
on the Collateral securing the Secured Obligations) that is secured by a Lien on
the assets in question and that is required to be repaid or otherwise comes due
or would be in default under the terms thereof as a result of such loss, taking
or sale, (iii) in the case of a taking, the reasonable out-of-pocket costs of
putting any affected property in a safe and secure position, (iv) any selling
costs and out-of-pocket expenses (including reasonable broker’s fees or
commissions, legal fees, accountants’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary fees actually incurred and paid to
unaffiliated third parties in connection therewith, transfer and similar Taxes
and the Borrower’s good faith estimate of income Taxes paid or payable) in
connection with any sale or taking of such assets as described in clause (a) of
this definition, (v) any amounts provided as a reserve in accordance with GAAP
against any liabilities under any indemnification obligation or purchase price
adjustments associated with any sale or taking of such assets as referred to in
clause (a) of this definition (provided that to the extent and at the time any
such amounts are released from such reserve, such amounts shall constitute Net
Insurance/Condemnation Proceeds) and (vi) in the case of any covered loss or
taking from a non-Wholly-Owned Subsidiary, the pro rata portion thereof
(calculated without regard to this clause (vi)) attributable to minority
interests and not available for distribution to or for the account of the
Borrower or a Wholly-Owned Subsidiary as a result thereof.
“Net Interest Coverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Adjusted EBITDA to (b) Consolidated Interest Expense, in
each case for the Borrower and its Restricted Subsidiaries on a consolidated
basis.
“Net Proceeds” means (a) with respect to any Disposition (including any
Prepayment Asset Sale), the Cash proceeds (including Cash Equivalents and Cash
proceeds subsequently received (as and when received) in respect of non-Cash
consideration initially received), net of (i) selling costs and out-of-pocket
expenses (including reasonable broker’s fees or commissions, legal fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees actually incurred and paid to unaffiliated third parties in
connection therewith and transfer and similar Taxes and the Borrower’s good
faith estimate of income Taxes paid or payable (including pursuant to Tax
sharing arrangements or any Tax distributions) in connection with such
Disposition including, in the case of a Disposition by a Foreign Subsidiary, any
additional Taxes that are or would be payable or reserved against as a result of
repatriation), (ii) amounts provided as a reserve in accordance with GAAP
against any liabilities under any indemnification obligation or purchase price
adjustment associated with such Disposition (provided that to the extent and at
the time any such amounts are released from such reserve, such amounts shall
constitute Net Proceeds), (iii) the principal amount, premium or penalty, if
any, interest and other amounts on any Indebtedness (other than the Loans and
any other Indebtedness secured by a Lien that is pari passu with or expressly
subordinated to the Lien on the Collateral securing the Secured Obligations)
which is secured by the asset sold in such Disposition and which is required to
be repaid or otherwise comes due or would be in default and is repaid (other
than any such Indebtedness that is assumed by the purchaser of such asset)
(iv) Cash escrows (until released from escrow to the Borrower or any of its
Restricted Subsidiaries) from the sale price for such Disposition and (v) in the
case of any Disposition by a non-Wholly-Owned Subsidiary, the pro rata portion
of the Net Proceeds thereof (calculated without regard to this clause (v))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a Wholly-Owned Subsidiary as a result thereof;
and (b) with respect to any issuance or incurrence of Indebtedness or Capital
Stock, the Cash proceeds thereof, net of all Taxes and customary fees,
commissions, costs, underwriting discounts and other fees and expenses incurred
in connection therewith.
“Non-Consenting Lender” has the meaning assigned to such term in Section
2.19(b).




--------------------------------------------------------------------------------





“Non-Debt Fund Affiliate” means the Investors and their Affiliates (other than
Holdings, the Borrower or their respective subsidiaries, a natural person or any
Affiliate thereof that is a Debt Fund Affiliate), and any direct or indirect
parent of Holdings.
“Non-Guarantor Subsidiary” means any subsidiary of the Borrower that is not a
Subsidiary Guarantor.
“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest, fees and expenses accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, Commitments, all
accrued and unpaid fees and all expenses, reimbursements, indemnities and all
other liabilities and obligations of the Loan Parties to the Lenders or to any
Lender, the Administrative Agent or any indemnified party arising under the Loan
Documents in respect of any Loan, whether direct or indirect (including those
acquired by assumption), absolute, contingent, due or to become due, now
existing or hereafter arising.
“OFAC” has the meaning assigned to such term in Section 3.17.
“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws, (b)
with respect to any limited partnership, its certificate of limited partnership
and its partnership agreement, (c) with respect to any general partnership, its
partnership agreement, (d) with respect to any limited liability company, its
articles of organization or certificate of formation, and its operating
agreement, and (e) with respect to any other form of entity, such other
organizational documents required by local law or customary under such
jurisdiction to document the formation and governance principles of such type of
entity. In the event that any term or condition of this Agreement or any other
Loan Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.
“Other Agreed Adjustments” means any add-backs and adjustments (including pro
forma adjustments pursuant to clause (b)(xi) of the definition of “Consolidated
Adjusted EBITDA”), to the extent not otherwise included in Consolidated Net
Income, of the type reflected in (a) the Sponsor Model (b) the quality of
earnings report with respect to the Target delivered to the Arrangers on or
prior to May 9, 2018, and (c) the confidential information memorandum and lender
presentations in respect of the Initial Term Facility and the Initial Delayed
Draw Term Facility, in each case, which add-backs and adjustments shall not, for
the avoidance of doubt, be limited to the time periods or amounts in respect of
which such add backs and adjustments were identified therein.
“Other Applicable Indebtedness” has the meaning assigned to such term in Section
2.11(b)(ii).
“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
solely from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).
“Other Delayed Draw Term Loans” has the meaning assigned to such term in Section
2.02(e).




--------------------------------------------------------------------------------





“Other Taxes” means any and all present or future stamp, court or documentary
taxes or any intangible, recording, filing or other similar Taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, but not including, for the avoidance of doubt, any such
Taxes that are Other Connection Taxes imposed with respect to an assignment,
grant of a participation, designation of a different lending office or other
transfer (other than an assignment or designation of a different lending office
made pursuant to Section 2.19) or Excluded Taxes.
“Parent Company” means Holdings, Intermediate Holdings and any other Person of
which the Borrower is an indirect Wholly-Owned Subsidiary.
“Pari Passu Intercreditor Agreement” means the Intercreditor Agreement
substantially in the form of Exhibit M hereto.
“Participant” has the meaning assigned to such term in Section 9.05(c).
“Participant Register” has the meaning assigned to such term in Section 9.05(c).
“Patent” means the following: (a) any and all patents and patent applications;
(b) all inventions described and claimed therein; (c) all reissues, divisions,
continuations, renewals, extensions and continuations in part thereof; (d) all
income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past, present and future infringements thereof; (e) all rights to
sue for past, present, and future infringements thereof; and (f) all rights
corresponding to any of the foregoing.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan”, as defined in Section
3(2) of ERISA (other than a Multiemployer Plan), that is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, which the Borrower or any of its Restricted Subsidiaries, or any of their
respective ERISA Affiliates, maintains or contributes to or has an obligation to
contribute to, or otherwise has any liability, contingent or otherwise.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit E.
“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate substantially in the form of Exhibit F.
“Perfection Requirements” means the filing of appropriate financing statements
with the office of the Secretary of State or other appropriate office of the
state of organization of each Loan Party, the filing of appropriate assignments
or notices with the U.S. Patent and Trademark Office and the U.S. Copyright
Office, the proper recording or filing, as applicable, of Mortgages and fixture
filings with respect to any Material Real Estate Asset constituting Collateral
to the extent required hereunder, in each case in favor of the Administrative
Agent for the benefit of the Secured Parties and the delivery to the
Administrative Agent of any stock certificate or Material Debt Instrument
required to be delivered pursuant to the applicable Loan Documents, together
with instruments of transfer executed in blank, in each case, subject in all
respects to the definitions of “Collateral and Guarantee Requirement” and
“Excluded Assets” and the last paragraph of Section 4.01.
“Permitted Acquisition” means any acquisition by the Borrower or any of its
Restricted Subsidiaries, whether by purchase, merger, amalgamation or otherwise,
of all or substantially all of the assets




--------------------------------------------------------------------------------





of, or any business line, unit or division or product line of, any Person or of
a majority of the outstanding Capital Stock of any Person (but in any event
including any Investment in (x) any Person that results in such Person becoming
a Restricted Subsidiary of the Borrower, (y) any Restricted Subsidiary which
serves to increase the Borrower’s or any Restricted Subsidiary’s respective
equity ownership in such Restricted Subsidiary or (z) any joint venture for the
purpose of increasing the Borrower’s or its relevant Restricted Subsidiary’s
ownership interest in such joint venture); provided, that the total
consideration paid by Loan Parties (including pursuant to an Investment in any
Restricted Subsidiary) for (a) the Capital Stock of any Person that does not
become a Guarantor and (b) in the case of an asset acquisition, assets that are
not acquired by the Borrower or any Guarantor, when taken together with the
total consideration for all such Persons and assets so acquired after the
Closing Date, shall not exceed an amount outstanding equal to the sum of (i) the
greater of $60,000,000 and 35.0% of Consolidated Adjusted EBITDA and (ii)
amounts otherwise available under clauses (b)(iii), (d) (solely with respect to
Investments in joint ventures), (q), (r), (bb) and (dd) of Section 6.06;
provided, further, that the limitation described in the foregoing proviso shall
not apply (A) to any acquisition to the extent such acquisition is made with the
proceeds of sales of the Qualified Capital Stock of, or common equity capital
contributions to, the Borrower or any Restricted Subsidiary, (B) to any
acquisition to the extent at least 75.0% of the Consolidated Adjusted EBITDA (as
determined by the Borrower in good faith) of the Person(s) (or assets) acquired
in such acquisition (for this purpose and for the component definitions used
therein, determined on a consolidated basis for such Persons and their
respective Restricted Subsidiaries) is generated by Person(s) that will become
(or, in the case of asset acquisitions, are acquired by) Subsidiary Guarantors
(or, if less than 75.0%, after giving pro forma effect thereto, the percentage
of Consolidated Adjusted EBITDA attributable to Loan Parties would be greater
than the percentage immediately prior thereto), (C) to the portion of such
consideration provided by Restricted Subsidiaries that are not Loan Parties,
including through cash flow, asset sale proceeds and Indebtedness proceeds of
such Restricted Subsidiaries and/or (D) if the Total Leverage Ratio would not
exceed 6.00:1.00 calculated on a Pro Forma Basis. In the event the amount
available under the first proviso above is reduced as a result of any
acquisition of any Restricted Subsidiary that does not become a Loan Party (or
any assets that are not transferred to a Loan Party) and such Restricted
Subsidiary subsequently becomes a Loan Party (or such assets are subsequently
transferred to a Loan Party), the amount available under such limit shall be
proportionately increased as a result thereof.
“Permitted Holders” means (a) the Investors and (b) any Person with which one or
more Investors form a “group” (within the meaning of Section 14(d) of the
Exchange Act) so long as, in the case of this clause (b), the relevant Investors
beneficially own more than 50% of the relevant voting stock beneficially owned
by the group.
“Permitted Liens” means Liens permitted pursuant to Section 6.02.
“Permitted Junior Debenture Refinancing” means, with respect to the Junior
Debentures, any amendment, supplement, modification, extension, renewal,
restatement, amendment and restatement, refinancing, refunding or replacement of
such Junior Debentures that satisfies the conditions set forth in clause (i) of
the proviso to Section 6.01(p).
“Permitted Senior Secured Debt” means any Indebtedness permitted under Section
6.01 that is secured by the Collateral on a pari passu basis with the First
Priority Secured Obligations (which shall be deemed to include any ABL Facility
secured on a Split Collateral Basis (including the ABL Facility as of the
Closing Date) subject to an ABL Intercreditor Agreement), including, in each
case, any refinancing of such Indebtedness permitted under Section 6.01.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.




--------------------------------------------------------------------------------





“Plan” means any “employee pension benefit plan” within the meaning of Section
3(2) of ERISA (other than a Multiemployer Plan) maintained by the Borrower or
any of its Restricted Subsidiaries for employees of the Borrower or any of its
Restricted Subsidiaries or any such Pension Plan to which the Borrower or any of
its Restricted Subsidiaries is required to contribute on behalf of any of its
employees.
“Platform” has the meaning assigned to such term in Section 9.01(d).
“Prepayment Asset Sale” means any Disposition by the Borrower or its Restricted
Subsidiaries made pursuant to, Section 6.07(h), Section 6.07(n), Section
6.07(q), clause (ii) to the proviso to Section 6.07(r) (to the extent provided
therein) and Section 6.08.
“Primary Obligor” has the meaning assigned to such term in the definition of
“Guarantee”.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).
“Pro Forma Basis” or “pro forma effect” means, as to any calculation of any
financial ratio or test (including the Total Leverage Ratio, the First Lien
Leverage Ratio, the Secured Leverage Ratio, the Net Interest Coverage Ratio,
Consolidated Adjusted EBITDA, Consolidated Total Assets or any component
definitions of any of the foregoing), such financial ratio or test shall be
calculated on a pro forma basis in accordance with Section 1.10 and shall give
pro forma effect to any Specified Transactions (and if applicable, any Limited
Condition Transaction) and other pro forma adjustments pursuant to Section 1.10.
“Projections” means the projections of the Borrower and its subsidiaries
included in the Sponsor Model, including any financial estimates, forecasts and
other forward looking financial information set forth therein.
“Promissory Note” means a promissory note of the Borrower payable to any Lender
or its registered assigns, in substantially the form of Exhibit G, evidencing
the aggregate outstanding principal amount of Loans of the Borrower to such
Lender resulting from the Loans made by such Lender.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Company Costs” means any Charge associated with, or in anticipation of,
or preparation for, compliance with the requirements of the Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated in connection therewith and
Charges relating to compliance with the provisions of the Securities Act and the
Exchange Act (and, in each case, similar Requirements of Law under other
jurisdictions), as applicable to companies with equity or debt securities held
by the public, the rules of national securities exchange companies with listed
equity or debt securities, directors’ or managers’ compensation, fees and
expense reimbursement, any Charge relating to investor relations, shareholder
meetings and reports to shareholders or debtholders, directors’ and officers’
insurance and other executive costs, legal and other professional fees and
listing fees.
“Public Lender” has the meaning assigned to such term in Section 9.01(d).




--------------------------------------------------------------------------------





“Published LIBO Rate” means, (i) the rate per annum determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays the London interbank offered rate (“LIBOR”)
administered by ICE Benchmark Administration Limited (such page currently being
the LIBOR01 page) for deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period in Dollars, determined as
of approximately 11:00 a.m. (London, England time), two Business Days prior to
the commencement of such Interest Period, or (ii) in the event the rate
referenced in the preceding clause (i) does not appear on such page or service
or if such page or service shall cease to be available, the rate determined by
the Administrative Agent to be the offered rate on such other page or other
service which displays LIBOR for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) two Business
Days prior to the commencement of such Interest Period; provided that if LIBOR
is quoted under either of the preceding clauses (i) or (ii), but there is no
such quotation for the Interest Period elected, LIBOR shall be equal to the
Interpolated Rate. If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (a) the
circumstances set forth in Section 2.14 have arisen and such circumstances are
unlikely to be temporary or (b) the circumstances set forth in Section 2.14 have
not arisen but the supervisor for the administrator of the Published LIBO Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the
Published LIBO Rate shall no longer be used for determining interest rates for
loans, the Administrative Agent and the Borrower shall endeavor to establish an
alternate reference rate of interest to LIBOR that gives due consideration to
the then prevailing market convention for determining a reference rate of
interest for leveraged syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate
reference rate of interest and such other related changes to this Agreement as
may be applicable. To the extent an alternate reference rate of interest is
adopted as contemplated hereby, the approved rate shall be applied in a manner
consistent with prevailing market convention; provided that, to the extent such
prevailing market convention is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and the Borrower. 
Until an alternate reference rate of interest shall be determined in accordance
herewith (but, in each case, only to the extent the Published LIBO Rate for such
Interest Period is not available or published at such time on a current basis),
(x) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a LIBO Rate Loan shall be ineffective,
and (y) if any Borrowing Request requests a LIBO Rate Loan, such Borrowing shall
be made as an ABR Loan; provided that, if such alternate reference rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.
“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.
“Qualifying Bid” has the meaning assigned to such term in the definition of
“Dutch Auction”.
“Qualifying IPO” means the issuance and sale by the Borrower or any Parent
Company of its common Capital Stock in an underwritten primary public offering
(other than a public offering pursuant to a registration statement on Form S-8)
pursuant to an effective registration statement filed with the SEC in accordance
with the Securities Act (whether alone or in connection with a secondary public
offering) pursuant to which Net Proceeds of at least $35,000,000 are received
by, or contributed to, the Borrower.
“Qualifying Lender” has the meaning assigned to such term in the definition of
“Dutch Auction”.




--------------------------------------------------------------------------------





“Real Estate Asset” means, at any time of determination, all right, title and
interest (fee, leasehold or otherwise) of any Loan Party in and to real property
(including, but not limited to, land, improvements and fixtures thereon).
“Refinancing” has the meaning assigned to such term in Section 4.01(p).
“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by (a) Holdings and the Borrower, (b) the Administrative Agent and (c)
each Lender that agrees to provide all or any portion of the Replacement Term
Loans or the Replacement Revolving Facility, as applicable, being incurred
pursuant thereto and in accordance with Section 9.02(c).
“Refinancing Indebtedness” has the meaning assigned to such term in
Section 6.01(p).
“Refunding Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(ix).
“Register” has the meaning assigned to such term in Section 9.05(b)(iv).
“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Related Funds” means, with respect to any Lender that is an Approved Fund, any
other Approved Fund that is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, managers, officers, trustees,
employees, partners, agents, advisors and other representatives of such Person
and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the Environment, including the
movement of any Hazardous Material through the air, soil, surface water or
groundwater.
“Replaced Revolving Facility” has the meaning assigned to such term in
Section 9.02(c)(ii).
“Replaced Term Loans” has the meaning assigned to such term in Section 9.02(c).
“Replacement Notes” means any Refinancing Indebtedness (whether issued in a
public offering, Rule 144A under the Securities Act or other private placement
or bridge financing in lieu of the foregoing or otherwise) incurred in respect
of Indebtedness permitted under Section 6.01(a).




--------------------------------------------------------------------------------





“Replacement Revolving Facility” has the meaning assigned to such term in
Section 9.02(c)(ii).
“Replacement Term Facility” has the meaning assigned to such term in
Section 9.02(c)(i).
“Replacement Term Loans” has the meaning assigned to such term in
Section 9.02(c)(i).
“Reply Amount” has the meaning assigned to such term in the definition of “Dutch
Auction”.
“Reply Price” has the meaning assigned to such term in the definition of “Dutch
Auction”.
“Representative” has the meaning assigned to such term in Section 9.13.
“Repricing Transaction” means any of the following, but solely to the extent
effected and consummated for the primary purpose of reducing the All-In Yield of
the Initial Term Loans: (a) the prepayment, repayment, refinancing, substitution
or replacement of all or a portion of the Initial Term Loans substantially
concurrently with the incurrence by any Loan Party of any term loans (including
any Replacement Term Loans) pari passu in right of payment with the existing
Initial Term Loans being so prepaid, repaid, refinanced, substituted or replaced
in right of payment and secured by a Lien on the Collateral on a pari passu
basis with the Liens securing such Initial Term Loans, having an All-In Yield
that is less than the effective All-In Yield applicable to the Initial Term
Loans so prepaid, repaid, refinanced, substituted or replaced, and (b) any
amendment, waiver or other modification to this Agreement that would have the
effect of reducing the All-In Yield of the Initial Term Loans in lieu of a
transaction described in clause (a); provided, that the determinations of All-In
Yield for any Repricing Transaction shall be made in a manner consistent with
generally accepted financial practices and reasonably determined by the
Administrative Agent, and in any event consistent with the second proviso to
Section 2.22(a)(v)) and shall disregard any fluctuation in any “base” or
reference rate; provided, further, that in none of the events in the preceding
clauses (a) and (b) shall constitute a Repricing Transaction if effected or
consummated in connection with a Change of Control, Qualifying IPO or
Transformational Event. Any determination by the Administrative Agent and the
Borrower contemplated by preceding clauses (a) and (b) shall be conclusive and
binding on all Lenders, and the Administrative Agent shall have no liability to
any Person with respect to such determination absent bad faith, gross negligence
or willful misconduct.
“Required Delayed Draw Lenders” means, at any time, Lenders having unused
Initial Delayed Draw Term Loan Commitments representing more than 50% of the
aggregate Initial unused Delayed Draw Term Loan Commitments.
“Required Excess Cash Flow Percentage” means, as of any date of determination,
(a) if the First Lien Leverage Ratio is greater than 3.75:1.00, 50%, (b) if the
First Lien Leverage Ratio is less than or equal to 3.75:1.00 and greater than
3.25:1.00, 25% and (c) if the First Lien Leverage Ratio is less than or equal to
3.25:1.00, 0%; it being understood and agreed that, for purposes of this
definition as it applies to the determination of the amount of Excess Cash Flow
that is required to be applied to prepay the Term Loans under Section 2.11(b)(i)
for any Calculation Period, the First Lien Leverage Ratio shall be determined on
a Pro Forma Basis as of the last day of the relevant Calculation Period (but
without giving effect to the mandatory payment itself from Excess Cash Flow
required by Section 2.11(b)(i)).
“Required Facility Lenders” means, with respect to any Credit Facility of any
Class, at any time, Lenders having Loans or unused Commitments representing more
than 50% of the sum of the total Loans and such unused commitments under such
Credit Facility at such time.




--------------------------------------------------------------------------------





“Required Lenders” means, at any time, Lenders having Loans or unused
Commitments representing more than 50% of the sum of the total Loans and such
unused Commitments at such time.
“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of any Governmental Authority, in each case
whether or not having the force of law and that are applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
“Responsible Officer” of any Person means the chief executive officer, the
president, the chief financial officer, the treasurer, any assistant treasurer,
any executive vice president, any senior vice president, any vice president or
the chief operating officer of such Person and any other individual or similar
official thereof responsible for the administration of the obligations of such
Person in respect of this Agreement, and, as to any document delivered on the
Closing Date, shall include any secretary or assistant secretary or any other
individual or similar official thereof with substantially equivalent
responsibilities of a Loan Party and, solely for purposes of notices given
pursuant to Article II, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of any Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party, and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Responsible Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Responsible Officer of the Borrower that such financial statements fairly
present, in all material respects, in accordance with GAAP, the consolidated
financial condition of the Borrower as at the dates indicated and its
consolidated income and cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments.
“Restricted Amount” has the meaning set forth in Section 2.11(b)(iv)(B).
“Restricted Debt” has the meaning set forth in Section 6.04(b).
“Restricted Debt Payment” has the meaning set forth in Section 6.04(b).
“Restricted Payment” means (a) any dividend or other distribution on account of
any shares of any class of the Capital Stock of the Borrower, except a dividend
payable solely in shares of Qualified Capital Stock to the holders of such
class; (b) any redemption, retirement, sinking fund or similar payment, purchase
or other acquisition for value of any shares of any class of the Capital Stock
of the Borrower and (c) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares of any
class of the Capital Stock of the Borrower now or hereafter outstanding.
“Restricted Subsidiary” means, as to any Person, any direct or indirect
subsidiary of such Person that is not an Unrestricted Subsidiary. Unless
otherwise specified, “Restricted Subsidiary” shall mean any Restricted
Subsidiary of the Borrower.
“Return Bid” has the meaning assigned to such term in the definition of “Dutch
Auction”.




--------------------------------------------------------------------------------





“Revolving Lender” means a Lender with any Additional Revolving Commitment or an
outstanding Additional Revolving Loan.
“Revolving Loans” means any Additional Revolving Loans and any revolving loans
under any other Credit Facility.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of the
McGraw-Hill Companies, Inc.
“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.08.
“Sanctions” has the meaning assigned to such term in Section 3.17.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.
“Secured Hedging Obligations” means all Hedging Obligations (other than any
Excluded Swap Obligations) under each Hedge Agreement (whether such Hedge
Agreement was entered into prior to, on or after the Closing Date) between
Holdings, Intermediate Holdings, the Borrower or any Restricted Subsidiary and a
counterparty that (i) is or becomes an Administrative Agent, a Lender, an
Arranger or any Affiliate of the Administrative Agent, a Lender or an Arranger,
or (ii) is any other Person for which Holdings, Intermediate Holdings, the
Borrower or such Restricted Subsidiary agrees to provide security and in each
case that has been designated to the Administrative Agent in writing by the
Borrower as being a Secured Hedging Obligation for purposes of the Loan
Documents, it being understood that each counterparty thereto shall be deemed
(A) to appoint the Administrative Agent as its agent under the applicable Loan
Documents and (B) to agree to be bound by the provisions of Article 8,
Section 9.03, Section 9.10 and the Intercreditor Agreement (and any other
applicable Acceptable Intercreditor Agreement) as if it were a Lender.
“Secured Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Secured Debt to (b) Consolidated Adjusted EBITDA, in each case
for the Borrower and its Restricted Subsidiaries on a consolidated basis.
“Secured Obligations” means all Obligations, together with (a) all Banking
Services Obligations and (b) all Secured Hedging Obligations.
“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) each
counterparty to a Hedge Agreement with a Loan Party the obligations under which
constitute Secured Hedging Obligations, (d) each provider of Banking Services to
any Loan Party the obligations under which constitute Banking Services
Obligations, (e) the Arrangers and (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document.
“Securities” means any stock, shares, units, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing; provided that “Securities” shall not
include any earn-out agreement or obligation or any employee bonus or other
incentive compensation plan or agreement.
“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.




--------------------------------------------------------------------------------





“Security Agreement” means the Pledge and Security Agreement, substantially in
the form of Exhibit I, among the Loan Parties and the Administrative Agent for
the benefit of the Secured Parties.
“Senior Note Documents” means the Senior Note Indenture under which the Senior
Notes are issued and all other instruments, agreements and other documents
evidencing the Senior Notes or providing for any Guarantee or other right in
respect thereof.
“Senior Note Indenture” means the Indenture for the Senior Notes, dated as of
June 30, 2014, among Holdings, the Borrower, the subsidiaries party thereto and
Wells Fargo Bank, National Association, as trustee.
“Senior Notes” means the senior unsecured notes due 2022 in the aggregate
principal amount of $330,000,000 and the Guarantees thereof, in each case
together with any amendment, modification, supplement, restatement, amendment
and restatement, extension, renewal, refinancing, refunding or replacement
thereof to the extent permitted or not restricted by this Agreement.
“SPC” has the meaning assigned to such term in Section 9.05(e).
“Specified Acquisition Representations” means the representations and warranties
made by or on behalf of (or related to) the Target, its subsidiaries or their
respective businesses in the Acquisition Agreement which are material to the
interests of the Lenders, but which are required to be true and correct only to
the extent that the Borrower (or its applicable Affiliate party to the
Acquisition Agreement) has the right to terminate, taking into account any cure
provisions, its obligations under the Acquisition Agreement or to decline to
consummate the Acquisition as a result of a breach of such representations and
warranties.
“Specified Representations” means the representations and warranties set forth
in Section 3.01(a)(i), Section 3.01(b) (as it relates to the due authorization,
execution, delivery and performance of the Loan Documents and the enforceability
thereof), Section 3.02 (as it relates to the due authorization, execution,
delivery and performance of the Loan Documents and the enforceability thereof),
Section 3.03(b)(i), Section 3.08, Section 3.12, Section 3.14 (as it relates to
the creation, validity and perfection of the security interests in the
Collateral, subject to the last paragraph of Section 4.01), Section 3.16 and
Sections 3.17(a)(ii), (b)(ii) and (c).
“Specified Transaction” means (a) (i) any incurrence or issuance of any
Indebtedness (excluding any borrowings under any ABL Facility, Additional
Revolving Facility incurred substantially concurrently with such Specified
Transaction), and (ii) any prepayment, redemptions, repurchases and other
retirements of any Indebtedness (in the case of any Additional Revolving
Facility, to the extent accompanied by a permanent reduction in the commitments
thereunder), (b) to the extent applicable in determining the First Lien Leverage
Ratio or the Secured Leverage Ratio, the incurrence of any Lien on Collateral,
(c) any Permitted Acquisition and any Investment that results in a Person
becoming a Restricted Subsidiary, (d) any Restricted Payment, (e) any Restricted
Debt Payment, (f) any Disposition, whether by purchase, merger or otherwise, of
(i) all or substantially all of the assets of, or any business line, unit or
division or product line of, the Borrower or any Restricted Subsidiary, (ii) the
Capital Stock of any Restricted Subsidiary that results in such Restricted
Subsidiary no longer being a Restricted Subsidiary of the Borrower, or (iii) any
asset pursuant to Section 6.07(h) having a Fair Market Value greater than
$50,000,000, (h) to the extent elected by the Borrower to be excluded in
calculating Consolidated Adjusted EBITDA, any designation of operations or
assets of the Borrower or a Restricted Subsidiary as discontinued operations in
accordance with GAAP, (i) solely for the purposes of determining the applicable
amount of Cash and Cash Equivalents, any contribution of capital to (and the Net
Proceeds from the issuance of any Qualified Capital Stock by) the Borrower or a
Restricted Subsidiary, (j) any designation of a Restricted Subsidiary as an
Unrestricted Subsidiary or an Unrestricted Subsidiary as a Restricted Subsidiary
in compliance with this Agreement, and




--------------------------------------------------------------------------------





(i) any other transaction that by the terms of this Agreement requires a
financial ratio to be calculated on Pro Forma Basis or after giving pro forma
effect thereto.
“Split Collateral Basis” means, with respect to any ABL Facility, the
obligations thereunder are secured by ABL US Priority Collateral (or similar
current assets) on a senior priority basis relative to the First Priority
Secured Obligations and secured by all other Collateral on a junior priority
basis relative to the First Priority Secured Obligations, in each case, as
provided in an ABL Intercreditor Agreement.
“Sponsor” means CCMP Capital Advisors, LLC and any of its controlled Affiliates
and funds managed or advised by any of them or any of their respective
controlled Affiliates.
“Sponsor Model” means the financial model delivered by the Sponsor to the
Arrangers on May 3, 2018.
“Subject Default” has the meaning assigned to such term in Section 1.03(e).
“Subject Loans” means, as of any date of determination, any outstanding Term
Loans subject to ratable prepayment requirements in accordance with Section
2.11(b)(vi) on such date of determination.
“Subject Person” has the meaning assigned to such term in the definition of
“Consolidated Net Income”.
“Subject Proceeds” has the meaning assigned to such term in Section 2.11(b)(ii).
“Subordinated Indebtedness” means any Indebtedness (other than Indebtedness
among Holdings and/or its subsidiaries) of the Borrower or any of its Restricted
Subsidiaries that is expressly subordinated in right of payment to the
Obligations.
“subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, trustees or other
Persons performing similar functions) having the power to direct or cause the
direction of the management and policies thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
subsidiaries of such Person or a combination thereof, in each case to the extent
such entity’s financial results are required to be included in such Person’s
consolidated financial statements under GAAP; provided that in determining the
percentage of ownership interests of any Person controlled by another Person, no
ownership interests in the nature of a “qualifying share” of the former Person
shall be deemed to be outstanding. Unless otherwise specified, “subsidiary”
shall mean any subsidiary of the Borrower.
“Subsidiary Guarantor” means (x) on the Closing Date, each Restricted Subsidiary
of the Borrower (other than any subsidiary that is an Excluded Subsidiary) and
(y) thereafter, each subsidiary of the Borrower that guarantees the Secured
Obligations pursuant to the terms of this Agreement, in each case, until such
time as the relevant subsidiary is released from its obligations under the Loan
Guaranty in accordance with the terms and provisions hereof. Notwithstanding the
foregoing, the Borrower may elect, in its sole discretion (and, in the case of a
Foreign Subsidiary, with the prior written consent of the Administrative Agent),
to cause any Restricted Subsidiary that is not otherwise required to be a
Subsidiary Guarantor to provide a Loan Guaranty by causing such Restricted
Subsidiary to execute a joinder to the Loan Guaranty in substantially the form
attached as an exhibit thereto and satisfy the requirements set forth in the
definition of “Collateral and Guarantee Requirements”, and any such Restricted
Subsidiary shall be a Loan Party and Subsidiary Guarantor hereunder for all
purposes; provided that upon such election such Restricted Subsidiary shall no
longer be deemed to be an Excluded Subsidiary; provided, further, that the
Borrower may elect to re-designate such Restricted Subsidiary as an Excluded
Subsidiary (and such Restricted Subsidiary shall be released from its Loan
Guaranty pursuant to Section 9.22), provided that, at




--------------------------------------------------------------------------------





the time of such designation, the Investments in such Restricted Subsidiary made
while such Restricted Subsidiary was a Loan Party and the Indebtedness and Liens
of such Restricted Subsidiary incurred while such Restricted Subsidiary was a
Loan Party will be deemed to constitute Investments, Indebtedness and Liens of a
Restricted Subsidiary that is not a Loan Party for purposes of this Agreement.
“Successor Borrower” has the meaning assigned to such term in Section 6.07(a).
“Swap Obligations” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Taxes” means any and all present and future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges in the nature of a tax imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Target” means the entity previously identified to the Arrangers as “Buffalo”.
“Term Facility” means any facility of any Class of Term Loans provided to or for
the benefit of the Borrower pursuant to the terms of this Agreement.
“Term Lender” means a Lender with a Commitment or outstanding Term Loan under
any Term Facility.
“Term Loan” means the Initial Term Loans, the Initial Delayed Draw Term Loans,
any Additional Term Loans and any term loan under any other Credit Facility.
“Termination Date” means the date that all (if any) Additional Commitments have
expired or terminated and the principal of and interest on each Loan and all
fees, expenses and other amounts and Obligations payable under any Loan Document
(other than (a) contingent indemnification obligations and (b) Banking Services
Obligations or Hedging Obligations that are not being terminated as to which
arrangements reasonably satisfactory to the applicable counterparty have been
made) have been paid in full.
“Test Period” means, as of any date, the period of four consecutive Fiscal
Quarters determined in accordance with, and subject to, Section 1.10(c).
“Threshold Amount” means $40,000,000.
“Total Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Total Debt to (b) Consolidated Adjusted EBITDA, in each case
for the Borrower and its Restricted Subsidiaries on a consolidated basis.
“Trademark” means the following: (a) all trademarks (including service marks),
common law marks, trade names, trade dress, domain names and logos, slogans and
other indicia of origin under the laws of any jurisdiction in the world, and the
registrations and applications for registration thereof and the goodwill of the
business connected to the use of and symbolized by the foregoing; (b) all
renewals of the foregoing; (c) all income, royalties, damages, and payments now
or hereafter due or payable with respect thereto, including, without limitation,
damages, claims and payments for past, present and future infringements or
dilutions thereof; (d) all rights to sue for past, present, and future
infringements or dilutions of any of the foregoing, including the right to
settle suits involving claims and demands for royalties owing; and (e) all
rights corresponding to any of the foregoing.




--------------------------------------------------------------------------------





“Transaction Costs” means fees, premiums, expenses and other transaction costs
(including original issue discount or upfront fees) payable or otherwise borne
by Holdings and its subsidiaries in connection with the Transactions and the
transactions contemplated thereby.
“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
Borrowing of Loans hereunder, (b) the Refinancing, (c)  the execution, delivery
and performance by the Loan Parties of the Loan Documents (as defined in the ABL
Credit Agreement) to which they are a party and the incurrence of Indebtedness
under the ABL Agreement on the Closing Date and (d) the payment of the
Transaction Costs.
“Transformational Event” means any acquisition or investment by the Borrower or
any Restricted Subsidiary that is (a) not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or
investment, (b) if permitted by the terms of this Agreement immediately prior to
the consummation of such acquisition or investment, would not provide the
Borrower and its subsidiaries with adequate flexibility under this Agreement for
the continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith, or (c) any
acquisition or investment involving aggregate consideration in excess of
$170,000,000.
“Treasury Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(ix).
“Treasury Regulations” means the U.S. federal income tax regulations promulgated
under the Code.
“Trust Preferred Securities” means the 11.6% trust preferred securities issued
by The Hillman Trust pursuant to an amended and restated declaration of trust,
dated September 5, 1997, as amended, revised or modified.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the creation or perfection of security interests.
“Unrestricted Subsidiary” means any subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary on the Closing Date and listed on
Schedule 5.10 or after the Closing Date pursuant to Section 5.10.
“U.S.” means the United States of America.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the




--------------------------------------------------------------------------------





amount of each then remaining installment, sinking fund, serial maturity or
other required scheduled payments of principal, including payment at final
maturity, in respect thereof, by (ii) the number of years (calculated to the
nearest one-twelfth) that will elapse between such date and the making of such
payment; by (b) the then outstanding principal amount of such Indebtedness;
provided that the effects of any prepayments made on such Indebtedness shall be
disregarded in making such calculation.
“Wholly-Owned Subsidiary” of any Person means a subsidiary of such Person, 100%
of the Capital Stock of which (other than directors’ qualifying shares or shares
required by law to be owned by a resident of the relevant jurisdiction) shall be
owned by such Person or by one or more Wholly-Owned Subsidiaries of such Person.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term
Loan”) or by Type (e.g., a “LIBO Rate Loan”) or by Class and Type (e.g., a “LIBO
Rate Term Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Term Borrowing”) or by Type (e.g., a “LIBO Rate Borrowing”) or by
Class and Type (e.g., a “LIBO Rate Term Borrowing”).

Section 1.03.    Terms Generally.
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms.
(b)    The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”.
(c)    Unless the context requires otherwise (i) any definition of or reference
to any agreement, instrument or other document herein or in any Loan Document
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, amended and restated, supplemented or
otherwise modified or extended, replaced or refinanced (subject to any
restrictions or qualifications on such amendments, restatements, amendment and
restatements, supplements or modifications or extensions, replacements or
refinancings set forth herein), (ii) any reference to any law in any Loan
Document shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such law, (iii) any reference
herein or in any Loan Document to any Person shall be construed to include such
Person’s successors and permitted assigns, (iv) the words “herein”, “hereof” and
“hereunder”, and words of similar import, when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision hereof, (v) all references herein or in any Loan Document
to Articles, Sections, clauses, paragraphs, Exhibits and Schedules shall be
construed to refer to Articles, Sections, clauses and paragraphs of, and
Exhibits and Schedules to, such Loan Document, (vi) in the computation of
periods of time in any Loan Document from a specified date to a later specified
date, the word “from” means “from and including”, the words “to” and “until”
mean “to but excluding” and the word “through” means “to and including” and
(vii) the words “asset” and “property”, when used in any Loan Document, shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including Cash, securities,
accounts and contract rights.




--------------------------------------------------------------------------------





(d)    Notwithstanding anything else provided herein or in any other Loan
Document, any interest, fee or principal payments on any Indebtedness due and
payable (or paid) as of the last Business Day of a calendar month, calendar
quarter or calendar year, as applicable, shall be deemed to have been due and
payable (or paid) as of the end of the respective fiscal month, Fiscal Quarter
or Fiscal Year, as applicable, ended closest to such calendar period for
purposes of all calculations of Consolidated Secured Debt, Consolidated First
Lien Debt, Consolidated Total Debt, Consolidated Adjusted EBITDA and Excess Cash
Flow hereunder.
(e)    if (i) any Default or Event of Default under this Agreement (a “Subject
Default”) occurs under any affirmative covenants or obligations under any Loan
Documents (other than, for the avoidance of doubt, any payment obligation), (ii)
the Borrower has delivered any notice required to be delivered to the
Administrative Agent upon obtaining actual knowledge that such Subject Default
exists and (iii) (A) the event, condition or inaction giving rise to such
Subject Default no longer exists or is continuing, including by virtue of
Holdings, the Borrower or applicable Restricted Subsidiary having taken the
required action giving rise to such Subject Default or (B) such Subject Default
shall otherwise have been cured or waived, then such Subject Default and each
other Default or Event of Default that may have resulted from the making or
deemed making of any representation or warranty as to, or the taking of any
action or consummation of any transaction conditioned upon, the absence of any
existing or continuing Default or Event of Default, in each case, related to the
Subject Default, shall automatically be deemed to have been cured and no longer
continuing,

Section 1.04.    Accounting Terms; GAAP.
(a)    All financial statements to be delivered pursuant to this Agreement shall
be prepared in accordance with GAAP as in effect from time to time and, except
as otherwise expressly provided herein, all terms of an accounting or financial
nature that are used in calculating the Total Leverage Ratio, the First Lien
Leverage Ratio, the Secured Leverage Ratio, Consolidated Adjusted EBITDA or
Consolidated Total Assets shall be construed and interpreted in accordance with
GAAP, as in effect from time to time (except as otherwise provided in the
definition of “GAAP”); provided, that (i) if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date of
delivery of the financial statements described in Section 3.04(a) in GAAP or in
the application thereof (including the conversion to IFRS as described below) on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change becomes or became effective until such notice shall have been
withdrawn or such provision amended in accordance herewith, and (ii) if such an
amendment is requested by the Borrower or the Required Lenders, then the
Borrower and the Administrative Agent shall negotiate in good faith to enter
into an amendment of the relevant affected provisions (without the payment of
any amendment or similar fee to the Lenders) to preserve the original intent
thereof in light of such change in GAAP or the application thereof. All terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any subsidiary at “fair value”, as defined
therein and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described




--------------------------------------------------------------------------------





therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof. If the Borrower notifies the Administrative Agent that
the Borrower (or its applicable Parent Company) is required to report under IFRS
or has elected to do so through an early adoption policy, “GAAP” shall mean
international financial reporting standards pursuant to IFRS (provided that
after such conversion, the Borrower cannot elect to report under GAAP).
(b)    Unless the Borrower has requested an amendment as set forth in paragraph
(a) above, in the event of an accounting change requiring all leases to be
capitalized, except as expressly provided in the definition of GAAP with respect
thereto, only those leases (assuming for purposes hereof that such leases were
in existence on the date hereof) that would constitute Capital Leases in
conformity with GAAP on the date hereof shall be considered Capital Leases, and
all calculations and deliverables under this Agreement or any other Loan
Document shall be made or delivered, as applicable, in accordance therewith.

Section 1.05.    Effectuation of Transactions. Each of the representations and
warranties contained in this Agreement (and all corresponding definitions) is
made after giving effect to the Transactions, unless the context otherwise
requires.

Section 1.06.    Timing of Payment of Performance. Subject to the definitions of
Interest Payment Date and Interest Period, when payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or required
on a day which is not a Business Day, the date of such payment (other than as
described in the definition of “Interest Period”) or performance shall extend to
the immediately succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension.

Section 1.07.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to New York City time (daylight or standard,
as applicable).

Section 1.08.    Currency Generally.
(a)    For purposes of any determination under Article 5, Article 6 (other than
the calculation of compliance with any financial ratio for purposes of taking
any action hereunder) or Article 7 with respect to the amount of Specified
Transaction, in a currency other than Dollars, (i) the Dollar equivalent amount
of a Specified Transaction in a currency other than Dollars shall be calculated
based on the rate of exchange quoted by the Bloomberg Foreign Exchange Rates &
World Currencies Page (or any successor page thereto, or in the event such rate
does not appear on any Bloomberg Page, by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower) for such foreign currency, as in effect
at 12:00 p.m. (London time) on the date of such Specified Transaction (which, in
the case of any Restricted Payment, shall be deemed to be the date of the
declaration thereof and, in the case of the incurrence of Indebtedness, shall be
deemed to be on the date first committed); provided that if any Indebtedness is
incurred (and, if applicable, associated Lien granted) to refinance or replace
other Indebtedness denominated in a currency other than Dollars, and the
relevant refinancing or replacement would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing or replacement,
such Dollar-denominated restriction shall be deemed not to have been exceeded so
long as the principal amount of such refinancing or replacement Indebtedness
(and, if applicable, associated Lien granted) does not exceed an amount
sufficient to repay the principal amount of such Indebtedness being refinanced
or replaced, except by an amount equal to (x) unpaid accrued interest and
premiums (including tender premiums) thereon plus other reasonable and customary
fees and expenses (including upfront fees and original issue discount) incurred
in connection with such refinancing or replacement, (y) any existing commitments




--------------------------------------------------------------------------------





unutilized thereunder and (z) additional amounts permitted to be incurred under
Section 6.01 and (ii) for the avoidance of doubt, no Default or Event of Default
shall be deemed to have occurred solely as a result of a change in the rate of
currency exchange occurring after the time of any Specified Transaction so long
as such Specified Transaction was permitted at the time incurred, made,
acquired, committed, entered or declared as set forth in clause (i).
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify with the Borrower’s consent to appropriately reflect a change in
currency of any country and any relevant market convention or practice relating
to such change in currency.

Section 1.09.    Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Loans, Replacement Term Loans, Loans
in connection with any Replacement Revolving Facility, Extended Term Loans,
Extended Revolving Loans or loans incurred under a new credit facility, in each
case, to the extent such extension, replacement, renewal or refinancing is
effected by means of a “cashless roll” by such Lender, such extension,
replacement, renewal or refinancing shall be deemed to comply with any
requirement hereunder or any other Loan Document that such payment be made “in
Dollars”, “in immediately available funds”, “in Cash” or any other similar
requirement.

Section 1.10.    Certain Conditions, Calculations and Tests.
(a)    Notwithstanding anything to the contrary herein, with respect to any
intended acquisition, Investment (other than Investments in the Borrower or any
Restricted Subsidiary), Restricted Payment and/or Restricted Debt Payment (each,
taken together with any related actions and transactions (including, in the case
of any Indebtedness (including any Incremental Facilities), the incurrence,
repayment and other intended uses of proceeds), a “Limited Condition
Transaction”), to the extent that the terms of this Agreement require
satisfaction of, or compliance with, any condition, test or requirement, in
order to effect, incur or consummate such Limited Condition Transaction
(including (w) compliance with any financial ratio or test (including, without
limitation, Sections 2.22, 4.02 and Article VI, any First Lien Leverage Ratio,
any Secured Leverage Ratio, any Total Leverage Ratio, any Net Interest Coverage
Ratio and/or the amount of Consolidated Adjusted EBITDA or Consolidated Total
Assets (including any component definitions of the foregoing)), (x) the making
or accuracy of any representations and warranties, (y) the absence of a Default
or Event of Default (or any type of Default or Event of Default) and/or (z) any
other condition, test or requirement), at the election of the Borrower (a “LCT
Election”), the date of determination of whether any relevant conditions, tests
and requirements are satisfied or complied with shall be made on, and shall be
deemed to be, the date (the “LCT Test Date”) that the definitive agreements for
such Limited Condition Transaction are entered into (or, if applicable, delivery
of notice of redemption, prepayment, declaration of dividend or similar event),
giving pro forma effect to such Limited Condition Transaction (including any
related actions and transactions) pursuant to this Section 1.10. If the Borrower
has made an LCT Election for any Limited Condition Transaction and such Limited
Condition Transaction (including any related actions and transactions) would be
permitted on the LCT Test Date, (i) each such condition, test and requirement
shall be deemed satisfied and complied with for all purposes of such Limited
Condition Transaction and (ii) any change in status of any such condition, test
and requirement between the LCT Test Date and the taking of the relevant actions
or consummation of the relevant transactions such that any applicable financial
ratios or tests, baskets, conditions, requirements or provisions would be
exceeded, breached or otherwise no longer complied with or satisfied for any
reason (including due to fluctuations in Consolidated Adjusted EBITDA or
Consolidated Total Assets or the Person subject to such Limited Condition




--------------------------------------------------------------------------------





Transaction) shall be disregarded such that all financial ratios or tests,
baskets, conditions, requirements or provisions shall continue to be deemed
complied with and satisfied for all purposes of such Limited Condition
Transaction, all applicable transactions and actions will permitted and no
Default or Event of Default shall be deemed to exist or to have occurred or
resulted from such change in status or Limited Condition Transaction; provided,
that (A) if financial statements for one or more subsequent fiscal quarters
shall have become available subsequent to the LCT Test Date, the Borrower may
elect, in its sole discretion, to re-determine all financial ratios or tests,
baskets, conditions, requirements or provisions on the basis of such financial
statements, in which case, such date of redetermination shall thereafter be
deemed to be the applicable LCT Test Date for purposes of such ratios, tests or
baskets, and (B) except as contemplated in the foregoing clause (A), compliance
with such financial ratios or tests, baskets, conditions, requirements or
provisions shall not be determined or tested at any time for purposes of such
Limited Condition Transaction after the applicable LCT Test Date. If the
Borrower has made an LCT Election, then in connection with any subsequent
calculation of any financial ratios or tests (including any Incurrence-Based
Baskets), thresholds and availability (including under any Fixed Basket) under
this Agreement with respect to any unrelated transactions or actions on or
following the applicable LCT Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated or the definitive
agreement (or, if applicable, notice, declaration or similar event) for such
Limited Condition Transaction is terminated or expires without consummation of
such Limited Condition Transaction, any financial ratios or tests, thresholds
and availability shall be determined assuming such Limited Condition Transaction
(including any related actions and transactions) had been consummated.
(b)    For purposes of determining the permissibility of any action, change,
transaction or event or compliance with any term that requires a calculation of
any financial ratio or test (including, without limitation, Sections 2.22, 2.23,
4.02 and Article VI and any First Lien Leverage Ratio, any Secured Leverage
Ratio, any Total Leverage Ratio, any Net Interest Coverage Ratio and/or the
amount or percentage of Consolidated Adjusted EBITDA or Consolidated Total
Assets (including any component definitions of the foregoing and for the
avoidance of doubt, notwithstanding clause (k) of the definition of
“Consolidated Net Income”, which shall be disregarded)), (i) Specified
Transactions that have been made during the applicable Test Period (or, except
as provided in Section 1.10(c), subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made) and any Limited Condition Transaction (including any related actions and
transactions) shall be calculated on a Pro Forma Basis and be given pro forma
effect assuming that all such Specified Transactions (including any related
actions and transactions) and Limited Condition Transactions had occurred on the
first day of the applicable Test Period (or, in the case of Consolidated Total
Assets and Consolidated Total Debt, on the last date of the applicable Test
Period) in good faith by a Responsible Officer of the Borrower and include, for
the avoidance of doubt, the amount of “run-rate” cost savings (including
sourcing), operating expense reductions, operating, revenue and productivity
improvements and synergies projected by the Borrower in good faith in a manner
consistent with, and without duplication of, clause (b)(xi) of the definition of
“Consolidated Adjusted EBITDA” (calculated on a Pro Forma Basis and given pro
forma effect as though such cost savings (including sourcing), operating expense
reductions, operating, revenue and productivity improvements and synergies had
been realized on the first day of such period for the entirety of such period),
and any such adjustments shall be included in the initial pro forma calculations
of such financial ratios or tests and during any subsequent Test Period in a
manner consistent with, and without duplication of, clause (b)(xi) of the
definition of “Consolidated Adjusted EBITDA”, whether through a pro forma
adjustment or otherwise, and (ii) any borrowings under any revolving credit
facilities incurred substantially concurrently with the applicable Specified
Transaction shall be disregarded and excluded from such pro forma calculation.
(c)    The calculation of any financial ratio or test (including, without
limitation, Sections 2.22, 2.23 and 4.02, any First Lien Leverage Ratio, any
Secured Leverage Ratio, any Total Leverage Ratio,




--------------------------------------------------------------------------------





any Net Interest Coverage Ratio and/or the amount or percentage of Consolidated
Adjusted EBITDA or Consolidated Total Assets (including any component
definitions of the foregoing and for the avoidance of doubt, notwithstanding
clause (k) of the definition of “Consolidated Net Income”, which shall be
disregarded)) shall be based on the most recently ended Test Period for which
internal financial statements are available (as determined in good faith by the
Borrower); provided, that, for purposes of the definition of “Applicable Rate”,
(i) to the extent any Specified Transactions were made subsequent to the end of
the applicable Test Period, such Specified Transactions shall not be given pro
forma effect or be calculated on a Pro Forma Basis, and (ii) such financial
ratio or test shall be based on the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) or
referred to in Section 4.01(c), as applicable.
(d)    The principal amount of any non-interest bearing Indebtedness or other
discount security constituting Indebtedness at any date shall be the principal
amount thereof that would be shown on a balance sheet of the Borrower dated such
date prepared in accordance with GAAP. If any Indebtedness bears a floating rate
of interest and is being calculated on a Pro Forma Basis or being given pro
forma effect, the interest on such Indebtedness attributable to any period
subsequent to such Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made shall be calculated for as if
the rate in effect on the date of the event for which the calculation is made
had been the applicable rate for the entire period (taking into account any
hedging obligations applicable to such Indebtedness). Interest on a Capital
Lease obligation shall be deemed to accrue at an interest rate reasonably
determined by a Responsible Officer of the Borrower to be the rate of interest
implicit in such Capital Lease obligation in accordance with GAAP. Any
calculation of the Net Interest Coverage Ratio on a Pro Forma Basis will be
calculated using an assumed interest rate in determining Consolidated Interest
Expense based on the indicative interest margin contained in any financing
commitment documentation with respect to such Indebtedness or, if no such
indicative interest margin exists, as reasonably determined by the Borrower in
good faith.
(e)    The increase in amounts secured by Liens by virtue of accrual of
interest, the accretion of accreted value, the payment of interest or dividends
in the form of additional Indebtedness, amortization of original issue discount
and increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies will not be deemed to be an
incurrence of Liens for purposes of Section 6.02.
(f)    For purposes of determining compliance at any time with the provisions of
this Agreement, in the event that any Indebtedness (including any Incremental
Facility and Incremental Equivalent Debt), Lien, Restricted Payment, Restricted
Debt Payment, Investment, Disposition or Affiliate transaction or other
transaction, as applicable, meets the criteria of more than one category of
exceptions, thresholds, baskets, or other provisions of transactions or items
permitted pursuant to any clause of Article VI, any component in the definition
of “Incremental Cap” or any other provision of this Agreement, the Borrower, in
its sole discretion, may, at any time, classify or reclassify (on one or more
occasions) and/or divide or re-divide (on one or more occasions) such
transaction or item (or portion thereof) among one or more such categories of
exceptions, thresholds, baskets or provisions, as elected by the Borrower in its
sole discretion (other than the Initial Term Loans and the “Revolving Loans” (as
defined in the ABL Credit Agreement) outstanding on the Closing Date and any
refinancing indebtedness in respect thereof which may not be reclassified). It
is understood and agreed that any Indebtedness (including any Incremental
Facility and Incremental Equivalent Debt), Lien, Restricted Payment, Restricted
Debt Payment, Investment, Disposition or Affiliate transaction or other
transaction need not be permitted solely by reference to one category of
exceptions, thresholds, baskets or provisions permitting such Indebtedness,
Lien, Restricted Payment, Restricted Debt Payment, Investment, Disposition
and/or Affiliate transaction under Article VI (other than Sections 6.01(a), (x)
and (y)), any component in the definition of “Incremental Cap” or any other




--------------------------------------------------------------------------------





provision of this Agreement, but may instead be permitted in part under any
combination thereof. Upon delivery of financial statements following any initial
classification and division (or any subsequent reclassification and
re-division), if any applicable financial ratios for any Incurrence-Based
Baskets would then be satisfied for the incurrence of such Indebtedness
(including any Incremental Facility and Incremental Equivalent Debt), Lien,
Restricted Debt Payment, Investment, Disposition or Affiliate transaction, any
amount thereof under any Fixed Basket shall automatically be deemed reclassified
and re-divided as incurred under any available Incurrence-Based Baskets to the
extent not previously elected by the Borrower and will be deemed to have been
incurred, issued, made or taken first, to the extent available, pursuant to any
available Incurrence-Based Baskets as set forth above without utilization of any
Fixed Basket.
(g)    With respect to any amounts incurred or transactions entered into or
consummated (including any Indebtedness (including Other Delayed Draw Term
Loans, any Incremental Facility and Incremental Equivalent Debt), Lien,
Restricted Payment, Restricted Debt Payment, Investment, Disposition or
Affiliate transaction or other transaction), in reliance on a combination of
Fixed Baskets and Incurrence-Based Baskets, it is understood and agreed that (i)
the Incurrence-Based Baskets shall first be calculated without giving effect to
any Fixed Baskets being relied upon for any portion of such incurrence or
transactions (i.e., the portion of such incurrence or transaction in reliance on
all Fixed Baskets shall be disregarded in the calculation of the financial ratio
applicable to the Incurrence-Based Baskets, but full pro forma effect shall be
given thereto and to all other applicable and related transactions (including,
in the case of Indebtedness, the intended use of the aggregate proceeds of
Indebtedness being incurred in reliance on a combination of Fixed Baskets and
Incurrence-Based Baskets, but without “netting” the Cash proceeds of such
Indebtedness) and all other permitted pro forma adjustments (except that the
incurrence of any borrowings under any Additional Revolving Facility incurred
substantially concurrently with the applicable transaction shall be disregarded)
and (ii) thereafter, the incurrence of the portion of such amounts or other
applicable transaction to be entered into in reliance on any Fixed Baskets shall
be calculated (and may subsequently be reclassified into Incurrence-Based
Baskets in accordance with Section 1.10(f)). For example, in calculating the
maximum amount of Indebtedness permitted to be incurred under Fixed Baskets and
Incurrence-Based Baskets in Section 6.01 in connection with an acquisition, only
the portion of such Indebtedness intended to be incurred under Incurrence-Based
Baskets shall be included in the calculation of financial ratios (and the
portion of such Indebtedness intended to be incurred under Fixed Baskets shall
be deemed to not have been incurred in calculating such financial ratios), but
pro forma effect shall be given to the use of proceeds from the entire amount of
Indebtedness intended to be incurred under both the Fixed Baskets and
Incurrence-Based Baskets, the consummation of the acquisitions and any related
repayments of Indebtedness.

Section 1.11.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up for five).

ARTICLE II    

THE CREDITS

Section 2.01.    Commitments.
(a)    Subject to the terms and conditions set forth herein,




--------------------------------------------------------------------------------





(i)    each Initial Term Lender severally, and not jointly, agrees to make
Initial Term Loans to the Borrower on the Closing Date in Dollars in a principal
amount not to exceed its Initial Term Loan Commitment.
(ii)    each Initial Delayed Draw Term Lender severally, and not jointly, agrees
to make Initial Delayed Draw Term Loans to the Borrower in Dollars in a
principal amount not to exceed its Initial Delayed Draw Term Loan Commitment at
any time and from time to time on and after the Closing Date, and until the
Initial Delayed Draw Term Loan Commitment Expiration Date. The funded Initial
Delayed Draw Term Loans and Initial Term Loans are the same Class of Term Loans
for purposes under this Agreement.
(b)    Subject to the terms and conditions of this Agreement, each Lender and
each Additional Lender with an Additional Term Commitment for a given Class of
Incremental Term Loans severally, and not jointly, agrees to make Additional
Term Loans of such Class to the Borrower, which Additional Term Loans shall not
exceed for any such Lender or Additional Lender at the time of any incurrence
thereof, the Additional Term Commitment of such Lender or Additional Lender for
such Class on the respective date of borrowing of such Additional Term Loans.
Amounts repaid or prepaid in respect of such Additional Term Loans may not be
reborrowed.

Section 2.02.    Loans and Borrowings.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class.
(b)    Subject to Section 2.01 and Section 2.14, each Borrowing shall be
comprised entirely of ABR Loans or LIBO Rate Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any LIBO Rate Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that (i) any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement, (ii) such LIBO Rate Loan shall be deemed to have been made and
held by such Lender, and the obligation of the Borrower to repay such LIBO Rate
Loan shall nevertheless be to such Lender for the account of such domestic or
foreign branch or Affiliate of such Lender and (iii) in exercising such option,
such Lender shall use reasonable efforts to minimize increased costs to the
Borrower resulting therefrom (which obligation of such Lender shall not require
it to take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
otherwise determines would be disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.15 shall apply); provided further that any such domestic
or foreign branch or Affiliate of such Lender shall not be entitled to any
greater indemnification under Section 2.17 with respect to such LIBO Rate Loan
than that to which the applicable Lender was entitled on the date on which such
Loan was made (except in connection with any indemnification entitlement arising
as a result of a Change in Law after the date on which such Loan was made).
(c)    Borrowings of more than one Type and Class may be outstanding at the same
time; provided that there shall not at any time be more than a total of fifteen
(15) different Interest Periods in effect for LIBO Rate Borrowings at any time
outstanding (or such greater number of different Interest Periods as the
Administrative Agent may agree from time to time).




--------------------------------------------------------------------------------





(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not, nor shall it be entitled to, request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date applicable to such Loans.
(e)    The Initial Delayed Draw Term Loans may be borrowed (i) if used in
connection with the Acquisition (such Initial Delayed Draw Term Loans, the
“Acquisition Delayed Draw Term Loans”), in one (1) drawing commencing on the
Closing Date until the date that is the earlier of (x) twelve (12) months after
the Closing Date and (y) the date on which the Initial Delayed Draw Term Loan
Commitments are reduced to zero (the “Initial Delayed Draw Term Loan Commitment
Expiration Date”) or (ii) if the Acquisition has been terminated or consummated
without the use of the Initial Delayed Draw Term Loans (such Initial Delayed
Draw Term Loans, the “Other Delayed Draw Term Loans”), in no more than three (3)
drawings and each Borrowing in respect thereof shall comprise an aggregate
principal amount that is not less than $10,00,000 commencing on the Closing Date
until the Initial Delayed Draw Term Loan Commitment Expiration Date. Repayments
and prepayments of the Initial Delayed Draw Term Loans may not be reborrowed.
(f)    The availability and funding of Acquisition Delayed Draw Term Loans shall
be subject to the last paragraph of Article IV and to Section 1.10(a).

Section 2.03.    Requests for Borrowings. Each Borrowing in respect of any Term
Facility, each Borrowing in respect of any Additional Revolving Facility, each
conversion of Term Loans or Revolving Loans from one Type to the other, and each
continuation of LIBO Rate Loans shall be made upon irrevocable notice by the
Borrower to the Administrative Agent (provided that notices in respect of Term
Loan Borrowings and/or Additional Revolving Loan Borrowing (x) to be made on the
Closing Date may be conditioned on the closing of the Acquisition and (y) to be
made in connection with any permitted acquisition, investment or irrevocable
repayment or redemption of Indebtedness may be conditioned on the closing of
such acquisition, investment or repayment or redemption of Indebtedness).  Each
such notice must be in writing or by telephone (and promptly confirmed in
writing) and must be received by the Administrative Agent (by hand delivery, fax
or other electronic transmission (including “.pdf” or “.tiff”)) not later than
(i) 2:00 p.m. three (3) Business Days prior to the requested day of any
Borrowing, conversion or continuation of LIBO Rate Loans (or two Business Days
in the case of any Borrowing of LIBO Rate Loans to be made on the Closing Date)
or (ii) by 11:00 a.m. on the requested date of any Borrowing of ABR Loans (or,
in each case, such later time as shall be acceptable to the Administrative
Agent); provided, however, that if the Borrower wishes to request LIBO Rate
Loans having an Interest Period of other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” (A) the applicable
notice from the Borrower must be received by the Administrative Agent not later
than 2:00 p.m. four (4) Business Days prior to the requested date of such
Borrowing (or such later time as shall be reasonably acceptable to the
Administrative Agent), conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the appropriate Lenders of such request and
determine whether the requested Interest Period is acceptable to them and (B)
not later than 12:00 p.m. (Noon) three (3) Business Days before the requested
date of such Borrowing, conversion or continuation, the Administrative Agent
shall notify the Borrower whether or not the requested Interest Period is
available to the appropriate Lenders.  Each written notice (or confirmation of
telephonic notice) with respect to a Borrowing by the Borrower pursuant to this
Section 2.03 shall be delivered to the Administrative Agent in the form of a
written Borrowing Request or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:




--------------------------------------------------------------------------------





(a)    the Class of such Borrowing;
(b)    the aggregate amount of the requested Borrowing;
(c)    the date of such Borrowing, which shall be a Business Day;
(d)    whether such Borrowing is to be an ABR Borrowing or a LIBO Rate
Borrowing;
(e)    in the case of a LIBO Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(f)    the location and number of the Borrower’s account or any other designated
account(s) to which funds are to be disbursed (the “Funding Account”).
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested LIBO Rate Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. The Administrative
Agent shall advise each Lender of the details thereof and of the amount of the
Loan to be made as part of the requested Borrowing (x) in the case of any ABR
Borrowing, on the same Business Day of receipt of a Borrowing Request in
accordance with this Section 2.03 or (y) in the case of any LIBO Rate Borrowing,
no later than one Business Day following receipt of a Borrowing Request in
accordance with this Section 2.03.

Section 2.04.    [Reserved].

Section 2.05.    [Reserved].

Section 2.06.    [Reserved].

Section 2.07.    Funding of Borrowings.
(a)    Each Lender shall make each Loan of any Class to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds by
2:00 p.m. to the account of the Administrative Agent most recently designated by
it for such purpose by notice to the Lenders of such Class in an amount equal to
such Lender’s respective Applicable Percentage for such Class. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to the Funding Account or as
otherwise directed by the Borrower.
(b)    Unless the Administrative Agent has received notice from any Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.07 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if any Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to Loans comprising such
Borrowing at such time. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s




--------------------------------------------------------------------------------





Loan included in such Borrowing and the Borrower’s obligation to repay the
Administrative Agent such corresponding amount pursuant to this Section 2.07(b)
shall cease. If the Borrower pays such amount to the Administrative Agent, the
amount so paid shall constitute a repayment of such Borrowing by such amount.
Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment or to prejudice any rights which the Administrative Agent
or the Borrower or any other Loan Party may have against any Lender as a result
of any default by such Lender hereunder.

Section 2.08.    Type; Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a LIBO Rate Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert any Borrowing to a Borrowing of a different Type
or to continue such Borrowing and, in the case of a LIBO Rate Borrowing, may
elect Interest Periods therefor, all as provided in this Section 2.08. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders for the relevant Class based upon their Applicable Percentages
for such Class and the Loans of such Class comprising each such portion shall be
considered a separate Borrowing.
(b)    To make an election pursuant to this Section 2.08, the Borrower shall
notify the Administrative Agent of such election either in writing (by hand
delivery, fax or other electronic transmission (including “.pdf” or “.tiff”)) or
by telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery, fax or other electronic transmission (including
“.pdf” or “.tiff”) to the Administrative Agent of a written Interest Election
Request signed by a Responsible Officer of the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a LIBO
Rate Borrowing; and
(iv)    if the resulting Borrowing is a LIBO Rate Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a LIBO Rate Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.




--------------------------------------------------------------------------------





(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBO Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein,
such Borrowing shall be converted at the end of such Interest Period to a LIBO
Rate Borrowing with an Interest Period of one month. Notwithstanding any
contrary provision hereof, if an Event of Default exists and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as such Event of Default exists (i) no outstanding Borrowing may be
converted to or continued as a LIBO Rate Borrowing and (ii) unless repaid, each
LIBO Rate Borrowing shall be converted to an ABR Borrowing at the end of the
then-current Interest Period applicable thereto.

Section 2.09.    Termination and Reduction of Commitments.
(a)    Unless previously terminated, (i) the Initial Term Loan Commitments shall
automatically terminate upon the making of the Initial Term Loans on the Closing
Date and (ii) the Initial Delayed Draw Term Loan Commitments shall automatically
terminate (A) in the event an Initial Delayed Draw Term Loan is funded, upon the
making of such Initial Delayed Draw Term Loan in a corresponding amount and (B)
in any event, on the Initial Delayed Draw Term Loan Commitment Expiration Date
(b)    Upon delivery of the notice required by Section 2.09(c), the Borrower may
at any time terminate or from time to time reduce, the Initial Delayed Draw Term
Loan Commitments of any Class; provided that each reduction of the Initial
Delayed Draw Term Loan Commitments of any Class shall be in an amount that is an
integral multiple of $1,000,000 or if less, the remaining amount thereof.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Initial Delayed Draw Term Loan Commitment, as
applicable, under Section 2.09(b) in writing at least three Business Days prior
to the effective date of such termination or reduction (or such later date to
which the Administrative Agent may agree), specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise each applicable Initial Delayed Draw Term
Lender of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.09 shall be irrevocable; provided that any such notice may
state that it is conditioned upon the effectiveness of other transactions or
contingencies, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any effective termination or reduction of
any Initial Delayed Draw Term Loan Commitment, pursuant to this Section 2.09(c)
shall be permanent. Upon any reduction of any Initial Delayed Draw Term Loan
Commitment, the Initial Delayed Draw Term Loan Commitment of each Initial
Delayed Draw Term Lender of the relevant Class shall be reduced by such Initial
Delayed Draw Term Lender’s Applicable Initial Delayed Draw Term Loan Percentage
of such reduction amount.

Section 2.10.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to repay Initial Term Loans
to the Administrative Agent for the account of each Term Lender (i) commencing
September 30, 2018, on the last Business Day of each March, June, September and
December prior to the Initial Term Loan Maturity Date (each such date being
referred to as a “Loan Installment Date”), in each case in an amount equal to
0.25% of the original principal amount of the Initial Term Loans (as such
payments may be (x) reduced from time to time as a result of the application of
prepayments in accordance with Section 2.11 and repurchases in accordance with
Section 9.05(h) or (y) increased as a result of any increase in the amount of
such Initial




--------------------------------------------------------------------------------





Term Loans pursuant to Section 2.22(a) or by the funding of any Initial Delayed
Draw Term Loans, in each case of this clause (y), to make any increased amounts
fungible with the Initial Term Loans), and (ii) on the Initial Term Loan
Maturity Date, in an amount equal to the remainder of the principal amount of
the Initial Term Loans, outstanding on such date, together in each case with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of such payment.
(b)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Additional Lender, the then-unpaid principal
amount of each Additional Revolving Loan of such Additional Lender on the
Maturity Date applicable thereto.
(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(d)    The Administrative Agent shall maintain accounts (which shall be part of
the Register) in which it shall record (i) the amount of each Loan made
hereunder, the Class and Type thereof and the Interest Period (if any)
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.
(e)    The entries made in the accounts maintained in the Register shall be
prima facie evidence of the existence and amounts of the obligations recorded
therein (absent manifest error); provided that the failure of any Lender or the
Administrative Agent to maintain accounts pursuant to Sections 2.10(c) and
2.10(d) or any manifest error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement; provided, further, that in the event of any inconsistency
between the Register and any Lender’s records, the Register shall govern.
(f)    Any Lender may request that Loans made by it be evidenced by a Promissory
Note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a Promissory Note payable to such Lender and its registered assigns; it
being understood and agreed that such Lender (and/or its applicable assign)
shall be required to return such Promissory Note to the Borrower in accordance
with Section 9.05(b)(iii) and upon the occurrence of the Termination Date (or as
promptly thereafter as practicable).

Section 2.11.    Prepayment of Loans.
(a)    Optional Prepayments.
(i)    Upon prior notice in accordance with paragraph (a)(iii) of this Section
2.11, the Borrower shall have the right at any time and from time to time to
prepay any Borrowing of Term Loans of one or more Classes (such Class or Classes
to be selected by the Borrower in its sole discretion) in whole or in part
without premium or penalty except as provided in Sections 2.12(e) and 2.16. Each
such prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages of the relevant Class.
(ii)    Upon prior notice in accordance with paragraph (a)(iii) of this Section
2.11, the Borrower shall have the right at any time and from time to time to
prepay any Borrowing of Additional Revolving Loans of any Class, in whole or in
part without premium or penalty (but subject to Section 2.16); provided that
after the establishment of any Additional Revolving Facility, any




--------------------------------------------------------------------------------





such prepayment of any Borrowing of Additional Revolving Loans of any Class
shall be subject to the provisions set forth in Section 2.22, 2.23 and/or 9.02,
as applicable. Each such prepayment shall be paid to the Revolving Lenders in
accordance with their respective Applicable Percentages of the relevant Class.
(iii)    The Borrower shall notify the Administrative Agent by telephone
(promptly confirmed in writing) of any prepayment under this Section 2.11(a) (A)
in the case of a prepayment of a LIBO Rate Borrowing, not later than 1:00 p.m.
three Business Days before the date of prepayment or (B) in the case of a
prepayment of an ABR Borrowing, not later than 12:00 p.m. (Noon) on the day of
prepayment. Each such notice shall be irrevocable (except as set forth in the
proviso to this sentence) and shall specify the prepayment date and the
principal amount of each Borrowing or portion or each relevant Class to be
prepaid; provided that a notice of prepayment delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other
transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Promptly following receipt of any such
notice relating to any Borrowing, the Administrative Agent shall advise the
relevant Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount at least equal to the amount that would be
permitted in the case of an advance of a Borrowing of the same Type and Class as
provided in Section 2.02(c), or such lesser amount that is then outstanding with
respect to such Borrowing being repaid. Each prepayment of Term Loans made
pursuant to this Section 2.11(a) shall be applied against the remaining
scheduled installments of principal due in respect of the Term Loans of such
Class (or one or more of such other facility, class or tranche of Term Loans, as
determined by the Borrower in its sole discretion) in the manner specified by
the Borrower or, if not so specified on or prior to the date of such optional
prepayment, in direct order of maturity.
(b)    Mandatory Prepayments.
(i)    No later than the fifth Business Day after the date on which the
financial statements with respect to each Fiscal Year of the Borrower are
required to be delivered pursuant to Section 5.01(b), commencing with the Fiscal
Year ending December 31, 2018, the Borrower shall prepay the outstanding
principal amount of Subject Loans in accordance with clause (vi) of this Section
2.11(b) below in an aggregate principal amount (the “ECF Prepayment Amount”)
equal to (A) the Required Excess Cash Flow Percentage of Excess Cash Flow of the
Borrower and its Restricted Subsidiaries for the Calculation Period then ended,
minus (B) unless otherwise elected by the Borrower, the aggregate principal
amount optionally or voluntarily prepaid, repurchased, redeemed or otherwise
retired (to the extent permitted under this Agreement and without duplication of
the amount thereof applied to reduce the ECF Prepayment Amount in the prior
Fiscal Year) prior to such date of (x) any Initial Loans, any other Term Loans,
Incremental Equivalent Debt or any Additional Revolving Loans prepaid pursuant
to Section 2.11(a), any ABL Loans and any Permitted Senior Secured Debt, (y) any
Replacement Notes and (z)(1) any reduction in the outstanding amount of any
Initial Term Loans or any other Term Loans resulting from any assignment (or
purchases) made in accordance with Section 9.05(h) of this Agreement (including
in connection with any Dutch Auction, and in the case of Affiliates that are not
Restricted Subsidiaries of the Borrower, to the extent contributed or
transferred to the Borrower), based upon the actual amount of cash paid in
connection with the relevant assignment or purchase; provided, that, in each
case, with respect to the ABL Facility, the Initial Delayed Draw Term Facility,
any Incremental Revolving Facility and any Replacement Revolving Facilities, to
the extent accompanied by a permanent reduction in the relevant commitment, and
in the case of all such prepayments, repurchases, redemptions or other




--------------------------------------------------------------------------------





retirements, to the extent were not financed with the proceeds of Long-Term
Funded Indebtedness provided, further, that that (I) if at the time that any
such prepayment would be required, the Borrower (or any Restricted Subsidiary of
the Borrower) is also required to prepay any Indebtedness that is secured on a
pari passu basis with the First Priority Secured Obligations pursuant to the
terms of the documentation governing such Indebtedness (such Indebtedness
required to be so prepaid or offered to be so repurchased, “Other Applicable
Indebtedness”) with any portion of the ECF Prepayment Amount, then the Borrower
may apply such portion of the ECF Prepayment Amount on a pro rata basis
(determined on the basis of the aggregate outstanding principal amount of the
Loans and Other Applicable Indebtedness at such time), and the amount of
prepayment of the Term Loans that would have otherwise been required pursuant to
this Section 2.11(b)(i) shall be reduced accordingly; provided, further, that
the portion of such ECF Prepayment Amount allocated to the Other Applicable
Indebtedness shall not exceed the amount of such ECF Prepayment Amount required
to be allocated to the Other Applicable Indebtedness pursuant to the terms
thereof, and the remaining amount, if any, of such ECF Prepayment Amount shall
be allocated to the Term Loans in accordance with the terms hereof, (II) to the
extent the holders of Other Applicable Indebtedness decline to have such Other
Applicable Indebtedness prepaid, the declined amount shall promptly (and in any
event within ten (10) Business Days after the date of such rejection) be applied
to prepay the Term Loans in accordance with the terms hereof (unless such other
application is otherwise permitted hereunder) and (III) no prepayment under this
Section 2.11(b)(i) shall be required if the amount thereof would not exceed
$7,500,000.
(ii)    No later than the fifth Business Day following the receipt of Net
Proceeds in respect of any Prepayment Asset Sale or Net Insurance/Condemnation
Proceeds, in each case, in excess of $7,500,000 with respect to any single event
or transaction (or series of related events or transactions) and $17,500,000 in
the aggregate in any Fiscal Year, the Borrower shall apply an amount equal to
100% of the Net Proceeds or Net Insurance/Condemnation Proceeds received with
respect thereto in excess of such thresholds (the “Subject Proceeds”) to prepay
the outstanding principal amount of Subject Loans in accordance with clause (vi)
below; provided, that if, prior to the date any such prepayment is required to
be made, the Borrower notifies the Administrative Agent of its intention to
reinvest the Subject Proceeds in assets used or useful in the business (other
than Cash or Cash Equivalents) of the Borrower or any of its subsidiaries, then
so long as no Event of Default then exists, the Borrower shall not be required
to make a mandatory prepayment under this clause (ii) in respect of the Subject
Proceeds to the extent (A) the Subject Proceeds are so reinvested within fifteen
(15) months following receipt thereof or (B) the Borrower or any of its
subsidiaries has committed to so reinvest the Subject Proceeds during such
15-month period and the Subject Proceeds are so reinvested within six (6) months
after the expiration of such 15-month period; provided, however, that if the
Subject Proceeds have not been so reinvested prior to the expiration of the
applicable period, the Borrower shall promptly prepay the outstanding principal
amount of Subject Loans with the Subject Proceeds not so reinvested as set forth
above (without regard to the immediately preceding proviso); provided, further,
that (x) if, at the time that any such prepayment would be required hereunder,
the Borrower or any of its Restricted Subsidiaries is required to repay or
repurchase (or offer to repay or repurchase) any Other Applicable Indebtedness,
then the relevant Person may apply the Subject Proceeds on a pro rata basis to
the prepayment of the Subject Loans and to the repurchase or repayment of the
Other Applicable Indebtedness (determined on the basis of the aggregate
outstanding principal amount of the Subject Loans and Other Applicable
Indebtedness (or accreted amount if such Other Applicable Indebtedness is issued
with original issue discount); provided, further, that the portion of the
Subject Proceeds allocated to the Other Applicable Indebtedness shall not exceed
the amount of the Subject Proceeds required to be allocated to the Other
Applicable Indebtedness pursuant to the terms thereof, and the remaining amount,
if any, of




--------------------------------------------------------------------------------





the Subject Proceeds shall be allocated to the Term Loans in accordance with the
terms hereof, and (y) to the extent the holders of the Other Applicable
Indebtedness decline to have such Other Applicable Indebtedness prepaid or
repurchased, the declined amount shall promptly (and in any event within ten
Business Days after the date of such rejection) be applied to prepay the Subject
Loans in accordance with the terms hereof. Notwithstanding anything to the
contrary herein or in any other Loan Document, the Net Proceeds of any
Disposition of any ABL US Priority Collateral shall not be required to be
applied to the prepayment of the Initial Term Loans hereunder.
(iii)    In the event that the Borrower or any of its Restricted Subsidiaries
receives Net Proceeds from the issuance or incurrence of Indebtedness by the
Borrower or any of its Restricted Subsidiaries (other than with respect to
Indebtedness permitted under Section 6.01, except to the extent the relevant
Indebtedness constitutes (A) Replacement Term Loans, Replacement Revolving
Facility or Replacement Notes incurred to refinance all or a portion of any
Class or Classes of Term Loans (as determined by the Borrower) in accordance
with the requirements of Section 9.02(c)), or (B) Incremental Loans or
Incremental Equivalent Debt incurred to refinance all or a portion of any Class
or Classes of Term Loans to the extent required by the terms thereof to prepay
or offer to prepay such Term Loans and such Incremental Loans or Incremental
Equivalent Debt do not constitute utilization of the Incremental Cap pursuant to
Section 2.22), the Borrower shall, promptly upon (and in any event not later
than the next succeeding Business Day) the receipt of such Net Proceeds by the
Borrower or its applicable Restricted Subsidiary, apply an amount equal to 100%
of such Net Proceeds to prepay the outstanding principal amount of the relevant
Class or Classes of Term Loans in accordance with clause (vi) below.
(iv)    Notwithstanding anything in this Section 2.11(b) to the contrary,
(A) the Borrower shall not be required to prepay any amount that would otherwise
be required to be paid pursuant to Section 2.11(b)(i) or (ii) above to the
extent that the relevant Excess Cash Flow is generated by any Foreign
Subsidiary, the relevant Prepayment Asset Sale is consummated by any Foreign
Subsidiary, the relevant Net Insurance/Condemnation Proceeds are received by any
Foreign Subsidiary, as the case may be, for so long as the repatriation to the
Borrower of any such amount would be prohibited under any Requirement of Law or
conflict with the fiduciary duties of such Foreign Subsidiary’s directors, or
result in, or could reasonably be expected to result in, a material risk of
personal or criminal liability for any officer, director, employee, manager,
member of management or consultant of such Foreign Subsidiary (it being agreed
that, solely during the period within one (1) year following the date such
prepayments are required to be made, the Borrower shall, and shall cause the
applicable Foreign Subsidiary to, promptly use commercially reasonable efforts
to take all actions required by applicable Requirements of Law to permit such
repatriation) and if after taking such actions, the affected Subject Proceeds or
Excess Cash Flow, as the case may be, is permitted under the applicable
Requirement of Law and, to the extent applicable, would no longer conflict with
the fiduciary duties of such director, or result in, or could reasonably be
expected to result in, a material risk of personal or criminal liability for the
Persons described above within one (1) year following the date such prepayments
are required to be made, the relevant Foreign Subsidiary will promptly
repatriate the relevant Subject Proceeds or Excess Cash Flow, as the case may
be, and the repatriated Subject Proceeds or Excess Cash Flow, as the case may
be, will be promptly (and in any event not later than two Business Days after
such repatriation) applied (net of additional Taxes payable or reserved against
as a result thereof) to the repayment of the Initial Term Loans and other




--------------------------------------------------------------------------------





Term Loans required pursuant to this Section 2.11(b) to the extent required
herein (without regard to this clause (iv)(A)); and
(B) if the Borrower determines in good faith that the repatriation (or other
intercompany distribution) to the Borrower of any amounts required to
mandatorily prepay the Initial Term Loans and other Term Loans pursuant to
Section 2.11(b)(i) or (ii) above would result in material tax liabilities
(including any material withholding tax) or material adverse tax consequences
(such amount, a “Restricted Amount”), as reasonably determined by the Borrower,
the amount the Borrower shall be required to mandatorily prepay pursuant to
Section 2.11(b)(i) or (ii) above, as applicable, shall be reduced by the
Restricted Amount until such time as the Restricted Amount may be repatriated
(or otherwise distributed) to the Borrower without the incurrence of such
material tax liability or material adverse tax consequences (each, as determined
in good faith by the Borrower); provided, that to the extent that the
repatriation (or other intercompany distribution) of any Subject Proceeds or
Excess Cash Flow from the relevant Foreign Subsidiary would no longer have a
material tax liability or material adverse tax consequences within one (1) year
following the date such prepayments are required to be made, an amount equal to
the Subject Proceeds or Excess Cash Flow, as applicable, not previously applied
pursuant to preceding clause (B), shall be promptly applied to the repayment of
the Initial Term Loans and Additional Term Loans pursuant to Section 2.11(b) as
otherwise required above (without regard to this clause (iv)(B));
(v)    Each Lender may elect, by notice to the Administrative Agent at or prior
to the time and in the manner specified by the Administrative Agent, prior to
any prepayment of Initial Term Loans and Additional Term Loans required to be
made by the Borrower pursuant to this Section 2.11(b), to decline all (but not a
portion) of its Applicable Percentage of such prepayment (such declined amounts,
the “Declined Proceeds”); provided that (A) to the extent that any such
prepayment is declined, the remaining amount thereof may be retained by the
Borrower and (B) for the avoidance of doubt, no Lender may reject any prepayment
made under Section 2.11(b)(iii) above to the extent that such prepayment is made
with Indebtedness described in clauses (A) or (B) of Section 2.11(b)(iii) above;
provided, further, that to the extent that any such prepayment is declined, the
remaining amount thereof shall be prepaid ratably between outstanding ABR Loans
and outstanding LIBO Rate Loans. If any Lender fails to deliver a notice to the
Administrative Agent of its election to decline receipt of its Applicable
Percentage of any mandatory prepayment within the time frame specified by the
Administrative Agent, such failure will be deemed to constitute an acceptance of
such Lender’s Applicable Percentage of the total amount of such mandatory
prepayment of Initial Term Loans and Additional Term Loans.
(vi)    Except as may otherwise be set forth in any amendment to this Agreement
in connection with any Additional Term Loan, (A) each prepayment of Initial Term
Loans and other Term Loans required pursuant to this Section 2.11(b) shall be
applied ratably to each Class of Term Loans (based upon the then outstanding
principal amounts of the respective Classes of Term Loans) (provided that any
prepayment of Initial Term Loans or Additional Term Loans constituting
Refinancing Indebtedness incurred to refinance all or a portion of the Initial
Term Loans or Additional Term Loans pursuant to Section 6.01(p) or Replacement
Term Loans incurred to refinance Initial Term Loans or Additional Term Loans in
accordance with the requirements of Section 9.02(c) shall be applied solely to
each applicable Class of refinanced or replaced Term Loans), (B) with respect to
each Class of Initial Term Loans and Additional Term Loans, all accepted
prepayments under Section 2.11(b)(i), (ii) or (iii) shall be applied against the
remaining scheduled installments of




--------------------------------------------------------------------------------





principal due in respect of the Initial Term Loans and Additional Term Loans as
directed by the Borrower (or, in the absence of direction from the Borrower, to
the remaining scheduled amortization payments in respect of the Initial Term
Loans and Additional Term Loans in direct order of maturity), and (C) each such
prepayment shall be paid to the Term Lenders in accordance with their respective
Applicable Percentages of the applicable Class. The amount of such mandatory
prepayments shall be applied on a pro rata basis to the then outstanding Initial
Term Loans and other Term Loans being prepaid irrespective of whether such
outstanding Loans are ABR Loans or LIBO Rate Loans; provided that the amount
thereof shall be applied first to ABR Loans to the full extent thereof before
application to the LIBO Rate Loans in a manner that minimizes the amount of any
payments required to be made by the Borrower pursuant to Section 2.16. Any
prepayment of Initial Term Loans made on or prior to the date that is six months
after the Closing Date pursuant to Section 2.11(b)(iii) as part of a Repricing
Transaction shall be accompanied by the fee set forth in Section 2.12(d).
(vii)    [Reserved].
(viii)    At the time of each prepayment required under Section 2.11(b)(i), (ii)
or (iii), the Borrower shall deliver to the Administrative Agent a certificate
signed by a Responsible Officer of the Borrower setting forth in reasonable
detail the calculation of the amount of such prepayment. Each such certificate
shall specify the Borrowings being prepaid and the principal amount of each
Borrowing (or portion thereof) to be prepaid. Prepayments shall be accompanied
by accrued interest as required by Section 2.13. All prepayments of Borrowings
under this Section 2.11(b) shall be subject to Section 2.16 and, in the case of
prepayments under clause (iii) above as part of a Repricing Transaction, Section
2.12(e), but shall otherwise be without premium or penalty.
(ix)    Notwithstanding anything to the contrary herein, it is intended that the
Loans will not be treated as “applicable high yield discount obligations”
(“AHYDO”) within the meaning of Section 163(i)(1) of the Code and the provisions
contained herein shall be construed so that the Loans are not treated as AHYDO.
Accordingly, starting on the fifth anniversary of the Closing Date and prior to
the end of each accrual period (as defined in Section 1272(a)(5)) thereafter,
the Borrower shall pay such amounts of accrued and unpaid interest or original
issue discount (as determined for U.S. federal income tax purposes) on the Loans
as necessary to ensure that the Loans are not treated as having “significant
original issue discount” within the meaning of Section 163(i)(1) of the Code.
The computations and determinations made by the Borrower under this provision
shall be binding upon each Lender.

Section 2.12.    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for each Initial
Delayed Draw Term Lender of any Class (other than any Defaulting Lender) a
commitment fee (the “Delayed Draw Ticking Fee”), which shall accrue at a rate
per annum equal to the Initial Delayed Draw Term Loan Commitment Fee Rate
applicable to the Initial Delayed Draw Term Loan Commitments of such Class on
the actual amount of the unused Initial Delayed Draw Term Loan Commitments of
such Class of such Initial Delayed Draw Term Lender calculated based upon the
actual number of days elapsed over a 360 day-year for the period from and
including the Closing Date to the date on which such Lender’s Initial Delayed
Draw Term Loan Commitment of such Class terminates. Accrued commitment fees
shall be payable in arrears on the last Business Day of each March, June,
September and December (commencing September 30, 2018) and on the Initial
Delayed Draw Term Loan Commitment Expiration Date. The Delayed Draw Ticking Fee
shall be distributed to the Initial Delayed Draw Term Lenders pro rata in
accordance with the amount of each such Initial Delayed Draw Term Lender’s
Initial Delayed Draw Term Loan Commitment.




--------------------------------------------------------------------------------





(b)    The Borrower agrees to pay to each Initial Delayed Draw Term Lender
(other than any Defaulting Lender) an upfront fee (the “Delayed Draw Upfront
Fee”) in an amount equal to 0.50% of the stated principal amount of such Initial
Delayed Draw Term Lender’s Initial Delayed Draw Term Loan as of the Closing
Date. Such Delayed Draw Upfront Fee will be in all respects fully earned, due
and payable on the date of funding of such Initial Delayed Draw Term Loan and
non-refundable and non-creditable thereafter and, in the case of the Initial
Delayed Draw Term Loans, such Delayed Draw Upfront Fee shall be netted against
Initial Delayed Draw Term Loans made by such Initial Delayed Draw Term Lender.
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, the fees in the amounts and at the times separately agreed upon by the
Borrower and the Administrative Agent in writing.
(d)    All fees payable hereunder shall be paid on the dates due, in Dollars and
in immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees and participation fees, to the Revolving Lenders.
Fees paid shall not be refundable under any circumstances except as otherwise
provided in the Engagement Letter.
(e)    In the event that, on or prior to the date that is six months after the
Closing Date, the Borrower (x) prepays, repays, refinances, substitutes or
replaces any Initial Term Loans and/or any funded Initial Delayed Draw Term
Loans in connection with a Repricing Transaction (including, for the avoidance
of doubt, any prepayment made pursuant to Section 2.11(b)(iii) that constitutes
a Repricing Transaction), or (y) effects any amendment, modification or waiver
of, or consent under, this Agreement resulting in a Repricing Transaction (it
being understood and agreed for the avoidance of doubt that (x) prepayments as a
result of assignments made to Affiliated Lenders pursuant to Section 9.05(g) and
(y) terminations or reductions of any unfunded Initial Delayed Draw Term Loan
Commitments pursuant to Section 2.09(b)(ii), in each case, shall not be subject
to this Section 2.12(e)), the Borrower shall pay to the Administrative Agent,
for the ratable account of each of the applicable Initial Term Lenders and the
Initial Delayed Draw Term Lenders, (I) in the case of clause (x), a premium of
1.00% of the aggregate principal amount of the Initial Term Loans and/or any
funded Initial Delayed Draw Term Loans so prepaid, repaid, refinanced,
substituted or replaced and (II) in the case of clause (y), a fee equal to 1.00%
of the aggregate principal amount of the Initial Term Loans and/or any funded
Initial Delayed Draw Term Loans that are the subject of such Repricing
Transaction outstanding immediately prior to such amendment. If, on or prior to
the date that is six months after the Closing Date, all or any portion of the
Initial Term Loans held by any Term Lender and/or any funded Initial Delayed
Draw Term Loans held by any Initial Delayed Draw Term Lender are prepaid,
repaid, refinanced, substituted or replaced pursuant to Section 2.19(b)(iv) as a
result of, or in connection with, such Initial Term Lender and/or Initial
Delayed Draw Term Lender not agreeing or otherwise consenting to any waiver,
consent, modification or amendment referred to in clause (y) above (or otherwise
in connection with a Repricing Transaction), such prepayment, repayment,
refinancing, substitution or replacement will be made at 101% of the principal
amount so prepaid, repaid, refinanced, substituted or replaced. All such amounts
shall be due and payable on the date of effectiveness of such Repricing
Transaction.
(f)    Unless otherwise indicated herein, all computations of fees shall be made
on the basis of a 360-day year and shall be payable for the actual days elapsed
(including the first day but excluding the last day). Each determination by the
Administrative Agent of a fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

Section 2.13.    Interest.




--------------------------------------------------------------------------------





(a)    The Term Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.
(b)    The Term Loans comprising each LIBO Rate Borrowing shall bear interest at
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    [Reserved].
(d)    Notwithstanding the foregoing and subject to Section 2.21, if any
principal of or interest on any Initial Term Loan or Additional Loan or any fee
payable by Borrower hereunder is not, in each case, paid or reimbursed when due,
whether at stated maturity, upon acceleration or otherwise, the relevant overdue
amount shall bear interest, to the fullest extent permitted by law, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal or interest of any Initial Term Loan or Additional Loan, 2.00% plus
the rate otherwise applicable to such Initial Term Loan or Additional Loan as
provided in the preceding paragraphs of this Section 2.13 or in the amendment to
this Agreement relating thereto or (ii) in the case of any other amount, 2.00%
plus the rate applicable to Initial Term Loans that are ABR Loans as provided in
paragraph (a) of this Section 2.13; provided that no amount shall accrue
pursuant to this Section 2.13(d) on any overdue amount or other amount payable
to a Defaulting Lender so long as such Lender is a Defaulting Lender.
(e)    Accrued interest on each Initial Term Loan or Additional Loan shall be
payable in arrears on each Interest Payment Date for such Initial Term Loan,
Additional Loan or any other Loan and on the Maturity Date applicable to such
Loan or upon the termination of any Additional Commitments, as applicable and;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
2.13 shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Initial Term Loan, Additional Loan or any other Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
LIBO Rate Loan prior to the end of the current Interest Period therefor, accrued
interest on such Initial Term Loan or Additional Loan shall be payable on the
effective date of such conversion.
(f)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed for ABR Loans shall be computed on the basis
of a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error. Interest shall accrue on each Loan from, and
including, the date on which such Loan is made to, but excluding, the date on
which the Loan or such interest is paid; provided that any Loan that is repaid
on the same day on which it is made shall bear interest for one day.

Section 2.14.    Alternate Rate of Interest. If at least two Business Days prior
to the commencement of any Interest Period for a LIBO Rate Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;




--------------------------------------------------------------------------------





then the Administrative Agent shall promptly give notice thereof to the Borrower
and the Lenders by telephone or facsimile as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, which the
Administrative Agent agrees promptly to do, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a LIBO Rate Borrowing shall be ineffective and such Borrowing
shall be converted to an ABR Borrowing on the last day of the Interest Period
applicable thereto, and (ii) if any Borrowing Request requests a LIBO Rate
Borrowing, such Borrowing shall be made as an ABR Borrowing.

Section 2.15.    Increased Costs.
(a)    If any Change in Law:
(i)    imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the LIBO Rate), or
(ii)    subjects any Lender to any Taxes (other than Indemnified Taxes, Other
Taxes and Excluded Taxes) on its loans, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or
(iii)    imposes on any Lender or the London interbank market any other
condition (other than Taxes) affecting this Agreement or LIBO Rate Loans made by
any Lender,
and the result of any of the foregoing is to increase the cost to the relevant
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise) in
respect of any LIBO Rate Loan in an amount deemed by such Lender to be material,
then, within 30 days after the Borrower’s receipt of the certificate
contemplated by paragraph (c) of this Section 2.15, the Borrower will pay to
such Lender, such additional amount or amounts as will compensate such Lender,
for such additional costs incurred or reduction suffered; provided that the
Borrower shall not be liable for such compensation if (x) the relevant Change in
Law occurs on a date prior to the date such Lender becomes a party hereto, (y)
such Lender invokes Section 2.20 or (z) in the case of requests for
reimbursement under clause (iii) of Section 2.15(a) resulting from a market
disruption, (A) the relevant circumstances are not generally affecting the
banking market or (B) the applicable request has not been made by Lenders
constituting Required Lenders.
(b)    If any Lender determines that any Change in Law regarding liquidity or
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (other than due to Taxes, which shall be
dealt with exclusively pursuant to Section 2.17) (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then within 30 days of receipt by the Borrower of the
certificate contemplated by paragraph (c) of this Section 2.15 the Borrower will
pay to such Lender, as applicable, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) of this Section 2.15 and setting forth in reasonable detail
the manner in which such amount or amounts were




--------------------------------------------------------------------------------





determined and certifying that such Lender is generally charging such amounts to
similarly situated borrowers shall be delivered to the Borrower and shall be
conclusive absent manifest error.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.15 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.15 for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

Section 2.16.    Break Funding Payments. In the event of (a) the conversion or
prepayment of any principal of any LIBO Rate Loan other than on the last day of
an Interest Period applicable thereto (whether voluntary, mandatory, automatic,
by reason of acceleration or otherwise), (b) the failure to borrow, convert,
continue or prepay any LIBO Rate Loan on the date or in the amount specified in
any notice delivered pursuant hereto or (c) the assignment of any LIBO Rate Loan
of any Lender other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense incurred by such Lender that is attributable to such event (other
than loss of profit).  In the case of a LIBO Rate Loan, the loss, cost or
expense of any Lender shall be the amount reasonably determined by such Lender
to be the excess, if any, of (i) the amount of interest which would have accrued
on the principal amount of such Loan had such event not occurred, at the LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the Eurodollar market; it being understood that such
loss, cost or expense shall in any case exclude any interest rate floor and all
administrative, processing or similar fees.  A certificate of any Lender (i)
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.16, the basis therefor and, in reasonable detail, the
manner in which such amount or amounts were determined and (ii) certifying that
such Lender is generally charging the relevant amounts to similarly situated
borrowers shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.

Section 2.17.    Taxes.
(a)    All payments by or on account of any obligation of any Loan Party under
any Loan Document shall be made free and clear of and without deduction or
withholding for any Taxes, except as required by applicable Requirements of Law.
If any applicable Requirement of Law requires the deduction or withholding of
any Tax from any such payment, then (i) if such Tax is an Indemnified Tax and/or
Other Tax, the amount payable by the applicable Loan Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions and withholdings applicable to additional sums payable
under this Section 2.17), each Lender, or, in the case of any payment made to
the Administrative Agent for its own account, the Administrative Agent, receives
an amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Requirements of Law.




--------------------------------------------------------------------------------





(b)    In addition, and without duplication of other amounts payable by a Loan
Party under this Section 2.17, the Loan Parties shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Requirements of
Law.
(c)    Each Loan Party shall jointly and severally indemnify the Administrative
Agent and each Lender within 30 days after receipt of the certificate described
in the succeeding sentence, for the full amount of any Indemnified Taxes or
Other Taxes payable or paid by the Administrative Agent or such Lender, as
applicable, (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.17) (other than any
penalties attributable to the gross negligence, bad faith or willful misconduct
of the Administrative Agent or such Lender), and, in each case, any reasonable
expenses arising therefrom or with respect thereto; provided that if such Loan
Party reasonably believes that such Taxes were not correctly or legally
asserted, the Administrative Agent or such Lender, as applicable, will use
reasonable efforts to cooperate with such Loan Party to obtain a refund of such
Taxes (which shall be repaid to such Loan Party in accordance with Section
2.17(g)) so long as such efforts would not, in the sole determination of the
Administrative Agent or such Lender, result in any additional out-of-pocket
costs or expenses not reimbursed by such Loan Party or be otherwise materially
disadvantageous to the Administrative Agent or such Lender, as applicable. In
connection with any request for reimbursement under this Section 2.17(c), the
relevant Lender or the Administrative Agent, as applicable, shall deliver a
certificate to the Borrower (i) setting forth, in reasonable detail, the basis
and calculation of the amount of the relevant payment or liability and (ii)
certifying that it is generally charging the relevant amounts to similarly
situated borrowers, which certificate shall be conclusive absent manifest error.
Notwithstanding anything to the contrary contained in this Section 2.17(c), the
Loan Parties shall not be required to indemnify the Administrative Agent or any
Lender pursuant to this Section 2.17 for any Indemnified Taxes or Other Taxes
incurred to the extent the Administrative Agent or the relevant Lender fails to
notify the relevant Loan Party of the indemnification claim within 180 days
after the Administrative Agent or such Lender receives written notice from the
applicable Governmental Authority of the specific tax assessment giving rise to
such indemnification claim.
(d)    Each Lender shall severally indemnify the Administrative Agent, within 30
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes imposed
on or with respect to any payment under any Loan Document that is attributable
to such Lender (but only to the extent that no Loan Party has already
indemnified the Administrative Agent for such Indemnified Taxes or Other Taxes
and without limiting the obligation of the Loan Parties to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.05(c) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender that are payable or paid by the
Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to any Lender under
any Loan Document or otherwise payable by the Administrative Agent to any Lender
from any other source against any amount due to the Administrative Agent under
this clause (d).
(e)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment that is
reasonably satisfactory to the Administrative Agent.




--------------------------------------------------------------------------------





(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of any
withholding Tax with respect to any payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation as the Borrower or the Administrative Agent
may reasonably request to permit such payments to be made without withholding or
at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Requirements of Law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. Each Lender
hereby authorizes the Administrative Agent to deliver to the Borrower and to any
successor Administrative Agent any documentation provided to the Administrative
Agent pursuant to this Section 2.17(f).
(ii)    Without limiting the generality of the foregoing:
(A)    each Lender that is not a Foreign Lender shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;
(B)    each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:
(1)    in the case of any Foreign Lender claiming the benefits of an income tax
treaty to which the U.S. is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of any Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit L-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, or a “controlled




--------------------------------------------------------------------------------





foreign corporation” related to the Borrower, as described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or
(4)    to the extent any Foreign Lender is not the beneficial owner, two
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if such
Foreign Lender is a partnership and one or more partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such partner;
(C)    each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed copies of any other form
prescribed by applicable Requirements of Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable
Requirements of Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and
(D)    if a payment made to any Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by applicable Requirements of Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation as is prescribed by applicable Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and may be necessary for the
Borrower and the Administrative Agent to comply with their obligations under
FATCA, to determine whether such Lender has complied with such Lender’s
obligations under FATCA, or to determine the amount, if any, to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification, provide such successor form, or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so. Notwithstanding anything to the contrary in this Section 2.17(f), no Lender
shall be required to provide any documentation that such Lender is not legally
eligible to deliver.
(g)     On or prior to the date on which the Administrative Agent becomes the
Administrative Agent under this Agreement (and from time to time thereafter upon
the reasonable request




--------------------------------------------------------------------------------





of the Borrower or if any form or certification it previously delivered expires
or becomes obsolete), the Administrative Agent will deliver to the Borrower
either (i) an executed copy of IRS Form W-9, or (ii) (x) with respect to any
amounts received for its own account, an executed copy of an applicable IRS Form
W-8, and (y) with respect to any amounts received for or on account of any
Lender, an executed copy of IRS Form W-8IMY certifying on Part I, Part II and
Part VI thereof that it is a U.S. branch that has agreed to be treated as a U.S.
person for U.S. federal tax purposes with respect to payments received by it
from the Borrower in its capacity as Administrative Agent, as applicable. The
Administrative Agent shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide the certification
described in the prior sentence.
(h)    If the Administrative Agent or any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by any Loan
Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.17 with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender (including any Taxes imposed with
respect to such refund), and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided that
such Loan Party, upon the request of the Administrative Agent, such Lender,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (g), in no event
shall the Administrative Agent or any Lender be required to pay any amount to a
Loan Party pursuant to this paragraph (g) to the extent that the payment thereof
would place the Administrative Agent or such Lender in a less favorable net
after-Tax position than the position that the Administrative Agent or such
Lender would have been in if the Tax subject to indemnification had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid. This Section
2.17 shall not be construed to require the Administrative Agent or any Lender to
make available its Tax returns (or any other information relating to its Taxes
which it deems confidential) to the relevant Loan Party or any other Person.
(i)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, any Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.18.    Payments Generally; Allocation of Proceeds; Sharing of
Payments.
(a)    Unless otherwise specified, the Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest or fees or of amounts
payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to the time
expressed hereunder or under such Loan Document (or, if no time is expressly
required, by 2:00 p.m.) on the date when due, in immediately available funds,
without set-off (except as otherwise provided in Section 2.17) or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue until
deemed received. If any payment to be made by any Borrower shall come due on a
day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be. All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrower by the
Administrative Agent, except that payments pursuant




--------------------------------------------------------------------------------





to Sections 2.15, 2.16 or 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. Each Lender agrees that in computing such
Lender’s portion of any Borrowing to be made hereunder, the Administrative Agent
may, in its discretion, round such Lender’s percentage of such Borrowing to the
next higher or lower whole dollar amount. All payments (including accrued
interest) hereunder shall be made in Dollars. Any payment required to be made by
the Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.
(b)    Subject in all respects to the provisions of the ABL Intercreditor
Agreement (and any other applicable Acceptable Intercreditor Agreement), all
proceeds of Collateral received by the Administrative Agent at any time when an
Event of Default exists and all or any portion of the Loans have been
accelerated hereunder pursuant to Section 7.01 or otherwise received in
connection with any foreclosure on or other exercise of remedies with respect to
the Collateral pursuant to the Collateral Documents shall, upon election by the
Administrative Agent or at the direction of the Required Lenders, be applied
first, to the payment of all costs and expenses then due incurred by the
Administrative Agent in connection with any collection, sale or realization on
Collateral or otherwise in connection with this Agreement, any other Loan
Document or any of the Secured Obligations, including all court costs and the
fees and expenses of agents and legal counsel, the repayment of all advances
made by the Administrative Agent hereunder or under any other Loan Document on
behalf of any Loan Party and any other costs or expenses incurred in connection
with the exercise of any right or remedy hereunder or under any other Loan
Document, second, on a pro rata basis, to pay any fees, indemnities or expense
reimbursements then due to the Administrative Agent (other than those covered in
clause first above) from the Borrower constituting Secured Obligations, third,
on a pro rata basis in accordance with the amounts of the Secured Obligations
(other than any Secured Obligations incurred after the date hereof that are
either junior in right of payment or are secured by a Lien that is junior to the
Liens securing the First Priority Secured Obligations) (other than contingent
indemnification obligations for which no claim has yet been made) owed to the
Secured Parties on the date of any such distribution, to the payment in full of
such Secured Obligations, fourth, on a pro rata basis in accordance with the
amounts of all other Secured Obligations (other than contingent indemnification
obligations for which no claim has yet been made) owed to the applicable Secured
Parties on the date of any such distribution, to the payment in full of such
Secured Obligations and fifth, to, or at the direction of, the Borrower or as a
court of competent jurisdiction may otherwise direct.
(c)    If any Lender obtains payment (whether voluntary, involuntary, through
the exercise of any right of set-off or otherwise) in respect of any principal
of or interest on any of its Loans of any Class resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
of such Class and accrued interest thereon than the proportion received by any
other Lender with Loans of such Class, then the Lender receiving such greater
proportion shall purchase (for Cash at face value) participations in the Loans
of such Class at such time outstanding to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders of such Class
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans of such Class; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not apply to (x) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or (y) any payment obtained by any Lender as consideration for the assignment of
or sale of a participation in any of its Loans to any permitted assignee or
participant, including any payment made or deemed made in connection with
Sections 2.22, 2.23




--------------------------------------------------------------------------------





and 9.02(c). If any Lender obtains payment (whether voluntary, involuntary,
through exercise of any right of set-off or otherwise) in respect of any
principal of or interest on any of its Loans of any Class that is junior in
right of payment to any other Class of Loans that has not been repaid in full,
such Lender shall promptly remit such payment to the Administrative Agent for
application is accordance with clause (b). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this
Section 2.18(c) and will, in each case, notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.18(c) shall from and after such purchase have the right to give
all notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.
(d)    Unless the Administrative Agent has received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of any Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lender the amount due. In such event,
if the Borrower has not in fact made such payment, then each Lender severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(e)    If any Lender fails to make any payment required to be made by it
pursuant to Section 2.07(b) or Section 2.18(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

Section 2.19.    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain LIBO Rate Loans pursuant to Section
2.20, or the Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.17, then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder, or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.15 or 2.17, as applicable, in the future or mitigate the impact of Section
2.20, as the case may be, and (ii) would not subject such Lender to any material
unreimbursed out-of-pocket cost or expense and would not otherwise be
disadvantageous to such Lender in any material respect. The Borrower hereby
agrees to pay all reasonable out-of-pocket costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain LIBO Rate Loans pursuant to Section
2.20, (ii) the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the




--------------------------------------------------------------------------------





account of any Lender pursuant to Section 2.17, (iii) any Lender is a Defaulting
Lender or (iv) in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender”, “each Initial Delayed Draw Term Lender”,
each Initial Lender” or “each Lender directly affected thereby” (or any other
Class or group of Lenders other than the Required Lenders) with respect to which
Required Lender or Required Delayed Draw Lender consent (or the consent of
Lenders holding loans or commitments of such Class or lesser group representing
more than 50% of the sum of the total loans and unused commitments of such Class
or lesser group at such time) has been obtained, as applicable, any Lender is a
non-consenting Lender (each such Lender described in this clause (iv), a
“Non-Consenting Lender”), then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, (x) terminate the
applicable Commitments and/or Additional Commitments of such Lender, and repay
all Obligations of the Borrower owing to such Lender relating to the applicable
Loans and participations held by such Lender as of such termination date or (y)
replace such Lender by requiring such Lender to assign and delegate (and such
Lender shall be obligated to assign and delegate), without recourse (in
accordance with and subject to the restrictions contained in Section 9.05), all
of its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if any Lender accepts such assignment); provided that (A) such
Lender shall have received payment of an amount equal to the outstanding
principal amount of its Loans, in each case of such Class of Loans, Commitments
and/or Additional Commitments, accrued interest thereon, accrued fees and all
other amounts payable to it under any Loan Document with respect to such Class
of Loans, Commitments and/or Additional Commitments, (B) in the case of any
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments and (C) such assignment
does not conflict with applicable law. No Lender (other than a Defaulting
Lender) shall be required to make any such assignment and delegation, and the
Borrower may not repay the Obligations of such Lender or terminate its
Commitments or Additional Commitments, if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply. Each Lender agrees that
if it is replaced pursuant to this Section 2.19, it shall execute and deliver to
the Administrative Agent an Assignment and Assumption to evidence such sale and
purchase and shall deliver to the Administrative Agent any Promissory Note (if
the assigning Lender’s Loans are evidenced by one or more Promissory Notes)
subject to such Assignment and Assumption (provided that the failure of any
Lender replaced pursuant to this Section 2.19 to execute an Assignment and
Assumption or deliver any such Promissory Note shall not render such sale and
purchase (and the corresponding assignment) invalid), such assignment shall be
recorded in the Register, any such Promissory Note shall be deemed cancelled.
Each Lender hereby irrevocably appoints the Administrative Agent (such
appointment being coupled with an interest) as such Lender’s attorney-in-fact,
with full authority in the place and stead of such Lender and in the name of
such Lender, from time to time in the Administrative Agent’s discretion, with
prior written notice to such Lender, to take any action and to execute any such
Assignment and Assumption or other instrument that the Administrative Agent may
deem reasonably necessary to carry out the provisions of this clause (b). To the
extent that any Lender is replaced pursuant to Section 2.19(b)(iv) in connection
with a Repricing Transaction requiring payment of a fee pursuant to Section
2.12(d), the Borrower shall pay to each Lender being replaced as a result of
such Repricing Transaction the fee set forth in Section 2.12(d).

Section 2.20.    Illegality. If any Lender reasonably determines that any Change
in Law has made it unlawful, or that any Governmental Authority has asserted
after the Closing Date that it is unlawful, for such Lender or its applicable
lending office to make, maintain or fund Loans whose interest is determined by
reference to the Published LIBO Rate, or to determine or charge interest rates
based upon the Published LIBO Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of Dollars in the applicable interbank market, then,




--------------------------------------------------------------------------------





on notice thereof by such Lender to the Borrower through the Administrative
Agent, (i) any obligation of such Lender to make or continue LIBO Rate Loans in
Dollars or to convert ABR Loans to LIBO Rate Loans shall be suspended and (ii)
if such notice asserts the illegality of such Lender making or maintaining ABR
Loans the interest rate on which is determined by reference to the Published
LIBO Rate component of the Alternate Base Rate, the interest rate on which ABR
Loans of such Lender, shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Published LIBO
Rate component of the Alternate Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist (which notice such Lender agrees to
give promptly).  Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or
convert all of such Lender’s LIBO Rate Loans to ABR Loans (the interest rate on
which ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Published LIBO
Rate component of the Alternate Base Rate) either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBO Rate Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBO Rate Loans (in which case the Borrower shall not
be required to make payments pursuant to Section 2.16 in connection with such
payment) and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Published LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the Published
LIBO Rate component thereof until the Administrative Agent is advised in writing
by such Lender that it is no longer illegal for such Lender to determine or
charge interest rates based upon the Published LIBO Rate.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.  Each Lender agrees to designate a different
lending office if such designation will avoid the need for such notice and will
not, in the determination of such Lender, otherwise be materially
disadvantageous to such Lender.

Section 2.21.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    The Commitments of such Defaulting Lender shall not be included in
determining whether all Lenders, each affected Lender, the Required Lenders, the
Required Delayed Draw Lenders or such other number of Lenders as may be required
hereby or under any other Loan Document have taken or may take any action
hereunder (including any consent to any waiver, amendment or modification
pursuant to Section 9.02); provided that any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender disproportionately and adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
(b)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of any Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Section 2.11, Section 2.15, Section 2.16,
Section 2.17, Section 2.18, Article 7, Section 9.05 or otherwise, and including
any amounts made available to the Administrative Agent by such Defaulting Lender
pursuant to Section 9.09), shall be applied at such time or times as may be
determined by the Administrative Agent and, where relevant, the Borrower, as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, so long as no Default or Event of
Default exists as the Borrower may request, to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement; third, as the Administrative Agent or the
Borrower may elect, to be held in a deposit account and released in order to
satisfy obligations of such Defaulting Lender to fund Loans that such Defaulting
Lender has committed to fund (if any) under this Agreement; fourth, to the
payment of any amounts owing to the non-Defaulting Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any non-Defaulting
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of




--------------------------------------------------------------------------------





its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to any Defaulting Lender that are
applied (or held) to pay amounts owed by any Defaulting Lender or to post Cash
collateral pursuant to this Section 2.21(b) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

Section 2.22.    Incremental Credit Extensions.
(a)    The Borrower may, at any time, on one or more occasions deliver a written
request to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy of such request to each of the Lenders) to (i) add one
or more new Classes of Term Facilities and/or increase the principal amount of
the Term Loans under any Term Facility by requesting new term loan commitments
to be added to such Term Loans (any such new Class or increase, an “Incremental
Term Facility” and any loans made pursuant to an Incremental Term Facility,
“Incremental Term Loans”) and/or (ii) add one or more new Classes of incremental
revolving “cash-flow” facilities and/or increase the aggregate amount of
Commitments of any existing Class of Incremental Revolving Commitments (any such
new Class or increase, an “Incremental Revolving Facility” and, together with
any Incremental Term Facility, “Incremental Facilities”; and the loans
thereunder, “Incremental Revolving Loans” and, together with any Incremental
Term Loans, “Incremental Loans”) in an aggregate principal amount not to exceed
the Incremental Cap; provided that:
(i)    no Incremental Commitment may be less than $5,000,000;
(ii)    except as separately agreed from time to time between the Borrower and
any Lender, no Lender shall be obligated to provide any Incremental Commitment,
and the determination to provide such commitments shall be within the sole and
absolute discretion of such Lender;
(iii)    no Incremental Facility or Incremental Loan (or the creation, provision
or implementation thereof) shall require the approval of any existing Lender
(other than in its capacity, if any, as a Lender providing all or part of any
Incremental Commitment or Incremental Loan), the Administrative Agent (unless
its rights and interests are adversely affected in any material respect) or any
other agent or arranger;
(iv)    an Incremental Revolving Facility may have the benefit of a financial
maintenance covenant (which shall not be for the benefit of any Term Facility
under this Agreement);
(v)    the interest rate and any fees applicable to any Incremental Facility or
Incremental Loans will be determined by the Borrower and the lenders providing
such Incremental Facility or Incremental Loans; provided, that solely with
respect to any Incremental Term Facility or Incremental Term Loans which are
pari passu with the Initial Term Loans in right of payment and with respect to
security, the All-In Yield will not be more than 0.50% higher than the
corresponding All-In Yield applicable to the Initial Term Loans unless the
All-In Yield with respect to the Initial Term Loans is adjusted to be equal to
the All-In Yield with respect to the relevant Incremental Term Facility or
Incremental Term Loans minus 0.50%; provided, that this clause (v) shall not
apply to any Incremental Term Loans that mature at least two (2) years after the
Term Loan Maturity Date;
(vi)    the final maturity date with respect to any Incremental Term Loans shall
be no earlier than the Latest Term Loan Maturity Date at the time of the
incurrence thereof;




--------------------------------------------------------------------------------





(vii)    the Weighted Average Life to Maturity of any Incremental Term Facility
shall be no shorter than the remaining Weighted Average Life to Maturity of any
then-existing Class of Term Loans (without giving effect to any prepayments
thereof) except as may be required to achieve fungibility with any existing Term
Facility to the extent intended to be fungible;
(viii)    subject to clauses (vi) and (vii) above, any Incremental Term Facility
may otherwise have an amortization schedule as determined by the Borrower and
the lenders providing such Incremental Term Facility; provided, that if such
Incremental Term Loans are to be “fungible” with the Initial Term Loans,
notwithstanding any other conditions specified in this Section 2.22(a), the
amortization schedule for such “fungible” Incremental Term Facility may provide
for amortization in such other percentage(s) to be agreed by Borrower and the
Administrative Agent to ensure that the Initial Delayed Draw Term Loans will be
“fungible” with the Initial Term Loans;
(ix)    (A) any Incremental Term Facility may rank pari passu with or junior to
any then-existing Class of Term Loans in right of payment and may be secured by
the Collateral pari passu with or junior to any then-existing Class of Term
Loans with respect to the Collateral or be unsecured (and to the extent the
relevant Incremental Facility ranks pari passu with or junior to the Term Loans
in right of security with respect to the Collateral, shall be subject to the
Intercreditor Agreement (and/or any other applicable Acceptable Intercreditor
Agreement), it being understood that any terms of subordination in right of
payment of any Incremental Facility to any Indebtedness may be determined solely
by the Borrower in its sole discretion) and (B) no Incremental Facility may be
(x) guaranteed by any Person which is not a Loan Party or (y) secured by any
assets other than the Collateral;
(x)    (A) any prepayment (other than any scheduled amortization payment) of
Incremental Term Loans that are pari passu with any then-existing Term Loans in
right of payment and security (1) shall with respect to mandatory prepayments,
be made on a pro rata basis or less than pro rata basis (but not greater than a
pro rata basis) with such existing Term Loans and (2) may, with respect to
voluntary prepayments, share on a pro rata basis, greater than pro rata basis or
less than pro rata basis with the Initial Term Loans, as determined by the
Borrower, and (B) any Incremental Term Loans that are subordinated to any
then-existing Term Loans in right of payment or security shall not receive any
mandatory prepayments other than Declined Proceeds prior to the repayment in
full of the existing Term Loans (and all other then-existing Loans that are
First Priority Secured Obligations requiring ratable prepayment), except, in
each case that the Borrower and the lenders providing the relevant Incremental
Term Loans shall be permitted, in their sole discretion, to elect to prepay or
receive, as applicable, any prepayments on a less than pro rata basis (but not
on a greater than pro rata basis);
(xi)    except as otherwise agreed by the Lenders providing the relevant
Incremental Facility in connection with any acquisition, investments and
repayments, repurchases and redemptions of indebtedness not prohibited by this
Agreement, no Event of Default shall exist immediately prior to or after giving
effect to such Incremental Facility;
(xii)    except as otherwise required or permitted in this Section 2.22, all
other terms of any Incremental Term Facility, if not consistent with the terms
of the Initial Term Loans, shall be reasonably satisfactory to the Borrower and
the Administrative Agent (it being understood that any terms which are not
consistent with the terms of the Initial Term Loans and are applicable only
after the then-existing Latest Term Loan Maturity Date are deemed to be
reasonably acceptable to the Administrative Agent);




--------------------------------------------------------------------------------





(xiii)    the proceeds of any Incremental Facility may be used for working
capital, general corporate purposes and any transaction or other purpose not
prohibited by this Agreement;
(xiv)    on the date of the making of any Incremental Term Loans that will be
added to any existing Class of Term Loans, and notwithstanding anything to the
contrary set forth in Sections 2.08 or 2.13, such Incremental Term Loans shall
be added to (and constitute a part of) each borrowing of outstanding Term Loans
of such Class, as applicable, of the same type with the same Interest Period of
the respective Class on a pro rata basis (based on the relative sizes of the
various outstanding Borrowings), so that each Term Lender providing such
Incremental Term Loans will participate proportionately in each then outstanding
borrowing of the applicable Term Loans of the same type with the same Interest
Period of the respective Class;
(xv)    at no time shall there be more than three separate Maturity Dates in
effect with respect to Incremental Revolving Facilities and any other Additional
Revolving Facilities at any time;
(xvi)    Incremental Facilities shall be permitted regardless of the amount
available under the Incremental Cap and shall not constitute a utilization of
any component of the Incremental Cap if any such Incremental Facility serves to
effectively replace or extend the maturity of or replaces any Loans or
Commitments under (including as may have been terminated under Section 2.19) any
then existing Credit Facility or any Replacement Notes, in each case, without
increasing the principal amount thereof except with respect to any related
premium, penalties, fees and expenses; provided, the amount of any Loans and
Commitments so extended or replaced shall not increase the Incremental Cap; and
(xvii)    the Borrower may select, in its sole discretion, that any Incremental
Facility be issued, incurred and/or established under one or more of any
available components of the Incremental Cap (as provided in Section 1.10) and if
no selection shall have been made, such Incremental Facility shall be deemed to
have been incurred in reliance on first, clause (c) of the definition of
“Incremental Cap” up to the maximum amount permitted thereunder, second, to the
extent applicable, clause (b) of the definition of “Incremental Cap”, and
thereafter, to the Fixed Incremental Amount.
(b)    Incremental Commitments may be provided by any existing Lender, or by any
other lender (other than any Disqualified Institution) who would be permitted to
become a Lender (including any required consents) under Section 9.05 (any such
other lender being called an “Additional Lender”); provided that in the case of
any Incremental Revolving Facility, the Administrative Agent and the Borrower
shall have consented (such consent not to be unreasonably withheld or delayed)
to the relevant Additional Lender’s provision of Incremental Commitments;
provided, further, that any Additional Lender that is an Affiliated Lender shall
be subject to the provisions of Section 9.05(h), mutatis mutandis, to the same
extent as if Incremental Commitments and related Obligations had been obtained
by such Lender by way of assignment.
(c)    Each Lender or Additional Lender providing a portion of any Incremental
Commitment shall execute and deliver to the Administrative Agent and the
Borrower all such documentation (including an amendment to this Agreement or any
other Loan Document) as may be reasonably required by the Administrative Agent
to evidence and effectuate such Incremental Commitment. On the effective date of
such Incremental Commitment, each Additional Lender shall become a Lender for
all purposes in connection with this Agreement.




--------------------------------------------------------------------------------





(d)    As a condition precedent to the effectiveness of any Incremental Facility
or the making of any Incremental Loans, (i) upon its reasonable request, the
Administrative Agent shall have received customary written opinions of counsel,
as well as such reaffirmation agreements, supplements and/or amendments as it
shall reasonably require, (ii) the Administrative Agent shall have received,
from each Additional Lender, an administrative questionnaire, in the form
provided to such Additional Lender by the Administrative Agent (the
“Administrative Questionnaire”) and such other documents as it shall reasonably
and customarily require from such Additional Lender, (iii) the Lenders shall
have received all fees required to be paid in respect of such Incremental
Facility or Incremental Loans and (iv) the Administrative Agent shall have
received a certificate of the Borrower signed by a Responsible Officer thereof:
(A)    certifying and attaching a copy of the resolutions adopted by the
governing body of the Borrower approving or consenting to such Incremental
Facility or Incremental Loans, and
(B)    to the extent applicable, certifying that the condition set forth in
clause (a)(x) above has been satisfied.
(e)    The Lenders hereby irrevocably authorize such amendments to this
Agreement and the other Loan Documents as may be necessary in order to establish
new Classes or sub-Classes in respect of Loans or commitments increased or
extended pursuant to this Section 2.22 and authorize the Administrative Agent
and the Borrower to enter into such technical amendments (and, in the case of
any Incremental Revolving Facility, such amendments to implement and provide for
revolving credit facilities under this Agreement, including incorporating
customary terms, conditions and requirements for revolving credit facilities
(including letter of credit and swingline loan mechanics) reasonably
satisfactory to the Administrative Agent and the Borrower (including amendments
and restatements)) as may be necessary or appropriate in the reasonable opinion
of the Administrative Agent and the Borrower in connection with the
establishment of such new Classes or sub-Classes, in each case on terms
consistent with this Section 2.22.
(f)    To the extent the provisions of clause (a)(xiii) above require that Term
Lenders making new Incremental Term Loans add such Incremental Term Loans to the
then outstanding borrowings of LIBO Rate Loans of the respective Class of
Initial Term Loans or Additional Term Loans, as applicable, it is acknowledged
that the effect thereof may result in such new Incremental Term Loans having
short Interest Periods (i.e., an Interest Period that began during an Interest
Period then applicable to outstanding LIBO Rate Loans of the respective Class
and which will end on the last day of such Interest Period).
(g)    Notwithstanding anything to the contrary in this Section 2.22 or in any
other provision of any Loan Document, if the proceeds of any Incremental
Facility are intended to be applied to finance an acquisition and the Lenders or
Additional Lenders providing such Incremental Facility so agree, the
availability thereof shall be subject to customary “SunGard” or “certain funds”
conditionality.
(h)    This Section 2.22 shall supersede any provision in Section 2.18 or 9.02
to the contrary and shall, to extent applicable, be subject in all respects to
Section 1.10.

Section 2.23.    Extensions of Loans and Additional Revolving Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding Loans or Commitments of any Class or Classes (as
determined by the Borrower), in each case on a pro rata basis (based on the
aggregate outstanding principal amount of the respective Loans or Commitments
with respect to each such Class) and on the same terms to each such Lender, the
Borrower is hereby permitted from time




--------------------------------------------------------------------------------





to time to consummate transactions with any individual Lender who accepts the
terms contained in any such Extension Offer to extend the Maturity Date of such
Lender’s Loans and/or commitments and otherwise modify the terms of such Loans
and/or commitments pursuant to the terms of the relevant Extension Offer
(including by increasing the interest rate or fees payable in respect of such
Loans and/or commitments (and related outstandings) and/or modifying the
amortization schedule in respect of such Loans) (each, an “Extension”; any
Extended Term Loans shall constitute a separate Class of Term Loans from the
Class of Term Loans from which they were converted), so long as the following
terms are satisfied:
(i)    no Default under Sections 7.01(a), (f) or (g) or Event of Default shall
exist at the time the notice in respect of an Extension Offer is delivered to
the applicable Lenders, and no Default under Sections 7.01(a), (f) or (g) or
Event of Default shall exist immediately prior to or after giving effect to the
effectiveness of any Extension;
(ii)    except as to (x) interest rates, fees and final maturity (which shall,
subject to clause (iv) below, be determined by the Borrower and any Lender who
agrees to an Extension and set forth in the relevant Extension Offer) and
(y) any covenants or other provisions applicable only to periods after the
Latest Revolving Loan Maturity Date (in each case, as of the date of such
Extension), the commitment of any Revolving Lender that agrees to an Extension
(an “Extended Revolving Credit Commitment” and the Loans thereunder, “Extended
Revolving Loans”), and the related outstandings, shall be a revolving commitment
(or related outstandings, as the case may be) with the same terms (or terms not
less favorable to existing Revolving Lenders) as the original revolving
commitments (and related outstandings) provided hereunder; provided that (x) to
the extent any non-extended portion of any Additional Revolving Facility then
exists, (1) the borrowing and repayment (except for (A) payments of interest and
fees at different rates on such revolving facilities (and related outstandings),
(B) repayments required upon the Maturity Date of such revolving facilities and
(C) repayments made in connection with any permanent repayment and termination
of commitments (subject to clause (3) below)) of Extended Revolving Loans after
the effective date of such Extended Revolving Credit Commitments shall be made
on a pro rata basis with such portion of such relevant Additional Revolving
Facility, (2) all swingline loans and letters of credit made or issued, as
applicable, under any Extended Revolving Credit Commitment shall be participated
on a pro rata basis by all Revolving Lenders and (3) the permanent repayment of
Loans with respect to, and termination of commitments under, any such Extended
Revolving Credit Commitment after the effective date of such Extended Revolving
Credit Commitments shall be made on a pro rata basis with such portion of any
Additional Revolving Facility, except that the Borrower shall be permitted to
permanently repay and terminate commitments of any such revolving facility on a
greater than pro rata basis as compared with any other revolving facility with a
later Maturity Date than such revolving facility and (y) at no time shall there
be more than three separate Classes of revolving commitments hereunder
(including Incremental Revolving Commitments, Extended Revolving Credit
Commitments and Replacement Revolving Facilities);
(iii)    except as to (x) interest rates, fees, amortization, final maturity
date, premiums, required prepayment dates and participation in prepayments
(which shall, subject to immediately succeeding clauses (iv)(x), (v) and (vi),
be determined by the Borrower and any Lender who agrees to an Extension and set
forth in the relevant Extension Offer) and (y) any covenants or other provisions
applicable only to periods after the Latest Term Loan Maturity Date (in each
case, as of the date of such Extension), the Term Loans of any Lender extended
pursuant to any Extension (any such extended Term Loans, the “Extended Term
Loans”) shall have the same terms as the Class of Term Loans subject to the
relevant Extension Offer; provided, however, that with respect to
representations and warranties, affirmative and negative covenants and events of
default that are




--------------------------------------------------------------------------------





applicable to any such Class of Extended Term Loans, such provisions may be more
favorable to the lenders of the applicable Class of Extended Term Loans than
those originally applicable to the Class of Term Loans subject to the relevant
Extension Offer, so long as (and only so long as) such provisions also expressly
apply to (and for the benefit of) the Class of Term Loans subject to the
relevant Extension Offer and each other Class of Term Loans hereunder;
(iv)    (x) the final maturity date of any Extended Term Loans shall be no
earlier than the then applicable Latest Term Loan Maturity Date at the time of
extension and (y) no Extended Revolving Credit Commitments or Extended Revolving
Loans shall have a final maturity date earlier than (or require commitment
reductions prior to) the then applicable Latest Revolving Loan Maturity Date;
(v)    the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans or any other Extended Term Loans extended thereby;
(vi)    any Extended Term Loans may participate, with respect to mandatory
prepayments or repayments (but, for purposes of clarity, not scheduled
amortization payments) on a pro rata basis or a less than pro rata basis (but
not greater than a pro rata basis) and with respect to voluntary prepayments or
repayments on a pro rata basis, a less than pro rata basis or a greater than a
pro rata basis in respect of the Initial Term Loans (and any Additional Term
Loans then subject to ratable repayment requirements), in each case as specified
in the respective Extension Offer;
(vii)    if the aggregate principal amount of Loans or commitments, as the case
may be, in respect of which Lenders shall have accepted the relevant Extension
Offer exceeds the maximum aggregate principal amount of Loans or commitments, as
the case may be, offered to be extended by the Borrower pursuant to such
Extension Offer, then the Loans or commitments, as the case may be, of such
Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer;
(viii)    each Extension shall be in a minimum amount of $5,000,000;
(ix)    any applicable Minimum Extension Condition shall be satisfied or waived
by the Borrower;
(x)    all documentation in respect of such Extension shall be consistent with
the foregoing; and
(xi)    no Extension of any Additional Revolving Facility shall be effective as
to the obligations of any swingline lender to make any swingline loans or any
letter of credit issuer with respect to letters of credit without the consent of
such swingline lender or such letter of credit issuer (such consents not to be
unreasonably withheld or delayed).
(b)    With respect to any Extension consummated pursuant to this Section 2.23,
(i) no such Extension shall constitute a voluntary or mandatory prepayment for
purposes of Section 2.11, (ii) the scheduled amortization payments (in so far as
such schedule affects payments due to Lenders participating in the relevant
Class) set forth in Section 2.10 shall be adjusted to give effect to such
Extension of the relevant Class and (iii) except as set forth in
clause (a)(viii) above, no Extension Offer is required to be in any minimum
amount or any minimum increment; provided that the Borrower may, at its
election, specify as a condition




--------------------------------------------------------------------------------





(a “Minimum Extension Condition”) to consummating such Extension that a minimum
amount (to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and which may be waived by the Borrower) of Loans or
commitments (as applicable) of any or all applicable Classes be tendered. The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 2.23 (including, for the avoidance of doubt, any
payment of any interest, fees or premium in respect of any Class of Extended
Term Loans and/or Extended Revolving Credit Commitments on such terms as may be
set forth in the relevant Extension Offer) and hereby waive the requirements of
any provision of this Agreement (including Section 2.10, 2.11 or 2.18) or any
other Loan Document that may otherwise prohibit any Extension or any other
transaction contemplated by this Section 2.23.
(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Loans and/or commitments under
any Class (or a portion thereof), and (B) with respect to any Extension of any
Additional Revolving Facility, the consent of each applicable letter of credit
issuer to the extent the commitment to provide letters of credit is to be
extended. All Extended Term Loans and Extended Revolving Credit Commitments and
all obligations in respect thereof shall constitute Secured Obligations under
this Agreement and the other Loan Documents that are secured by the Collateral
and guaranteed on a pari passu basis with all other applicable Secured
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into such
amendments to this Agreement and the other Loan Documents with the Borrower as
may be necessary in order to establish new Classes or sub-Classes in respect of
Loans or commitments so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new Classes or
sub-Classes, in each case on terms consistent with this Section 2.23.
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.23.

ARTICLE III    

REPRESENTATIONS AND WARRANTIES
On the dates and to the extent required pursuant to Section 4.01 or Section
4.02, as applicable, each of (i) in the case of Holdings and Intermediate
Holdings, solely with respect to Sections 3.01, 3.02, 3.03, 3.07, 3.08, 3.09,
3.13, 3.14, 3.16 and 3.17, and (ii) the Borrower hereby represent and warrant to
the Lenders that:

Section 3.01.    Organization; Powers. Each of the Loan Parties and each of its
Restricted Subsidiaries (a) is (i) duly organized and validly existing and (ii)
in good standing (to the extent such concept exists in the relevant
jurisdiction) under the laws of its jurisdiction of organization, (b) has all
requisite organizational power and authority to own its property and assets and
to carry on its business as now conducted and (c) is qualified to do business
in, and is in good standing (to the extent such concept exists in the relevant
jurisdiction) in, every jurisdiction where its ownership, lease or operation of
properties or conduct of its business requires such qualification; except, in
each case referred to in this Section 3.01 (other than clause




--------------------------------------------------------------------------------





(a)(i) with respect to the Borrower and clause (b) with respect to the Loan
Parties) where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

Section 3.02.    Authorization; Enforceability. The execution, delivery and
performance of each of the Loan Documents are within each applicable Loan
Party’s corporate or other organizational power and have been duly authorized by
all necessary corporate or other organizational action of such Loan Party. Each
Loan Document to which any Loan Party is a party has been duly executed and
delivered by such Loan Party and is a legal, valid and binding obligation of
such Loan Party, enforceable in accordance with its terms, subject to the Legal
Reservations.

Section 3.03.    Governmental Approvals; No Conflicts. The execution and
delivery of the Loan Documents by each Loan Party party thereto and the
performance by such Loan Party thereof (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) in connection with the Perfection Requirements and
(iii) such consents, approvals, registrations, filings, or other actions the
failure to obtain or make which would not be reasonably expected to have a
Material Adverse Effect, (b) will not violate any (i) of such Loan Party’s
Organizational Documents or (ii) Requirements of Law applicable to such Loan
Party which violation, in the case of this clause (b)(ii), would reasonably be
expected to have a Material Adverse Effect and (c) will not violate or result in
a default under (i) the Senior Notes, (ii) the ABL Credit Agreement or (iii) any
other material Contractual Obligation to which such Loan Party is a party which
violation, in the case of this clause (c), would reasonably be expected to
result in a Material Adverse Effect.

Section 3.04.    Financial Condition; No Material Adverse Effect.
(a)    The financial statements most recently provided pursuant to Section
5.01(a) or (b), as applicable, present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower on a
consolidated basis as of such dates and for such periods in accordance with
GAAP, (x) except as otherwise expressly noted therein, (y) subject, in the case
of financial statements provided pursuant to Section 5.01(a), to the absence of
footnotes and normal year-end adjustments and (z) except as may be necessary to
reflect any differing entities and organizational structure prior to giving
effect to the Transactions.
(b)    Since the Closing Date, there have been no events, developments or
circumstances that have had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 3.05.    Properties.
(a)    As of the Closing Date, Schedule 3.05 sets forth the address of each Real
Estate Asset (or each set of such assets that collectively comprise one
operating property) that is owned in fee simple by any Loan Party. As of the
Closing Date, Schedule 1.01(b) sets forth a complete and accurate list of each
Material Real Estate Asset.
(b)    The Borrower and each of its Restricted Subsidiaries have good and valid
fee simple title to or rights to purchase, or valid leasehold interests in, or
easements or other limited property interests in, all of their respective Real
Estate Assets and have good title to their personal property and assets, in each
case, except (i) for defects in title that do not materially interfere with
their ability to conduct their business as currently conducted or to utilize
such properties and assets for their intended purposes or (ii) where the




--------------------------------------------------------------------------------





failure to have such title would not reasonably be expected to have a Material
Adverse Effect. All such properties and assets are free and clear of Liens,
other than Permitted Liens.
(c)    The Borrower and its Restricted Subsidiaries own or otherwise have a
license or right to use all rights in Patents, Trademarks, Copyrights and other
rights in works of authorship (including all copyrights embodied in software)
and all other intellectual property rights (“IP Rights”) used to conduct the
businesses of the Borrower and its Restricted Subsidiaries as presently
conducted without, to the knowledge of the Borrower, any infringement, dilution,
or misappropriation or other violation of the IP Rights of third parties, except
to the extent such failure to own or license or have rights to use would not, or
where such infringement, misappropriation or violation would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 3.06.    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against or affecting the Loan Parties or any of their
Restricted Subsidiaries which would reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.
(b)    Except for any matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, (i) no Loan Party
nor any of its Restricted Subsidiaries is subject to or has received notice of
any Environmental Claim or any Environmental Liability and knows of no basis for
such Environmental Claim or Environmental Liability, and (ii) no Loan Party nor
any of its Restricted Subsidiaries has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law.
(c)    Neither any Loan Party nor any of its Restricted Subsidiaries has
treated, stored, transported or Released any Hazardous Materials on, at or from
any currently or formerly operated real estate or facility and no Hazardous
Materials are otherwise present at any currently owned or operated real estate
or facility, in either case, in a manner that would reasonably be expected to
have a Material Adverse Effect.

Section 3.07.    Compliance with Laws. Each of Holdings, Intermediate Holdings,
the Borrower and each of its Restricted Subsidiaries is in compliance with all
Requirements of Law applicable to it or its property, except, in each case where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, it being understood and agreed
that this Section 3.07 shall not apply to the Requirements of Law covered by
Section 3.17.

Section 3.08.    Investment Company Status. No Loan Party is an “investment
company” as defined in, or is required to be registered under, the Investment
Company Act of 1940.

Section 3.09.    Taxes. Each of Holdings, Intermediate Holdings , the Borrower
and each of its Restricted Subsidiaries has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it that are due and payable,
including in its capacity as a withholding agent, except (a) Taxes (or any
requirement to file Tax returns with respect thereto) that are being contested
in good faith by appropriate proceedings and for which Holdings, the Borrower or
such Restricted Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to file
or pay, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

Section 3.10.    ERISA.




--------------------------------------------------------------------------------





(a)    Each Plan is in compliance in form and operation with its terms and with
ERISA and the Code and all other applicable laws and regulations, except where
any failure to comply would not reasonably be expected to result in a Material
Adverse Effect.
(b)    No ERISA Event has occurred and is continuing or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.

Section 3.11.    Disclosure.
(a)    As of the Closing Date, and with respect to information relating to the
Target and its subsidiaries, to the knowledge of the Initial Borrower, all
written information (other than the Projections, other forward-looking
information and information of a general economic or industry-specific nature)
concerning Holdings, Intermediate Holdings, the Borrower and its Restricted
Subsidiaries and the Transactions and that was prepared by or on behalf of
Holdings or its subsidiaries or their respective representatives and made
available to any Lender or the Administrative Agent in connection with the
Transactions on or before the Closing Date (the “Information”), when taken as a
whole, did not, when furnished, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made (after giving effect to all supplements and
updates thereto from time to time).
(b)    The Projections have been prepared in good faith based upon assumptions
believed by the Borrower to be reasonable at the time furnished (it being
recognized that such Projections are not to be viewed as facts and are subject
to significant uncertainties and contingencies many of which are beyond the
Borrower’s control, that no assurance can be given that any particular financial
projections (including the Projections) will be realized, that actual results
may differ from projected results and that such differences may be material).

Section 3.12.    Solvency. As of the Closing Date, immediately after the
consummation of the Transactions to occur on the Closing Date and the incurrence
of Indebtedness and obligations on the Closing Date in connection with this
Agreement and the ABL Credit Agreement, (i) the sum of the debt (including
contingent liabilities) of the Borrower and its Restricted Subsidiaries, taken
as a whole, does not exceed the fair value of the assets of the Borrower and its
Restricted Subsidiaries, taken as a whole; (ii) the present fair saleable value
of the assets of the Borrower and its Restricted Subsidiaries, taken as a whole,
is not less than the amount that will be required to pay the probable
liabilities of the Borrower and its Restricted Subsidiaries, taken as a whole,
on their debts as they become absolute and matured; (iii) the capital of the
Borrower and its Restricted Subsidiaries, taken as a whole, is not unreasonably
small in relation to the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, contemplated as of the Closing Date; and (iv)
the Borrower and its Restricted Subsidiaries, taken as a whole, do not intend to
incur, or believe that they will incur, debts (including current obligations and
contingent liabilities) beyond their ability to pay such debts as they mature in
the ordinary course of business. For the purposes hereof, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liability meets the criteria for
accrual under Statement of Financial Accounting Standards No. 5).

Section 3.13.    Capitalization and Subsidiaries. Schedule 3.13 sets forth, in
each case as of the Closing Date, (a) a correct and complete list of the name of
each subsidiary of Holdings and the ownership interest therein held by Holdings
or its applicable subsidiary, and (b) the type of entity of each




--------------------------------------------------------------------------------





Loan Party and each subsidiary of Holdings with respect to which a portion of
such subsidiary’s equity is pledged by a Loan Party as Collateral.

Section 3.14.    Security Interest in Collateral. Subject to the terms of the
last paragraph of Article IV in the case of the Acquisition and any limitations
and exceptions set forth in any Loan Document, the Legal Reservations, the
Perfection Requirements, the provisions of this Agreement and the other relevant
Loan Documents (including the Intercreditor Agreement (and any other applicable
Acceptable Intercreditor Agreement)) and/or any other applicable intercreditor
arrangement, the Collateral Documents create legal, valid and enforceable Liens
on all of the Collateral in favor of the Administrative Agent, for the benefit
of itself and the other Secured Parties, and upon the satisfaction of the
Perfection Requirements, such Liens constitute perfected Liens (with the
priority that such Liens are expressed to have under the relevant Collateral
Documents, unless otherwise permitted hereunder or under any Collateral
Document) on the Collateral (to the extent such Liens are required to be
perfected under the terms of the Loan Documents) securing the Secured
Obligations, in each case as and to the extent set forth therein.

Section 3.15.    Labor Disputes. Except as individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect or to the
extent otherwise disclosed on Schedule 3.15 hereto: (a) there are no strikes,
lockouts or slowdowns against the Borrower or any of its Restricted Subsidiaries
pending or, to the knowledge of the Borrower or any of its Restricted
Subsidiaries, threatened by any union or labor organization purporting to act as
exclusive bargaining representative and (b) the hours worked by and payments
made to employees of the Borrower and its Restricted Subsidiaries have not been
in violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters.

Section 3.16.    Federal Reserve Regulations. No part of the proceeds of any
Loan will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that results in a violation of the
provisions of Regulation T, U or X.

Section 3.17.    Economic and Trade Sanctions and Anti-Corruption Laws.
(a)    (i) None of Holdings, Intermediate Holdings, the Borrower nor any of its
Restricted Subsidiaries nor, to the knowledge of the Borrower, any director,
officer, agent, employee or Affiliate of any of the foregoing is (A) a person on
the list of “Specially Designated Nationals and Blocked Persons” or
(B) currently the subject of any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”) or the U.S.
State Department (collectively, “Sanctions”); and (ii) the Borrower will not
directly or, to its knowledge, indirectly, use the proceeds of the Loans or
otherwise make available such proceeds to any Person, for the purpose of
financing activities of or with any Person or in any country or territory that,
at the time of such financing, is the subject of any Sanctions, except to the
extent permissible for a Person required to comply with Sanctions.
(b)    To the extent applicable, each Loan Party is in compliance in all
material respects with (i) each of the foreign assets control regulations of the
U.S. Treasury Department (31 CFR, Subtitle B, Chapter V), and any other enabling
legislation or executive order relating thereto, (ii) the USA PATRIOT Act and,
to its knowledge, other anti-terrorism and anti-money laundering laws, and (iii)
the U.S. Foreign Corrupt Practices Act of 1977 (the “FCPA”).
(c)    No part of the proceeds of any Loan will be used, directly or, to the
knowledge of the Borrower, indirectly, for any payments to any governmental
official or employee, political party, official




--------------------------------------------------------------------------------





of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to improperly obtain, retain or direct business
or obtain any improper advantage, in violation of the FCPA.

ARTICLE IV    

CONDITIONS

Section 4.01.    Closing Date. The obligations of any Lender to make Loans shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02), subject in all respects
to the last paragraph of this Section 4.01:
(a)    Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received from the Borrower, Holdings and each other Loan
Party party thereto on the Closing Date: (i) a counterpart signed by each such
Loan Party (or written evidence reasonably satisfactory to the Administrative
Agent (which may include a copy transmitted by facsimile or other electronic
method) that such party has signed a counterpart and, in the case of any
Subsidiary Guarantors, may be delivered in escrow pending the consummation of
the Acquisition) of (A) this Agreement, (B) the Security Agreement, (C) any
Intellectual Property Security Agreement, (D) the Loan Guaranty, (E) the ABL
Intercreditor Agreement, and (F) any Promissory Note requested by a Lender at
least three Business Days prior to the Closing Date and (ii) a Borrowing Request
pursuant to Section 2.03.
(b)    Legal Opinions. The Administrative Agent (or its counsel) shall have
received a favorable customary written opinion of (i) Ropes & Gray LLP, in its
capacity as special counsel for the Loan Parties, dated the Closing Date,
addressed to the Administrative Agent and the Lenders.
(c)    [Reserved].
(d)    Closing Certificates; Certified Charters; Good Standing Certificates. The
Administrative Agent (or its counsel) shall have received (i) a certificate of
each Loan Party, dated the Closing Date and executed by a secretary, assistant
secretary or other Responsible Officer (as the case may be) thereof, which shall
(A) certify that attached thereto is a true and complete copy of the resolutions
or written consents of its shareholders, board of directors, board of managers,
members or other governing body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, the borrowings hereunder, and that such resolutions or written
consents have not been modified, rescinded or amended (other than as attached
thereto) and are in full force and effect, (B) identify by name and title and
bear the signatures of the officers, managers, directors or authorized
signatories of such Loan Party authorized to sign the Loan Documents to which it
is a party on the Closing Date and (C) certify (x) that attached thereto is a
true and complete copy of the certificate or articles of incorporation or
organization (or memorandum of association or other equivalent thereof) of such
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its by-laws or
operating, management, partnership or similar agreement and (y) that such
documents or agreements have not been amended (except as otherwise attached to
such certificate and certified therein as being the only amendments thereto as
of such date) and (ii) a good standing (or equivalent) certificate as of a
recent date for such Loan Party from its jurisdiction of organization, to the
extent available.
(e)    Representations and Warranties. The representations and warranties of the
Loan Parties set forth in this Agreement and the other Loan Documents shall be
true and correct in all material respects; provided that (A) to the extent that
any representation and warranty specifically refers to a given date or period,
it is true and correct in all material respects as of such date or for such
period and (B) if any




--------------------------------------------------------------------------------





such representation is qualified by or subject to a Material Adverse Effect or
other “materiality” qualification, such representation is true and correct in
all respects.
(f)    Fees. Prior to or substantially concurrently with the funding of the
Initial Term Loans hereunder, the Administrative Agent shall have received (i)
all fees required to be paid by the Borrower on the Closing Date pursuant to the
Engagement Letter and (ii) all expenses required to be paid by the Borrower for
which invoices have been presented at least three Business Days prior to the
Closing Date or such later date to which the Borrower may agree (including the
reasonable fees and expenses of legal counsel), in each case on or before the
Closing Date, which amounts may be offset against the proceeds of the Loans.
(g)    [Reserved].
(h)    Solvency. The Administrative Agent (or its counsel) shall have received a
certificate dated as of the Closing Date in substantially the form of Exhibit K
from the chief financial officer (or other officer with reasonably equivalent
responsibilities) of the Borrower certifying as to the matters set forth
therein.
(i)    Perfection Certificate. The Administrative Agent (or its counsel) shall
have received a completed Perfection Certificate dated the Closing Date and
signed by a Responsible Officer of each Loan Party, together with all
attachments contemplated thereby.
(j)    Pledged Stock; Stock Powers; Pledged Notes. Subject to the terms of the
ABL Intercreditor Agreement, the Administrative Agent (or its counsel) shall
have received (i) the certificates representing the Capital Stock required to be
pledged pursuant to the Security Agreement, together with an undated stock or
similar power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof, and (ii) each Material Debt Instrument (if any)
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.
(k)    Filings Registrations and Recordings. Each document (including any UCC
(or similar) financing statement) required by any Collateral Document or under
law to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a perfected Lien
on the Collateral required to be delivered pursuant to such Collateral Document,
prior and superior in right of security to any other Person (subject to the
terms of the ABL Intercreditor Agreement and other than with respect to
Permitted Liens), shall have been received by the Administrative Agent and be in
proper form for filing, registration or recordation.
(l)    Default. At the time of and immediately after giving effect to the
initial Borrowings on the Closing Date, no Default or Event of Default shall
have occurred and be continuing.
(m)    USA PATRIOT Act.
(i)     No later than three (3) Business Days in advance of the Closing Date,
the Administrative Agent shall have received all documentation and other
information required pursuant to applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act with respect to
any Loan Party to the extent reasonably requested by any Lender in writing at
least ten (10) Business Days in advance of the Closing Date.
(ii)    No later than three (3) Business Days in advance of the Closing Date, if
the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, then




--------------------------------------------------------------------------------





the Borrower shall have delivered to the Administrative Agent a Beneficial
Ownership Certification in relation to such Borrower.
(n)    Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower certifying as of the
Closing Date to the matters set forth in Section 4.01(e) and Section 4.01(l).
(o)    Refinancing. Prior to or substantially concurrently with the initial
funding of the Loans hereunder, all Indebtedness for borrowed money of the
Borrower and its subsidiaries under that certain that certain Credit Agreement
dated as of June 30, 2014, among the Borrower, the Holdings, the lenders party
thereto and Barclays, as administrative agent, will be repaid, redeemed,
defeased, discharged, refinanced or terminated, and all related commitments,
guaranties and security interests will be terminated and released or
arrangements therefor to the reasonable satisfaction of the Administrative Agent
shall have been made (the actions described in this Section 4.01(p), the
“Refinancing”).
For purposes of determining whether the conditions specified in this Section
4.01 have been satisfied on the Closing Date, by funding the Loans hereunder,
the Administrative Agent and each Lender that has executed this Agreement (or an
Assignment and Assumption on the Closing Date) shall be deemed to have consented
to, approved or accepted, or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to the Administrative Agent or such Lender, as the case may be.
Section 4.02.     Each Initial Delayed Draw Term Loan Extension. The obligation
of each Initial Delayed Draw Term Lender to make any Initial Delayed Draw Term
Loan Extension is subject to the satisfaction of the following conditions (which
shall be subject to limitation or modification pursuant to Section 2.02(e) and
(f)):
(a)    The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03.
(b)    The Specified Representations shall be true and correct in all material
respects on and as of the date of such Borrowing; provided that (i) to the
extent that any Specified Representation specifically refers to a given date or
period, it is true and correct in all material respects as of such date or for
such period and (B) if any such Specified Representation is qualified by or
subject to a Material Adverse Effect, the definition thereof shall be the
definition of “Material Adverse Effect” as defined in the Acquisition Agreement
for purposes of the making or deemed making of such Specified Representation.  
(c)    Solely in the case of Acquisition Delayed Draw Term Loans, (i) the
Specified Acquisition Agreement Representations shall be true and correct to the
extent required in the definition of Specified Acquisition Agreement
Representations, and (ii) the Acquisition shall have been or be consummated
substantially concurrently with (and including from the proceeds of) such
Borrowing in accordance with terms of the Acquisition Agreement.
(d)    Solely in the case of Other Delayed Draw Term Loans, at the time of and
immediately after giving effect to the applicable Credit Extension, no Event of
Default or Default exists under Sections 7.01(a), 7.01(f) or 7.01(g) has
occurred and is continuing or would result therefrom.
(e)    Solely in the case of Other Delayed Draw Term Loans, the First Lien Net
Leverage Ratio, would not exceed 4.25:1.00, calculated on a Pro Forma Basis,
including the application of the proceeds




--------------------------------------------------------------------------------





thereof (without “netting” the cash proceeds of the applicable Other Delayed
Draw Term Loans to the Borrower) and related transactions (and giving effect to
other permitted pro forma adjustments).

ARTICLE V    

AFFIRMATIVE COVENANTS
From the Closing Date until the Termination Date, (i) in the case of Holdings
and Intermediate Holdings, solely with respect to Sections 5.01, 5.02, 5.03,
5.08, and 5.12, and (ii) the Borrower hereby covenant and agree with the Lenders
that:

Section 5.01.    Financial Statements and Other Reports. The Borrower will
deliver to the Administrative Agent for delivery to each Lender:
(a)    Quarterly Financial Statements. Within 45 days (or 60 days in the case
of the Fiscal Quarters ending on or around June 30, 2018 and September 30, 2018)
after the end of each of the first three Fiscal Quarters of each Fiscal Year,
commencing with the Fiscal Quarter ending June 30, 2018, the consolidated
balance sheet of the Borrower as at the end of such Fiscal Quarter and the
related consolidated statements of income and cash flows of the Borrower for
such Fiscal Quarter and for the period from the beginning of the then current
Fiscal Year to the end of such Fiscal Quarter, and setting forth (commencing
with the Fiscal Quarter ending on or around June 30, 2018), in reasonable
detail, in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year, all in reasonable detail, together with a
Responsible Officer Certification (which may be included in the applicable
Compliance Certificate) with respect thereto and, at the option of the Borrower,
either (i) a Narrative Report with respect thereto or (ii) a conference call
with the Lenders, hosted by the Administrative Agent, which call shall be held
after delivery of the applicable financial statements, during normal business
hours and otherwise at a time mutually agreed between the Borrower and the
Administrative Agent for the applicable Fiscal Quarter (it being agreed that at
least one such conference call with the Lenders shall be held in each calendar
year, commencing with 2018);
(b)    Annual Financial Statements. Within 120 days after the end of the first
Fiscal Year following the Closing Date and within 90 days after the end of each
Fiscal Year thereafter, (i) the consolidated balance sheet of the Borrower as at
the end of such Fiscal Year and the related consolidated statements of income,
shareholders’ equity and cash flows of the Borrower for such Fiscal Year and
setting forth (commencing with the Fiscal Year ending on or around December 29,
2018), in reasonable detail, in comparative form the corresponding figures for
the previous Fiscal Year and (ii) with respect to such consolidated financial
statements, (A) a report thereon from the Borrower’s certified public
accountant, or any nationally recognized independent certified public accountant
of recognized national standing (which report shall be unqualified as to “going
concern” (other than resulting from the impending maturity of any Indebtedness
(including the Senior Notes) or any actual or prospective breach of any
financial covenant) and scope of audit, and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of the Borrower or Holdings as at the dates indicated and its
income and cash flows for the periods indicated in conformity with GAAP and
(B) at the option of the Borrower, either (i) a Narrative Report with respect to
such Fiscal Year, or (ii) a conference call with the Lenders, hosted by the
Administrative Agent, which call shall be held after delivery of the applicable
financial statements, during normal business hours and otherwise at a time
mutually agreed between the Borrower and the Administrative Agent for the
applicable Fiscal Year (it being agreed that at least one such conference call
with the Lenders shall be held in each calendar year, commencing with Fiscal
Year 2018);




--------------------------------------------------------------------------------





(c)    Compliance Certificate. Together with each delivery of financial
statements of the Borrower pursuant to Sections 5.01(a) and 5.01(b), (i) a duly
executed and completed Compliance Certificate (A) certifying that no Default or
Event of Default exists (or if a Default or Event of Default exists, describing
in reasonable detail such Default or Event of Default and the steps being taken
to cure, remedy or waive the same) and (B) in the case of financial statements
delivered pursuant to Section 5.01(b), setting forth reasonably detailed
calculations of Excess Cash Flow of the Borrower and its Restricted Subsidiaries
for each Fiscal Year beginning with the financial statements for the Fiscal Year
ending December 31, 2018, (ii) (A) a summary of pro forma or consolidating
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such financial statements and (B) a list identifying each subsidiary
of the Borrower as a Restricted Subsidiary or an Unrestricted Subsidiary as of
the date of delivery of such Compliance Certificate or confirming that there is
no change in such information since the later of the Closing Date and the date
of the last such list, and (iii) a Perfection Certificate Supplement;
(d)    [Reserved];
(e)    Notice of Default. Promptly upon, and in any event within five (5)
Business Days after, any Responsible Officer of the Borrower obtaining knowledge
of (i) the occurrence of any Default or Event of Default or (ii) the occurrence
of any event or change that has caused or evidences or would reasonably be
expected to cause or evidence, either individually or in the aggregate, a
Material Adverse Effect, a reasonably-detailed notice specifying the nature and
period of existence of such condition, event or change and what action the
Borrower has taken, is taking and proposes to take with respect;
(f)    Notice of Litigation. Promptly upon, and in any event within five (5)
Business Days after, any Responsible Officer of the Borrower obtaining knowledge
of (i) the institution of, or threat of, any Adverse Proceeding not previously
disclosed in writing by the Borrower to the Administrative Agent, or (ii) any
material development in any Adverse Proceeding that, in the case of either of
clause (i) or (ii), would reasonably be expected to have a Material Adverse
Effect, written notice thereof from the Borrower together with such other
non-privileged information as may be reasonably available to the Loan Parties to
enable the Lenders to evaluate such matters;
(g)    ERISA. Promptly upon, and in any event within five (5) Business Days
after, any Responsible Officer of the Borrower becoming aware of the occurrence
of any ERISA Event that could reasonably be expected to have a Material Adverse
Effect, a written notice specifying the nature thereof;
(h)    Financial Plan. As soon as available and in any event no later than 90
days after the beginning of each Fiscal Year, commencing in respect of the
Fiscal Year ending December 31, 2018, a consolidated plan and financial forecast
for each Fiscal Quarter of such Fiscal Year, including a forecasted consolidated
statement of the Borrower’s financial position and forecasted consolidated
statements of income and cash flows of the Borrower for such Fiscal Year,
prepared in reasonable detail setting forth, with appropriate discussion, the
principal assumptions on which the financial plan is based;
(i)    Information Regarding Collateral. Prompt (and in any event, within sixty
(60) days of the relevant change) written notice of any change (i) in any Loan
Party’s legal name, (ii) in any Loan Party’s type of organization, (iii) in any
Loan Party’s jurisdiction of organization or (iv) in any Loan Party’s
organizational identification number (if any), in each case, to the extent such
information is necessary to enable the Administrative Agent to perfect or
maintain the perfection and priority of its security interest in the Collateral
of the relevant Loan Party, together with a certified copy of the applicable
Organizational Document reflecting the relevant change;




--------------------------------------------------------------------------------





(j)    Environmental Matters. Prompt (and in any event within five (5) Business
Days after any Responsible Officer of the Borrower obtaining knowledge thereof)
written notice of any Release or other Hazardous Material Activity that would
reasonably be expected to have a Material Adverse Effect;
(k)    Certain Reports. Promptly upon their becoming available and without
duplication of any obligations with respect to any such information that is
otherwise required to be delivered under the provisions of any Loan Document,
copies of (i) following an initial public offering, all financial statements,
reports, notices and proxy statements sent or made available generally by
Holdings or its applicable Parent Company to its security holders acting in such
capacity and (ii) all regular and periodic reports and all registration
statements (other than on Form S-8 or a similar form) and prospectuses, if any,
filed by Holdings or its applicable Parent Company with any securities exchange
or with the SEC or any analogous governmental or private regulatory authority
with jurisdiction over matters relating to securities;
(l)    [Reserved]; and
(m)    Other Information. Such other certificates, reports and information
(financial or otherwise) as the Administrative Agent may reasonably request from
time to time in connection with the financial condition or business of Holdings
and its Restricted Subsidiaries; provided, however, that none of Holdings, the
Borrower nor any Restricted Subsidiary shall be required to disclose or provide
any information (i) that constitutes non-financial trade secrets or
non-financial proprietary information of Holdings, the Borrower and/or any of
their respective subsidiaries, customers and/or suppliers, (ii) in respect of
which disclosure to the Administrative Agent or any Lender (or any of their
respective representatives or contractors) is prohibited by applicable
Requirements of Law, (iii) that is subject to attorney-client or similar
privilege or constitutes attorney work product or (iv) in respect of which
Holdings, the Borrower or any Restricted Subsidiary owes confidentiality
obligations to any third party; provided that, with respect to this clause (iv),
the Borrower shall (A) make the Administrative Agent aware of such
confidentiality obligations (to the extent permitted under the applicable
confidentiality obligation) and (B) use commercially reasonable efforts to
communicate the relevant information in a way that does not violate such
confidentiality obligations.
Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower (or a representative thereof)
(x) posts such documents or (y) provides a link thereto on the website of the
Borrower on the Internet at the website address listed on Schedule 9.01;
provided that, other than with respect to items required to be delivered
pursuant to Section 5.01(k), the Borrower shall promptly notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents on the website of the Borrower (or its applicable subsidiary) and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents; (ii) on which such documents are
delivered by the Borrower to the Administrative Agent for posting on behalf of
the Borrower on SyndTrak or another relevant website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); (iii) on
which executed certificates or other documents are faxed to the Administrative
Agent (or electronically mailed to an address provided by the Administrative
Agent); or (iv) in respect of the items required to be delivered pursuant to
Section 5.01(k) in respect of information filed by Holdings or its applicable
Parent Company with any securities exchange or with the SEC or any analogous
governmental or private regulatory authority with jurisdiction over matters
relating to securities (other than Form 10-Q reports and Form 10-K reports
described in Sections 5.01(a) and (b), respectively), on which such items have
been made available on the SEC website or the website of the relevant analogous
governmental or private regulatory authority or securities exchange.




--------------------------------------------------------------------------------





Notwithstanding the foregoing, the obligations in paragraphs (a), (b) and (h) of
this Section 5.01 may be satisfied with respect to any financial statements of
the Borrower by furnishing (A) the applicable financial statements of Holdings
(or any other Parent Company) or (B) Holdings’ (or any other Parent Company’s),
as applicable, Form 10-K or 10-Q, as applicable, filed with the SEC or any
securities exchange, in each case, within the time periods specified in such
paragraphs; provided that, with respect to each of clauses (A) and (B), (i) to
the extent such financial statements relate to any Parent Company, such
financial statements shall be accompanied by consolidating information that
summarizes in reasonable detail the differences between the information relating
to such Parent Company, on the one hand, and the information relating to the
Borrower and its consolidated subsidiaries on a standalone basis, on the other
hand, which consolidating information shall be certified by a Responsible
Officer of the Borrower as having been fairly presented in all material respects
and (ii) to the extent such statements are in lieu of statements required to be
provided under Section 5.01(b), such statements shall be accompanied by a report
and opinion of an independent registered public accounting firm of nationally
recognized standing, which report and opinion shall satisfy the applicable
requirements set forth in Section 5.01(b).
Any financial statement required to be delivered pursuant to Section 5.01(a) or
(b) shall not be required to include acquisition accounting adjustments relating
to the Transactions or any Permitted Acquisition to the extent it is not
practicable to include any such adjustments in such financial statement.

Section 5.02.    Existence. Except as otherwise permitted under Section 6.07,
Holdings, Intermediate Holdings and the Borrower will, and the Borrower will
cause each of its Restricted Subsidiaries to, at all times preserve and keep in
full force and effect its existence and all rights, franchises, licenses and
permits material to its business except, other than with respect to the
preservation of the existence of the Borrower, to the extent that the failure to
do so could not reasonably be expected to result in a Material Adverse Effect;
provided that neither Holdings nor the Borrower nor any of the Borrower’s
Restricted Subsidiaries shall be required to preserve any such existence (other
than with respect to the preservation of existence of the Borrower), right,
franchise, license or permit if a Responsible Officer of such Person or such
Person’s board of directors (or similar governing body) determines that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to the Lenders.

Section 5.03.    Payment of Taxes. Holdings, Intermediate Holdings and the
Borrower will, and the Borrower will cause each of its Restricted Subsidiaries
to, pay all Taxes imposed upon it or any of its properties or assets or in
respect of any of its income or businesses or franchises before any penalty or
fine accrues thereon; provided that no such Tax need be paid if (a) it is being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as (i) adequate reserves or other appropriate
provisions, as are required in conformity with GAAP, have been made therefor,
and (ii) in the case of a Tax which has or may become a Lien against any of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral to satisfy such Tax or (b) the failure to pay or
discharge the same could not reasonably be expected to result in a Material
Adverse Effect.

Section 5.04.    Maintenance of Properties. The Borrower will, and will cause
each of its Restricted Subsidiaries to, maintain or cause to be maintained in
good repair, working order and condition, ordinary wear and tear and casualty
and condemnation excepted, all property reasonably necessary to the normal
conduct of business of the Borrower and its Restricted Subsidiaries and from
time to time will make or cause to be made all needed and appropriate repairs,
renewals and replacements thereof except as expressly permitted by this
Agreement or where the failure to maintain such properties or make such repairs,
renewals or replacements could not reasonably be expected to have a Material
Adverse Effect.




--------------------------------------------------------------------------------






Section 5.05.    Insurance. Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, the Borrower will
maintain or cause to be maintained, with financially sound and reputable
insurers, such insurance coverage with respect to liabilities, losses or damage
in respect of the assets, properties and businesses of the Borrower and its
Restricted Subsidiaries as may customarily be carried or maintained under
similar circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons. Each such policy of insurance shall (i)
name the Administrative Agent on behalf of the Lenders as an additional insured
thereunder as its interests may appear and (ii) to the extent available from the
relevant insurance carrier, in the case of each casualty insurance policy
(excluding any business interruption insurance policy), contain a loss payable
clause or endorsement that names the Administrative Agent, on behalf of the
Lenders as the lender loss payee thereunder and, to the extent available,
provide for at least 30 days’ prior written notice to the Administrative Agent
of any modification or cancellation of such policy (or 10 days’ prior written
notice in the case of the failure to pay any premiums thereunder).

Section 5.06.    Inspections. The Borrower will, and will cause each of its
Restricted Subsidiaries to, permit any authorized representative designated by
the Administrative Agent to visit and inspect any of the properties of the
Borrower and any of its Restricted Subsidiaries at which the principal financial
records and executive officers of the applicable Person are located, to inspect,
copy and take extracts from its and their respective financial and accounting
records, and to discuss its and their respective affairs, finances and accounts
with its and their Responsible Officers and independent public accountants
(provided that the Borrower (or any of its subsidiaries) may, if it so chooses,
be present at or participate in any such discussion), all upon reasonable notice
and at reasonable times during normal business hours; provided that, (x) only
the Administrative Agent (or a representative designated by the Administrative
Agent) on behalf of the Lenders may exercise the rights of the Administrative
Agent and the Lenders under this Section 5.06, (y) subject to the immediately
succeeding proviso, the Administrative Agent shall not exercise such rights more
often than one time during any calendar year and (z) subject to the immediately
succeeding proviso, only one such time per calendar year shall be at the expense
of the Borrower; provided further that when an Event of Default exists, the
Administrative Agent (or any of its representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice; provided further that,
notwithstanding anything to the contrary herein, neither the Borrower nor any
Restricted Subsidiary shall be required to disclose, permit the inspection,
examination or making of copies of or taking abstracts from, or discuss any
document, information, or other matter (i) that constitutes non-financial trade
secrets or non-financial proprietary information of the Borrower and its
subsidiaries and/or any of its customers and/or suppliers, (ii) in respect of
which disclosure to the Administrative Agent or any Lender (or any of their
respective representatives or contractors) is prohibited by applicable law,
(iii) that is subject to attorney-client or similar privilege or constitutes
attorney work product or (iv) in respect of which Holdings, the Borrower or any
Restricted Subsidiary owes confidentiality obligations to any third party;
provided that, with respect to this clause (iv), the Borrower shall (A) make the
Administrative Agent aware of such confidentiality obligations (to the extent
permitted under the applicable confidentiality obligation) and (B) use
commercially reasonable efforts to communicate the relevant information in a way
that does not violate such confidentiality obligations.

Section 5.07.    Maintenance of Books and Records. The Borrower will, and will
cause its Restricted Subsidiaries to, maintain proper books of record and
account containing entries of all material financial transactions and matters
involving the assets and business of the Borrower and its Restricted
Subsidiaries that are full, true and correct in all material respects and permit
the preparation of consolidated financial statements in accordance with GAAP.




--------------------------------------------------------------------------------






Section 5.08.    Compliance with Laws.
(a)    Holdings and the Borrower will, and will cause each of their respective
Restricted Subsidiaries to (i) materially comply with the applicable
requirements of Sanctions and the FCPA and (ii) comply with the requirements of
all other applicable laws, rules, regulations and orders of any Governmental
Authority (including ERISA, the USA PATRIOT Act and, to its knowledge,
anti-money laundering and anti-terrorism laws), except, in the case of clause
(ii), to the extent the failure to so comply would not reasonably be expected to
have a Material Adverse Effect.
(b)    The Borrower will not directly or, to its knowledge, indirectly, use the
proceeds of the Loans or otherwise make available such proceeds to any Person,
(i) for the purpose of financing the activities of any Person or in any country
or territory that, at the time of such financing, is the subject of Sanctions,
except to the extent permissible for a Person required to comply with Sanctions;
or (ii) in a manner that violates any applicable requirements under the FCPA.

Section 5.09.    Compliance with Environmental Laws. Except, in each case, to
the extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all commercially reasonable actions to cause any lessees and other Persons
operating or occupying its properties to comply, with all applicable
Environmental Laws and environmental permits (including any investigation,
notification, cleanup, removal or remedial obligations with respect to or
arising out of any Hazardous Materials Activity), (b) obtain and renew all
environmental permits required to conduct its operations or in connection with
its properties and (c) respond timely to any Environmental Claim against the
Borrower or any of its Restricted Subsidiaries and discharge or duly contest any
obligations it may have to any Person thereunder.

Section 5.10.    Designation of Subsidiaries. The board of directors (or
equivalent governing body) of the Borrower may at any time after the Closing
Date designate (or redesignate) any subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately before and after such designation or redesignation, no Default
or Event of Default exists (including after giving effect to the
reclassification of Investments in, Indebtedness of and Liens on the assets of,
the applicable Restricted Subsidiary or Unrestricted Subsidiary), (ii) in the
case of designating a Restricted Subsidiary to be an Unrestricted Subsidiary or
redesignating an Unrestricted Subsidiary to be a Restricted Subsidiary, the
applicable Investment is permitted under one or more clauses in Section 6.06 (as
selected by the Borrower in its sole discretion), (iii) on a Pro Forma Basis,
the Total Leverage Ratio does not exceed the greater of the Total Leverage Ratio
as of the last day of the most recently ended Test Period and 6.75:1.00, (iv) no
subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for purposes of the Senior Notes unless also being
designated as an Unrestricted Subsidiary thereunder, and (v) as of the date of
the designation or redesignation thereof, no Unrestricted Subsidiary shall own
any Capital Stock in any Restricted Subsidiary of the Borrower (unless such
Restricted Subsidiary is also designated as an Unrestricted Subsidiary) or hold
any Indebtedness of or any Lien on any property of the Borrower or its
Restricted Subsidiaries (unless the Borrower or such Restricted Subsidiary is
permitted to incur such Indebtedness or Liens in favor of such Unrestricted
Subsidiary pursuant to Sections 6.01 and 6.02). The designation of any
subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Borrower (or its applicable Restricted Subsidiary) therein at the date of
designation in an amount equal to the portion of the Fair Market Value of the
net assets of such Restricted Subsidiary attributable to the Borrower’s (or its
applicable Restricted Subsidiary’s) equity interest therein as reasonably
estimated by the Borrower (and such designation shall only be permitted to the
extent such Investment is permitted under Section 6.06). The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence or making, as applicable, at the time of designation of any
then-existing Investment, Indebtedness or Lien of




--------------------------------------------------------------------------------





such Restricted Subsidiary, as applicable; provided that upon a redesignation of
any Unrestricted Subsidiary as a Restricted Subsidiary, the Borrower shall be
deemed to continue to have an Investment in the resulting Restricted Subsidiary
in an amount (if positive) equal to (a) the Borrower’s “Investment” in such
Restricted Subsidiary at the time of such redesignation, less (b) the portion of
the Fair Market Value of the net assets of such Restricted Subsidiary
attributable to the Borrower’s equity therein at the time of such redesignation.
As of the Closing Date, the subsidiaries listed on Schedule 5.10 have been
designated as Unrestricted Subsidiaries.

Section 5.11.    Use of Proceeds.
(a)    The Borrower shall use the proceeds of the Initial Term Loans solely to
finance a portion of the Transactions (including the payment of Transaction
Costs). No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that would violate Regulation T, U or X.
(b)    
(i)    The proceeds of the Acquisition Delayed Draw Term Loans will be used
directly or indirectly to (a) pay the consideration for, and other amounts owing
in connection with, the Acquisition and any other transactions contemplated by
the Acquisition Agreement, (b) refinance certain debt of the Target and (c) pay
all or a portion of the fees, premiums, expenses and other transaction costs
incurred in connection with the Acquisition and related transaction, including
to fund any original issue discount and upfront fees.
(ii)    The Borrower shall use the proceeds of the Other Delayed Draw Term Loans
to (A) directly or indirectly finance Permitted Acquisitions (other than the
Acquisition) (including working capital adjustments, earn-out payments and/or
purchase price adjustments and to pay related fees and other transaction costs)
and/or (B) repay revolving credit loans and replenish cash previously utilized
for any uses described in clause (A).

Section 5.12.    Covenant to Guarantee Obligations and Give Security.
(a)    Upon (i) the formation or acquisition after the Closing Date of any
Restricted Subsidiary that is a Domestic Subsidiary, (ii) the designation of any
Unrestricted Subsidiary that is a Domestic Subsidiary as a Restricted
Subsidiary, (iii) any Restricted Subsidiary that is a Domestic Subsidiary
ceasing to be an Immaterial Subsidiary or (iv) any Restricted Subsidiary that
was an Excluded Subsidiary ceasing to be an Excluded Subsidiary (for the
avoidance of doubt, in each case with respect to the preceding clauses (i)
through (iv), including in connection with the Acquisition), on or before the
date that is sixty (60) days after the end of such Fiscal Quarter in which such
transaction or designation occurred (or such longer period as the Administrative
Agent may reasonably agree), the Borrower shall (A) cause such Restricted
Subsidiary (other than any Excluded Subsidiary) to comply with the requirements
set forth in the definition of “Collateral and Guarantee Requirement” and (B)
upon the reasonable request of the Administrative Agent, cause the relevant
Restricted Subsidiary to deliver to the Administrative Agent a signed copy of a
customary opinion of counsel for such Restricted Subsidiary, addressed to the
Administrative Agent and the other relevant Secured Parties.
(b)    Within ninety (90) days after the acquisition by any Loan Party of any
Material Real Estate Asset (or after the Closing Date in respect of any existing
Material Real Estate Asset) other than any Excluded Asset (or such longer period
as the Administrative Agent may reasonably agree), the Borrower shall cause such
Loan Party to comply with the requirements set forth in clause (b) of the
definition of “Collateral and Guarantee Requirement”, it being understood and
agreed that, with respect to any Material




--------------------------------------------------------------------------------





Real Estate Asset owned by any Restricted Subsidiary at the time such Restricted
Subsidiary is required to become a Loan Party under Section 5.12(a), such
Material Real Estate Asset shall be deemed to have been acquired by such
Restricted Subsidiary on the first day of the time period within which such
Restricted Subsidiary is required to become a Loan Party under Section 5.12(a).
Notwithstanding anything to the contrary herein or in any other Loan Document,
(i) the Administrative Agent may grant extensions of time or any period in this
Agreement or in any other Loan Document (at any time, including, in each case,
after the expiration of any relevant time or period, which will be retroactive)
for the creation and perfection of security interests in, or obtaining of title
insurance, legal opinions, surveys or other deliverables with respect to,
particular assets or the provision of any Loan Guaranty by any Restricted
Subsidiary (in connection with assets acquired, or Restricted Subsidiaries
formed or acquired, after the Closing Date) where it reasonably determines, in
consultation with the Borrower, that such action cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required to be accomplished by this Agreement or the Collateral Documents, and
each Lender hereby consents to any such extension of time, (ii) any Lien
required to be granted from time to time pursuant to the Collateral and
Guarantee Requirement shall be subject to the exceptions and limitations set
forth therein and in the Collateral Documents, (iii) no Loan Party shall be
required to seek any landlord lien waiver, bailee letter, estoppel, warehouseman
waiver or other collateral access or similar letter or agreement, (iv) no Loan
Party will be required to take any action that is limited or restricted by the
Collateral and Guarantee Requirement and any other Loan Document, (v) in no
event will the Collateral include any Excluded Assets, (vi) no action shall be
required to perfect a Lien in any asset in respect of which the perfection of a
security interest therein would (1) violate the terms of any contract relating
to such asset that is permitted or otherwise not prohibited by the terms of this
Agreement and is binding on such asset on the Closing Date or at the time of its
acquisition and not incurred in contemplation thereof (other than in the case of
capital leases, purchase money and similar financings), in each case, after
giving effect to the applicable anti-assignment provisions of the UCC or other
applicable law or (2) trigger termination of any contract relating to such asset
that is permitted or otherwise not prohibited by the terms of this Agreement and
is binding on such asset on the Closing Date or at the time of its acquisition
and not incurred in contemplation thereof (other than in the case of capital
leases, purchase money and similar financings) pursuant to any “change of
control” or similar provision; it being understood that the Collateral shall
include any proceeds and/or receivables arising out of any contract described in
this clause to the extent the assignment of such proceeds or receivables is
expressly deemed effective under the UCC or other applicable law notwithstanding
the relevant prohibition, violation or termination right; and (vii) any joinder
or supplement to any Loan Guaranty, any Collateral Document and/or any other
Loan Document executed by any Restricted Subsidiary that is required to become a
Loan Party pursuant to Section 5.12 above may, with the consent of the
Administrative Agent, include such schedules (or updates to schedules) as may be
necessary to qualify any representation or warranty set forth in any Loan
Document to the extent necessary to ensure that such representation or warranty
is true and correct to the extent required thereby or by the terms of any other
Loan Document.

Section 5.13.    Post-Closing Actions. The Borrower shall take the actions set
forth on Schedule 5.13 within the time periods specified thereon (or such later
time as the Administrative Agent may reasonably agree).

Section 5.14.    Further Assurances. Promptly upon request of the Administrative
Agent and subject to the limitations described in Section 5.12:
(a)    Holdings and the Borrower will, and will cause each other Loan Party to,
execute any and all further documents, financing statements, agreements,
instruments, certificates, notices and acknowledgments and take all such further
actions (including the filing and recordation of financing statements and/or
amendments thereto and other documents), that may be required under any
applicable law and which the Administrative Agent may reasonably request to
ensure the creation, perfection and priority of the Liens created or intended to
be created under the Collateral Documents, all at the expense of the relevant
Loan Parties.




--------------------------------------------------------------------------------





(b)    Holdings and the Borrower will, and will cause each other Loan Party to,
(i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Collateral Document or
other document or instrument relating to any Collateral and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts (including notices to third parties), deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably request from time to time in order to carry out more effectively the
purposes of the Collateral Documents.

ARTICLE VI    

NEGATIVE COVENANTS
From the Closing Date until the Termination Date, (i) in the case of Holdings,
solely with respect to Sections 6.04(b) and 6.14, (ii) in the case of
Intermediate Holdings, solely with respect to Section 6.14 and (iii) the
Borrower covenant and agree with the Lenders that:

Section 6.01.    Indebtedness. The Borrower shall not, nor shall it permit any
of its Restricted Subsidiaries to, directly or indirectly, create, incur, assume
or otherwise become or remain liable with respect to any Indebtedness, except:
(a)    the Secured Obligations (including any Loans and/or Commitments);
(b)    Indebtedness of the Borrower to any Restricted Subsidiary and/or of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided that in the case of any Indebtedness of any Restricted Subsidiary that
is not a Loan Party owing to a Loan Party, such Indebtedness shall be permitted
as an Investment by Section 6.06; provided further that any Indebtedness of any
Loan Party to any Restricted Subsidiary that is not a Loan Party must be
expressly subordinated to the Obligations of such Loan Party;
(c)    Indebtedness in respect of the Senior Notes (including any guarantees
thereof);
(d)    (i) Indebtedness arising from any agreement providing for
indemnification, adjustment of purchase price or similar obligations (including
contingent earn-out obligations) incurred in connection with any Disposition
permitted hereunder, any acquisition permitted hereunder or consummated prior to
the Closing Date or any other purchase of assets or Capital Stock; and (ii)
Indebtedness arising from guaranties, letters of credit, bank guaranties, surety
bonds, performance bonds or similar instruments securing the performance of the
Borrower or any such Restricted Subsidiary pursuant to any such agreement;
(e)    Indebtedness of the Borrower and/or any Restricted Subsidiary (i)
pursuant to tenders, statutory obligations, bids, leases, governmental
contracts, trade contracts, surety, stay, customs, appeal, performance and/or
return of money bonds or other similar obligations incurred in the ordinary
course of business, (ii) in respect of letters of credit, bank guaranties,
surety bonds, performance bonds or similar instruments to support any of the
foregoing items and (iii) in respect of commercial and trade letters of credit;
(f)    Indebtedness of the Borrower and/or any Restricted Subsidiary in respect
of commercial credit cards, stored value cards, purchasing cards, treasury
management services, netting services, overdraft protections, check drawing
services, automated payment services (including depository, overdraft,
controlled disbursement, ACH transactions, return items and interstate
depository network services), employee credit card programs, cash pooling
services and any arrangements or services similar




--------------------------------------------------------------------------------





to any of the foregoing and/or otherwise in connection with Cash management and
Deposit Accounts, including Banking Services Obligations and dealer incentive,
supplier finance or similar programs;
(g)    %4. guaranties by the Borrower and/or any Restricted Subsidiary of the
obligations of suppliers, customers and licensees in the ordinary course of
business, (ii) Indebtedness incurred in the ordinary course of business in
respect of obligations of the Borrower and/or any Restricted Subsidiary to pay
the deferred purchase price of goods or services or progress payments in
connection with such goods and services and (iii) Indebtedness in respect of
letters of credit, bankers’ acceptances, bank guaranties or similar instruments
supporting trade payables, warehouse receipts or similar facilities entered into
in the ordinary course of business;
(h)    Guarantees by the Borrower and/or any Restricted Subsidiary of
Indebtedness or other obligations of the Borrower and/or any Restricted
Subsidiary with respect to Indebtedness otherwise permitted to be incurred
pursuant to this Section 6.01 or other obligations not prohibited by this
Agreement; provided that in the case of any Guarantee by any Loan Party of the
obligations of any Person that is not a Loan Party, the related Investment is
permitted under Section 6.06;
(i)    Indebtedness of the Borrower and/or any Restricted Subsidiary existing,
or pursuant to commitments existing, on the Closing Date and described on
Schedule 6.01;
(j)    Indebtedness of Restricted Subsidiaries that are not Loan Parties in an
aggregate outstanding principal amount of such Indebtedness not to exceed the
greater of $75,000,000 and 45.0% of Consolidated Adjusted EBITDA minus amounts
under this Section 6.01(j) reallocated to Section 6.01(u); provided that the
outstanding principal amount of Indebtedness incurred by Canadian Restricted
Subsidiaries shall not exceed the greater of $50,000,000 and 30.0% of
Consolidated Adjusted EBITDA;
(k)    Indebtedness of the Borrower and/or any Restricted Subsidiary consisting
of obligations owing under incentive, supply, license or similar agreements
entered into in the ordinary course of business;
(l)    Indebtedness of the Borrower and/or any Restricted Subsidiary consisting
of (i) the financing of insurance premiums, (ii) take-or-pay obligations
contained in supply arrangements, in each case, in the ordinary course of
business and/or (iii) obligations to reacquire assets or inventory in connection
with customer financing arrangements in the ordinary course of business;
(m)    Indebtedness of the Borrower and/or any Restricted Subsidiary with
respect to Capital Leases and purchase money Indebtedness incurred prior to or
within 270 days of the acquisition, lease, completion of construction, repair
of, replacement, improvement to or installation of assets in an aggregate
outstanding principal amount not to exceed the greater of $65,000,000 and 40.0%
of Consolidated Adjusted EBITDA;
(n)    Indebtedness of any Person that becomes a Restricted Subsidiary or
Indebtedness assumed, in each case, in connection with an acquisition permitted
hereunder after the Closing Date; provided that (i) such Indebtedness
(A) existed at the time such Person became a Restricted Subsidiary or the assets
subject to such Indebtedness were acquired and (B) was not created or incurred
in anticipation thereof, (ii) no Event of Default exists or would result after
giving pro forma effect to such acquisition and (iii) the Total Leverage Ratio
does not exceed the greater of 6.75:1.00 and the Total Leverage Ratio as of the
then-most recently completed fiscal quarter, calculated on a Pro Forma Basis;




--------------------------------------------------------------------------------





(o)    Indebtedness consisting of promissory notes issued by the Borrower or any
Restricted Subsidiary to any stockholder of any Parent Company or any current or
former director, officer, employee, member of management, manager or consultant
of any Parent Company, the Borrower or any subsidiary (or their respective
Immediate Family Members) to finance the purchase or redemption of Capital Stock
of any Parent Company permitted by Section 6.04(a);
(p)    the Borrower and its Restricted Subsidiaries may become and remain liable
for any Indebtedness refinancing, refunding or replacing any Indebtedness
permitted under clauses (a), (c), (i), (j), (m), (n), (q), (r), (u), (w), (x),
(y), (z), (aa) and (jj) and this clause (p) of this Section 6.01 (in any case,
including any refinancing Indebtedness incurred in respect thereof, “Refinancing
Indebtedness”) and any subsequent Refinancing Indebtedness in respect of
existing Refinancing Indebtedness under this clause (p); provided, that:
(i)    the principal amount of such Indebtedness does not exceed the principal
amount of the Indebtedness being refinanced, refunded or replaced, except by
(A) an amount equal to unpaid accrued interest, penalties and premiums
(including tender premiums) thereon plus commitment, underwriting, arrangement
and similar fees, other reasonable and customary fees, commissions and expenses
(including upfront fees, original issue discount or initial yield payments)
incurred in connection with the relevant refinancing, refunding or replacement,
(B) an amount equal to any existing commitments unutilized thereunder and
(C) additional amounts permitted to be incurred pursuant to this Section 6.01
(provided that (1) any additional Indebtedness referenced in this clause (C)
satisfies the other applicable requirements of this Section 6.01 (with
additional amounts incurred in reliance on this clause (C) constituting a
utilization of the relevant basket or exception pursuant to which such
additional amount is permitted) and (2) if such additional Indebtedness is
secured, the Lien securing such Indebtedness satisfies the applicable
requirements of Section 6.02);
(ii)    (x) other than in the case of Refinancing Indebtedness with respect to
clauses (a), (i), (m), (n) and (z) of this Section 6.01 (and other than
customary bridge loans with a maturity date of not longer than one year which
are converted into, exchanged for, extended to or otherwise refinanced with
Indebtedness subject to the requirements of this clause (ii)), (A) such
Indebtedness has a final maturity on or later than (and, in the case of
revolving Indebtedness, does not require mandatory commitment reductions, if
any, prior to) the final maturity of the Indebtedness being refinanced, refunded
or replaced and (B) other than with respect to revolving Indebtedness, a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of the Indebtedness being refinanced, refunded or replaced and
(y) in the case of Refinancing Indebtedness incurred with respect to
Indebtedness permitted under clause (a) of this Section 6.01, such Indebtedness
shall satisfy the requirements of Section 9.02(c)(i)(B) or Section
9.02(c)(ii)(B), as applicable;
(iii)     in the case of Refinancing Indebtedness with respect to Indebtedness
permitted under clauses (j), (m) and (u) of this Section 6.01, the incurrence
thereof shall be without duplication of any amounts outstanding in reliance on
the relevant clause and after the incurrence thereof, shall constitute amounts
outstanding under such clause; 
(iv)    except in the case of Refinancing Indebtedness incurred in respect of
Indebtedness permitted under clause (a) of this Section 6.01 (it being
understood that Holdings may not be the primary obligor of the applicable
Refinancing Indebtedness if Holdings was not the primary obligor on the relevant
refinanced Indebtedness), (A) such Indebtedness, if secured, is secured only




--------------------------------------------------------------------------------





by Permitted Liens at the time of such refinancing, refunding or replacement (it
being understood that secured Indebtedness may be refinanced with unsecured
Indebtedness), (B) such Indebtedness is incurred by the obligor or obligors in
respect of the Indebtedness being refinanced, refunded or replaced, except to
the extent otherwise permitted pursuant to Section 6.01, and (C) if the
Indebtedness being refinanced, refunded or replaced was originally contractually
subordinated to the Obligations in right of payment (or the Liens securing such
Indebtedness were originally contractually subordinated to the Liens on the
Collateral securing the Secured Obligations), such Refinancing Indebtedness is
contractually subordinated to the Obligations in right of payment (or the
Refinancing Liens securing such Indebtedness are subordinated to the Liens on
the Collateral securing the Secured Obligations and subject to an Acceptable
Intercreditor Agreement), except to the extent the refinancing, refunding or
replacement thereof constitutes a Restricted Debt Payment permitted under
Section 6.04(b) (other than Section 6.04(b)(i)) or does not constitute a
Restricted Debt Payment;
(v)    no Event of Default exists or would result therefrom;
(vi)    in the case of Refinancing Indebtedness incurred in respect of
Indebtedness permitted under clause (a) of this Section 6.01, (A) such
Indebtedness is pari passu or junior in right of payment and secured by the
Collateral on a pari passu or junior basis with respect to the remaining
Obligations hereunder and shall be subject to an Acceptable Intercreditor
Agreement, or is unsecured, (B) if the Indebtedness being refinanced, refunded
or replaced is secured, it is not secured by any assets other than the
Collateral, (C) if the Indebtedness being refinanced, refunded or replaced is
Guaranteed, it shall not be Guaranteed by any Person other than a Loan Party and
(D) such Indebtedness shall satisfy the requirements of Section 9.02(c)(i)(I) or
Section 9.02(c)(ii)(I), as applicable; and
(vii)    any such Refinancing Indebtedness that is pari passu with the First
Priority Secured Obligations hereunder in right of payment and secured by the
Collateral on a pari passu basis with respect to the First Priority Secured
Obligations may participate, with respect to voluntary prepayments on a pro rata
basis, a less than pro rata basis or greater than pro rata basis, and with
respect to mandatory prepayments, on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis), in each case, in respect of the
Initial Term Loans (and any other Term Loans then subject to ratable repayment
requirements), in each case as the Borrower and the relevant lender may agree;
(q)    Indebtedness incurred to finance, or assumed in connection with, any
acquisition permitted hereunder after the Closing Date; provided, that
(i) before and after giving effect to such acquisition on a Pro Forma Basis, no
Event of Default exists or would result therefrom, (ii) after giving effect to
such acquisition on a Pro Forma Basis (without “netting” the Cash proceeds of
such Indebtedness), (A) if such Indebtedness is secured by a Lien on the
Collateral that is pari passu with the Lien securing the First Priority Secured
Obligations and pari passu in right of payment with the Obligations, (1) such
Indebtedness shall be subject to an Acceptable Intercreditor Agreement, (2) the
First Lien Leverage Ratio does not exceed the greater of 4.50:1.00 and the First
Lien Leverage Ratio as of the last day of the most recently ended Test Period,
and (3) any such Indebtedness consisting of syndicated first lien term loans
(other than “bridge loans”) shall be subject to clause (v) of the proviso to
Section 2.22(a) (including with respect to exceptions thereunder), (B) if such
Indebtedness is secured by a Lien on the Collateral that is junior to the Lien
securing the First Priority Secured Obligations, (1) such Indebtedness shall be
subject to an Acceptable Intercreditor Agreement, and (2) the Secured Leverage
Ratio would not exceed the greater of 5.00:1.00 and the Secured Leverage Ratio
as of the last day of the most recently ended Test Period, and (C) if such
Indebtedness is not




--------------------------------------------------------------------------------





secured by a Lien on the Collateral (including all Indebtedness of any
Non-Guarantor Subsidiary), either (1) the Total Leverage Ratio does not exceed
the greater of 6.75:1.00 and the Total Leverage Ratio as of the last day of the
most recently ended Test Period or (2) the Net Interest Coverage Ratio is not
less than 1.75:1.00, (iii) such Indebtedness does not mature prior to the date
which is 91 days after the Latest Maturity Date as of the date of incurrence
thereof, (iv) the aggregate outstanding principal amount of such Indebtedness of
Restricted Subsidiaries that are not Loan Parties shall not exceed the sum of
(x) the greater of $75,000,000 and 45.0% of Consolidated Adjusted EBITDA and (y)
any other Indebtedness permitted to be incurred by such Restricted Subsidiaries
that are not Loan Parties under this Section 6.01, (v) no such Indebtedness that
is secured by a Lien on the Collateral shall be guaranteed by any Person that is
not a Loan Party or secured by any assets other than the Collateral and (vi) the
Weighted Average Life to Maturity of any such Indebtedness shall be no shorter
than the remaining Weighted Average Life to Maturity of any then-existing Class
of Term Loans (without giving effect to any prepayment thereof);
(r)    Indebtedness of the Borrower and/or any Restricted Subsidiary in an
aggregate outstanding principal amount not to exceed 100% of the amount of Net
Proceeds received by the Borrower (“Contribution Indebtedness”) from (i) the
issuance or sale of Qualified Capital Stock or (ii) any cash contribution to its
Capital Stock, in each case, (A) other than any Net Proceeds received from the
sale of Capital Stock to, or contributions from, the Borrower or any of its
Restricted Subsidiaries, (B) to the extent the relevant Net Proceeds have not
otherwise been applied to make Investments, Restricted Payments or Restricted
Debt Payments hereunder and (C) other than “Cure Amounts” under (and as defined
in) the ABL Credit Agreement;
(s)    Indebtedness of the Borrower and/or any Restricted Subsidiary under any
Derivative Transaction not entered into for speculative purposes;
(t)    [reserved];
(u)    Indebtedness of the Borrower and/or any Subsidiary Guarantor in an
aggregate outstanding principal amount not to exceed (i) the sum of (A) the
greater of $75,000,000 and 45.0% of Consolidated Adjusted EBITDA and (B) any
amounts reallocated to this Section 6.01(u) from Section 6.01(j) and Section
6.04(a)(xi) minus (ii) any amounts under this Section 6.01(u) reallocated to
clause (d) of the Fixed Incremental Amount;
(v)    [reserved];
(w)    Indebtedness of the Borrower and/or any Restricted Subsidiary so long as,
no Event of Default exists or would result therefrom and on a Pro Forma Basis
(without “netting” the Cash proceeds of such Indebtedness), (i) if such
Indebtedness is secured by a Lien on the Collateral that is pari passu with the
Lien securing the First Priority Secured Obligations and pari passu in right of
payment with the Obligations, (A) such Indebtedness shall be subject to an
Acceptable Intercreditor Agreement, (B) the First Lien Leverage Ratio would not
exceed 4.50:1.00 and (C) any such Indebtedness consisting of syndicated first
lien term loans (other than “bridge loans”) shall be subject to clause (v) of
the proviso to Section 2.22(a) (including with respect to exceptions
thereunder), (ii) if such Indebtedness is secured by a Lien on the Collateral
that is junior to the Lien securing the First Priority Secured Obligations, (A)
such Indebtedness shall be subject to an Acceptable Intercreditor Agreement, and
(B) the Secured Leverage Ratio would not exceed 5.00:1.00, and (iii) if such
Indebtedness is not secured by the Collateral (including all Indebtedness of any
Non-Guarantor Subsidiary), either (A) the Total Leverage Ratio would not exceed
6.75:1.00 or (B) the pro forma Net Interest Coverage Ratio would not be less
than 2.00:1.00; provided, that (1) the aggregate outstanding principal amount of
such Indebtedness of Restricted Subsidiaries that are not Loan Parties shall




--------------------------------------------------------------------------------





not exceed the sum of (x) the greater of $75,000,000 and 45.0% of Consolidated
Adjusted EBITDA, at any time outstanding and (y) any other Indebtedness
permitted to be incurred by such Restricted Subsidiaries that are not Loan
Parties under this Section 6.01, (2) no such Indebtedness that is secured by a
Lien on the Collateral shall be guaranteed by any Person that is not a Loan
Party or secured by any assets other than the Collateral, (3) such Indebtedness
does not mature prior to the date which is 91 days after the Latest Maturity
Date as of the date of incurrence thereof and (4) the Weighted Average Life to
Maturity of any such Indebtedness shall be no shorter than the remaining
Weighted Average Life to Maturity of any then-existing Class of Term Loans
(without giving effect to any prepayment thereof);
(x)    [reserved]
(y)    Indebtedness of the Borrower under the ABL Facility in an aggregate
principal amount that does not exceed at any time the sum of (A) $200,000,000
plus (B) the aggregate outstanding principal amount of “Incremental Loans” (as
defined in the ABL Credit Agreement) permitted under the ABL Credit Agreement as
in effect on the Closing Date;
(z)    Indebtedness of the Borrower and/or any Restricted Subsidiary comprised
of Capital Lease obligations or rental payments in respect of any property
Disposed of pursuant to any Sale and Lease-Back Transactions permitted pursuant
to Section 6.08;
(aa)    Indebtedness (and/or commitments in respect thereof) issued or incurred
by the Borrower or any Guarantors in lieu of any Incremental Facility (such
Indebtedness, “Incremental Equivalent Debt”); provided that (i) the aggregate
outstanding principal amount (or committed amount, if applicable) of all
Incremental Equivalent Debt, together with the aggregate outstanding principal
amount (or committed amount, if applicable) of all Incremental Facilities shall
not exceed the Incremental Cap to the extent constituting a utilization thereof
as provided pursuant to Section 2.22, (ii) any Incremental Equivalent Debt
incurred in the form of syndicated term loans secured by a Lien on the
Collateral on a senior basis pari passu with the First Priority Secured
Obligations and pari passu in right of payment with the Obligations shall be
subject to clause (v) of the proviso to Section 2.22(a), and (iii) Incremental
Equivalent Debt shall be subject to clauses (vi), (vii), (viii), (ix) and (x)
(except, in the case of clause (x), as otherwise agreed by the Persons providing
such Incremental Equivalent Debt) of the proviso to Section 2.22(a);
(bb)    Indebtedness (including obligations in respect of letters of credit,
bank guaranties, surety bonds, performance bonds or similar instruments with
respect to such Indebtedness) incurred by the Borrower and/or any Restricted
Subsidiary in respect of workers compensation claims, unemployment insurance
(including premiums related thereto), other types of social security, pension
obligations, vacation pay, health, disability or other employee benefits;
(cc)    Indebtedness of the Borrower and/or any Restricted Subsidiary
representing (i) deferred compensation to directors, officers, employees,
members of management, managers, and consultants of any Parent Company, the
Borrower and/or any Restricted Subsidiary in the ordinary course of business and
(ii) deferred compensation or other similar arrangements in connection with the
Transactions, any Permitted Acquisition or any other Investment permitted
hereby;
(dd)    Indebtedness of the Borrower and/or any Restricted Subsidiary in respect
of any letter of credit or bank guarantee issued in favor of any issuing lender
under the ABL Facility to support any defaulting lender’s participation in
letters of credit made under the ABL Facility;
(ee)    Indebtedness of the Borrower and/or any Restricted Subsidiary supported
by any letter of credit otherwise permitted to be incurred hereunder;




--------------------------------------------------------------------------------





(ff)    unfunded pension fund and other employee benefit plan obligations and
liabilities incurred by the Borrower and/or any Restricted Subsidiary in the
ordinary course of business to the extent that the unfunded amounts would not
otherwise cause an Event of Default to exist under Section 7.01(i);
(gg)    without duplication of any other Indebtedness, all premiums (if any),
interest (including post-petition interest and payment in kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness of the Borrower and/or any Restricted Subsidiary
hereunder;
(hh)    to the extent constituting Indebtedness, obligations under the
Acquisition Agreement or the documentation governing any Permitted Acquisition
or similar Investment;
(ii)    customer deposits and advance payments received in the ordinary course
of business from customers for goods and services purchased in the ordinary
course of business; and
(jj)    Indebtedness of the Borrower and/or any Restricted Subsidiary relating
to any factoring or similar arrangements entered into in the ordinary course of
business.

Section 6.02.    Liens. The Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit or suffer to exist
any Lien on or with respect to any property of any kind owned by it, whether now
owned or hereafter acquired, or any income or profits therefrom, except:
(a)    Liens securing the Secured Obligations created pursuant to the Loan
Documents;
(b)    Liens for Taxes which are (i) for amounts not yet overdue by more than 30
days or (ii) which are not required to be paid pursuant to Section 5.03;
(c)    statutory Liens (and rights of set-off) of landlords, banks, carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law, in each case incurred in the ordinary course of business (i) for
amounts not yet overdue by more than 30 days or (ii) for amounts that are
overdue by more than 30 days and that are being contested in good faith by
appropriate proceedings, so long as adequate reserves or other appropriate
provisions required by GAAP shall have been made for any such contested amounts;
(d)    Liens incurred (i) in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
laws and regulations, (ii) in the ordinary course of business to secure the
performance of tenders, statutory obligations, surety, stay, customs and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money), (iii) pursuant to pledges and deposits of
Cash or Cash Equivalents in the ordinary course of business securing (x) any
liability for reimbursement or indemnification obligations of insurance carriers
providing property, casualty, liability or other insurance to Holdings and its
subsidiaries or (y) leases or licenses of property otherwise permitted by this
Agreement and (iv) to secure obligations in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments posted with
respect to the items described in clauses (i) through (iii) above;
(e)    Liens consisting of easements, rights-of-way, restrictions,
encroachments, protrusions and other similar encumbrances and other minor
defects or irregularities affecting any Real Estate Assets, in each case which
do not, in the aggregate, materially interfere with the ordinary conduct of the




--------------------------------------------------------------------------------





business of the Borrower and/or its Restricted Subsidiaries, taken as a whole,
or the use of the affected property for its intended purpose;
(f)    Liens consisting of any (i) interest or title of a lessor or sub-lessor
under any lease of real estate not prohibited hereunder, (ii) landlord lien
permitted by the terms of any lease, (iii) restriction or encumbrance to which
the interest or title of such lessor or sub-lessor may be subject or (iv)
subordination of the interest of the lessee or sub-lessee under such lease to
any restriction or encumbrance referred to in the preceding clause (iii);
(g)    Liens (i) solely on any Cash earnest money deposits made by the Borrower
and/or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement with respect to any Investment permitted hereunder
or (ii) consisting of an agreement to Dispose or any property in a Disposition
permitted under Section 6.07;
(h)    purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases or consignment or bailee
arrangements entered into in the ordinary course of business;
(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(j)    Liens in connection with any zoning, building or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any or dimensions of real property or the structure thereon, including
Liens in connection with any condemnation or eminent domain proceeding or
compulsory purchase order;
(k)    Liens securing Refinancing Indebtedness permitted pursuant to Section
6.01(p), subject, to the extent required thereby, to an Acceptable Intercreditor
Agreement; provided that no such Lien extends to any asset not covered by the
Lien securing the Indebtedness that is being refinanced (unless (except in the
case of Sections 6.01(a), (x), (y), (z) and (aa) which shall be limited to the
Collateral and in the case of Section 6.01(y), ABL Canadian Collateral and other
current assets of Canadian Restricted Subsidiaries), such Lien is a Permitted
Lien, except as otherwise provided in Section 6.01(p));
(l)    Liens existing on the Closing Date securing obligations not exceeding
$2,500,000 in the aggregate and Liens described on Schedule 6.02 and, in each
case, together with any modification, replacement, refinancing, renewal or
extension thereof; provided that (i) no such Lien extends to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 6.01, and (B) proceeds and products thereof, accessions,
replacements or additions thereto and improvements thereon (it being understood
that individual financings of the type permitted under Section 6.01(m) provided
by any lender may be cross-collateralized to other financings of such type
provided by such lender or its affiliates), and (ii) such modification,
replacement, refinancing, renewal or extension of the obligations secured or
benefited by such Liens, if constituting Indebtedness, is permitted by
Section 6.01;
(m)    Liens arising out of Sale and Lease-Back Transactions permitted under
Section 6.08 and securing Indebtedness permitted pursuant to Section 6.01(z);
(n)    Liens securing Indebtedness permitted pursuant to Section 6.01(m);
provided that any such Lien shall encumber only the asset acquired with the
proceeds of such Indebtedness and proceeds and products thereof, accessions,
replacements or additions thereto and improvements thereon (it being




--------------------------------------------------------------------------------





understood that individual financings of the type permitted under
Section 6.01(m) provided by any lender may be cross-collateralized to other
financings of such type provided by such lender or its affiliates);
(o)    %4. Liens securing Indebtedness permitted pursuant to Section 6.01(n) on
the relevant acquired assets or on the Capital Stock and assets of the relevant
newly acquired Restricted Subsidiary; provided that no such Lien (x) extends to
or covers any other assets (other than the proceeds or products thereof,
accessions, replacements or additions thereto and improvements thereon) or (y)
was created in contemplation of the applicable acquisition of assets or Capital
Stock, and (ii) Liens securing Indebtedness incurred pursuant to clause (ii)(A)
or (ii)(B) of the proviso in Section 6.01(q) subject, to the extent required
thereby, to an Acceptable Intercreditor Agreement;
(p)    (i) Liens that are contractual rights of set-off or netting relating to
(A) the establishment of depositary relations with banks not granted in
connection with the issuance of Indebtedness, (B) pooled deposit or sweep
accounts of the Borrower and/or any Restricted Subsidiary to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business
of the Borrower and/or any Restricted Subsidiary, (C) purchase orders and other
agreements entered into with customers of the Borrower and/or any Restricted
Subsidiary in the ordinary course of business and (D) commodity trading or other
brokerage accounts incurred in the ordinary course of business, (ii) Liens
encumbering reasonable customary initial deposits and margin deposits, (iii)
bankers Liens and rights and remedies as to Deposit Accounts, (iv) Liens of a
collection bank arising under Section 4-208 of the UCC on items in the ordinary
course of business, (v) Liens in favor of banking or other financial
institutions arising as a matter of Law or under customary general terms and
conditions encumbering deposits or other funds maintained with a financial
institution and that are within the general parameters customary in the banking
industry or arising pursuant to such banking institution’s general terms and
conditions, (vi) Liens on the proceeds of any Indebtedness incurred in
connection with any transaction permitted hereunder, which proceeds have been
deposited into an escrow account on customary terms to secure such Indebtedness
pending the application of such proceeds to finance such transaction and (vii)
Liens of the type described in the foregoing clauses (i), (ii), (iii), (iv) and
(v) securing obligations under Sections 6.01(f) and/or 6.01(s);
(q)    Liens on assets and Capital Stock of Restricted Subsidiaries that are not
Loan Parties (including Capital Stock owned by such Persons but excluding any
Capital Stock that is required to be pledged as Collateral) securing
Indebtedness of Restricted Subsidiaries that are not Loan Parties permitted
pursuant to Section 6.01;
(r)    Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Borrower
and/or its Restricted Subsidiaries;
(s)    Liens securing Indebtedness (and related obligations) incurred pursuant
to Section 6.01(y); provided that such Liens are subject to an ABL Intercreditor
Agreement if secured on a Split Collateral Basis or an Acceptable Intercreditor
Agreement of the type described in clause (a) of the definition thereof if
secured by the Collateral on a senior pari passu basis with the First Priority
Secured Obligations;
(t)    [reserved];
(u)    Liens on assets securing Indebtedness or other obligations in an
aggregate principal amount at any time outstanding not to exceed (i) the sum of
(A) the greater of $75,000,000 and 45.0% of Consolidated Adjusted EBITDA and (B)
to the extent any amounts are reallocated from Section 6.04(a)(xi) to Section
6.01(u), an amount equal to such reallocated amount, subject, to the extent
applicable, to an




--------------------------------------------------------------------------------





Acceptable Intercreditor Agreement minus (ii) the sum of any amounts under this
Section 6.02(u) reallocated to the Fixed Incremental Amount;
(v)    Liens on assets securing judgments, awards, attachments and/or decrees
and notices of lis pendens and associated rights relating to litigation being
contested in good faith not constituting an Event of Default under
Section 7.01(h);
(w)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower and its Restricted Subsidiaries (other than
any Immaterial Subsidiary) or (ii) secure any Indebtedness;
(x)    Liens on Securities that are the subject of repurchase agreements
constituting Investments permitted under Section 6.06 arising out of such
repurchase transaction;
(y)    Liens securing obligations in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments permitted
under Sections 6.01(d), (e), (g), (bb) and (dd);
(z)    Liens arising (i) out of conditional sale, title retention, consignment
or similar arrangements for the sale of any assets or property in the ordinary
course of business and permitted by this Agreement or (ii) by operation of law
under Article 2 of the UCC (or similar law of any jurisdiction);
(aa)    Liens (i) in favor of any Loan Party and/or (ii) granted by any non-Loan
Party in favor of any Restricted Subsidiary that is not a Loan Party, in the
case of each of clauses (i) and (ii), securing intercompany Indebtedness
permitted under Section 6.01;
(bb)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(cc)    Liens on specific items of inventory or other goods and the proceeds
thereof securing the relevant Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods;
(dd)    Liens securing (i) obligations under Hedge Agreements in connection with
any Derivative Transaction of the type described in Section 6.01(s) and/or (ii)
obligations of the type described in Section 6.01(f);
(ee)    %4. Liens on Capital Stock of joint ventures or Unrestricted
Subsidiaries securing capital contributions to, or obligations of, such Persons
and (ii) customary rights of first refusal and tag, drag and similar rights in
joint venture agreements and agreements with respect to non-Wholly-Owned
Subsidiaries;
(ff)    Liens on cash or Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness;
(gg)    Liens evidenced by the filing of UCC financing statements relating to
any factoring or similar arrangements entered into in the ordinary course of
business;




--------------------------------------------------------------------------------





(hh)    Liens securing Indebtedness incurred in reliance on Section 6.01(w), so
long as the condition described in clause (i) or clause (ii), as applicable, of
Section 6.01(w) has been satisfied and subject, to the extent required thereby,
to an Acceptable Intercreditor Agreement;
(ii)    Liens securing commercial and trade letters of credit permitted under
Section 6.01(e)(iii); and
(jj)     Liens disclosed in any final Mortgage Policy delivered pursuant to
Section 5.12 with respect to any Material Real Estate Asset and any replacement,
extension or renewal of any such Lien; provided that (i) no such replacement,
extension or renewal Lien shall cover any property other than the property that
was subject to such Lien prior to such replacement, extension or renewal (and
additions thereto, improvements thereof and the proceeds thereof), other than
Permitted Liens and (ii) such Liens would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 6.03.    No Further Negative Pledges. The Borrower shall not, nor shall
it permit any of its Restricted Subsidiaries to, enter into any agreement
prohibiting the creation or assumption of any Lien upon any Collateral, whether
now owned or hereafter acquired, for the benefit of the Secured Parties with
respect to the Obligations, except with respect to:
(a)    specific property to be sold pursuant to any Disposition permitted by
Section 6.07;
(b)    restrictions contained in any agreement with respect to Indebtedness
permitted by Section 6.01 that is secured by a Permitted Lien, but only if such
restrictions apply only to the Person or Persons obligated under such
Indebtedness and its or their Restricted Subsidiaries or the property or assets
securing such Indebtedness;
(c)    restrictions contained in any ABL Facility and the documentation
governing Indebtedness permitted by clauses (j), (m), (p), (q), (u), (w), (x),
(y) and/or (aa) of Section 6.01, in each case, to the extent such restriction
does not restrict the Secured Obligations from being secured by assets that
constitute Collateral;
(d)    restrictions by reason of customary provisions restricting assignments,
subletting or other transfers (including the granting of any Lien) contained in
leases, subleases, licenses, sublicenses and other agreements entered into in
the ordinary course of business (provided that such restrictions are limited to
the relevant leases, subleases, licenses, sublicenses or other agreements and/or
the property or assets secured by such Liens or the property or assets subject
to such leases, subleases, licenses, sublicenses or other agreements, as the
case may be);
(e)    Permitted Liens and restrictions in the agreements relating thereto that
limit the right of the Borrower or any of its Restricted Subsidiaries to Dispose
of, or encumber the assets subject to such Liens;
(f)    provisions limiting the Disposition or distribution of assets or property
in joint venture agreements, sale-leaseback agreements, stock sale agreements
and other similar agreements, which limitation is applicable only to the assets
that are the subject of such agreements (or the Persons the Capital Stock of
which is the subject of such agreement);
(g)    any encumbrance or restriction assumed in connection with an acquisition
of the property or Capital Stock of any Person, so long as such encumbrance or
restriction relates solely to the




--------------------------------------------------------------------------------





property so acquired (or to the Person or Persons (and its or their
subsidiaries) bound thereby) and was not created in connection with or in
anticipation of such acquisition;
(h)    restrictions imposed by customary provisions in partnership agreements,
limited liability company organizational governance documents, joint venture
agreements and other similar agreements that restrict the transfer of the assets
of, or ownership interests in, the relevant partnership, limited liability
company, joint venture or any similar Person;
(i)    restrictions on Cash or other deposits imposed by Persons under contracts
entered into in the ordinary course of business or for whose benefit such Cash
or other deposits exist;
(j)    restrictions set forth in documents which exist on the Closing Date;
(k)    restrictions set forth in any Loan Document, any Hedge Agreement and/or
any agreement relating to any Banking Services Obligation;
(l)    restrictions contained in documents governing Indebtedness permitted
hereunder of any Restricted Subsidiary that is not a Loan Party;
(m)    restrictions on any asset (or all of the assets) of and/or the Capital
Stock of the Borrower and/or any Restricted Subsidiary which is imposed pursuant
to an agreement entered into in connection with any Disposition of such asset
(or assets) and/or all or a portion of the Capital Stock of the relevant Person
that is permitted or not restricted by this Agreement;
(n)    restrictions set forth in any agreement relating to any Permitted Lien
that limits the right of the Borrower or any Restricted Subsidiary to Dispose of
or encumber the assets subject thereto; and
(o)    restrictions or encumbrances imposed by any amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of the contracts, instruments or obligations referred to in clauses
(a) through (n) above; provided that no such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing is, in the good faith judgment of the Borrower, more restrictive
with respect to such encumbrances and other restrictions, taken as a whole, than
those in effect prior to the relevant amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

Section 6.04.    Restricted Payments; Certain Payments of Indebtedness.
(a)    The Borrower shall not pay or make, directly or indirectly, any
Restricted Payment, except that:
(i)    the Borrower may make Restricted Payments to the extent necessary to
permit any Parent Company:
(A)    to pay general administrative costs and expenses (including corporate
overhead, legal or similar expenses and customary salary, bonus and other
benefits payable to directors, officers, employees, members of management,
managers and/or consultants of any Parent Company) and franchise fees and Taxes
and similar fees, Taxes and expenses required to enable such Parent Company to
maintain its organizational existence or qualification to do business, in each
case, which are reasonable and customary and incurred in the ordinary course of
business,




--------------------------------------------------------------------------------





plus any reasonable and customary indemnification claims made by directors,
officers, members of management, managers, employees or consultants of any
Parent Company, in each case, to the extent attributable to the ownership or
operations of any Parent Company and its subsidiaries (but excluding the portion
of such amount that is attributable to the ownership or operations of any
subsidiary of any Parent Company other than the Borrower and its subsidiaries);
(B)    to pay scheduled and overdue interest and payments as part of an AHYDO
catch-up payment, in each case, in respect of any Indebtedness of any Parent
Company to the extent the Net Proceeds thereof were contributed to the Borrower;
(C)    to pay audit and other accounting and reporting expenses of such Parent
Company to the extent attributable to any Parent Company (but excluding, for the
avoidance of doubt, the portion of any such expenses, if any, attributable to
the ownership or operations of any subsidiary of any Parent Company other than
the Borrower and/or its subsidiaries), the Borrower and its subsidiaries;
(D)    for the payment of insurance premiums to the extent attributable to any
Parent Company (but excluding, for the avoidance of doubt, the portion of any
such premiums, if any, attributable to the ownership or operations of any
subsidiary of any Parent Company other than the Borrower and/or its
subsidiaries), the Borrower and its subsidiaries;
(E)    pay (x) fees and expenses related to debt or equity offerings by any
Parent Company, investments or acquisitions permitted or not restricted by this
Agreement (whether or not consummated) and (y) Public Company Costs;
(F)    to finance any Investment permitted under Section 6.06 (provided that (x)
any Restricted Payment under this clause (a)(i)(F) shall be made substantially
concurrently with the closing of such Investment and (y) the relevant Parent
Company shall, promptly following the closing thereof, cause (I) all property
acquired to be contributed to the Borrower or one or more of its Restricted
Subsidiaries, or (II) the merger, consolidation or amalgamation of the Person
formed or acquired into the Borrower or one or more of its Restricted
Subsidiaries, in order to consummate such Investment in compliance with the
applicable requirements of Section 6.06 as if undertaken as a direct Investment
by the Borrower or the relevant Restricted Subsidiary); and
(G)    to pay customary salary, bonus, severance and other benefits payable to
current or former directors, officers, members of management, managers,
employees or consultants of any Parent Company (or any Immediate Family Member
of any of the foregoing) to the extent such salary, bonuses and other benefits
are attributable and reasonably allocated to the operations of the Borrower
and/or its subsidiaries, in each case, so long as such Parent Company applies
the amount of any such Restricted Payment for such purpose;
(ii)    the Borrower may pay (or make Restricted Payments to allow any Parent
Company to pay) for the repurchase, redemption, retirement or other acquisition
or retirement for value of Capital Stock of any Parent Company or any subsidiary
held by any future, present or former




--------------------------------------------------------------------------------





employee, director, member of management, officer, manager or consultant (or any
Affiliate or Immediate Family Member thereof) of any Parent Company, the
Borrower or any subsidiary:
(A)    in accordance with the terms of promissory notes issued pursuant to
Section 6.01(o), so long as the aggregate amount of all Cash payments made in
respect of such promissory notes, together with the aggregate amount of
Restricted Payments made pursuant to sub-clause (D) of this clause (ii) below,
does not exceed in any Fiscal Year the greater of $20,000,000 and 12.0% of
Consolidated Adjusted EBITDA, which, if not used in any Fiscal Year, may be
carried forward to subsequent Fiscal Years;
(B)    with the proceeds of any sale or issuance of the Capital Stock of the
Borrower or any Parent Company (to the extent such proceeds are contributed in
respect of Qualified Capital Stock to the Borrower or any Restricted
Subsidiary);
(C)    with the net proceeds of any key-man life insurance policies; or
(D)    with Cash and Cash Equivalents in an amount not to exceed in any Fiscal
Year, together with the aggregate amount of all cash payments made pursuant to
sub-clause (A) of this clause (ii) in respect of promissory notes issued
pursuant to Section 6.01(o), the greater of $20,000,000 and 12.0% of
Consolidated Adjusted EBITDA, which, if not used in any Fiscal Year, may be
carried forward to subsequent Fiscal Years;
(iii)    the Borrower may make Restricted Payments in an amount not to exceed
the portion, if any, of the Available Amount on such date that the Borrower
elects to apply to this clause (iii);
(iv)    the Borrower may make Restricted Payments (i) to any Parent Company to
enable such Parent Company to make Cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Capital Stock of such Parent
Company and (ii) consisting of (A) payments made or expected to be made in
respect of withholding or similar Taxes payable by any future, present or former
officers, directors, employees, members of management, managers or consultants
of the Borrower, any Restricted Subsidiary or any Parent Company or any of their
respective Immediate Family Members and/or (B) repurchases of Capital Stock in
consideration of the payments described in sub-clause (A) above, including
demand repurchases in connection with the exercise of stock options;
(v)    the Borrower may repurchase (or make Restricted Payments to any Parent
Company to enable it to repurchase) Capital Stock upon the exercise of warrants,
options or other securities convertible into or exchangeable for Capital Stock
if such Capital Stock represents all or a portion of the exercise price of, or
tax withholdings with respect to, such warrants, options or other securities
convertible into or exchangeable for Capital Stock as part of a “cashless”
exercise;
(vi)    for any taxable period (or portion thereof) that a Parent Company is
treated as a corporation for U.S. federal income tax purposes and for which
Borrower and/or any of its subsidiaries are members (or are pass-through
entities of such members) of a consolidated, combined, unitary or similar income
Tax group for U.S. federal, state, local or foreign income Tax purposes for
which such Parent Company is the common parent, the Borrower may make Restricted
Payments




--------------------------------------------------------------------------------





to such Parent Company to pay the portion of any U.S. federal, state, local or
foreign income Taxes (as applicable) of such Parent Company for such taxable
period that are attributable to the income of the Borrower and/or its applicable
subsidiaries; provided that the aggregate amount of such distributions shall not
exceed the aggregate Taxes the Borrower and/or its subsidiaries, as applicable,
would be required to pay in respect of such U.S. federal, state, local and
foreign Taxes on a stand-alone basis for such taxable period; provided further
that the amount of such distributions with respect to any Unrestricted
Subsidiary for any taxable period shall be limited to the amount actually paid
by such Unrestricted Subsidiary for such purpose;
(vii)    the Borrower may make Restricted Payments to pay Transaction Costs;
(viii)    so long as no Event of Default exists at the time of declaration of
such Restricted Payment, following the consummation of the first Qualifying IPO,
the Borrower may (or may make Restricted Payments to any Parent Company to
enable it to) make Restricted Payments with respect to any Capital Stock in an
amount of 6% per annum of the net Cash proceeds received by or contributed to
the Borrower from any Qualifying IPO;
(ix)    the Borrower may make Restricted Payments to (i) redeem, repurchase,
retire or otherwise acquire any (A) Capital Stock (“Treasury Capital Stock”) of
the Borrower and/or any Restricted Subsidiary or (B) Capital Stock of any Parent
Company, in the case of each of subclauses (A) and (B), in exchange for, or out
of the proceeds of the substantially concurrent sale (other than to the Borrower
and/or any Restricted Subsidiary) of, Qualified Capital Stock of the Borrower or
any Parent Company to the extent any such proceeds are contributed to the
capital of the Borrower and/or any Restricted Subsidiary in respect of Qualified
Capital Stock (“Refunding Capital Stock”) and (ii) declare and pay dividends on
any Treasury Capital Stock out of the proceeds of the substantially concurrent
sale (other than to the Borrower or a Restricted Subsidiary) of any Refunding
Capital Stock;
(x)    to the extent constituting a Restricted Payment, the Borrower may
consummate any transaction permitted by Section 6.06 (other than Sections
6.06(j) and (t)), Section 6.07 (other than Section 6.07(g)) and Section 6.09
(other than Section 6.09(d));
(xi)    the Borrower may make Restricted Payments in an aggregate amount not to
exceed (i) the greater of $60,000,000 and 35.0% of Consolidated Adjusted EBITDA
minus the (ii) sum of (A) any amounts under this Section 6.04(a)(xi) reallocated
to make Restricted Debt Payments pursuant to Section 6.04(b)(iv)(B), (B) any
amounts under this Section 6.04(a)(xi) reallocated to make Investments pursuant
to Section 6.06(q), and (C) any amounts under this Section 6.04(a)(xi)
reallocated to incur Indebtedness pursuant to Section 6.01(u) (which may be
further reallocated as provided therein);
(xii)    the Borrower may pay any dividend or consummate any redemption within
60 days after the date of the declaration thereof or the provision of a
redemption notice with respect thereto, as the case may be, if at the date of
such declaration or notice, the dividend or redemption notice would have
complied with the provisions hereof;
(xiii)    the Borrower may make Restricted Payments so long as (A) no Event of
Default exists or would result therefrom and (B) the Total Leverage Ratio,
calculated on a Pro Forma Basis at the time of declaration thereof, would not
exceed 5.25:1.00;




--------------------------------------------------------------------------------





(xiv)    the Borrower may make Restricted Payments to enable any Parent Company
to make Restricted Payments solely in the Qualified Capital Stock of such Parent
Company;
(xv)    the Borrower may make Restricted Payments to pay amounts permitted under
Section 6.09(f) and (g); and
(xvi)    the Borrower may make Restricted Payments to permit any Parent Company
(A) to redeem or make any payments in respect of the Junior Debentures (and
corresponding distributions and redemptions in respect of the Trust Preferred
Securities), so long as the Net Interest Coverage Ratio, calculated on a Pro
Forma Basis, would not be less than 2.00:1.00, and (B) to redeem or make any
payments in respect of the Junior Debentures (and corresponding distributions
and redemptions in respect of the Trust Preferred Securities), from the proceeds
of (x) any indebtedness of any of Holdings, the Borrower and its Restricted
Subsidiaries permitted to be incurred hereunder and (y) any capital contribution
to, or sale or issuance of Capital Stock by, the Borrower or any Parent Company
(to the extent such proceeds are contributed by such Parent Company to the
Borrower or any Restricted Subsidiary).
(b)    Holdings and the Borrower shall not, nor shall they permit any Restricted
Subsidiary to, make any payment (whether in Cash, securities or other property)
on or in respect of principal of or interest on (x) any Junior Lien
Indebtedness, (y) any Subordinated Indebtedness or (z) the Junior Debenture, in
each cases of clauses (x), (y) and (z), with an individual outstanding principal
amount in excess of the Threshold Amount (such Indebtedness under clauses (x),
(y) and (z), in each case, with an individual outstanding principal amount in
excess of the Threshold Amount, the “Restricted Debt”), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Restricted Debt prior to its
scheduled maturity (collectively, “Restricted Debt Payments”), except:
(i)    any purchase, defeasance, redemption, repurchase, repayment or other
acquisition or retirement of any Restricted Debt made by exchange for, or out of
the proceeds of, Refinancing Indebtedness permitted by Section 6.01 (except to
the extent subject to clause (iv)(C) of the proviso to Section 6.01(p) and/or
any Permitted Junior Debenture Refinancing;
(ii)    payments as part of an AHYDO catch-up payment;
(iii)    payments of regularly scheduled interest as and when due in respect of
any Restricted Debt (other than the Junior Debentures), except for any payments
with respect to any such Subordinated Indebtedness that are prohibited by the
subordination provisions thereof;
(iv)    so long as, at the time of delivery of irrevocable notice with respect
thereto, no Event of Default exists or would result therefrom, Restricted Debt
Payments in an aggregate amount not to exceed (A) the sum of (1) the greater of
$60,000,000 and 35.0% of Consolidated Adjusted EBITDA and (2) any amounts
reallocated to this Section 6.04(b)(iv) from Section 6.04(a)(xi) and Section
6.06(q), minus (B) any amounts reallocated from Section 6.04(b)(iv)(A) to make
Investments pursuant to Section 6.06(q);
(v)    (A) Restricted Debt Payments in exchange for, or with proceeds of any
issuance of, Qualified Capital Stock of the Borrower and/or any Restricted
Subsidiary and/or any capital contribution in respect of Qualified Capital Stock
of the Borrower or any Restricted Subsidiary, (B) Restricted Debt Payments as a
result of the conversion of all or any portion of any Restricted Debt into
Qualified Capital Stock of the Borrower and/or any Restricted Subsidiary and




--------------------------------------------------------------------------------





(C) to the extent constituting a Restricted Debt Payment, payment-in-kind
interest with respect to any Restricted Debt that is permitted under
Section 6.01;
(vi)    Restricted Debt Payments in an amount not to exceed the portion, if any,
of the Available Amount on such date that the Borrower elects to apply to this
clause (vi);
(vii)    Restricted Debt Payments; provided that the Total Leverage Ratio,
calculated on a Pro Forma Basis, would not exceed 5.75:1.00;
(viii)    mandatory prepayments of Restricted Debt (and related payments of
interest) made with Declined Proceeds (it being understood that any Declined
Proceeds applied to make Restricted Debt Payments in reliance on this Section
6.04(b)(viii) shall not increase the amount available under clause (a)(viii) of
the definition of “Available Amount” to the extent so applied); and
(ix)    the Borrower may make Restricted Debt Payments to permit any Parent
Company (A) to redeem or make any payments in respect of the Junior Debentures
(and corresponding distributions and redemptions in respect of the Trust
Preferred Securities), so long as the Net Interest Coverage Ratio, calculated on
a Pro Forma Basis, would not be less than 2.00:1.00, and (B) to redeem or make
any payments in respect of the Junior Debentures (and corresponding
distributions and redemptions in respect of the Trust Preferred Securities),
from the proceeds of (x) any indebtedness of any of Holdings, the Borrower and
its Restricted Subsidiaries permitted to be incurred and (y) any capital
contribution to, or sale or issuance of Capital Stock by, the Borrower or any
Parent Company (to the extent such proceeds are contributed by such Parent
Company to the Borrower or any Restricted Subsidiary).

Section 6.05.    Restrictions on Subsidiary Distributions. Except as provided
herein or in any other Loan Document, any document with respect to any
“Incremental Equivalent Debt” (as defined herein) and/or in agreements with
respect to refinancings, renewals or replacements of such Indebtedness that are
permitted by Section 6.01, the Borrower shall not, nor shall it permit any of
its Restricted Subsidiaries to, enter into or cause to exist any agreement
restricting the ability of (i) any subsidiary of the Borrower to pay dividends
or other distributions to the Borrower or any Subsidiary Guarantor or (ii) any
Restricted Subsidiary to make cash loans or advances to the Borrower or any
Subsidiary Guarantor, except:
(a)    in any agreement evidencing (i) Indebtedness of a Restricted Subsidiary
that is not a Loan Party permitted by Section 6.01, (ii) Indebtedness permitted
by Section 6.01 that is secured by a Permitted Lien if the relevant restriction
applies only to the Person obligated under such Indebtedness and its Restricted
Subsidiaries or the property or assets intended to secure such Indebtedness and
(iii) Indebtedness permitted pursuant to clauses (j), (m), (p), (q), (u), (w),
(x), (y) and/or (aa) of Section 6.01;
(b)    by reason of customary provisions restricting assignments, subletting or
other transfers (including the granting of any Lien) contained in leases,
subleases, licenses, sublicenses, joint venture agreements and similar
agreements entered into in the ordinary course of business;
(c)    that are or were created by virtue of any Lien granted upon, transfer of,
agreement to transfer or grant of, any option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement;
(d)    assumed in connection with any acquisition of property or the Capital
Stock of any Person, so long as the relevant encumbrance or restriction relates
solely to the Person and its subsidiaries




--------------------------------------------------------------------------------





(including the Capital Stock of the relevant Person or Persons) and/or property
so acquired (or to the Person or Persons (and its or their subsidiaries) bound
thereby) and was not created in connection with or in anticipation of such
acquisition;
(e)    in any agreement for any Disposition of any Restricted Subsidiary (or all
or substantially all of the property and/or assets thereof) that restricts the
payment of dividends or other distributions or the making of cash loans or
advances by such Restricted Subsidiary pending such Disposition;
(f)    in provisions in agreements or instruments which prohibit the payment of
dividends or the making of other distributions with respect to any class of
Capital Stock of a Person other than on a pro rata basis;
(g)    imposed by customary provisions in partnership agreements, limited
liability company organizational governance documents, joint venture agreements,
sale-leaseback agreements, stock sale agreements and other similar agreements;
(h)    on Cash, other deposits or net worth or similar restrictions imposed by
any Person under any contract entered into in the ordinary course of business or
for whose benefit such Cash, other deposits or net worth or similar restrictions
exist;
(i)    set forth in documents which exist on the Closing Date and not created in
contemplation thereof;
(j)    those arising pursuant to an agreement or instrument relating to any
Indebtedness permitted to be incurred after the Closing Date if the relevant
restrictions, taken as a whole, are not materially less favorable to the Lenders
than the restrictions contained in this Agreement, taken as a whole (as
determined in good faith by the Borrower);
(k)    those arising under or as a result of applicable law, rule, regulation or
order or the terms of any license, authorization, concession or permit;
(l)    those arising in any Loan Document, any Hedge Agreement and/or any
agreement relating to any Banking Services Obligation;
(m)    any Indebtedness permitted under Section 6.01; provided that no such
restrictions are, in the good faith judgment of the Borrower, more restrictive
with respect to such restrictions, taken as a whole, than those in any
Indebtedness existing on the Closing Date; and/or
(n)    those imposed by any amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing of any contract,
instrument or obligation referred to in clauses (a) through (m) above; provided
that no such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing is, in the good faith judgment
of the Borrower, more restrictive with respect to such restrictions, taken as a
whole, than those in existence prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

Section 6.06.    Investments. The Borrower shall not, nor shall it permit any of
its Restricted Subsidiaries to, make or own any Investment in any other Person
except:
(a)    Cash or Investments that were Cash Equivalents at the time made;




--------------------------------------------------------------------------------





(b)    %4. Investments existing on the Closing Date in any subsidiary,
(ii) Investments made after the Closing Date among the Borrower and/or one or
more Restricted Subsidiaries that are Loan Parties (other than Holdings), (iii)
Investments made after the Closing Date by any Loan Party in any Restricted
Subsidiary that is not a Loan Party in an aggregate outstanding amount not to
exceed the sum of (A) the greater of $60,000,000 and 35.0% of Consolidated
Adjusted EBITDA and (B) any amounts reallocated to this Section 6.06(b) from
Section 6.06(d), (iv) Investments made by Holdings, the Borrower and/or any
Restricted Subsidiary in the form of any contribution or Disposition of the
Capital Stock of any Person that is not a Loan Party, and (v) Investments made
by any Restricted Subsidiary that is not a Loan Party in any Loan Party (other
than Holdings) or any other Restricted Subsidiary of the Borrower;
(c)    Investments (i) constituting deposits, prepayments and/or other credits
to suppliers, (ii) made in connection with obtaining, maintaining or renewing
client and customer contracts and/or (iii) in the form of advances made to
distributors, suppliers, licensors and licensees, in each case, in the ordinary
course of business or, in the case of clause (iii), to the extent necessary to
maintain the ordinary course of supplies to the Borrower or any Restricted
Subsidiary;
(d)    Investments in Unrestricted Subsidiaries or in joint ventures (including
in connection with the creation, formation and/or acquisition of any joint
venture, or in any Restricted Subsidiary to enable such Restricted Subsidiary to
make an Investment in joint ventures, including to create, form and/or acquire
any joint venture) in an aggregate outstanding amount not to exceed (i) the
greater of $50,000,000 and 30.0% of Consolidated Adjusted EBITDA minus (ii) any
amounts reallocated from this Section 6.06(d) to Section 6.06(b)(iii);
(e)    %4. Permitted Acquisitions and (ii) Investments in Restricted
Subsidiaries that are not Loan Parties in amounts required to permit such
Restricted Subsidiaries to consummate Permitted Acquisitions (subject to any
applicable limitations in clause (b) of the first proviso in the definition of
“Permitted Acquisition”;
(f)    Investments (i) existing on, or contractually committed to or
contemplated as of, the Closing Date and described on Schedule 6.06 and (ii) any
modification, replacement, renewal or extension of any Investment described in
clause (i) above so long as no such modification, renewal or extension thereof
increases the amount of such Investment except by the terms thereof or as
otherwise permitted by this Section 6.06);
(g)    Investments received in lieu of Cash in connection with any Disposition
permitted by Section 6.07 or any other disposition of assets not constituting a
Disposition;
(h)    loans or advances to present or former employees, directors, members of
management, officers, managers or consultants or independent contractors (or
their respective Immediate Family Members) of any Parent Company, the Borrower
and its subsidiaries and/or any joint venture to the extent permitted by
Requirements of Law, in connection with such Person’s purchase of Capital Stock
of any Parent Company, either (i) in an aggregate principal amount not to exceed
the greater of $7,500,000 and 5.0% of Consolidated Adjusted EBITDA at any one
time outstanding or (ii) so long as the proceeds of such loan or advance are
substantially contemporaneously contributed to the Borrower for the purchase of
such Capital Stock;
(i)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;




--------------------------------------------------------------------------------





(j)    Investments consisting of Indebtedness permitted under Section 6.01
(other than Indebtedness permitted under Sections 6.01(b) and (h)), Permitted
Liens, Restricted Payments permitted under Section 6.04 (other than Section
6.04(a)(x)), Restricted Debt Payments permitted by Section 6.04 and mergers,
consolidations, amalgamations, liquidations, windings up, dissolutions or
Dispositions permitted by Section 6.07 (other than Section 6.07(a) (if made in
reliance on subclause (ii)(y) of the proviso thereto), Section 6.07(c)(ii) (if
made in reliance on clause (B) therein) and Section 6.07(g)) and affiliate
transactions permitted by Section 6.09 (other than Section 6.09(d));
(k)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers;
(l)    Investments (including debt obligations and Capital Stock) received
(i) in connection with the bankruptcy or reorganization of any Person, (ii) in
settlement of delinquent obligations of, or other disputes with, customers,
suppliers and other account debtors arising in the ordinary course of business,
(iii) upon foreclosure with respect to any secured Investment or other transfer
of title with respect to any secured Investment and/or (iv) as a result of the
settlement, compromise, resolution of litigation, arbitration or other disputes;
(m)    loans and advances of payroll payments or other compensation to present
or former employees, directors, members of management, officers, managers or
consultants of any Parent Company (to the extent such payments or other
compensation relate to services provided to such Parent Company (but excluding,
for the avoidance of doubt, the portion of any such amount, if any, attributable
to the ownership or operations of any subsidiary of any Parent Company other
than the Borrower and/or its subsidiaries)), the Borrower and/or any subsidiary
in the ordinary course of business;
(n)    Investments to the extent that payment therefor is made solely with
Capital Stock of any Parent Company or Capital Stock (other than Disqualified
Capital Stock) of the Borrower or any Restricted Subsidiary, in each case, to
the extent not resulting in a Change of Control;
(o)    %4. Investments of any Restricted Subsidiary acquired after the Closing
Date, or of any Person acquired by, or merged into or consolidated or
amalgamated with, the Borrower or any Restricted Subsidiary after the Closing
Date, in each case as part of an Investment otherwise permitted by this Section
6.06 to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of the relevant acquisition, merger, amalgamation or
consolidation and (ii) any modification, replacement, renewal or extension of
any Investment permitted under clause (i) of this Section 6.06(o) so long as no
such modification, replacement, renewal or extension thereof increases the
amount of such Investment except as otherwise permitted by this Section 6.06;
(p)    Investments made in connection with the Transactions;
(q)    Investments made after the Closing Date by the Borrower and/or any of its
Restricted Subsidiaries in an aggregate amount not to exceed at any time
outstanding an amount equal to (i) the sum of (A) the greater of $75,000,000 and
45.0% of Consolidated Adjusted EBITDA, (B) any amounts reallocated to this
Section 6.06(q) from Section 6.04(a)(xi) or Section 6.04(b)(iv), and (C) with
respect to any Person that becomes a Restricted Subsidiary of the Borrower if
the Borrower or any of its Restricted Subsidiaries made an Investment in such
Person after the Closing Date prior to such Person becoming a Restricted
Subsidiary, the Fair Market Value of such Investments as of the date on which
such Person becomes a Restricted Subsidiary, minus (ii) any amounts reallocated
from this this Section 6.06(q) to make Restricted Debt Payments pursuant to
Section 6.04(b)(iv);




--------------------------------------------------------------------------------





(r)    Investments made after the Closing Date by the Borrower and/or any of its
Restricted Subsidiaries in an amount not to exceed the portion, if any, of the
Available Amount on such date that the Borrower elects to apply to this clause
(r);
(s)    %4. Guarantees of leases (other than Capital Leases) or of other
obligations not constituting Indebtedness and (ii) Guarantees of the lease
obligations of suppliers, customers, franchisees and licensees of the Borrower
and/or its Restricted Subsidiaries, in each case, in the ordinary course of
business;
(t)    Investments in any Parent Company in amounts and for purposes for which
Restricted Payments to such Parent Company are permitted under Section 6.04(a);
provided that any Investment made as provided above in lieu of any such
Restricted Payment shall reduce availability under the applicable Restricted
Payment basket under Section 6.04(a);
(u)    Investments made by any Restricted Subsidiary that is not a Loan Party
with the proceeds received by such Restricted Subsidiary from an Investment made
by any Loan Party in such Restricted Subsidiary pursuant to this Section 6.06
(other than Investments made pursuant to clause (ii) of Section 6.06(e));
(v)    Investments in subsidiaries and joint ventures in connection with
reorganizations and related activities related to tax planning; provided that,
after giving effect to any such reorganization and/or related activity, the
security interest of the Administrative Agent in the Collateral, taken as a
whole, is not materially impaired;
(w)    Investments under any Derivative Transaction of the type permitted under
Section 6.01(s);
(x)    [Reserved];
(y)    Investments made in joint ventures as required by, or made pursuant to,
buy/sell arrangements between the joint venture parties set forth in joint
venture agreements and similar binding arrangements in effect on the Closing
Date (other than any modification, replacement, renewal or extension of such
Investments so long as no such modification, renewal or extension thereof
increased the amount of any such Investment except by the terms thereof or as
otherwise permitted by this Section 6.06);
(z)    unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that they are permitted to remain unfunded under
applicable law;
(aa)    Investments in the Borrower, any subsidiary and/or any joint venture in
connection with intercompany cash management arrangements and related activities
in the ordinary course of business;
(bb)    Investments so long as, after giving effect thereto on a Pro Forma
Basis, the Total Leverage Ratio does not exceed 6.00:1.00;
(cc)    Investments consisting of the licensing or contribution of IP Rights
pursuant to joint marketing arrangements with other Persons; and
(dd)    Investments in similar businesses in an aggregate outstanding principal
amount not to exceed the greater of $60,000,000 and 35.0% of Consolidated
Adjusted EBITDA.




--------------------------------------------------------------------------------






Section 6.07.    Fundamental Changes; Disposition of Assets. The Borrower shall
not, nor shall it permit any of its Restricted Subsidiaries to, enter into any
transaction of merger, consolidation or amalgamation, or liquidate, wind up or
dissolve themselves (or suffer any liquidation or dissolution), or make any
Disposition of any assets in a single transaction or in a series of related
transactions, except:
(a)    any Restricted Subsidiary may be merged, consolidated or amalgamated with
or into the Borrower or any other Restricted Subsidiary; provided that (i) in
the case of any such merger, consolidation or amalgamation with or into the
Borrower, (A) the Borrower shall be the continuing or surviving Person or (B) if
the Person formed by or surviving any such merger, consolidation or amalgamation
is not the Borrower (any such Person, the “Successor Borrower”), (x) the
Successor Borrower shall be an entity organized or existing under the law of the
U.S., any state thereof or the District of Columbia, (y) the Successor Borrower
shall expressly assume the Obligations of the Borrower in a manner reasonably
satisfactory to the Administrative Agent and concurrently with the consummation
of such merger, consolidation or amalgamation, 100% of the Capital Stock of the
Successor Borrower shall be pledged to the Administrative Agent for the benefit
of the Secured Parties and (z)(1) except as the Administrative Agent may
otherwise agree, each Guarantor, unless it is the other party to such merger,
consolidation or amalgamation, shall have executed and delivered a reaffirmation
agreement with respect to its obligations under the Loan Guaranty and the other
Loan Documents and (2) upon its reasonable request, the Administrative Agent
shall have received customary legal opinions; it being understood and agreed
that if the foregoing conditions under clauses (x) through (z) are satisfied,
the Successor Borrower will succeed to, and be substituted for, the Borrower
under this Agreement and the other Loan Documents, and (ii) in the case of any
such merger, consolidation or amalgamation with or into any Subsidiary
Guarantor, either (x) such Subsidiary Guarantor shall be the continuing or
surviving Person or the continuing or surviving Person shall expressly assume
the guarantee obligations of the Subsidiary Guarantor in a manner reasonably
satisfactory to the Administrative Agent or (y) the relevant transaction shall
be treated as an Investment and shall comply with Section 6.06;
(b)    Dispositions (including of Capital Stock) among the Borrower and/or any
Restricted Subsidiary (upon voluntary liquidation or otherwise); provided that
any such Disposition by any Loan Party to any Person that is not a Loan Party
shall be (i) for Fair Market Value with at least 75% of the consideration for
such Disposition consisting of Cash or Cash Equivalents at the time of such
Disposition or (ii) treated as an Investment and otherwise made in compliance
with Section 6.06 (other than in reliance on clause (j) thereof);
(c)    %4. the liquidation or dissolution of any Restricted Subsidiary if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower, is not materially disadvantageous to the Lenders
and the Borrower or any Restricted Subsidiary receives any assets of the
relevant dissolved or liquidated Restricted Subsidiary; provided that in the
case of any liquidation or dissolution of any Loan Party that results in a
distribution of assets to any Restricted Subsidiary that is not a Loan Party,
such distribution shall be treated as an Investment and shall comply with
Section 6.06 (other than in reliance on clause (j) thereof); (ii) any merger,
amalgamation, dissolution, liquidation or consolidation, the purpose of which is
to effect (A) any Disposition otherwise permitted under this Section 6.07 (other
than clause (a), clause (b) or this clause (c)) or (B) any Investment permitted
under Section 6.06; and (iii) the Borrower or any Restricted Subsidiary may be
converted into another form of entity, in each case, so long as such conversion
does not adversely affect the value of the Loan Guaranty or Collateral, if any;
(d)    (x) Dispositions of inventory or equipment in the ordinary course of
business (including on an intercompany basis) and (y) the leasing or subleasing
of real property in the ordinary course of business;




--------------------------------------------------------------------------------





(e)    Dispositions of surplus, obsolete, used or worn out property or other
property that, in the reasonable judgment of the Borrower, is (A) no longer
useful in its business (or in the business of any Restricted Subsidiary of the
Borrower) or (B) otherwise economically impracticable to maintain;
(f)    Dispositions of Cash Equivalents or other assets that were Cash
Equivalents when the relevant original Investment was made;
(g)    Dispositions, mergers, amalgamations, consolidations or conveyances that
constitute Investments permitted pursuant to Section 6.06 (other than Section
6.06(j)), Permitted Liens, Restricted Payments permitted by Section 6.04(a)
(other than Section 6.04(a)(ix)) and Sale and Lease-back Transactions permitted
by Section 6.08;
(h)    Dispositions for Fair Market Value; provided that with respect to any
such Disposition with a purchase price in excess of the greater of $65,000,000
and 40.0% of Consolidated Adjusted EBITDA, at least 75% of the consideration for
such Disposition shall consist of Cash or Cash Equivalents; provided, that for
purposes of the 75% Cash consideration requirement, (w) the amount of any
Indebtedness or other liabilities (other than Indebtedness or other liabilities
that are subordinated to the Obligations or that are owed to the Borrower or any
Restricted Subsidiary) of the Borrower or any Restricted Subsidiary (as shown on
such Person’s most recent balance sheet or statement of financial position (or
in the notes thereto)) that are assumed by the transferee of any such assets and
for which the Borrower and/or its applicable Restricted Subsidiary have been
validly released by all relevant creditors in writing, (x) the amount of any
trade-in value applied to the purchase price of any replacement assets acquired
in connection with such Disposition, (y) any Securities received by the Borrower
or any Restricted Subsidiary from such transferee that are converted by such
Person into Cash or Cash Equivalents (to the extent of the Cash or Cash
Equivalents received) within 180 days following the closing of the applicable
Disposition and (z) any Designated Non-Cash Consideration received in respect of
such Disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause (z) and
Section 6.08(B)(1)(z) that is at that time outstanding, not in excess of the
greater of $50,000,000 and 30.0% of Consolidated Adjusted EBITDA, in each case,
shall be deemed to be Cash; provided, further, that (x) on the date on which the
agreement governing such Disposition is executed, no Event of Default shall
exist and (y) the Net Proceeds of such Disposition shall be applied and/or
reinvested as (and to the extent) required by Section 2.11(b)(ii);
(i)    to the extent that (i) the relevant property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of the relevant Disposition are promptly applied to the purchase price of such
replacement property;
(j)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to, buy/sell arrangements between joint venture or similar
parties set forth in the relevant joint venture arrangements and/or similar
binding arrangements;
(k)    Dispositions of accounts receivable in the ordinary course of business
(including any discount and/or forgiveness thereof) and any factoring or similar
arrangement or in connection with the collection or compromise of any of the
foregoing;
(l)    Dispositions and/or terminations of leases, subleases, licenses or
sublicenses (including the provision of software under any open source license),
which (i) do not materially interfere with the business of the Borrower and its
Restricted Subsidiaries or (ii) relate to closed facilities or the
discontinuation of any product line;




--------------------------------------------------------------------------------





(m)    %4. any termination of any lease in the ordinary course of business,
(ii) any expiration of any option agreement in respect of real or personal
property and (iii) any surrender or waiver of contractual rights or the
settlement, release or surrender of contractual rights or litigation claims
(including in tort) in the ordinary course of business;
(n)    Dispositions of property subject to foreclosure, casualty, eminent domain
or condemnation proceedings (including in lieu thereof or any similar
proceeding);
(o)    Dispositions or consignments of equipment, inventory or other assets
(including leasehold interests in real property) with respect to facilities that
are temporarily not in use, held for sale or closed;
(p)    [reserved];
(q)    Dispositions of non-core assets acquired in connection with any
acquisition permitted hereunder and sales of Real Estate Assets acquired in any
acquisition permitted hereunder; provided that (i) the Net Proceeds received in
connection with any such Disposition shall be applied and/or reinvested as (and
to the extent required) by Section 2.11(b)(ii) and (ii) no Event of Default
exists on the date on which the definitive agreement governing the relevant
Disposition is executed;
(r)    exchanges or swaps, including transactions covered by Section 1031 of the
Code (or any comparable provision of any foreign jurisdiction), of property or
assets so long as any such exchange or swap is made for fair value (as
reasonably determined by the Borrower) for like property or assets; provided
that (i) upon the consummation of any such exchange or swap by any Loan Party,
to the extent the property received does not constitute an Excluded Asset, the
Administrative Agent has a perfected Lien with the same priority as the Lien
held on the Real Estate Assets so exchanged or swapped and (ii) any Net Proceeds
received as “cash boot” in connection with any such transaction shall be applied
and/or reinvested as (and to the extent required) by Section 2.11(b)(ii);
(s)    Dispositions set forth on Schedule 6.07(s);
(t)    %4. licensing and cross-licensing arrangements involving any technology,
intellectual property or IP Rights of the Borrower or any Restricted Subsidiary
in the ordinary course of business and (ii) Dispositions, abandonments,
cancellations or lapses of IP Rights, or issuances or registrations, or
applications for issuances or registrations, of IP Rights, which, in the
reasonable good faith determination of the Borrower, are not material to the
conduct of the business of the Borrower or its Restricted Subsidiaries, or are
no longer economical to maintain in light of its use;
(u)    terminations or unwinds of Derivative Transactions;
(v)    Dispositions of Capital Stock of, or sales of Indebtedness or other
Securities of, Unrestricted Subsidiaries;
(w)    Dispositions of Real Estate Assets and related assets in the ordinary
course of business in connection with relocation activities for directors,
officers, employees, members of management, managers or consultants of any
Parent Company, the Borrower and/or any Restricted Subsidiary;
(x)    Dispositions made to comply with any order of any agency of the U.S.
Federal government, any state, authority or other regulatory body or any
applicable Requirement of Law;




--------------------------------------------------------------------------------





(y)    any merger, amalgamation, consolidation, Disposition or conveyance the
sole purpose of which is to reincorporate or reorganize (i) any Domestic
Subsidiary in another jurisdiction in the U.S. and/or (ii) any Foreign
Subsidiary in the U.S. or any other jurisdiction;
(z)    any sale of motor vehicles and information technology equipment purchased
at the end of an operating lease and resold thereafter; and
(aa)    Dispositions involving assets having a Fair Market Value in the
aggregate since the Closing Date of not more than the greater of $60,000,000 and
35.0% of Consolidated Adjusted EBITDA.
To the extent that any Collateral is Disposed of as expressly permitted by this
Section 6.07 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, which Liens
shall be automatically released upon the consummation of such Disposition; it
being understood and agreed that the Administrative Agent shall be authorized to
take, and shall take, any actions deemed appropriate in order to effect the
foregoing in accordance with Article 8.

Section 6.08.    Sale and Lease-Back Transactions. The Borrower shall not, nor
shall it permit any of its Restricted Subsidiaries to, directly or indirectly,
become or remain liable as lessee or as a guarantor or other surety with respect
to any lease of any property (whether real, personal or mixed), whether now
owned or hereafter acquired, which the Borrower or the relevant Restricted
Subsidiary (a) has sold or transferred or is to sell or to transfer to any other
Person (other than the Borrower or any of its Restricted Subsidiaries) and (b)
intends to use for substantially the same purpose as the property which has been
or is to be sold or transferred by the Borrower or such Restricted Subsidiary to
any Person (other than the Borrower or any of its Restricted Subsidiaries) in
connection with such lease (such a transaction described herein, a “Sale and
Lease-Back Transaction”); provided that any Sale and Lease-Back Transaction
shall be permitted so long as (i) the Net Proceeds of such Disposition are
applied and/or reinvested as (and to the extent) required by Section 2.11(b)(ii)
and the documentation governing any other Credit Facilities and/or (ii) such
Sale and Lease-Back Transaction is (A) permitted by Section 6.01(m) and the
documentation governing any other Credit Facilities and/or (B) (1) made in
exchange for not less than 75% cash consideration (provided that for purposes of
the foregoing 75% Cash consideration requirement, (w) the amount of any
Indebtedness or other liabilities (other than Indebtedness or other liabilities
that are subordinated to the Obligations or that are owed to the Borrower or any
Restricted Subsidiary) of the Borrower or any Restricted Subsidiary (as shown on
such Person’s most recent balance sheet or statement of financial position (or
in the notes thereto) that are assumed by the transferee of any such assets and
for which the Borrower and/or its applicable Restricted Subsidiary have been
validly released by all relevant creditors in writing, (x) the amount of any
trade-in value applied to the purchase price of any replacement assets acquired
in connection with such Sale and Lease-Back Transaction, (y) any Securities
received by the Borrower or any Restricted Subsidiary from such transferee that
are converted by such Person into Cash or Cash Equivalents (to the extent of the
Cash or Cash Equivalents received) within 180 days following the closing of the
applicable Sale and Lease-Back Transaction and (z) any Designated Non-Cash
Consideration received in respect of the relevant Sale and Lease-Back
Transaction having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (z) and
Section 6.07(h)(z) that is at that time outstanding, not in excess of the
greater of $50,000,000 and 30.0% of Consolidated Adjusted EBITDA), (2) the
Borrower or its applicable Restricted Subsidiary would otherwise be permitted to
enter into, and remain liable under, the applicable underlying lease and (3) the
aggregate Fair Market Value of the assets sold subject to all Sale and
Lease-Back Transactions under this clause (B) shall not exceed the greater of
$60,000,000 and 35.0% of Consolidated Adjusted EBITDA as of the last day of the
most recently ended Test Period.




--------------------------------------------------------------------------------






Section 6.09.    Transactions with Affiliates. The Borrower shall not, nor shall
it permit any of its Restricted Subsidiaries to, enter into any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) involving payment in excess of $10,000,000 with any of
their respective Affiliates on terms that are less favorable to the Borrower or
such Restricted Subsidiary, as the case may be (as reasonably determined by the
Borrower), than those that might be obtained at the time in a comparable
arm’s-length transaction from a Person who is not an Affiliate; provided that
the foregoing restriction shall not apply to:
(a)    any transaction between or among the Borrower and/or one or more
Restricted Subsidiaries (or any entity that becomes a Restricted Subsidiary as a
result of such transaction) to the extent not prohibited by this Agreement;
(b)    any issuance, sale or grant of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options and stock ownership plans approved by the
board of directors (or equivalent governing body) of any Parent Company or of
the Borrower or any Restricted Subsidiary;
(c)    %4. any collective bargaining, employment or severance agreement or
compensatory (including profit sharing) arrangement entered into by the Borrower
or any of its Restricted Subsidiaries with their respective current or former
officers, directors, members of management, managers, employees, consultants or
independent contractors or those of any Parent Company, (ii) any subscription
agreement or similar agreement pertaining to the repurchase of Capital Stock
pursuant to put/call rights or similar rights with current or former officers,
directors, members of management, managers, employees, consultants or
independent contractors and (iii) transactions pursuant to any employee
compensation, benefit plan, stock option plan or arrangement, any health,
disability or similar insurance plan which covers current or former officers,
directors, members of management, managers, employees, consultants or
independent contractors or any employment contract or arrangement;
(d)    %4. transactions permitted by Sections 6.01(b), (d), (h), (o), (cc),
(dd), (ff) and (hh), 6.02 (to the extent securing Indebtedness under any of
preceding clauses of Section 6.01), 6.04, 6.06 and 6.07(a), (g), (j) and (y) and
(ii) issuances of Capital Stock and Indebtedness not restricted by this
Agreement;
(e)    transactions in existence on the Closing Date or pursuant to any
agreements or arrangements in effect on the Closing Date and any amendment,
modification or extension thereof to the extent such amendment, modification or
extension, taken as a whole, is not (i) materially adverse to the Lenders or
(ii) more disadvantageous to the Lenders than the relevant transaction in
existence on the Closing Date;
(f)    %4. the payment of management, monitoring, consulting, advisory,
Transaction and similar fees to any Investor pursuant to any management
agreement entered into by the Borrower (and/or any Parent Company) on or prior
to the Closing Date (without giving effect to any amendment materially
increasing such fees) and (ii) the payment or reimbursement of all
indemnification obligations and expenses owed to any Investor and any of their
respective directors, officers, members of management, managers, employees and
consultants pursuant to such management agreement or similar agreement, in each
case of clauses (i) and (ii) whether currently due or paid in respect of
accruals from prior periods; provided that, so long as an Event of Default
exists under Section 7.01(a) (solely with respect to principal, interest and
fees), (f) or (g) (with respect to the Borrower), the payment of such
management, monitoring, consulting, advisory and similar fees in clause (i) may
be restricted, in which case, such fees shall continue to accrue and be payable
upon the waiver, termination or cure of the relevant Event of Default;




--------------------------------------------------------------------------------





(g)    the payment of Transaction Costs;
(h)    customary compensation to Affiliates in connection with financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities and other transaction fees, which payments are
approved by the majority of the members of the board of directors (or similar
governing body) or a majority of the disinterested members of the board of
directors (or similar governing body) of the Borrower in good faith;
(i)    transactions and payments required under the definitive agreement for any
acquisition or Investment permitted under this Agreement (to the extent any
seller, employee, officer or director of the acquired entities becomes an
Affiliate in connection with such transaction);
(j)    transactions among the Loan Parties to the extent permitted under this
Article 6;
(k)    the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, members of the board of directors (or similar
governing body), officers, employees, members of management, managers,
consultants and independent contractors of the Borrower and/or any of its
Restricted Subsidiaries in the ordinary course of business and, in the case of
payments to such Person in such capacity on behalf of any Parent Company, to the
extent attributable to the operations of the Borrower or its Restricted
Subsidiaries;
(l)    transactions with customers, clients, suppliers, joint ventures,
purchasers or sellers of goods or services or providers of employees or other
labor entered into in the ordinary course of business, which are (i) fair to the
Borrower and/or its applicable Restricted Subsidiary in the good faith
determination of the board of directors (or similar governing body) of the
Borrower or the senior management thereof or (ii) on terms at least as favorable
as might reasonably be obtained from a Person other than an Affiliate;
(m)    the payment of reasonable out-of-pocket costs and expenses related to
registration rights and customary indemnities provided to shareholders under any
shareholder agreement;
(n)    %4. any purchase by Holdings of the Capital Stock of (or contribution to
the equity capital of) the Borrower and (ii) any intercompany loans made by
Holdings to the Borrower or any Restricted Subsidiary; and
(o)    any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the board of directors (or equivalent
governing body) of the Borrower from an accounting, appraisal or investment
banking firm of nationally recognized standing stating that such transaction is
on terms that are no less favorable to the Borrower or the applicable Restricted
Subsidiary than might be obtained at the time in a comparable arm’s length
transaction from a Person who is not an Affiliate.

Section 6.10.    Conduct of Business. From and after the Closing Date, the
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
engage in any material line of business other than (a) the businesses engaged in
by the Borrower or any Restricted Subsidiary on the Closing Date and similar,
complementary, ancillary or related businesses and (b) such other lines of
business to which the Administrative Agent may consent.

Section 6.11.    [Reserved].




--------------------------------------------------------------------------------






Section 6.12.    Amendments of or Waivers with Respect to Restricted Debt. The
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
amend or otherwise modify the terms of any Restricted Debt (or the documentation
governing any Restricted Debt) if the effect of such amendment or modification,
together with all other amendments or modifications made, is in the reasonable
judgment of the Borrower materially adverse to the interests of the Lenders (in
their capacities as such); provided that, (a) for purposes of clarity, it is
understood and agreed that the foregoing limitation shall not otherwise prohibit
any Refinancing Indebtedness, any Permitted Junior Denbenture Refinancing or any
other replacement, refinancing, amendment, supplement, modification, extension,
renewal, restatement or refunding of any Restricted Debt, in each case, that is
permitted under this Agreement in respect thereof, and (b) at the request of the
Borrower, the form of any documentation governing any Restricted Debt shall be
deemed acceptable to the Lenders if posted to the Lenders and not objected to by
the Required Lenders within five (5) Business Days thereafter.

Section 6.13.    Fiscal Year. The Borrower shall not change its Fiscal Year;
provided that, the Borrower may, upon written notice to the Administrative
Agent, change the Fiscal Year of the Borrower to end on a specific date (e.g.,
December 31) or adopt another fiscal calendar, in which case the Borrower and
the Administrative Agent will, and are hereby authorized to, make any
adjustments to this Agreement that are necessary to reflect such change in
Fiscal Year.

Section 6.14.    Permitted Activities of Holdings and Intermediate Holdings.
Holdings and Intermediate Holdings shall not:
(a)    incur any Indebtedness for borrowed money other than (i) Guarantees of
Indebtedness permitted under Section 6.01, (ii) Indebtedness of the type
permitted under Sections 6.01(o), (iii) Indebtedness that is not guaranteed by
the Borrower or any Restricted Subsidiary unless such guarantees are otherwise
permitted hereunder and (iv) Indebtedness or other obligations under the Junior
Debentures and any Permitted Junior Debenture Refinancing;
(b)    create or suffer to exist any Lien on any property or asset now owned or
hereafter acquired other than the Liens securing Indebtedness of the type
permitted under Sections 6.01(a), (o), (y) and (z) and any Refinancing
Indebtedness in respect thereof (including any Guarantees thereof), subject, if
applicable, to the Intercreditor Agreement (and any other Acceptable
Intercreditor Agreement);
(c)    engage in any business activity or own any material assets other than
(i) directly or indirectly holding the Capital Stock of Intermediate Holdings
and the Borrower, The Hillman Trust and any other subsidiary of the Borrower,
(ii) performing its obligations under the Loan Documents, the Junior Debentures,
the Senior Notes and other Indebtedness, Liens (including the granting of Liens)
and Guarantees permitted to be incurred, granted or made, as applicable, by it
hereunder; (iii) issuing its own Capital Stock (including, for the avoidance of
doubt, the making of any dividend or distribution on account of, or any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value of, any shares of any class of Capital Stock); (iv) filing
Tax reports and paying Taxes and other customary obligations in the ordinary
course (and contesting any Taxes); (v) preparing reports to Governmental
Authorities and to its shareholders; (vi) holding director and shareholder
meetings, preparing organizational records and other organizational activities
required to maintain its separate organizational structure or to comply with
applicable Requirements of Law; (vii) effecting any initial public offering of
its Capital Stock; (viii) holding (A) Cash, Cash Equivalents and other assets
received in connection with permitted distributions or dividends received from,
or permitted Investments or permitted Dispositions made by, any of its
subsidiaries or permitted contributions to the capital of, or proceeds from the
issuance of Capital Stock of, Holdings or Intermediate Holdings pending the
application thereof and (B) the proceeds of Indebtedness permitted to be
incurred by




--------------------------------------------------------------------------------





it hereunder; (ix) providing indemnification for its officers, directors,
members of management, employees and advisors or consultants; (x) participating
in tax, accounting and other administrative matters; (xi) making payments of the
type permitted under Section 6.09(f) and the performance of its obligations
under any document, agreement and/or Investment contemplated by the Transactions
or otherwise not prohibited under this Agreement; (xii) complying with
applicable Requirements of Law (including with respect to the maintenance of its
existence); (xiii) making and holding intercompany loans to Holdings,
Intermediate Holdings, the Borrower and/or the Restricted Subsidiaries of the
Borrower, as applicable; (xiv) making and holding Investments of the type
permitted under Section 6.06(h); (xv) making Investments in Intermediate
Holdings and the Borrower (and other Investment contemplated by Section 6.04(a)
and making any Restricted Payment (assuming for such purpose that the definition
thereof applies to the Capital Stock of Holdings and Intermediate Holdings), and
(xvi) activities incidental to any of the foregoing; or
(d)    consolidate or amalgamate with, or merge with or into, or convey, sell or
otherwise transfer all or substantially all of its assets to, any Person;
provided that, so long as no Default or Event of Default exists or would result
therefrom, (A) any Holding Company may consolidate or amalgamate with, or merge
with or into, any other Person (other than the Borrower and any of its
subsidiaries) so long as (i) such Holding Company is the continuing or surviving
Person or (ii) if the Person formed by or surviving any such consolidation,
amalgamation or merger is not such Holding Company, (x) the successor Person
expressly assumes all obligations of such Holding Company under this Agreement
and the other Loan Documents to which such Holding Company is a party pursuant
to a supplement hereto and/or thereto in a form reasonably satisfactory to the
Administrative Agent and (y) the Borrower delivers a certificate of a
Responsible Officer with respect to the satisfaction of the conditions set forth
in clause (x) of this clause (A) and (z) upon its reasonable request, the
Administrative Agent shall have received a customary legal opinion, (B) any
Holding Company may convey, sell or otherwise transfer all or substantially all
of its assets (including the Capital Stock of Intermediate Holdings and the
Borrower) to any other Person so long as (w) no Change of Control results
therefrom, (x)(1) the Person acquiring such assets expressly assumes all of the
obligations of such Holding Company under this Agreement and the other Loan
Documents to which such Holding Company is a party pursuant to a supplement
hereto and/or thereto in a form reasonably satisfactory to the Administrative
Agent and (2) concurrently with the consummation of such transfer, causes 100%
of the Capital Stock of Intermediate Holdings and the Borrower, to the extent
applicable, to be pledged to the Administrative Agent for the benefit of the
Secured Parties and (y) the Borrower delivers a certificate of a Responsible
Officer with respect to the satisfaction of the conditions under clause (w) set
forth in this clause (B) and (z) upon its reasonable request, the Administrative
Agent shall have received a customary legal opinion; provided, further, that if
the conditions set forth in the preceding proviso are satisfied, the successor
to such Holding Company will succeed to, and be substituted for, Holdings under
this Agreement and such Holding Company shall be released from all obligations
under the Loan Documents, and (C) any Holding Company may convert into another
form of entity so long as such conversion does not adversely affect the value of
the Loan Guaranty or the pledge of the Capital Stock in the Borrower.

ARTICLE VII    

EVENTS OF DEFAULT

Section 7.01.    Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:
(a)    Failure To Make Payments When Due. Failure by the Borrower to pay (i) any
installment of principal of any Loan when due, whether at stated maturity, by
acceleration, by notice of




--------------------------------------------------------------------------------





voluntary prepayment, by mandatory prepayment or otherwise; or (ii) any interest
on any Loan or any fee or any other amount due hereunder within five Business
Days after the date due; or
(b)    Default in Other Agreements. (i) Failure by any Loan Party or any of its
Restricted Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in clause (a) above) with an aggregate outstanding
principal amount exceeding the Threshold Amount, in each case beyond the grace
period, if any, provided therefor; or (ii) breach or event of default by any
Loan Party or any of its Restricted Subsidiaries with respect to any other term
of (A) one or more items of Indebtedness with an aggregate outstanding principal
amount exceeding the Threshold Amount or (B) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness (other
than, for the avoidance of doubt, with respect to Indebtedness consisting of
Hedging Obligations, termination events or equivalent events pursuant to the
terms of the relevant Hedge Agreement which are not the result of any default
thereunder by any Loan Party or any Restricted Subsidiary), in each case, beyond
the grace or cure period, if any, provided therefor, but solely to the extent
the effect of such breach or event of default is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, such Indebtedness to become or be declared due and
payable (or mandatorily redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; provided that clause
(ii) of this paragraph (b) shall not apply to secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property securing such
Indebtedness if such sale or transfer is permitted hereunder; provided, further,
that any failure described under clause (i) or (ii) above is unremedied and is
not waived by the holders of such Indebtedness prior to any termination of the
Commitments or acceleration of the Loans pursuant to Article 7; provided, still
further, that notwithstanding the foregoing provisions of this Section 7.01(b),
any financial maintenance covenants in any ABL Facility or any other revolving
credit facility shall be solely for the benefit of the lenders under such ABL
Facility or other revolving credit facility, and any breach or violation of any
such financial maintenance covenants (x) may be subject to cure rights and (y)
shall not be or constitute a Default or Event of Default with respect to any
Term Facility unless and until the lenders under such ABL Facility or other
revolving credit facility have declared all amounts outstanding thereunder to be
immediately due and payable and terminated all outstanding commitments to
provide revolving credit extensions thereunder in accordance with the terms of
the documentation governing such ABL Facility or other revolving credit facility
and such declaration has not been rescinded; or
(c)    Breach of Certain Covenants. Failure of any Loan Party, as required by
the relevant provision, to perform or comply with any term or condition
contained in Section 5.01(e)(i), Section 5.02 (solely as it applies to the
preservation of the existence of the Borrower), or Article 6; provided, that
notwithstanding the foregoing provisions of this Section 7.01(c), any financial
maintenance covenants included in any Incremental Amendments in connection with
any Additional Revolving Facilities shall be solely for the benefit of the
Lenders under such Additional Revolving Facilities, and any breach or violation
of any such financial maintenance covenants (x) may be subject to cure rights
and (y) shall not be or constitute a Default or Event of Default with respect to
any Term Facility unless and until the Lenders under such Additional Revolving
Facilities have declared all amounts outstanding thereunder to be immediately
due and payable and terminated all outstanding commitments to provide revolving
credit extensions thereunder in accordance with the terms of this Agreement and
such declaration has not been rescinded; or
(d)    Breach of Representations, Etc. Any representation, warranty or
certification made or deemed made by any Loan Party in any Loan Document or in
any certificate required to be delivered in connection herewith or therewith
(including, for the avoidance of doubt, any Perfection Certificate and any
Perfection Certificate Supplement) being untrue in any material respect as of
the date made or deemed made, it being understood and agreed that any breach of
representation, warranty or certification resulting from




--------------------------------------------------------------------------------





the failure of the Administrative Agent to file any Uniform Commercial Code
continuation statement shall not result in an Event of Default under this
Section 7.01(d) or any other provision of any Loan Document; or
(e)    Other Defaults Under Loan Documents. Default by any Loan Party in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other Section of
this Article 7, which default has not been remedied or waived within 30 days
after receipt by the Borrower of written notice thereof from the Administrative
Agent; or
(f)    Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) The entry by a
court of competent jurisdiction of a decree or order for relief in respect of
Holdings, Intermediate Holdings, the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) in an involuntary case under
any Debtor Relief Law now or hereafter in effect, which decree or order is not
stayed; or any other similar relief shall be granted under any applicable
federal, state or local law; or (ii) the commencement of an involuntary case
against Holdings, Intermediate Holdings, the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) under any Debtor Relief Law;
the entry by a court having jurisdiction in the premises of a decree or order
for the appointment of a receiver, receiver and manager, (preliminary)
insolvency receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over Holdings, Intermediate Holdings, the Borrower
or any of its Restricted Subsidiaries (other than any Immaterial Subsidiary), or
over all or a substantial part of its property; or the involuntary appointment
of an interim receiver, trustee or other custodian of Holdings, Intermediate
Holdings, the Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) for all or a substantial part of its property, which
remains undismissed, unvacated, unbounded or unstayed pending appeal for 60
consecutive days; or
(g)    Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The entry against
Holdings, Intermediate Holdings, the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) of an order for relief, the
commencement by Holdings, Intermediate Holdings, the Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) of a voluntary
case under any Debtor Relief Law, or the consent by Holdings, Intermediate
Holdings, the Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) to the entry of an order for relief in an involuntary
case or to the conversion of an involuntary case to a voluntary case, under any
Debtor Relief Law, or the consent by the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) to the appointment of or
taking possession by a receiver, receiver and manager, trustee or other
custodian for all or a substantial part of its property; (ii) the making by
Holdings, Intermediate Holdings, the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) of a general assignment for
the benefit of creditors; or (iii) the admission by Holdings, Intermediate
Holdings, the Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) in writing of their inability to pay their respective
debts as such debts become due; or
(h)    Judgments and Attachments. The entry or filing of one or more final money
judgments, writs or warrants of attachment or similar process against Holdings,
Intermediate Holdings, the Borrower or any of its Restricted Subsidiaries or any
of their respective assets involving in the aggregate at any time an amount in
excess of the Threshold Amount (in either case to the extent not adequately
covered by indemnity from a third party as to which the relevant indemnitor has
been notified and not denied coverage, by self-insurance (if applicable) or by
insurance as to which the relevant third party insurance company has been
notified and not denied coverage), which judgment, writ, warrant or similar
process remains unpaid, undischarged, unvacated, unbonded or unstayed pending
appeal for a period of 60 days; or




--------------------------------------------------------------------------------





(i)    Employee Benefit Plans. The occurrence of one or more ERISA Events, which
individually or in the aggregate result in liability of Holdings, Intermediate
Holdings, the Borrower or any of its Restricted Subsidiaries in an aggregate
amount which would reasonably be expected to result in a Material Adverse
Effect; or
(j)    Change of Control. The occurrence of a Change of Control; or
(k)    Guaranties, Collateral Documents and Other Loan Documents. At any time
after the execution and delivery thereof (i) any material Loan Guaranty for any
reason ceasing to be in full force and effect (other than in accordance with its
terms or as a result of the occurrence of the Termination Date) or being
declared, by a court of competent jurisdiction, to be null and void or the
repudiation in writing by any Loan Party of its obligations thereunder (other
than as a result of the discharge of such Loan Party in accordance with the
terms thereof and other than solely as a result of acts or omissions by the
Administrative Agent or any Lender), (ii) this Agreement or any material
Collateral Document ceasing to be in full force and effect (other than solely by
reason of (x) the failure of the Administrative Agent to maintain possession of
any Collateral actually delivered to it or the failure of the Administrative
Agent to file UCC (or equivalent) continuation statements, (y) a release of
Collateral in accordance with the terms hereof or thereof or (z) the occurrence
of the Termination Date or any other termination of such Collateral Document in
accordance with the terms thereof) or being declared null and void or (iii) the
contesting by any Loan Party of the validity or enforceability of any material
provision of any Loan Document (or any Lien purported to be created by the
Collateral Documents or Loan Guaranty) in writing or denial by any Loan Party in
writing that it has any further liability (other than by reason of the
occurrence of the Termination Date), including with respect to future advances
by the Lenders, under any Loan Document to which it is a party; it being
understood and agreed that the failure of the Administrative Agent to maintain
possession of any Collateral actually delivered to it or file any UCC (or
equivalent) continuation statement shall not result in an Event of Default under
this clause (k) or any other provision of any Loan Document; or
(l)    Subordination. (i) The Liens on the Collateral securing the First
Priority Secured Obligations ceasing to have senior “first priority” status with
respect to Liens on the Collateral securing any Junior Lien Indebtedness with an
aggregate principal amount outstanding in excess of the Threshold Amount
pursuant to any applicable Acceptable Intercreditor Agreement, and (ii) with
respect to the provisions in any Acceptable Intercreditor Agreement
subordinating the Liens on the Collateral securing any Junior Lien Indebtedness
with an aggregate principal amount outstanding in excess of the Threshold Amount
to the Liens on the Collateral securing the First Priority Secured Obligations,
(A) any Loan Party contests in writing the validity or enforceability thereof,
(B) any court of competent jurisdiction in a final non-appealable order,
determines such subordination provisions to be invalid or unenforceable, or (C)
such subordination provisions otherwise cease to be valid, binding and
enforceable obligations of the parties to such Acceptable Intercreditor
Agreement;
then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) of this Article) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any of
the following actions, at the same or different times: (i) terminate any
Additional Commitments, and thereupon such Additional Commitments shall
terminate immediately and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; provided that upon the




--------------------------------------------------------------------------------





occurrence of an event with respect to the Borrower described in clauses (f) or
(g) of this Article, any such Commitments and/or Additional Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. Upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

ARTICLE VIII    

THE ADMINISTRATIVE AGENT
Each of the Lenders hereby irrevocably appoints Barclays (or any successor
appointed pursuant hereto) as Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf, including execution of the other Loan Documents, and to exercise
such powers as are delegated to the Administrative Agent by the terms of the
Loan Documents, together with such actions and powers as are reasonably
incidental thereto.
Any Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, unless the context
otherwise requires or unless such Person is in fact not a Lender, include each
Person serving as Administrative Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
subsidiary of any Loan Party or other Affiliate thereof as if it were not the
Administrative Agent hereunder. The Lenders acknowledge that, pursuant to such
activities, the Administrative Agent or its Affiliates may receive information
regarding any Loan Party or any of its Affiliates (including information that
may be subject to confidentiality obligations in favor of such Loan Party or
such Affiliate) and acknowledge that the Administrative Agent shall not be under
any obligation to provide such information to them.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, (a)
the Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default exists, and the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law; it
being understood that such term is used merely as a matter of market custom, and
is intended to create or reflect only an administrative relationship between
independent contracting parties, (b) the Administrative Agent shall not have any
duty to take any discretionary action or exercise any discretionary power,
except discretionary rights and powers that are expressly contemplated by the
Loan Documents and which the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the relevant circumstances as
provided in Section 9.02); provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable laws including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law, and (c) except as




--------------------------------------------------------------------------------





expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Restricted Subsidiaries
that is communicated to or obtained by the Person serving as Administrative
Agent or any of its Affiliates in any capacity. The Administrative Agent shall
not be liable to the Lenders or any other Secured Party for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
relevant circumstances as provided in Section 9.02) or in the absence of its own
gross negligence or willful misconduct, as determined by the final and
non-appealable judgment of a court of competent jurisdiction, in connection with
its duties expressly set forth herein. The Administrative Agent shall not be
deemed to have knowledge of the existence of any Default or Event of Default
unless and until written notice thereof is given to the Administrative Agent by
the Borrower or any Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
in connection with any Loan Document, (iii) the performance or observance of any
covenant, agreement or other term or condition set forth in any Loan Document or
the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
any Lien on the Collateral or the existence, value or sufficiency of the
Collateral, (vi) the satisfaction of any condition set forth in Article 4 or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or (vii) any property, book
or record of any Loan Party or any Affiliate thereof.
If any Lender acquires knowledge of the existence of a Default or Event of
Default, it shall promptly notify the Administrative Agent and the other Lenders
thereof in writing. Each Lender agrees that, except with the written consent of
the Administrative Agent, it will not take any enforcement action hereunder or
under any other Loan Document, accelerate the Obligations under any Loan
Document, or exercise any right that it might otherwise have under applicable
law or otherwise to credit bid at any foreclosure sale, UCC sale, any sale under
Section 363 of the Bankruptcy Code or other similar Dispositions of Collateral.
Notwithstanding the foregoing, however, a Lender may take action to preserve or
enforce its rights against a Loan Party where a deadline or limitation period is
applicable that would, absent such action, bar enforcement of the Obligations
held by such Lender, including the filing of a proof of claim in a case under
the Bankruptcy Code.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, the Borrower, the Administrative Agent and each Secured Party
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Loan Guaranty; it being understood
and agreed that all powers, rights and remedies hereunder may be exercised
solely by, the Administrative Agent, on behalf of the Secured Parties in
accordance with the terms hereof and all powers, rights and remedies under the
other Loan Documents may be exercised solely by, the Administrative Agent, and
(ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or in the event of any other
Disposition (including pursuant to Section 363 of the Bankruptcy Code), (A) the
Administrative Agent, as agent for and representative of the Secured Parties,
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any Collateral payable by the Administrative Agent at such
Disposition and (B) the Administrative Agent or any Lender may be the purchaser
or licensor of any or all of such Collateral at any such Disposition.




--------------------------------------------------------------------------------





No holder of any Secured Hedging Obligation or Banking Services Obligation in
its respective capacity as such shall have any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under this Agreement.
Each of the Lenders hereby irrevocably authorizes (and by entering into a Hedge
Agreement with respect to any Secured Hedging Obligation and/or by entering into
documentation in connection with any Banking Services Obligation, each of the
other Secured Parties hereby authorizes and shall be deemed to authorize) the
Administrative Agent, on behalf of all Secured Parties to take any of the
following actions upon the instruction of the Required Lenders:
(a)    consent to the Disposition of all or any portion of the Collateral free
and clear of the Liens securing the Secured Obligations in connection with any
Disposition pursuant to the applicable provisions of the Bankruptcy Code,
including Section 363 thereof;
(b)    credit bid all or any portion of the Secured Obligations, or purchase all
or any portion of the Collateral (in each case, either directly or through one
or more acquisition vehicles), in connection with any Disposition of all or any
portion of the Collateral pursuant to the applicable provisions of the
Bankruptcy Code, including under Section 363 thereof;
(c)    credit bid all or any portion of the Secured Obligations, or purchase all
or any portion of the Collateral (in each case, either directly or through one
or more acquisition vehicles), in connection with any Disposition of all or any
portion of the Collateral pursuant to the applicable provisions of the UCC,
including pursuant to Sections 9-610 or 9-620 of the UCC;
(d)    credit bid all or any portion of the Secured Obligations, or purchase all
or any portion of the Collateral (in each case, either directly or through one
or more acquisition vehicles), in connection with any foreclosure or other
Disposition conducted in accordance with applicable law following the occurrence
and continuation of an Event of Default, including by power of sale, judicial
action or otherwise; and/or
(e)    estimate the amount of any contingent or unliquidated Secured Obligations
of such Lender or other Secured Party;
it being understood that no Lender shall be required to fund any amount in
connection with any purchase of all or any portion of the Collateral by the
Administrative Agent pursuant to the foregoing clause (b), (c) or (d) without
its prior written consent.
Each Secured Party agrees that the Administrative Agent is under no obligation
to credit bid any part of the Secured Obligations or to purchase or retain or
acquire any portion of the Collateral; provided that, in connection with any
credit bid or purchase described under clause (b), (c) or (d) of the preceding
paragraph, the Secured Obligations owed to all of the Secured Parties (other
than with respect to contingent or unliquidated liabilities as set forth in the
next succeeding paragraph) may be, and shall be, credit bid by the
Administrative Agent on a ratable basis.
With respect to each contingent or unliquidated claim that is a Secured
Obligation, the Administrative Agent is hereby authorized, but is not required,
to estimate the amount thereof for purposes of any credit bid or purchase
described in the second preceding paragraph so long as the estimation of the
amount or liquidation of such claim would not unduly delay the ability of the
Administrative Agent to credit bid the Secured Obligations or purchase the
Collateral in the relevant Disposition. In the event that the Administrative
Agent, in its sole and absolute discretion, elects not to estimate any such
contingent or




--------------------------------------------------------------------------------





unliquidated claim or any such claim cannot be estimated without unduly delaying
the ability of the Administrative Agent to consummate any credit bid or purchase
in accordance with the second preceding paragraph, then any contingent or
unliquidated claims not so estimated shall be disregarded, shall not be credit
bid, and shall not be entitled to any interest in the portion or the entirety of
the Collateral purchased by means of such credit bid.
Each Secured Party whose Secured Obligations are credit bid under clause (b),
(c) or (d) of the third preceding paragraph shall be entitled to receive
interests in the Collateral or any other asset acquired in connection with such
credit bid (or in the Capital Stock of the acquisition vehicle or vehicles that
are used to consummate such acquisition) on a ratable basis in accordance with
the percentage obtained by dividing (x) the amount of the Secured Obligations of
such Secured Party that were credit bid in such credit bid or other Disposition,
by (y) the aggregate amount of all Secured Obligations that were credit bid in
such credit bid or other Disposition.
In addition, in case of the pendency of any proceeding under any Debtor Relief
Law or any other judicial proceeding relative to any Loan Party, each Secured
Party agrees that the Administrative Agent (irrespective of whether the
principal of any Loan is then due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts to the extent due to the
Lenders and the Administrative Agent under Sections 2.12 and 9.03) allowed in
such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.
Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent consents to the making of such payments directly to the
Lenders, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amount due to the Administrative Agent
under Sections 2.12 and 9.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the




--------------------------------------------------------------------------------





satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent has
received notice to the contrary from such Lender prior to the making of such
Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it;
provided, however, that any such sub-agent receiving payments from the Loan
Parties shall be a “U.S. person” and a “financial institution” within the
meaning of Treasury Regulations Section 1.1441-1 (or has validly agreed to be
treated as a "U.S. person" pursuant to Treasury Regulations Section
1.1441-1(b)(2)(iv)(A)). The Administrative Agent and any such sub-agent may
perform any and all of their respective duties and exercise their respective
rights and powers through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent.
The Administrative Agent may resign at any time by giving thirty days’ prior
written notice to the Lenders and the Borrower. If the Administrative Agent
becomes subject to an insolvency proceeding, either the Required Lenders or the
Borrower may, upon thirty days’ notice, remove the Administrative Agent. Upon
receipt of any such notice of resignation or delivery of any such notice of
removal, the Required Lenders shall have the right, with the consent of the
Borrower (not to be unreasonably withheld or delayed), to appoint a successor
Administrative Agent which shall be a commercial bank or trust company with
offices in the U.S. having combined capital and surplus in excess of
$1,000,000,000 and who shall be a “U.S. person” and a “financial institution”
within the meaning of Treasury Regulations Section 1.1441-1 (or has validly
agreed to be treated as a "U.S. person" pursuant to Treasury Regulations Section
1.1441-1(b)(2)(iv)(A)); provided that during the existence and continuation of
an Event of Default under Section 7.01(a) or, with respect to Holdings.
Intermediate Holdings or the Borrower, Section 7.01(f) or (g), no consent of the
Borrower shall be required. If no successor shall have been appointed as
provided above and accepted such appointment within thirty days after the
retiring Administrative Agent gives notice of its resignation or the
Administrative Agent receives notice of removal, then (a) in the case of a
retirement, the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above (including, for the avoidance of doubt,
consent of the Borrower) or (b) in the case of a removal, the Borrower may,
after consulting with the Required Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that (x) in the case
of a retirement, if the Administrative Agent notifies the Borrower, the Lenders
that no qualifying Person has accepted such appointment or (y) in the case of a
removal, the Borrower notifies the Required Lenders that no qualifying Person
has accepted such appointment, then, in each case, such resignation or removal
shall nonetheless become effective in accordance with and on the 30th day
following delivery of such notice and (i) the retiring or removed Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent in its capacity as collateral agent for the
Secured Parties for perfection purposes, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations required to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly (and each Lender will
cooperate with the Borrower to enable the Borrower to take such actions), until
such time as the Required Lenders or the Borrower, as applicable, appoint a
successor Administrative Agent who shall be a “U.S. person” and a “financial
institution” within the meaning of Treasury Regulations Section 1.1441-1 (or has
validly agreed to be treated as a "U.S. person" pursuant to Treasury Regulations
Section 1.1441-1(b)(2)(iv)(A)), as provided




--------------------------------------------------------------------------------





for above in this Article 8. Upon the acceptance of its appointment as
Administrative Agent hereunder as a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder (other than its obligations
under Section 9.13). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor Administrative
Agent. After the Administrative Agent’s resignation or removal hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any action taken or omitted to be
taken by any of them while the relevant Person was acting as Administrative
Agent (including for this purpose holding any collateral security following the
retirement or removal of the Administrative Agent). Notwithstanding anything to
the contrary herein, no Disqualified Institution (nor any Affiliate thereof) may
be appointed as a successor Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their respective Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of the
Administrative Agent or any of its Related Parties.
Notwithstanding anything to the contrary herein, the Arrangers shall not have
any right, power, obligation, liability, responsibility or duty under this
Agreement, except in their respective capacities as the Administrative Agent or
a Lender hereunder, as applicable.
Each Secured Party irrevocably authorizes and instructs the Administrative Agent
to, and the Administrative Agent,
(a)    shall release any Lien on any property granted to or held by
Administrative Agent under any Loan Document (i) upon the occurrence of the
Termination Date, (ii) that is sold or to be sold or transferred as part of or
in connection with any Disposition permitted under the Loan Documents to a
Person that is not a Loan Party, (iii) that does not constitute (or ceases to
constitute) Collateral (including as a result of being or becoming an Excluded
Asset), (iv) if the property subject to such Lien is owned by a Subsidiary
Guarantor, upon the release of such Subsidiary Guarantor from its Loan Guaranty
otherwise in accordance with the Loan Documents, (v) as required under clause
(d) below or (vi) if approved, authorized or ratified in writing by the Required
Lenders in accordance with Section 9.02;
(b)    shall subject to Section 9.22, release any Subsidiary Guarantor from its
obligations under the Loan Guaranty if such Person ceases to be a Restricted
Subsidiary (or becomes an Excluded




--------------------------------------------------------------------------------





Subsidiary as a result of a single transaction or series of related transactions
permitted hereunder), as certified by a Responsible Officer of the Borrower;
(c)    may subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Sections 6.02(d), 6.02(e), 6.02(g), 6.02(m),
6.02(n), 6.02(o)(i) (other than any Lien on the Capital Stock of any Subsidiary
Guarantor), 6.02(q), 6.02(r), 6.02(x), 6.02(y), 6.02(z)(i), 6.02(bb), 6.02(cc),
6.02(ee) and 6.02(ff) (and any Refinancing Indebtedness in respect of any
thereof to the extent such Refinancing Indebtedness is permitted to be secured
under Section 6.02(k)); provided that the subordination of any Lien on any
property granted to or held by the Administrative Agent shall only be required
with respect to any Lien on such property that is permitted by Sections
6.02(o)(i), 6.02(q), 6.02(r) and/or 6.02(bb) to the extent that the Lien of the
Administrative Agent with respect to such property is required to be
subordinated to the relevant Permitted Lien in accordance with applicable law or
the documentation governing the Indebtedness that is secured by such Permitted
Lien; and
(d)    shall enter into subordination, intercreditor and/or similar agreements
with respect to Indebtedness (including any Acceptable Intercreditor Agreement)
that is (i) required or permitted to be subordinated hereunder and/or (ii)
secured by Liens, and with respect to which Indebtedness, this Agreement
contemplates an intercreditor, subordination or collateral trust agreement;
provided that, for the avoidance of doubt, the Administrative Agent shall not be
required to subordinate any Lien pursuant to this clause (d)(ii) other than to
the extent contemplated by clause (c) of this paragraph.
Upon the request of the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Party from its obligations under the Guarantee or its Lien on any
Collateral pursuant to this Article 8. In each case as specified in this Article
8, the Administrative Agent will (and each Lender hereby authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest therein, or to release such Loan Party from its obligations under the
Loan Guaranty, in each case in accordance with the terms of the Loan Documents
and this Article 8; provided that upon the request of the Administrative Agent,
the Borrower shall deliver a certificate of a Responsible Officer certifying
that the relevant transaction has been consummated in compliance with the terms
of this Agreement. Any execution and delivery of documents pursuant to the
preceding sentence of this Article VIII shall be without recourse to or warranty
by the Administrative Agent (other than as to the Administrative Agent’s
authority to execute and deliver such documents).
The Administrative Agent is authorized to enter into any Acceptable
Intercreditor Agreement and any other intercreditor, subordination, collateral
trust or similar agreement contemplated hereby with respect to Indebtedness that
is (i) required or permitted to be subordinated hereunder and/or (ii) secured by
Liens and which Indebtedness contemplates an intercreditor, subordination or
collateral trust agreement (any such other intercreditor agreement, an
“Additional Agreement”), and the parties hereto acknowledge that each Acceptable
Intercreditor Agreement (including any Additional Agreement) is binding upon
them. Each Lender (a) hereby consents to the subordination of the Liens on the
Collateral securing the Secured Obligations on the terms set forth in the ABL
Intercreditor Agreement, (b) hereby agrees that it will be bound by, and will
not take any action contrary to the provisions of any Acceptable Intercreditor
Agreement (including any Additional Agreement) and (c) hereby authorizes and
instructs the Administrative Agent to enter into any Acceptable Intercreditor
Agreement (including any Additional Agreement), as applicable, and to subject
the Liens on the Collateral securing the Secured Obligations to the provisions
thereof. The foregoing provisions




--------------------------------------------------------------------------------





are intended as an inducement to the Secured Parties to extend credit to the
Borrower, and the Secured Parties are intended third-party beneficiaries of such
provisions and the provisions of any applicable Acceptable Intercreditor
Agreement (including any Additional Agreement).
To the extent that the Administrative Agent (or any Affiliate thereof) is not
reimbursed and indemnified by the Borrower, the Lenders will reimburse and
indemnify the Administrative Agent (and any Affiliate thereof) in proportion to
their respective Applicable Percentages (determined as if there were no
Defaulting Lenders) for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by the Administrative Agent (or any Affiliate thereof) in
performing its duties hereunder or under any other Loan Document or in any way
relating to or arising out of this Agreement or any other Loan Document;
provided that, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s (or
such affiliate’s) gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).

ARTICLE IX    

MISCELLANEOUS

Section 9.01.    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or email, as follows:
(i)    if to any Loan Party, to such Loan Party in the care of the Borrower at:
The Hillman Group, Inc.
10590 Hamilton Avenue
Cincinnati, Ohio 45231
Attention:     Robert Kraft
Email:     Robert.Kraft@hillmangroup.com
with copy to (which shall not constitute notice to any Loan Party):

CCMP Capital Advisors, LLC
277 Park Avenue, 37th Floor
New York, NY 10172
Attention:    Richard Jansen, Esq.
Facsimile:    (212) 599-3481
Email:    Richard.Jansen@ccmpcapital.com
and
Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036
Attention:     Jay Kim





--------------------------------------------------------------------------------





Telephone:    (212) 497-3626
Facsimile:    (646) 728-1667
Email:    Jay.Kim@ropesgray.com
(ii)    if to the Administrative Agent, at:


Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019
Attention: Patrick Shields
Telephone: 212-526-9531
Electronic Mail: Patrick.Shields@barclays.com


with a copy to (which shall not constitute notice to the Administrative Agent):
Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005
Attention:    Joshua M. Zelig
Telephone:    (212) 701-3309
Facsimile:    (212) 378-2626
Email:    jzelig@cahill.com
(iii)    if to any Lender, pursuant to its contact information set forth in its
Administrative Questionnaire.
All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof or three Business Days after dispatch if sent by certified or
registered mail, in each case, delivered, sent or mailed (properly addressed) to
the relevant party as provided in this Section 9.01 or in accordance with the
latest unrevoked direction from such party given in accordance with this Section
9.01 or (B) sent by facsimile shall be deemed to have been given when sent and
when receipt has been confirmed by telephone; provided that received notices and
other communications sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
such notices or other communications shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email, FpML
messaging and Internet or Intranet websites) pursuant to procedures set forth
herein or otherwise approved by the Administrative Agent. The Administrative
Agent or the Borrower (on behalf of any Loan Party) may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures set forth herein or otherwise approved by
it; provided that approval of such procedures may be limited to particular
notices or communications. All such notices and other communications (i) sent to
an email address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgement);




--------------------------------------------------------------------------------





provided that if not given during the normal business hours of the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day for the recipient, and (ii) posted to an
Internet or Intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its email address as described in the foregoing
clause (b)(i) of notification that such notice or communication is available and
identifying the website address therefor.
(c)    Any party hereto may change its address or facsimile number or other
notice information hereunder by notice to the other parties hereto.
(d)    (i) The Borrower hereby acknowledges that (A) the Administrative Agent
will make available to the Lenders materials and/or information provided by or
on behalf of the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (B) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
and who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. The Borrower hereby agrees that (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) subject to the confidentiality provisions of this
Agreement (provided, however, that to the extent such Borrower Materials
constitute Confidential Information, they shall be treated as set forth in
Section 9.13); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent shall treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information”; provided that,
for purposes of the foregoing, all information and materials provided pursuant
to Section 5.01(a) or (b) shall be deemed to be suitable for posting to Public
Lenders.
(ii) Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to
communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material nonpublic information with
respect to the Borrower or its securities for purposes of United States Federal
or state securities laws.
(iii) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS
FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH PERSON’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR MATERIAL BREACH OF
ANY LOAN DOCUMENT.




--------------------------------------------------------------------------------





(e)    The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic notices and Borrowing Requests)
purportedly given by or on behalf of any Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, its Related Parties and
each Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower in the absence of gross negligence or willful misconduct as determined
by a final and non-appealable judgment by a court of competent jurisdiction. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

Section 9.02.    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under any other Loan Document
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same is permitted by paragraph (b) of this Section 9.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, to
the extent permitted by law, the making of a Loan shall not be construed as a
waiver of any existing Default or Event of Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of the
existence of such Default or Event of Default at the time.
(b)    Subject to clauses (A), (B), (C) and (D) of this Section 9.02(b) and
Sections 9.02(c) and (d) below, neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified,
except (i) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) or (ii) in the
case of any other Loan Document (other than any waiver, amendment or
modification to effectuate any modification thereto expressly contemplated by
the terms of such other Loan Documents), pursuant to an agreement or agreements
in writing entered into by the Administrative Agent and each Loan Party that is
party thereto, with the consent of the Required Lenders; provided that,
notwithstanding the foregoing:
(A)    except with the consent of each Lender directly and adversely affected
thereby (but without the consent of the Required Lenders or any other Lender,
the Administrative Agent or agent (except to the extent that the rights and
obligations of the Administrative Agent would be adversely affected thereby)),
no such waiver, amendment or modification shall:
(1)    (x) increase the Commitment or Additional Commitment of such Lender
(other than with respect to any Incremental Facility pursuant to Section 2.22 in
respect of which such Lender has agreed to be an Additional Lender); it being
understood that no amendment, modification or waiver of, or consent to departure
from, any condition precedent,




--------------------------------------------------------------------------------





representation, warranty, covenant, Default, Event of Default, mandatory
prepayment or mandatory reduction of the Commitments or Additional Commitments
shall constitute an increase of any Commitment or Additional Commitment of such
Lender and (y) only the consent of the relevant Initial Delayed Draw Term Lender
(but not the consent of the Required Lenders or the Administrative Agent) shall
be required to increase such Initial Delayed Draw Term Lender’s Initial Delayed
Draw Term Loan Commitment as provided in the definition thereof;
(2)    reduce or forgive the principal amount of any Loan or any amount due on
any Loan Installment Date;
(3)    (x) extend the scheduled final maturity of any Loan or (y) postpone any
Loan Installment Date, any Interest Payment Date or the date of any scheduled
payment of any fee payable hereunder (in each case, other than any extension for
administrative reasons agreed by the Administrative Agent);
(4)    reduce the rate of interest (other than to waive any existing Default or
Event of Default or obligation of the Borrower to pay interest at the default
rate of interest under Section 2.13(d), which shall only require the consent of
the Required Lenders) or the amount of any fee owed to such Lender; it being
understood that no change in the definition of “First Lien Leverage Ratio” or
any other ratio used in the calculation of the Applicable Rate, or in the
calculation of any other interest or fee due hereunder (including any component
definition thereof) shall constitute a reduction in any rate of interest or fee
hereunder;
(5)    extend the expiry date of such Lender’s Commitment or Additional
Commitment; it being understood that no amendment, modification or waiver of, or
consent to departure from, any condition precedent, representation, warranty,
covenant, Default, Event of Default, mandatory prepayment or mandatory reduction
of the Commitments or Additional Commitments shall constitute an extension of
any Commitment or Additional Commitment of any Lender; and
(6)    waive, amend or modify the provisions of Sections 2.11(b)(vi), 2.18(b) or
2.18(c) of this Agreement in a manner that would by its terms alter the pro rata
sharing of payments required thereby (except in connection with any transaction
permitted under Sections 2.22, 2.23, 9.02(c), 9.05(g) and/or 9.05(h) or as
otherwise provided in this Section 9.02);
(B)    no such waiver, amendment or modification shall:
(1)    change (x) any of the provisions of Section 9.02(a) or Section 9.02(b) or
the definition of “Required Lenders” to reduce any voting percentage required to
waive, amend or modify any right thereunder or make any determination or grant
any consent thereunder, without the prior written consent of each Lender or (y)
the definition of “Required Delayed




--------------------------------------------------------------------------------





Draw Lenders” without the prior written consent of each Initial Delayed Draw
Term Lender (it being understood that neither the consent of the Required
Lenders nor the consent of any other Lender shall be required in connection with
any change to the definition of “Required Delayed Draw Lenders”);
(2)    release all or substantially all of the Collateral from the Lien granted
pursuant to the Loan Documents (except as otherwise permitted herein or in the
other Loan Documents, including as contemplated by or pursuant to Article 8 or
Section 9.22), without the prior written consent of each Lender directly and
adversely affected thereby, and it being understood that only the consent of the
Lenders whose Loans are secured by the Collateral shall be required; or
(3)    release all or substantially all of the value of the Guarantees under the
Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents, including pursuant to Section 9.22 hereof), without the prior written
consent of each Lender directly and adversely affected thereby,
(C)    solely the consent of the Required Delayed Draw Lenders (but not the
consent of the Required Lenders or any other Lender) shall be required for any
waiver, amendment or modification of the provisions of Section 2.02(e) and (f)
or any conditions precedent in Section 4.02 to the obligations of Lenders to
make any Initial Delayed Draw Term Loan; and
(D)    solely the consent of the applicable Required Facility Lenders (but not
the consent of the Required Lenders or any other Lenders) shall be required for
any waiver amendment or modifications of this Agreement or any other Loan
Document that solely affects the Credit Facilities of any Class (as determined
in the reasonable judgment of the Administrative Agent and the Borrower);
provided, further, that no agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent. The Administrative Agent may also amend the
Commitment Schedule to reflect assignments entered into pursuant to
Section 9.05, incurrences of Additional Commitments or Additional Loans pursuant
to Section 2.22, 2.23 or 9.02(c) and reductions or terminations of any such
Additional Commitments or Additional Loans. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment and any Additional Commitment of any Defaulting Lender may not be
increased without the consent of such Defaulting Lender (it being understood
that any Commitment, Additional Commitment or Loan held or deemed held by any
Defaulting Lender shall be excluded from any vote hereunder that requires the
consent of any Lender, except as expressly provided in Section 2.21(a)).
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional credit facilities
permitted hereunder to this Agreement and to permit any extension of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the relevant benefits of this Agreement and the
other Loan Documents and (ii) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders and/or Required
Delayed Draw Lenders on substantially the same basis as the Lenders prior to
such inclusion.
(c)    Notwithstanding the foregoing, this Agreement may be amended:




--------------------------------------------------------------------------------





(i)    with the written consent of the Borrower and the Lenders providing the
relevant Replacement Term Loans to permit the refinancing or replacement of all
or any portion of any outstanding Term Loans under one or more Classes, series
or tranches, as selected by the Borrower in its sole discretion (any such Loans
being refinanced or replaced, the “Replaced Term Loans”), with one or more
replacement term loans (“Replacement Term Loans”) pursuant to any existing or
newly established term loan facility hereunder (a “Replacement Term Facility”)
pursuant to a Refinancing Amendment; provided that:
(A)    the aggregate principal amount of any Replacement Term Loans shall not
exceed the aggregate principal amount of the Replaced Term Loans (plus (1) any
additional amounts permitted to be incurred under Section 2.22 or Section
6.01(q), (u), (w) and/or (aa) and, to the extent any such additional amounts are
secured, the related Liens are permitted under Section 6.02(k) (with respect to
Liens securing Indebtedness permitted by Section 6.01(a), or (u)), (o)(ii),
(t)(ii), (u) and/or (hh) and plus (2) the amount of accrued interest, penalties
and premium (including tender premium) thereon, any committed but undrawn
amounts, and underwriting discounts, fees (including upfront fees, original
issue discount, commitment fees, underwriting fees, arrangement fees and similar
fees), commissions and expenses associated therewith),
(B)    any Replacement Term Loans must have (1) a final maturity date that is
equal to or later than the earlier of (x) the final maturity date of the
Replaced Term Loans and (y) 91 days after the then latest maturity date of any
Term Loans that are not being refinanced or so replaced, and (2) have a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Replaced Term Loans at the time of the relevant refinancing,
(C)    any such Replacement Term Loans must be pari passu with or junior to any
such Replaced Term Loans in right of payment and with respect to the Collateral
(provided that such Replacement Term Loans shall be subject to an Acceptable
Intercreditor Agreement and may be, at the option of the Administrative Agent
and the Borrower, documented in a separate agreement or agreements), or be
unsecured,
(D)    if any Replacement Term Loans are secured, such Replacement Term Loans
may not be secured by any assets other than the Collateral,
(E)    if any Replacement Term Loans are guaranteed, such Replacement Term Loans
may not be guaranteed by any Person other than one or more Loan Parties,
(F)    any Replacement Term Loans that are pari passu in right of payment and
pari passu in right of security may participate (x) on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) in any
mandatory repayment in respect of the Initial Term Loans (and any Additional
Term Loans then subject to ratable repayment requirements) and (y) on a pro rata
basis, greater than pro rata basis or a less than pro rata basis in any
voluntary prepayment in respect of the Initial Term Loans and any Additional
Term Loans, in each case as agreed by the Borrower and the Lenders providing the
relevant Replacement Term Loans,




--------------------------------------------------------------------------------





(G)    any Replacement Term Loans shall have pricing (including interest, fees
and premiums) and, subject to preceding clause (F), optional prepayment and
redemption terms as the Borrower and the lenders providing such Replacement Term
Loans may agree,
(H)    no Default under Section 7.01(a), 7.01(f) or 7.01(g) or Event of Default
shall exist immediately prior to or after giving effect to the effectiveness of
the relevant Replacement Term Loans, and
(I)    either (i) the other terms and conditions of any Replacement Term Loans,
as applicable (excluding pricing, interest, fees, rate floors, premiums,
optional prepayment or redemption terms, security and maturity, subject to
preceding clauses (B) through (G)) shall be substantially identical to, or
(taken as a whole) no more favorable (as reasonably determined by the Borrower)
to the lenders providing such Replacement Term Loans than those applicable to
the Replaced Term Loans (other than covenants or other provisions applicable
only to periods after the Latest Term Loan Maturity Date (in each case, as of
the date of incurrence of such Replacement Term Loans)) or (ii) such Replacement
Term Loans shall reflect market terms and conditions (taken as a whole) at such
time (as determined by the Borrower in good faith); provided, that, if any more
restrictive financial maintenance covenant is added for the benefit of any
Replacement Term Loans, such provisions shall also be applicable to the Credit
Facilities (other than covenants or other provisions applicable only to periods
after the Latest Term Loan Maturity Date (in each case, as of the date of
incurrence of such Replacement Term Loans)), and
(ii)    in the case of any Additional Revolving Facility, with the written
consent of the Borrower and the Lenders providing the relevant Replacement
Revolving Facility to permit the refinancing or replacement of all or any
portion of any Additional Revolving Commitments under one or more Classes,
series or tranche, as selected by the Borrower in its sole discretion (any such
Additional Revolving Commitments being refinanced or replaced, a “Replaced
Revolving Facility”), with a replacement revolving facility hereunder (a
“Replacement Revolving Facility”) pursuant to a Refinancing Amendment; provided
that:
(A)    the aggregate principal amount of any Replacement Revolving Facility
shall not exceed the aggregate principal amount of the unutilized commitments
under the Replaced Revolving Facility (plus (x) any additional amounts permitted
to be incurred under Section 6.01(a), (q), (u), (w) and/or (aa) and, to the
extent any such additional amounts are secured, the related Liens are permitted
under Section 6.02(k) (with respect to Liens securing Indebtedness permitted by
Section 6.01(a), (q), (u), (w) or (aa)), (o)(ii), (u) and/or (ii) and plus (y)
the amount of accrued interest, penalties and premium thereon, any committed but
undrawn amounts and underwriting discounts, fees (including upfront fees,
original issue discount or initial yield payments), commissions and expenses
associated therewith),
(B)    no such Replacement Revolving Facility may have a final maturity date (or
require commitment reductions) prior to the earlier of (x) the final maturity
date of the relevant Replaced Revolving Facility at the time of such refinancing
and




--------------------------------------------------------------------------------





(y) 91 days after the then latest maturity date of any Additional Revolving
Facility not being refinanced or so replaced,
(C)    any such Replacement Revolving Facility must be pari passu with any such
Replaced Revolving Facility in right of payment and with respect to the
Collateral (provided that any such Replacement Revolving Facility shall be
subject to an Acceptable Intercreditor Agreement and may be, at the option of
the Administrative Agent and the Borrower, documented in a separate agreement or
agreements), or be unsecured,
(D)    if any Replacement Revolving Facility are secured, such Replacement
Revolving Facility may not be secured by any assets other than the Collateral,
(E)    if any Replacement Revolving Facility are guaranteed, such Replacement
Revolving Facility may not be guaranteed by any Person other than one or more
Loan Parties,
(F)    any Replacement Revolving Facility shall be subject to the “ratability”
provisions applicable to Extended Revolving Credit Commitments and Extended
Revolving Loans set forth in the proviso to clause (ii) of Section 2.23(a),
mutatis mutandis, to the same extent as if fully set forth in this Section
9.02(c)(ii),
(G)    any Replacement Revolving Facility shall have pricing (including
interest, fees and premiums) and, subject to preceding clause (F), optional
prepayment and redemption terms as the Borrower and the lenders providing such
Replacement Revolving Facility, may agree,
(H)    no Default under Sections 7.01(a), 7.01(f) or 7.01(g) or Event of Default
shall exist immediately prior to or after giving effect to the effectiveness of
the relevant Replacement Revolving Facility,
(I)    either (i) the other terms and conditions of any Replacement Revolving
Facility (excluding pricing, interest, fees, rate floors, premiums, optional
prepayment or redemption terms, security and maturity, subject to preceding
clauses (B) through (G)) shall be substantially identical to, or (taken as a
whole) no more favorable (as reasonably determined by the Borrower) to the
lenders providing such Replacement Revolving Facility, than those applicable to
the Replaced Revolving Facility (other than covenants or other provisions
applicable only to periods after the Latest Revolving Loan Maturity Date (in
each case, as of the date of incurrence of the relevant Replacement Revolving
Facility)) or (ii) such Replacement Revolving Facility shall be provided on
then-current market terms for the applicable type of Indebtedness; and
(J)    the commitments in respect of any Replaced Revolving Facility shall be
terminated (to the extent being replaced), and all loans outstanding thereunder
and all fees in connection therewith shall be paid in full, in each case on the
date such Replacement Revolving Facility are implemented;




--------------------------------------------------------------------------------





provided, further, that, in respect of each of clauses (i) and (ii) of this
clause (c), any Non-Debt Fund Affiliate and Debt Fund Affiliate providing any
Replacement Term Loans shall be subject to the restrictions applicable to such
Persons under Section 9.05 as if such Replacement Term Loans were Term Loans and
any Debt Fund Affiliate (but not any Non-Debt Fund Affiliate) may provide any
Replacement Revolving Facility.
Each party hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be amended by the Borrower, the Administrative
Agent and the lenders providing the relevant Replacement Term Loans or the
Replacement Revolving Facility, as applicable, to the extent (but only to the
extent) necessary to reflect the existence and terms of such Replacement Term
Loans or Replacement Revolving Facility, as applicable, incurred or implemented
pursuant thereto (including any amendment necessary to treat the loans, notes
and commitments subject thereto as a separate “Class” of Loans and/or
commitments hereunder), including any technical amendments required in
connection therewith. It is understood that any Lender approached to provide all
or a portion of any Replacement Term Loans or any Replacement Revolving Facility
may elect or decline, in its sole discretion, to provide such Replacement Term
Loans or Replacement Revolving Facility.
(d)    Notwithstanding anything to the contrary contained in this Section 9.02
or any other provision of this Agreement or any provision of any other Loan
Document:
(i)    the Borrower and the Administrative Agent may, without the input or
consent of any Lender, amend, supplement and/or waive any guaranty, collateral
security agreement, pledge agreement and/or related document (if any) executed
in connection with this Agreement to (x) comply with Requirements of Law or the
advice of counsel or (y) cause any such guaranty, collateral security agreement,
pledge agreement or other document to be consistent with this Agreement and/or
the relevant other Loan Documents;
(ii)    the Borrower and the Administrative Agent may, without the input or
consent of any other Lender (other than the relevant Lenders (including
Additional Lenders) providing Loans under such Sections), (1) effect amendments
to this Agreement and the other Loan Documents as may be necessary in the
reasonable opinion of the Borrower and the Administrative Agent to effect the
provisions of Sections 2.22, 2.23, 5.12, 6.13 or 9.02(c), or any other provision
specifying that any waiver, amendment or modification may be made with the
consent or approval of the Administrative Agent and/or (2) to add terms
(including representations and warranties, conditions, prepayments, covenants or
events of default), in connection with the addition of any Loan or Commitment
hereunder, that are favorable to the then-existing Lenders, as reasonably
determined by the Administrative Agent;
(iii)    if the Administrative Agent and the Borrower have jointly identified
any ambiguity, mistake, defect, inconsistency, obvious error or any error or
omission of a technical nature or any necessary or desirable technical change,
in each case, in any provision of any Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend such provision solely to
address such matter as reasonably determined by them acting jointly;
(iv)    the Administrative Agent and the Borrower may amend, restate, amend and
restate or otherwise modify any applicable Acceptable Intercreditor Agreement as
provided therein;
(v)    the Administrative Agent may amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.05, Commitment reductions or
terminations pursuant to Section 2.09, implementations of Additional Commitments
or incurrences of Additional Loans




--------------------------------------------------------------------------------





pursuant to Sections 2.22, 2.23 or 9.02(c) and reductions or terminations of any
such Additional Commitments or Additional Loans;
(vi)    in the case of any Additional Revolving Facility, solely the consent of
the Required Facility Lenders with respect to such Additional Revolving Facility
(but not the consent of the Required Lenders or any other Lender) shall be
required for any waiver, amendment or modification of (A) any conditions
precedent to the obligations of the applicable Lenders to make any Additional
Revolving Loan (including any “swingline loans” or the issuance of any letters
of credit) and (B) any financial maintenance covenant solely for the benefit of
such Additional Revolving Facility; and
(vii)    any amendment, waiver or modification of any term or provision that
directly affects Lenders under one or more Classes and does not directly affect
Lenders under one or more other Classes (unless such amendment, waiver or
modification benefits the Lenders under such other Classes) may be effected with
solely the consent of the Required Facility Lenders of such directly affected
Class (but not the consent of the Required Lenders or any other Lender).

Section 9.03.    Expenses; Indemnity.
(a)    The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Arrangers, the Administrative Agent and their
respective Affiliates (including applicable syndication expenses and travel
expenses but limited, in the case of legal fees and expenses, to the actual
reasonable and documented out-of-pocket fees, disbursements and other charges of
one firm of outside counsel to all such Persons taken as a whole and, if
reasonably necessary, of one local counsel in any relevant jurisdiction to all
such Persons, taken as a whole) in connection with the syndication and
distribution (including via the Internet or through a service such as SyndTrak)
of the Credit Facilities, the preparation, execution, delivery and
administration of the Loan Documents and any related documentation, including in
connection with any amendment, modification or waiver of any provision of any
Loan Document (whether or not the transactions contemplated thereby are
consummated, but only to the extent the preparation of any such amendment,
modification or waiver was requested by the Borrower and except as otherwise
provided separately in writing between the Borrower, the relevant Arranger
and/or the Administrative Agent) and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers or
the Lenders or any of their respective Affiliates (but limited, in the case of
legal fees and expenses, to the actual reasonable and documented out-of-pocket
fees, disbursements and other charges of one firm of outside counsel to all such
Persons taken as a whole and, if reasonably necessary, of one local counsel in
any relevant jurisdiction to all such Persons, taken as a whole) in connection
with the enforcement, collection or protection of their respective rights in
connection with the Loan Documents, including their respective rights under this
Section 9.03, or in connection with the Loans made hereunder. Except to the
extent required to be paid on the Closing Date (and invoiced three (3) Business
Days prior thereto), all amounts due under this paragraph (a) shall be payable
by the Borrower within 30 days of receipt by the Borrower of an invoice setting
forth such expenses in reasonable detail, together with backup documentation
supporting the relevant reimbursement request.
(b)    The Borrower shall indemnify each Arranger, the Administrative Agent,
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages and liabilities (but limited, in the
case of legal fees and expenses, to the actual reasonable and documented
out-of-pocket fees, disbursements and other charges of one legal counsel to all
Indemnitees taken as a whole and, if reasonably necessary, one local counsel in
any relevant jurisdiction to all Indemnitees, taken as a




--------------------------------------------------------------------------------





whole and solely in the case of an actual or potential conflict of interest, (x)
one additional counsel to all affected Indemnitees, taken as a whole, and (y)
one additional local counsel in each relevant jurisdiction to all affected
Indemnitees, taken as a whole), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of the Loan Documents or any agreement or instrument contemplated
thereby and/or the enforcement of the Loan Documents, the performance by the
parties hereto of their respective obligations thereunder or the consummation of
the Transactions or any other transactions contemplated hereby or thereby, (ii)
the use of the proceeds of the Loans, (iii) any actual or alleged Release or
presence of Hazardous Materials on, at, under or from any property currently or
formerly owned or operated by the Borrower, any of its Restricted Subsidiaries
or any other Loan Party or any Environmental Liability related to the Borrower,
any of its Restricted Subsidiaries or any other Loan Party and/or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto (and regardless of
whether such matter is initiated by a third party or by the Borrower, any other
Loan Party or any of their respective Affiliates); provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that any such loss,
claim, damage, or liability (i) results from the gross negligence, bad faith or
willful misconduct or material breach of the Loan Documents by such Indemnitee,
in each case, as determined by a final non-appealable judgment of a court of
competent jurisdiction or (ii) arises out of any claim, litigation,
investigation or proceeding brought by such Indemnitee against another
Indemnitee (other than any claim, litigation, investigation or proceeding (x)
that is brought by or against the Administrative Agent or any Arranger, acting
in its capacity or fulfilling its role as the Administrative Agent or as an
Arranger or similar role or (y) that involves any act or omission of the
Sponsor, Holdings, Intermediate Holdings, the Borrower or any of its
subsidiaries). Each Indemnitee shall be obligated to refund or return any and
all amounts paid by the Borrower pursuant to this Section 9.03(b) to such
Indemnitee for any fees, expenses, or damages to the extent such Indemnitee is
not entitled to payment thereof in accordance with the terms hereof. All amounts
due under this paragraph (b) shall be payable by the Borrower within 30 days (x)
after receipt by the Borrower of a written demand therefor, in the case of any
indemnification obligations and (y) in the case of reimbursement of costs and
expenses, after receipt by the Borrower of an invoice, setting forth such costs
and expenses in reasonable detail, together with backup documentation supporting
the relevant reimbursement request. This Section 9.03(b) shall not apply to
Taxes other than any Taxes that represent losses, claims, damages or liabilities
in respect of a non-Tax claim.
(c)    The Borrower shall not be liable for any settlement of any proceeding
effected without its written consent (which consent shall not be unreasonably
withheld, delayed or conditioned), but if any proceeding is settled with the
Borrower’s written consent, or if there is a final judgment against any
Indemnitee in any such proceeding, the Borrower agrees to indemnify and hold
harmless each Indemnitee to the extent and in the manner set forth above. The
Borrower shall not, without the prior written consent of the affected Indemnitee
(which consent shall not be unreasonably withheld, conditioned or delayed),
effect any settlement of any pending or threatened claim, litigation,
investigation or proceeding against any Indemnitee in respect of which indemnity
could have been sought hereunder by such Indemnitee unless (i) such settlement
includes an unconditional release of such Indemnitee from all liability or
claims that are the subject matter of such proceeding and (ii) such settlement
does not include any statement as to any admission of fault or culpability.

Section 9.04.    Waiver of Claim. To the extent permitted by applicable law, no
party to this Agreement shall assert, and each hereby waives, any claim against
any other party hereto or any Related Party thereof, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof,




--------------------------------------------------------------------------------





except to the extent such damages would otherwise be subject to indemnification
pursuant to the terms of Section 9.03.

Section 9.05.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns; provided that (i) except as provided under Section 6.07, the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with the terms of this
Section 9.05 (any attempted assignment or transfer not complying with the terms
of this Section 9.05 shall be subject to Sections 9.05(f) and (g), as
applicable). Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and permitted assigns, Participants (to the extent provided in
paragraph (c) of this Section 9.05) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Arrangers, the Administrative Agent
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    %4. Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of any
Loan or Additional Commitment added pursuant to Section 2.22, 2.23 or 9.02(c) at
the time owing to it) with the prior written consent (not to be unreasonably
withheld or delayed) of:
(A)    the Borrower; provided that (1) the Borrower shall be deemed to have
consented to any such assignment of any Term Loans (including funded Initial
Delayed Draw Term Loans but not unutilized Initial Delayed Draw Term Loan
Commitments) unless it has objected thereto by written notice to the
Administrative Agent within fifteen (15) Business Days after receiving written
notice thereof; (2) the consent of the Borrower shall be required for any
assignment of Additional Revolving Loans or Additional Revolving Commitments and
unutilized Initial Delayed Draw Term Loan Commitments and the Lenders shall not
be permitted to assign the Loans and Commitments to any Competitor regardless of
whether any Event of Default (or a type thereof) is continuing, (3) no consent
of the Borrower shall be required for the assignment of Term Loans to another
Lender, an Affiliate of any Lender or an Approved Fund, (4) no consent of the
Borrower shall be required during the continuation of an Event of Default under
Section 7.01(a) or Section 7.01(f) or (g) (solely with respect to the Borrower);
(5) the Borrower may withhold its consent to any assignment to any Person that
is not a Disqualified Institution but is known by the Borrower to be an
Affiliate of a Disqualified Institution regardless of whether such Person is
identifiable as an Affiliate of a Disqualified Institution on the basis of such
Affiliate’s name (other than in respect of a Company Competitor, a Debt Fund
Affiliate that is not itself a Disqualified Institution), and (6) the investment
objective or history of any prospective Lender or its Affiliates shall be a
reasonable basis to withhold the Borrower’s consent;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for any assignment to another Lender, any Affiliate of a
Lender or any Approved Fund;




--------------------------------------------------------------------------------





(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of any assignment to another Lender, any Affiliate of
any Lender or any Approved Fund or any assignment of the entire remaining amount
of the relevant assigning Lender’s Loans or commitments of any Class, the
principal amount of Loans or commitments of the assigning Lender subject to the
relevant assignment (determined as of the date on which the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent and determined on an aggregate basis in the event of concurrent
assignments to Related Funds or by Related Funds) shall not be less than
$1,000,000 unless the Borrower and the Administrative Agent otherwise consent;
provided that any assignment of loans or commitments under the Initial Term Loan
Facility shall be made ratably as between the Initial Term Loans (or Initial
Term Commitments, as the context may require) and the Initial Delayed Draw Term
Loans (or the Initial Delayed Draw Term Loan Commitments, as the context may
require);
(B)    any partial assignment shall be made as an assignment of a proportionate
part of all the relevant assigning Lender’s rights and obligations in respect of
any Facility under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and, except in the case of an assignment by an
Initial Term Lender or its Affiliate in connection with the syndication of the
Initial Term Loans and the Initial Delayed Draw Term Loan Commitments, shall pay
to the Administrative Agent a processing and recordation fee of $3,500 (which
fee may be waived or reduced in the sole discretion of the Administrative
Agent); and
(D)    the relevant Eligible Assignee, if it is not a Lender, shall deliver on
or prior to the effective date of such assignment, to the Administrative Agent
(1) an Administrative Questionnaire and (2) any IRS form required under Section
2.17.
(iii)    Subject to the acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section 9.05, from and after the effective date
specified in any Assignment and Assumption, the Eligible Assignee thereunder
shall be a party hereto and, to the extent of the interest assigned pursuant to
such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be (A) entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03 with
respect to facts and circumstances occurring on or prior to the effective date
of such assignment and (B) subject to its obligations thereunder and under
Section 9.13). If any assignment by any Lender holding any Promissory Note is
made after the issuance of such Promissory Note, the assigning Lender shall,
upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender such Promissory Note to the Administrative Agent for
cancellation, and, following such cancellation, if requested by either the
assignee or the assigning Lender, the Borrower shall issue and deliver a new




--------------------------------------------------------------------------------





Promissory Note to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the new commitments and/or outstanding Loans
of the assignee and/or the assigning Lender.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders and their respective successors and
assigns, and the commitment of, and principal amount of and interest on the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). Failure to make any such recordation, or any error in such
recordation, shall not affect the Borrower’s obligations in respect of such
Loans. The entries in the Register shall be conclusive, absent manifest error,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender and the owner of the amounts owing to it under the Loan Documents as
reflected in the Register for all purposes of the Loan Documents,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and each Lender, at any reasonable time and from time
to time upon reasonable prior notice, provided that each Lender shall be able to
inspect the Register only with respect to its own Commitment.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Eligible Assignee, the Eligible Assignee’s
completed Administrative Questionnaire and any tax certification required by
Section 9.05(b)(ii)(D)(2) (unless the assignee is already a Lender hereunder),
the processing and recordation fee referred to in paragraph (b) of this Section
9.05, if applicable, and any written consent to the relevant assignment required
by paragraph (b) of this Section 9.05, the Administrative Agent shall promptly
accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(vi)    By executing and delivering an Assignment and Assumption, the assigning
Lender and the Eligible Assignee thereunder shall be deemed to confirm and agree
with each other and the other parties hereto as follows: (A) such assigning
Lender warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and that the amount of its
commitments, and the outstanding balances of its Loans, in each case without
giving effect to any assignment thereof which has not become effective, are as
set forth in such Assignment and Assumption, (B) except as set forth in
clause (A) above, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statement, warranty or
representation made in or in connection with this Agreement, or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto, or the financial condition of the Borrower or any Restricted
Subsidiary or the performance or observance by the Borrower or any Restricted
Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto; (C) such
assignee represents and warrants that it is an Eligible Assignee, legally
authorized to enter into such Assignment and Assumption; (D) such assignee
confirms that it has received a copy of this Agreement and the Intercreditor
Agreement (and any other applicable Acceptable Intercreditor Agreement),
together with copies of the financial statements referred to in Section 4.01(c)
or the most recent financial statements delivered pursuant to Section 5.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Assumption;
(E) such assignee will independently and without reliance upon the
Administrative




--------------------------------------------------------------------------------





Agent, the assigning Lender or any other Lender and based on such documents and
information as it deems appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (F) such assignee
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent, by the terms hereof, together with such powers as are
reasonably incidental thereto; and (G) such assignee agrees that it will perform
in accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
(c)    %4. Any Lender may, without the consent of the Borrower, the
Administrative Agent or any other Lender, sell participations to any bank or
other entity (other than to any Disqualified Institution, any natural Person or,
other than with respect to any participation to any Debt Fund Affiliate (any
such participations to a Debt Fund Affiliate being subject to the limitation set
forth in the first proviso of the penultimate paragraph set forth in Section
9.05(h), as if the limitation applied to such participations), the Borrower or
any of its Affiliates) (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which any Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the relevant Participant, agree to
any amendment, modification or waiver described in (x) clause (A) of the first
proviso to Section 9.02(b) that directly and adversely affects the Loans or
commitments in which such Participant has an interest and (y) clause (B)(1), (2)
or (3) of the first proviso to Section 9.02(b). Subject to paragraph (c)(ii) of
this Section 9.05, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the limitations and
requirements of such Sections and Section 2.19) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section 9.05 (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender, and if
additional amounts are required to be paid pursuant to Section 2.17(a) or
Section 2.17(c), to the Borrower and the Administrative Agent upon reasonable
written request by the Borrower). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.09 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.
(i)    No Participant shall be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the participating Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent expressly acknowledging that such Participant’s
entitlement to benefits under Sections 2.15, 2.16 and 2.17 is not limited to
what the participating Lender would have been entitled to receive absent the
participation.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and their respective successors and
assigns, and the principal amounts and stated interest of each Participant’s
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments,




--------------------------------------------------------------------------------





loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the Treasury Regulation or is
otherwise required hereunder. The entries in the Participant Register shall be
conclusive absent manifest error, and each Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (other than to any Disqualified
Institution or any natural person) to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to
any Federal Reserve Bank or other central bank having jurisdiction over such
Lender, and this Section 9.05 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release any Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(e)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of any Loan by an SPC hereunder shall
utilize the Commitment or Additional Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrower under this Agreement
(including its obligations under Section 2.15, 2.16 or 2.17) and no SPC shall be
entitled to any greater amount under Section 2.13, 2.14 or 2.15 or any other
provision of this Agreement or any other Loan Document that the Granting Lender
would have been entitled to receive, (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender) and (iii) the Granting Lender shall
for all purposes including approval of any amendment, waiver or other
modification of any provision of the Loan Documents, remain the Lender of record
hereunder. In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the U.S. or any State thereof; provided that
(i) such SPC’s Granting Lender is in compliance in all material respects with
its obligations to the Borrower hereunder and (ii) each Lender designating any
SPC hereby agrees to indemnify, save and hold harmless each other party hereto
for any loss, cost, damage or expense arising out of its inability to institute
such a proceeding against such SPC during such period of forbearance. In
addition, notwithstanding anything to the contrary contained in this
Section 9.05, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower or the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guaranty or credit or liquidity enhancement to such
SPC. If a Granting Lender grants an option to an SPC as described herein and
such grant is not reflected in the Register, the Granting Lender shall maintain
a




--------------------------------------------------------------------------------





separate register on which it records the name and address of each SPC and the
principal amounts (and related interest) of each SPC’s interest with respect to
the Loans, Commitments or other interests hereunder, which entries shall be
conclusive absent manifest error and each Lender shall treat such SPC that is
recorded in the register as the owner of such interests for all purposes of the
Loan Documents notwithstanding any notice to the contrary; provided, further,
that no Lender shall have any obligation to disclose any portion of such
register to any Person except to the extent disclosure is necessary to establish
that the Loans, Commitments or other interests hereunder are in registered form
for U.S. federal income tax purposes (or as is otherwise required thereunder).
(f)    %4. Any assignment or participation by a Lender without the Borrower’s
consent, to the extent the Borrower’s consent is required under this Section
9.05, to any other Person shall, at the Borrower’s election, be treated in
accordance with Section 9.05(g) below or the Borrower shall be entitled to seek
specific performance to unwind any such assignment or participation in addition
to injunctive relief or any other remedies available to the Borrower at law or
in equity. Upon the request of any Lender, the Borrower shall make available to
such Lender the list of Disqualified Institutions at the relevant time on a
confidential basis and such Lender may provide the list to any potential
assignee or participant on a confidential basis in accordance with Section 9.13
for the purpose of verifying whether such Person is a Disqualified Institution.
(i)    Without limiting the foregoing, the Administrative Agent, in its capacity
as such, shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institutions (other than with respect to
updating the list with names of Disqualified Institutions provided in writing to
the Administrative Agent in accordance with the definition of “Disqualified
Institution” or providing the list (with such updates) upon request in
accordance with this Section 9.05). Without limiting the generality of the
foregoing, the Administrative Agent, in its capacity as such, shall not ‎(i) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified ‎Institution
or (ii) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
‎Disqualified Institution.
(g)    If any assignment or participation under this Section 9.05 is made to any
Person that is a Disqualified Institution or to any Person that cannot be
reasonably identified as a Disqualified Institution pursuant to clause (a)(ii)
or (c)(ii) of the definition thereof as of the date of such assignment or
participation and subsequently becomes reasonably identifiable as a Disqualified
Institution, then, notwithstanding any other provision of this Agreement (1) the
Borrower may, at the Borrower’s sole expense and effort, upon notice to such
Person and the Administrative Agent, (A) terminate any Commitment of such Person
and repay all obligations of the Borrower owing to such Person, (B) in the case
of any outstanding Term Loans, held by such Person, purchase such Term Loans by
paying the lesser of (I) par and (II) the amount that such Person paid to
acquire such Term Loans, plus accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and/or (C) require such Person to assign,
without recourse (in accordance with and subject to the restrictions contained
in this Section 9.05), all of its interests, rights and obligations under this
Agreement to one or more Eligible Assignees; provided that in the case of clause
(C) above, the relevant assignment shall otherwise comply with this Section 9.05
(except that no registration and processing fee required under this Section 9.05
shall be required with respect to any assignment pursuant to this paragraph);
(ii) the Loans and Commitments held by such Person shall be deemed not to be
outstanding for purposes of any amendment, waiver or consent hereunder, and such
Person shall not be permitted to attend meetings of the Lenders or receive
information prepared by the Administrative Agent or any Lender in connection
with this Agreement and will not be permitted to attend or participate in
conference calls or




--------------------------------------------------------------------------------





meetings attended solely by the Lenders and the Administrative Agent, (iii) such
Person shall be otherwise deemed to be a Defaulting Lender, and (iv) in no event
shall such Person be entitled to receive amounts set forth in Section 2.13(d). 
Nothing in this Section 9.05(g) shall be deemed to prejudice any right or remedy
that Holdings or the Borrower may otherwise have at law or equity.  Each Lender
acknowledges and agrees that Holdings and its subsidiaries will suffer
irreparable harm if such Lender breaches any obligation under this Section 9.05
insofar as such obligation relates to any assignment, participation or pledge to
any Disqualified Institution without the Borrower’s prior written consent and,
therefore, each Lender agrees that Holdings and/or the Borrower may seek to
obtain specific performance or other equitable or injunctive relief to enforce
this Section 9.05(g) against such Lender with respect to such breach without
posting a bond or presenting evidence of irreparable harm.
(h)    Notwithstanding anything to the contrary contained herein, any Lender
may, at any time, assign all or a portion of its rights and obligations under
this Agreement in respect of its Initial Term Loans or Additional Term Loans to
an Affiliated Lender on a non-pro rata basis (A) through Dutch Auctions open to
all Lenders holding the relevant Initial Term Loans or such Additional Term
Loans, as applicable, on a pro rata basis or (B) through open market purchases,
in each case with respect to clauses (A) and (B), without the consent of the
Administrative Agent; provided that:
(i)    any Initial Term Loans or Additional Term Loans acquired by any Holding
Company, the Borrower or any of its subsidiaries shall be retired and cancelled
to the extent permitted by applicable law; provided that upon any such
retirement and cancellation, the aggregate outstanding principal amount of the
Initial Term Loans or Additional Term Loans, as applicable, shall be deemed
reduced by the full par value of the aggregate principal amount of the Initial
Term Loans or Additional Term Loans so retired and cancelled, and each principal
repayment installment with respect to the Term Loans pursuant to Section 2.10(a)
shall be reduced on a pro rata basis by the full par value of the aggregate
principal amount of Term Loans so cancelled;
(ii)    any Initial Term Loans or Additional Term Loans acquired by any Non-Debt
Fund Affiliate may (but shall not be required to) be contributed to the Borrower
or any of its subsidiaries for purposes of cancelling such Indebtedness (it
being understood that any such Initial Term Loans or Additional Term Loans shall
be retired and cancelled immediately upon such contribution to the extent
permitted by applicable law); provided that upon any such cancellation, the
aggregate outstanding principal amount of the Initial Term Loans or Additional
Term Loans, as applicable, shall be deemed reduced, as of the date of such
contribution, by the full par value of the aggregate principal amount of the
Initial Term Loans or Additional Term Loans so contributed and cancelled, and
each principal repayment installment with respect to the Initial Term Loans
pursuant to Section 2.10(a) shall be reduced pro rata by the full par value of
the aggregate principal amount of Initial Term Loans so contributed and
cancelled;
(iii)    the relevant Affiliated Lender and assigning Lender shall have executed
an Affiliated Lender Assignment and Assumption and the Assignment shall have
been recorded in the Register;
(iv)    after giving effect to such assignment and to all other assignments to
all Affiliated Lenders, the aggregate principal amount of all Initial Term Loans
and Additional Term Loans then held by all Affiliated Lenders shall not exceed
25% of the aggregate principal amount of the Initial Term Loans and Additional
Term Loans then outstanding (after giving effect to any substantially
simultaneous cancellations thereof) (the “Affiliated Lender Cap”); provided that
(x) each party hereto acknowledges and agrees that the Administrative Agent
shall not be liable for




--------------------------------------------------------------------------------





any losses, damages, penalties, claims, demands, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever incurred or
suffered by any Person in connection with any compliance or non-compliance with
this clause (g)(iv) or any purported assignment exceeding the Affiliated Lender
Cap (it being understood and agreed that the Affiliated Lender Cap is intended
to apply to any Loans made available to Affiliated Lenders by means other than
formal assignment (e.g., as a result of an acquisition of another Lender (other
than any Debt Fund Affiliate)) by any Affiliated Lender or the provision of
Additional Term Loans by any Affiliated Lender); and (y) that to the extent that
any assignment to any Affiliated Lender would result in the aggregate principal
amount of all Initial Term Loans and Additional Term Loans held by Affiliated
Lenders exceeding the Affiliated Lender Cap (after giving effect to any
substantially simultaneous cancellations thereof), the assignment of the
relevant excess amount shall be deemed to have been contributed directly or
indirectly to the Borrower and cancelled;
(v)    in connection with any assignment effected pursuant to a Dutch Auction
and/or open market purchase conducted by any Holding Company, the Borrower or
any of its subsidiaries, (A) the relevant Person may not use the proceeds of the
ABL Facility or any Additional Revolving Loans to fund such assignment and
(B) no Event of Default exists at the time of acceptance of bids for the Dutch
Auction or the confirmation of such open market purchase, as applicable; and
(vi)    by its acquisition of Term Loans, each relevant Affiliated Lender shall
be deemed to have acknowledged and agreed that:
(A)    subject to clause (iv) above, the Term Loans held by such Affiliated
Lender shall be disregarded in both the numerator and denominator in the
calculation of any Required Lender or other Lender vote (and the Term Loans held
by such Affiliated Lender shall be deemed to be voted pro rata along with the
other Lenders that are not Affiliated Lenders); provided that (x) such
Affiliated Lender shall have the right to vote (and the Term Loans held by such
Affiliated Lender shall not be so disregarded) with respect to any amendment,
modification, waiver, consent or other action that requires the vote of all
Lenders or all Lenders directly and adversely affected thereby, as the case may
be, and (y) no amendment, modification, waiver, consent or other action shall
(1) disproportionately affect such Affiliated Lender in its capacity as a Lender
as compared to other Lenders of the same Class that are not Affiliated Lenders
or (2) deprive any Affiliated Lender of its share of any payments which the
Lenders are entitled to share on a pro rata basis hereunder, in each case
without the consent of such Affiliated Lender; and
(B)    such Affiliated Lender, solely in its capacity as an Affiliated Lender,
will not be entitled to (i) attend (including by telephone) or participate in
any meeting or discussion (or portion thereof) among the Administrative Agent or
any Lender or among Lenders to which the Loan Parties or their representatives
are not invited or (ii) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among the
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available by the Administrative Agent or
any Lender to any Loan Party or its representatives (and in any case, other than
the right to receive notices of Borrowings, prepayments and other administrative
notices in respect of its Initial Term Loans or Additional Term Loans required
to be delivered to Lenders pursuant to Article 2); and




--------------------------------------------------------------------------------





(vii)    no Affiliated Lender shall be required to represent or warrant that it
is not in possession of material non-public information with respect to
Holdings, the Borrower and/or any subsidiary thereof and/or their respective
securities in connection with any assignment permitted by this Section 9.05(h).
Notwithstanding anything to the contrary contained herein, any Lender may, at
any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Initial Term Loans or Additional Term Loans to any
Debt Fund Affiliate, and any Debt Fund Affiliate may, from time to time,
purchase Initial Term Loans or Additional Term Loans (x) on a non-pro rata basis
through Dutch Auctions open to all applicable Lenders or (y) on a non-pro rata
basis through open market purchases without the consent of the Administrative
Agent, in each case, notwithstanding the requirements set forth in subclauses
(i) through (vii) of this clause (g); provided that the Initial Term Loans,
Additional Term Loans of all Debt Fund Affiliates shall not account for more
than 49.9% of the amounts included in determining whether the Required Lenders
have (A) consented to any amendment, modification, waiver, consent or other
action with respect to any of the terms of any Loan Document or any departure by
any Loan Party therefrom, or subject to the immediately succeeding paragraph,
any plan of reorganization pursuant to the Bankruptcy Code, (B) otherwise acted
on any matter related to any Loan Document or (C) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document. Any Initial Term
Loans or Additional Term Loans acquired by any Debt Fund Affiliate may (but
shall not be required to) be contributed to the Borrower or any of its
subsidiaries for purposes of cancelling such Indebtedness (it being understood
that any Initial Term Loans or Additional Term Loans so contributed shall be
retired and cancelled immediately to the extent permitted by applicable law);
provided that upon any such cancellation, the aggregate outstanding principal
amount of the Initial Term Loans or other Term Loans shall be deemed reduced, as
of the date of such contribution, by the full par value of the aggregate
principal amount of the Initial Term Loans or Additional Term Loans so
contributed and cancelled, and each principal repayment installment with respect
to the Initial Term Loans pursuant to Section 2.10(a) shall be reduced pro rata
by the full par value of the aggregate principal amount of Loans so contributed
and cancelled.
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, each Affiliated Lender hereby agrees that, if a proceeding under any
Debtor Relief Law is commenced by or against the Borrower or any other Loan
Party at a time when such Lender is an Affiliated Lender, such Affiliated Lender
irrevocably authorizes and empowers the Administrative Agent to vote on behalf
of such Affiliated Lender with respect to the Initial Term Loans or Additional
Term Loans held by such Affiliated Lender in the same proportion as the vote of
Lenders that are not Affiliated Lenders on the relevant matter; provided that in
connection with any matter that proposes to treat any Obligations held by such
Affiliated Lender in a manner that is different than the proposed treatment of
similar Obligations held by Lenders that are not Affiliates, (a) such Affiliated
Lender shall be entitled to vote in accordance with its sole discretion and (b)
the Administrative Agent shall not be entitled to vote on behalf of such
Affiliated Lender. Each Affiliated Lender hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Affiliated Lender’s attorney-in-fact, with full authority in the place and stead
of such Affiliated Lender and in the name of such Affiliated Lender (solely in
respect of Initial Term Loans or Additional Term Loans and participations
therein and not in respect of any other claim or status that such Affiliated
Lender may otherwise have), from time to time in the Administrative Agent’s
discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of (but subject to the limitations set forth in) this paragraph.

Section 9.06.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent may have had notice or knowledge of any existing
Default




--------------------------------------------------------------------------------





or Event of Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect until
the Termination Date. The provisions of Sections 2.15, 2.16, 2.17, 9.03 and 9.13
and Article 8 shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination any Additional Commitment, the occurrence
of the Termination Date or the termination of this Agreement or any provision
hereof but in each case, subject to the limitations set forth in this Agreement.

Section 9.07.    Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents, the Intercreditor Agreement (and any other
Acceptable Intercreditor Agreement) and the Engagement Letter and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire agreement among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when it has been executed by Holdings, the Borrower and the
Administrative Agent and when the Administrative Agent has received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or by email as a “.pdf” or “.tiff” attachment shall be effective as
delivery of a manually executed counterpart of this Agreement.
(b) The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Borrowing
Requests, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

Section 9.08.    Severability. To the extent permitted by law, any provision of
any Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

Section 9.09.    Right of Setoff. At any time when an Event of Default exists,
upon the written consent of the Administrative Agent, each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations (in any currency) at any time owing by the
Administrative Agent or such Lender or Affiliate (including by branches and
agencies of the Administrative Agent or such Lender, wherever located) to or for
the credit or the account of the Borrower or any Loan Party against any of and
all the Secured Obligations held by the




--------------------------------------------------------------------------------





Administrative Agent or such Lender or Affiliate, in each case, except to the
extent such amounts, deposits, obligations, credit or account constitute
Excluded Assets, irrespective of whether or not the Administrative Agent or such
Lender or Affiliate shall have made any demand under the Loan Documents and
although such obligations may be contingent or unmatured or are owed to a branch
or office of such Lender different than the branch or office holding such
deposit or obligation on such Indebtedness. Any applicable Lender or Affiliate
shall promptly notify the Borrower and the Administrative Agent of such set-off
or application; provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section 9.09 except to the extent such amounts, deposits, obligations,
credit or account constitute Excluded Assets. The rights of each Lender, the
Administrative Agent and each Affiliate under this Section 9.09 are in addition
to other rights and remedies (including other rights of setoff) which such
Lender, the Administrative Agent or such Affiliate may have.

Section 9.10.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET
FORTH IN OTHER LOAN DOCUMENTS) AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS), WHETHER IN TORT, CONTRACT (AT
LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction (subject to the last
sentence of this clause (b)) of any U.S. Federal or New York State court sitting
in the Borough of Manhattan, in the City of New York (or any appellate court
therefrom) over any suit, action or proceeding arising out of or relating to any
Loan Documents and agrees that all claims in respect of any such action or
proceeding shall (except as permitted below) be heard and determined in such New
York State or, to the extent permitted by law, federal court. Each party hereto
agrees that service of any process, summons, notice or document by registered
mail addressed to such person shall be effective service of process against such
Person for any suit, action or proceeding brought in any such court. Each party
hereto agrees that a final judgment in any such action or proceeding may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each party hereto agrees that the Administrative Agent and the
Secured Parties retain the right to bring proceedings against any loan party in
the courts of any other jurisdiction solely in connection with the exercise of
any rights under any Collateral Document.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section 9.10. Each party hereto
hereby irrevocably waives, to the fullest extent permitted by law, any claim or
defense of an inconvenient forum to the maintenance of such action, suit or
proceeding in any such court.
(d)    To the extent permitted by law, each party hereto hereby irrevocably
waives personal service of any and all process upon it and agrees that all such
service of process may be made by registered mail (or any substantially similar
form of mail) directed to it at its address for notices as provided for in
Section 9.01.




--------------------------------------------------------------------------------





(e)    Each party hereto hereby waives any objection to such service of process
and further irrevocably waives and agrees not to plead or claim in any action or
proceeding commenced hereunder or under any loan document that service of
process was invalid and ineffective. Nothing in this Agreement or any other Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

Section 9.11.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO (a)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.11.

Section 9.12.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.13.    Confidentiality. Each of the Administrative Agent, each Lender
and each Arranger agrees (and each Lender agrees to cause its SPC, if any) to
maintain the confidentiality of the Confidential Information (as defined below),
except that Confidential Information may be disclosed (a) to its and its
Affiliates’ directors, officers, managers, employees, independent auditors, or
other experts and advisors, including accountants, legal counsel and other
advisors (collectively, the “Representatives”) on a “need to know” basis solely
in connection with the transactions contemplated hereby and who are informed of
the confidential nature of the Confidential Information and are or have been
advised of their obligation to keep the Confidential Information of this type
confidential; provided that (x) such Person shall be responsible for its
Affiliates’ and their Representatives’ compliance with this paragraph and (y)
unless the Borrower otherwise consents, no such disclosure shall be made by the
Administrative Agent, any Arranger, any Lender or any Affiliate or
Representative thereof to any Affiliate or Representative of the Administrative
Agent, any Arranger, or any Lender that is a Disqualified Institution, (b) upon
the demand or request of any regulatory or Governmental Authority (including any
self-regulatory body or any Federal Reserve Bank or other central bank acting as
pledgee pursuant to Section 9.05) purporting to have jurisdiction over such
Person or its Affiliates (in which case such Person shall, except with respect
to any audit or examination conducted by bank accountants or any Governmental
Authority or regulatory or self-regulatory authority exercising examination or
regulatory authority, to the extent practicable and permitted by law, (i) inform
the Borrower promptly in advance thereof and (ii) use commercially reasonable
efforts to ensure that any information so disclosed is accorded confidential
treatment), (c) to the extent compelled by legal process in, or reasonably
necessary to, the defense of such legal, judicial or administrative proceeding,
in any legal, judicial or administrative proceeding or otherwise as required by
applicable Requirements of Law (in which case such Person shall (i) to the
extent practicable and permitted by law, inform the Borrower promptly in advance
thereof and (ii) use commercially reasonable efforts to ensure that any such
information so disclosed is accorded confidential treatment), (d) to any other
party to this Agreement, (e) to any Lender, Participant, counterparty or
prospective Lender, Participant or counterparty, subject to an acknowledgment
and agreement by the relevant recipient that the Confidential Information is
being disseminated on a confidential basis (on




--------------------------------------------------------------------------------





substantially the terms set forth in this paragraph or as otherwise reasonably
acceptable to the Borrower and the Administrative Agent) in accordance with the
standard syndication process of the Arrangers or market standards for
dissemination of the relevant type of information, which shall in any event
require “click through” or other affirmative action on the part of the recipient
to access the Confidential Information and acknowledge its confidentiality
obligations in respect thereof, to (i) any Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or prospective Participant in, any
of its rights or obligations under this Agreement, including any SPC (in each
case other than a Disqualified Institution), (ii) any pledgee referred to in
Section 9.05, (iii) any actual or prospective, direct or indirect contractual
counterparty (or its advisors) to any Derivative Transaction (including any
credit default swap) or similar derivative product to which any Loan Party is a
party, (f) with the prior written consent of the Borrower and subject to the
Borrower’s prior approval of the information to be disclosed (not to be
unreasonably withheld or delayed) to one or more ratings agencies in connection
with obtaining ratings (including “shadow ratings”) of the Borrower or the
Loans, (g) to the extent the Confidential Information becomes publicly available
other than as a result of a breach of this Section 9.13 by such Person, its
Affiliates or their respective Representatives, (h) to insurers, any numbering
administration or settlement services providers on a “need to know” basis solely
in connection with the transactions contemplated hereby and who are informed of
the confidential nature of the Confidential Information and are or have been
advised of their obligation to keep the Confidential Information of this type
confidential; provided that any disclosure made in reliance on this clause (h)
is limited to the general terms of this Agreement and does not include financial
or other information relating to Holdings, the Borrower and/or any of their
respective subsidiaries and (i) to the extent required to be so disclosed in any
public filings by a Lender with the SEC. For purposes of this Section 9.13,
“Confidential Information” means all information relating to the Borrower and/or
any of its subsidiaries and their respective businesses, the Sponsor or the
Transactions (including any information obtained by the Administrative Agent,
any Lender or any Arranger, or any of their respective Affiliates or
Representatives, based on a review of the books and records relating to the
Borrower and/or any of its subsidiaries and their respective Affiliates from
time to time, including prior to the date hereof) other than any such
information that is publicly available to the Administrative Agent or any
Arranger or Lender on a non-confidential basis prior to disclosure by the
Borrower or any of its subsidiaries. For the avoidance of doubt, in no event
shall any disclosure of any Confidential Information be made to Person that is a
Disqualified Institution at the time of disclosure.

Section 9.14.    No Fiduciary Duty. Each of the Administrative Agent, the
Arrangers, each Lender and their respective Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
respective affiliates. Each Loan Party agrees that nothing in the Loan Documents
or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and such Loan Party, its respective stockholders or its respective
affiliates, on the other. Each Loan Party acknowledges and agrees that: (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Loan Party, its respective stockholders or its respective affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise any Loan
Party, its respective stockholders or its respective Affiliates on other
matters) or any other obligation to any Loan Party except the obligations
expressly set forth in the Loan Documents and (y) each Lender is acting solely
as principal and not as the agent or fiduciary of such Loan Party, its
respective management, stockholders, creditors or any other Person. Each Loan
Party acknowledges and agrees that such Loan Party has consulted its own legal,
tax and financial advisors to the extent it deemed appropriate and that it is




--------------------------------------------------------------------------------





responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.

Section 9.15.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies the Loan Parties that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the USA PATRIOT
Act.

Section 9.16.    Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.

Section 9.17.    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens for the benefit of
the Administrative Agent and the Lenders, in Collateral which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession and such possession is required by the Perfection Requirements. If
any Lender (other than the Administrative Agent) obtains possession of any
Collateral, such Lender shall notify the Administrative Agent thereof; and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or otherwise deal with such Collateral in
accordance with the Administrative Agent’s instructions.

Section 9.18.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charged Amounts”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charged Amounts payable in respect thereof, shall be limited
to the Maximum Rate and, to the extent lawful, the interest and Charged Amounts
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 9.19 shall be cumulated and the interest
and Charged Amounts payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
Section 9.19.    REFERENCE IS MADE TO THE ABL INTERCREDITOR AGREEMENT AND EACH
OTHER APPLICABLE ACCEPTABLE INTERCREDITOR AGREEMENT. EACH LENDER HEREUNDER
AGREES THAT IT WILL BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE
PROVISIONS OF THE ABL INTERCREDITOR AGREEMENT OR SUCH OTHER ACCEPTABLE
INTERCREDITOR AGREEMENT AND AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO
ENTER INTO THE ABL INTERCREDITOR AGREEMENT AND ANY OTHER ACCEPTABLE
INTERCREDITOR AGREEMENT AS “AGENT” AND ON BEHALF OF SUCH LENDER. THE PROVISIONS
OF THIS SECTION 9.20 ARE NOT INTENDED TO SUMMARIZE ALL RELEVANT PROVISIONS OF
THE ABL INTERCREDITOR AGREEMENT AND ANY OTHER ACCEPTABLE INTERCREDITOR
AGREEMENT. REFERENCE MUST BE MADE TO THE ABL INTERCREDITOR AGREEMENT OR
ACCEPTABLE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE ABL INTERCREDITOR AGREEMENT (AND ANY OTHER ACCEPTABLE INTERCREDITOR




--------------------------------------------------------------------------------





AGREEMENT) AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE
SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE ABL INTERCREDITOR
AGREEMENT OR ANY OTHER ACCEPTABLE INTERCREDITOR AGREEMENT.

Section 9.20.    Several Obligations. The respective obligations of the Lenders
hereunder are several and not joint and the failure of any Lender to make any
Loan or perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder.

Section 9.21.    Conflicts. Notwithstanding anything to the contrary contained
herein or in any other Loan Document (but excluding any applicable Acceptable
Intercreditor Agreement), in the event of any conflict or inconsistency between
this Agreement and any other Loan Document (excluding any applicable Acceptable
Intercreditor Agreement), the terms of this Agreement shall govern and control;
provided that in the case of any conflict or inconsistency between any
applicable Acceptable Intercreditor Agreement and any other Loan Document, the
terms of such Acceptable Intercreditor Agreement shall govern and control.

Section 9.22.    Release of Guarantors. Notwithstanding anything in
Section 9.02(b) to the contrary, any Subsidiary Guarantor shall automatically be
released from its obligations hereunder (and its Loan Guaranty shall be
automatically released) (a) upon the consummation of any permitted transaction
or series of related transactions if as a result thereof such Subsidiary
Guarantor ceases to be a Restricted Subsidiary (or becomes an Excluded
Subsidiary as a result of a single transaction or series of related transactions
permitted hereunder), as certified by the Responsible Officer of the Borrower
and/or (b) upon the occurrence of the Termination Date. In connection with any
such release, the Administrative Agent shall promptly execute and deliver to the
relevant Loan Party, at such Loan Party’s expense, all documents that such Loan
Party shall reasonably request to evidence termination or release. Any execution
and delivery of documents pursuant to the preceding sentence of this
Section 9.22 shall be without recourse to or warranty by the Administrative
Agent (other than as to the Administrative Agent’s authority to execute and
deliver such documents).

Section 9.23.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of




--------------------------------------------------------------------------------





ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 9.24.    Lender Representation.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless clause (i) in the immediately preceding paragraph (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in clause (iv) in the
immediately preceding paragraph (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent each Arranger and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that:
(i)    none of the Administrative Agent or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation




--------------------------------------------------------------------------------





or exercise of any rights by the Administrative Agent under this Agreement, any
Credit Document or any documents related hereto or thereto);
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations);
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Internal Revenue Code, or both, with respect to the Loans,
the Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder; and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any other Agent or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the
Commitments or this Agreement.
(c)    The Administrative Agent and each other Agent hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Credit Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.
[SIGNATURE PAGES FOLLOW]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
THE HILLMAN COMPANIES, INC.
as Holdings




By:
/s/ Gregory J. Gluchowski, Jr.     Name: Gregory J. Gluchowski, Jr.     
Title: Chief Executive Officer and President



THE HILLMAN GROUP, INC.,
as Borrower




By:
/s/ Gregory J. Gluchowski, Jr.     Name: Gregory J. Gluchowski, Jr.     
Title: Chief Executive Officer and President

    








SIGNATURE PAGE TO CREDIT AGREEMENT (BUFFALO 2018)

--------------------------------------------------------------------------------






HILLMAN INVESTMENT COMPANY
as Guarantor




By:
/s/ Gregory J. Gluchowski, Jr.     Name: Gregory J. Gluchowski, Jr.     
Title: Chief Executive Officer and President





SIGNATURE PAGE TO CREDIT AGREEMENT (BUFFALO 2018)

--------------------------------------------------------------------------------






BARCLAYS BANK PLC
individually, as Administrative Agent
By:
/s/ Craig Malloy
Name: Craig Malloy    
Title: Director



SIGNATURE PAGE TO CREDIT AGREEMENT (BUFFALO 2018)